Exhibit 10.25

 

EXECUTION VERSION

 

JOINDER AND REAFFIRMATION AGREEMENT

 

JOINDER AND REAFFIRMATION AGREEMENT, dated as of June 30, 2020 (this
“Agreement”), among Match Group, Inc. (the “Existing Borrower”), Match Group
Holdings II, LLC (the “Successor Borrower”), each of the subsidiaries of the
Borrower set forth on Schedule 1 hereto (the “Reaffirming Parties”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”)
for the Lenders under the Credit Agreement referred to below and as collateral
agent (the “Collateral Agent”) for the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
October 7, 2015, as amended and restated as of November 16, 2015, as further
amended as of December 16, 2015, as further amended as of December 8, 2016, as
further amended as of August 14, 2017, as further amended as of December 7,
2018, and as further Amended as of February 13, 2020 (as may be further amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Existing Borrower, the
Lenders, the Administrative Agent and the other parties thereto;

 

WHEREAS, pursuant to the Transaction Agreement, dated as of December 19, 2019,
as amended, among the Existing Borrower, IAC/InterActiveCorp, IAC Holdings, Inc.
and Valentine Merger Sub LLC (the “Merger Sub”) and attached as Exhibit A
hereto, the Existing Borrower has merged with and into the Merger Sub (the
“Merger”);

 

WHEREAS, on the same date as the consummation of the Merger, the name of the
Merger Sub was changed from Valentine Merger Sub LLC to Match Group Holdings II,
LLC (the “Name Change” and, together with the Merger, the “Transactions”);

 

WHEREAS, Section 6.03(vi) of the Credit Agreement expressly permits the Merger,
subject to the terms and conditions set forth therein and the Merger constitutes
the “Match Merger” as defined in the Credit Agreement;

 

WHEREAS, pursuant to Section 6.03(vi) of the Credit Agreement, in connection
with the Merger, the Successor Borrower is required to expressly assume all the
obligations of the Existing Borrower under the Credit Agreement and the Loan
Documents to which the Existing Borrower is a party, and the Successor Borrower
will succeed to, and be substituted for, and may exercise every right and power
of, the Existing Borrower under the Loan Documents; and

 

WHEREAS, pursuant to Section 6.03(vi)(B) of the Credit Agreement, in connection
with the Merger, each Loan Party is required to reaffirm all of its obligations
under the Loan Documents to which it is a party.

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

2.Assumption and Joinder of Agreements and Obligations. Effective as of the
Effective Date (as defined below), the Successor Borrower hereby becomes a party
to the Credit Agreement, the Pledge Agreement and each other Loan Document to
which the Existing Borrower is a party and expressly assumes, confirms and
agrees to perform and observe all of the obligations (including, without
limitation, all obligations in respect of the Loans), covenants, agreements,
terms, conditions, duties and liabilities of the “Borrower” and a “Pledgor” (as
applicable) thereunder and with respect thereto, with the same force and effect
as if originally named therein as the “Borrower” or a “Pledgor” (as applicable).
Without limiting the generality of the foregoing, the Successor Borrower
(i) hereby grants to the Collateral Agent for the benefit of the Secured Parties
a security interest in all Collateral owned by it to secure the Obligations and
(ii) hereby agrees to take all actions required under the Pledge Agreement to
perfect the Liens on the Collateral owned by the Successor Borrower. The
information set forth in Schedule 2 hereto is hereby added to the information
set forth in the Schedules to the Pledge Agreement.

 

3.Release of Existing Borrower. The Existing Borrower is hereby released from
the obligation to pay the principal of and interest on the Loans and all of the
Existing Borrower’s other obligations and covenants under the Credit Agreement,
the Pledge Agreement, and the other Loan Documents.

 

4.Representations and Warranties. The Successor Borrower represents and warrants
to each of the Lenders that as of the Effective Date:

 

(a)The Successor Borrower is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except, in each case, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

(b)This Agreement has been duly authorized by all necessary corporate or other
organizational action by the Successor Borrower. This Agreement has been duly
executed and delivered by the Successor Borrower.

 



 2 

 

 

(c)This Agreement, the Credit Agreement and each other Loan Document to which it
is a party constitutes a legal, valid and binding obligation of the Successor
Borrower, enforceable against the Successor Borrower in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights or remedies generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(d)After giving effect to the Transactions and this Agreement, to the extent
required pursuant to the terms of the Collateral Documents and the Credit
Agreement, the Collateral owned by the Successor Borrower will be subject to a
Lien in favor of the Collateral Agent.

 

(e)The Transactions have occurred or will occur substantially concurrently with
the delivery of this Agreement.

 

5.Effectiveness. This Agreement shall become effective on the date (such date,
if any, the “Effective Date”) that the following conditions have been satisfied:

 

(a)the Administrative Agent shall have received a counterpart of this Agreement
executed by the Borrower, the Successor Borrower and each of the other Loan
Parties;

 

(b)the Administrative Agent shall have received a certificate of the Successor
Borrower substantially in the form of Exhibit E to the Credit Agreement,
including all annexes, exhibits and other attachments thereto;

 

(c)the Administrative Agent shall have received an opinion of counsel covering
such matters, and in a form, substantially the same as previously provided to
the Administrative Agent under Section 4.01(b) of the Credit Agreement to the
extent applicable; and

 

(d)the Borrower shall have provided any documentation and other information
about the Successor Borrower as shall have been reasonably requested in writing
by any Lender through the Administrative Agent that such Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
Title III of the Act.

 

6.[Reserved].

 



 3 

 

 

7.Amendment to Loan Documents. All references to the “Borrower” in the Credit
Agreement, the Pledge Agreement, the Guarantee Agreement, and any of the other
Loan Documents shall be deemed to refer to the Successor Borrower, and are
hereby amended to give effect to the terms of this Agreement, but only to the
extent, necessary to give effect to the terms of this Agreement. Except as
expressly set forth herein, (i) this Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent or the Collateral Agent,
in each case under the Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document. This Agreement shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement after giving effect to this Agreement.

 

8.Reaffirmation of Loan Documents. Each Reaffirming Party hereby acknowledges
its receipt of a copy of this Agreement and its review of the terms and
conditions hereof and consents to the terms and conditions of this Agreement and
the transactions contemplated hereby. Each Reaffirming Party hereby (a) affirms
and confirms its guarantees and other commitments under the Guarantee Agreement,
as amended hereby, and (b) agrees that the Guarantee Agreement, as amended
hereby, is in full force and effect and shall accrue to the benefit of the
Secured Parties to guarantee the Obligations after giving effect to this
Agreement. The Successor Borrower and each Reaffirming Party hereby (a) affirms
and confirms its pledges, grants and other commitments under the Pledge
Agreement, as amended hereby, and (b) agrees that the Pledge Agreement is in
full force and effect after giving effect to this Agreement and shall accrue to
the benefit of the Secured Parties to secure the Obligations after giving effect
to this Agreement. This Agreement is not intended to constitute a novation of
the Credit Agreement or any of the other Loan Documents as in effect prior to
the Effective Date.

 

9.Name Change. The Collateral Agent agrees that this Agreement shall satisfy the
requirements under Section 4.3 of the Collateral Agreement.

 

10.Governing Law; Waiver of Jury Trial; Jurisdiction; Consent to Service of
Process. This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or otherwise) based upon, arising out of or relating to
this Agreement and the transactions contemplated hereby shall be governed by and
construed in accordance with the law of the State of New York. The Borrower and
each other Loan Party hereby agrees that this Agreement is a Loan Document
governed by Sections 9.10 and 9.11 of the Credit Agreement relating to waiver of
jury trial, jurisdiction, consent to service of process and the other matters
covered therein.

 

11.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement and/or any
document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures (as defined
below), deliveries or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be. “Electronic Signatures” means any
electronic symbol or process attached to, or associated with, any contract or
other record and adopted by a person with the intent to sign, authenticate or
accept such contract or record.

 



 4 

 

 

12.Section Headings. The section headings in this Agreement are for convenience
of reference only and are not to affect the construction hereof or to be taken
into consideration in the interpretation hereof.

 

13.Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14.Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

[The Remainder of This Page is Left Intentionally Blank]

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

 

  MATCH GROUP HOLDINGS II, LLC               By: /s/ Kimbre Neidhart   Name:
Kimbre Neidhart   Title: Vice President and Treasurer               MATCH
GROUP, INC.               By: /s/ Kimbre Neidhart   Name: Kimbre Neidhart  
Title: Vice President and Treasurer               HUMOR RAINBOW, INC.   MATCH
GROUP, LLC   MOJO ACQUISITION CORP.   PEOPLE MEDIA, LLC               By: /s/
Kimbre Neidhart   Name: Kimbre Neidhart   Title: Vice President and Treasurer

 



 6 

 

 

  Acknowledged and Accepted:               JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent               By: /s/ Matthew
Cheung   Name: Matthew Cheung   Title: Vice President

 



 7 

 

 

Schedule 1

 

HUMOR RAINBOW, INC.

MATCH GROUP, LLC

MOJO ACQUISITION CORP.

PEOPLE MEDIA, LLC

 



 

 

 

Schedule 2

 

[See attached.]

 



 

 

 

Schedule 1

 

NOTICE ADDRESS OF THE PLEDGORS

 

c/o Match Group Holdings II, LLC: Match Group Holdings II, LLC   8750 North
Central Expressway, Suite 1400   Dallas, Texas 75231   Chief Financial Officer  
Telephone: (214) 576-9352   Fax: (972) 892-9577     With a copy to: Match Group
Holdings II, LLC   8750 North Central Expressway, Suite 1400   Dallas, Texas
75231   General Counsel   Telephone: (214) 576-9352   Fax: (972) 892-9577

 



 

 

 

Schedule 2

 

DESCRIPTION OF PLEDGED STOCK

 

Company Record Owner Certificate No. No. Shares/Interest Percent
Pledged Humor Rainbow, Inc. Match Group Holdings II, LLC -      Certificate
number 2 for 900 shares of Common Stock. 900 shares of Common Stock / 100% 100%
Match.com International Holdings, Inc. Match Group Holdings II, LLC
-      Certificate number A2 100 shares of Class A Common Stock / 100% 100%
Connect, Inc. (formerly Connect, LLC) Match Group Holdings II, LLC
-      Certificate number 1 for 1,000,000 shares of Common Stock. 1,000,000
shares of Common Stock / 100% 100% Delightful.com, LLC Match Group Holdings II,
LLC -      Membership interests are not certificated. 100% 100% HowAboutWe, LLC
Match Group Holdings II, LLC -      Membership interests are not certificated.
100% 100% M8 Singlesnet LLC Match Group Holdings II, LLC -      Membership
interests are not certificated. 100% 100% Match ProfilePro, LLC Match Group
Holdings II, LLC -      Membership interests are not certificated. 100% 100%
Match.com Events LLC Match Group Holdings II, LLC -      Membership interests
are not certificated. 100% 100% Match Group, LLC (formerly Match.com, L.L.C.)
Match Group Holdings II, LLC -      Membership certificate number 1 for 10,000
units 100% 100% MG 8800 Sunset LLC Match Group Holdings II, LLC
-      Membership interests are not certificated. 100% 100% MG 8833 Sunset LLC
Match Group Holdings II, LLC -      Membership interests are not certificated.
100% 100% People Media, Inc. Match Group Holdings II, LLC -      Membership
interests are not certificated. 100% 100% Search Floor, Inc. Match Group
Holdings II, LLC -      Membership interests are not certificated. 100% 100%
SpeedDate.com, LLC Match Group Holdings II, LLC -      Membership interests are
not certificated. 100% 100% MG Services Alpha LLC Match Group Holdings II, LLC
-      Membership interests are not certificated. 100% 100% Tinder Development,
LLC Match Group Holdings II, LLC -      Membership interests are not
certificated. 100% 100% Spotlight Studios, LLC Match Group Holdings II, LLC
-      Membership interests are not certificated. 100% 100% TPR/Tutor Holdings
LLC Match Group Holdings II, LLC -      Membership interests are not
certificated. 100% 100% Shop Touch, Inc. Match Group Holdings II, LLC
-      Membership interests are not certificated. 100% 66.67%

 



 

 

 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

Legal Name Filing Office Match Group Holdings II, LLC Delaware

 



 

 

 

Exhibit A

 

Transaction Agreement

 

[See attached.]

 



 

 

   

EXECUTION VERSION

 

TRANSACTION AGREEMENT

 

Dated as of December 19, 2019,

 

by and among

 

IAC/INTERACTIVECORP,

 

IAC HOLDINGS, INC.,

 

VALENTINE MERGER SUB LLC

 

and

 

MATCH GROUP, INC.

 



 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I The Restructuring Transactions       SECTION 1.01 The
Restructuring Transactions 3 SECTION 1.02 Consents 4 SECTION 1.03 Misallocated
Transfers 5 SECTION 1.04 Termination of Certain Intercompany Contracts 5
SECTION 1.05 Restructuring Transfer Documents 6 SECTION 1.06 IAC/InterActiveCorp
2020 Stock and Annual Incentive Plan 6       ARTICLE II The Reclassification,
the Mandatory Exchange and the Match Merger       SECTION 2.01 Closing 7
SECTION 2.02 Reclassification; Mandatory Exchange 7 SECTION 2.03 The Match
Merger 8 SECTION 2.04 Post-Merger Amendments to the New Match Charter 11
SECTION 2.05 Post-Merger Amendments to the New IAC Charter 11       ARTICLE III
Conversion of Shares; Exchange of Certificates       SECTION 3.01 Exchange Fund
12 SECTION 3.02 Election Procedures 19 SECTION 3.03 Withholding Rights 21      
ARTICLE IV Representations and Warranties of Match       SECTION 4.01
Organization, Standing and Power 22 SECTION 4.02 Capital Structure of Match 22
SECTION 4.03 Authority; Execution and Delivery; Enforceability 23 SECTION 4.04
Non-Contravention 24 SECTION 4.05 Undisclosed Liabilities 24 SECTION 4.06
Litigation 25 SECTION 4.07 Information Supplied 25 SECTION 4.08 Opinion of
Financial Advisor 25 SECTION 4.09 Brokers 25 SECTION 4.10 Tax Matters 25
SECTION 4.11 No Other Representations or Warranties 26

 

-i-

 

 

ARTICLE V Representations and Warranties of IAC       SECTION 5.01 Organization,
Standing and Power 26 SECTION 5.02 Capital Structure of IAC 27 SECTION 5.03
Ownership and Operations of Other IAC Parties 28 SECTION 5.04 Authority;
Execution and Delivery; Enforceability 28 SECTION 5.05 Non-Contravention 30
SECTION 5.06 Undisclosed Liabilities 30 SECTION 5.07 Litigation 30 SECTION 5.08
Information Supplied 31 SECTION 5.09 Brokers 31 SECTION 5.10 Tax Matters 31
SECTION 5.11 No Other Representations and Warranties 31       ARTICLE VI
Covenants Relating to Conduct of Business       SECTION 6.01 Conduct of Business
by Match 32 SECTION 6.02 Conduct of Business by IAC 33       ARTICLE VII
Additional Agreements       SECTION 7.01 Registration Statement and Joint Proxy
Statement/Prospectus 35 SECTION 7.02 Stockholders’ Meetings 36 SECTION 7.03
Required Efforts 37 SECTION 7.04 Rights Under Applicable Insurance Policies 38
SECTION 7.05 Use of Retained Names 41 SECTION 7.06 Directors’ and Officers’
Indemnification; Liability Insurance 41 SECTION 7.07 Fees and Expenses 43
SECTION 7.08 Public Announcements 43 SECTION 7.09 Stock Exchange Listings 43
SECTION 7.10 Section 16 Matters 43 SECTION 7.11 Match Change of Recommendation
44 SECTION 7.12 IAC Change of Recommendation 45 SECTION 7.13 Tax Matters 45
SECTION 7.14 Release and Termination of Guarantees 46 SECTION 7.15 New IAC
Stockholder Approval; Agreement to Vote Shares by IAC; Retirement of IAC
Preferred Stock 47 SECTION 7.16 Transaction Litigation 48 SECTION 7.17 Financing
Matters 48 SECTION 7.18 Post-Closing New Match Governance 50 SECTION 7.19
Non-Competition; Non-Solicitation of Employees 50

 



-ii-

 

 

SECTION 7.20 Intellectual Property 52 SECTION 7.21 Other Ancillary Agreements 52
SECTION 7.22 Match Share Repurchases 52 SECTION 7.23 De-Listing 53 SECTION 7.24
Employee Transfers 53 SECTION 7.25 Solvency Opinions 55       ARTICLE VIII
Conditions Precedent       SECTION 8.01 Conditions to Each Party’s Obligation to
Effect the Transactions 55 SECTION 8.02 Conditions to Obligations of the IAC
Parties to Effect the Transactions 56 SECTION 8.03 Conditions to the Obligation
of Match to Effect the Transactions 57       ARTICLE IX Termination, Amendment
and Waiver       SECTION 9.01 Termination 58 SECTION 9.02 Effect of Termination
59 SECTION 9.03 Amendment 60 SECTION 9.04 Extension; Waiver 60       ARTICLE X
Indemnification       SECTION 10.01 Release of Claims 60 SECTION 10.02
Indemnification by New Match 63 SECTION 10.03 Indemnification by New IAC 63
SECTION 10.04 Procedures for Indemnification of Third Party Claims 64
SECTION 10.05 Procedures for Indemnification of Direct Claims 65 SECTION 10.06
Adjustments to Liabilities. 66 SECTION 10.07 Payments 66 SECTION 10.08
Contribution; Mitigation 66 SECTION 10.09 Remedies Cumulative 67 SECTION 10.10
Survival of Indemnities 67 SECTION 10.11 Limitation of Liability 67
SECTION 10.12 Transaction Liabilities 67       ARTICLE XI Exchange of
Information; Confidentiality       SECTION 11.01 Agreement for Exchange of
Information; Archives 68 SECTION 11.02 Ownership of Information 70 SECTION 11.03
Compensation for Providing Information 70

 



-iii-

 

 

SECTION 11.04 Record Retention 71 SECTION 11.05 Other Agreements Providing for
Exchange of Information 71 SECTION 11.06 Production of Witnesses; Records;
Cooperation 71 SECTION 11.07 Privileged Matters 72 SECTION 11.08 Confidentiality
76 SECTION 11.09 Protective Arrangements 77 SECTION 11.10 Disclosure of Third
Party Information 77       ARTICLE XII Dispute Resolution       SECTION 12.01
Agreement to Resolve Disputes 78 SECTION 12.02 Dispute Resolution; Mediation 78
SECTION 12.03 Arbitration 79 SECTION 12.04 Limitations 79 SECTION 12.05 Costs 79
SECTION 12.06 Continuity of Service and Performance 79       ARTICLE XIII
Miscellaneous       SECTION 13.01 Nonsurvival of Representations and Warranties
and Agreements 79 SECTION 13.02 Notices 80 SECTION 13.03 Definitions 81
SECTION 13.04 Counterparts 103 SECTION 13.05 Entire Agreement; Coordination 103
SECTION 13.06 Construction 104 SECTION 13.07 Signatures 105 SECTION 13.08
Assignability 105 SECTION 13.09 Third Party Beneficiaries 105 SECTION 13.10
Payment Terms 106 SECTION 13.11 Governing Law; Jurisdiction 106 SECTION 13.12
Enforcement; Master Transaction Agreement. 106 SECTION 13.13 Severability 106
SECTION 13.14 Waivers of Defaults; Conflicts 107 SECTION 13.15 Amendments 107

 



-iv-

 

 

ANNEXES AND EXHIBITS

 

Annexes

 

Annex A—Reclassification Exchange Ratio Calculations

 

Exhibits

 

Exhibit 1.01—Restructuring Transactions

Exhibit 2.02(a)—Transaction-Related Reclassification Charter Amendments

Exhibit 2.02(b)—Non-Transaction Related Reclassification Charter Amendments

Exhibit 2.04(a)—Post-Merger Amendments to the New Match Charter

Exhibit 7.21(a)—Transition Services Agreement

Exhibit 13.03(a)—Employee Matters Agreement

Exhibit 13.03(b)—Tax Matters Agreement

 



-v-

 

 

 

TRANSACTION AGREEMENT

 

THIS TRANSACTION AGREEMENT, dated as of December 19, 2019 (this “Agreement”), is
by and among IAC/InterActiveCorp, a Delaware corporation (“IAC”), IAC Holdings,
Inc., a Delaware corporation and a direct wholly owned Subsidiary of IAC (“New
IAC”), Valentine Merger Sub LLC, a Delaware limited liability company and an
indirect wholly owned Subsidiary of IAC (“New Match Merger Sub”), and Match
Group, Inc., a Delaware corporation (“Match”). IAC, New IAC, New Match Merger
Sub and Match are referred to together as the “Parties” and individually as a
“Party.” For purposes of this Agreement, IAC, as in existence from and after the
Mandatory Exchange Effective Time, is sometimes referred to as “New Match.”
Capitalized terms used herein shall have the respective meanings assigned to
them in Section 13.03 or elsewhere in this Agreement.

 

WHEREAS, IAC is currently the indirect owner of a majority of the outstanding
shares of Match Capital Stock;

 

WHEREAS, IAC and Match desire to consummate a series of transactions in order to
effect the separation of IAC and Match, including the following (in each case on
the terms and subject to the conditions set forth in this Agreement):

 

(i)              the consummation of the Restructuring Transactions as described
in Section 1.01 of this Agreement;

 

(ii)             following the consummation of the Restructuring Transactions,
(a) the reclassification of each share of IAC Common Stock that is either
outstanding or held by IAC as treasury stock immediately prior to the
Reclassification Effective Time into a number of shares of IAC Class M Common
Stock equal to the Reclassification Exchange Ratio and one share of IAC Series 1
Mandatorily Exchangeable Preferred Stock, and (b) the reclassification of each
share of IAC Class B Common Stock that is either outstanding or held by IAC as
treasury stock immediately prior to the Reclassification Effective Time into a
number of shares of IAC Class M Common Stock equal to the Reclassification
Exchange Ratio and one share of IAC Series 2 Mandatorily Exchangeable Preferred
Stock (the actions in this clause (ii), the “Reclassification”);

 

(iii)            following the consummation of the Reclassification, (a) the
mandatory exchange of each outstanding share of IAC Series 1 Mandatorily
Exchangeable Preferred Stock for one share of New IAC Common Stock and (b) the
mandatory exchange of each outstanding share of IAC Series 2 Mandatorily
Exchangeable Preferred Stock for one share of New IAC Class B Common Stock (the
actions in this clause (iii), “Mandatory Exchange”, and together with the
Restructuring Transactions and the Reclassification, the “Separation
Transactions”); and

 

(iv)            following the consummation of the Mandatory Exchange, (a) the
merger of Match with and into New Match Merger Sub, with New Match Merger Sub
surviving the merger as an indirect wholly owned Subsidiary of IAC (the “Match
Merger”), (b) the effectiveness of the Post-Merger Amendments to the New Match
Charter (pursuant to which, among other things, IAC will be renamed “Match
Group, Inc.”) and (c) the implementation of the actions described in Section
7.18 concurrently therewith (such amendments and actions in this clause (iv),
together with the Separation Transactions and the Match Merger, the
“Transactions”);

 



 

 

 

WHEREAS, the Parties intend that, for U.S. federal income tax purposes, (i) the
exchange of shares of IAC Common Stock or IAC Class B Common Stock for shares of
IAC Class M Common Stock pursuant to the Reclassification qualify as a
“reorganization” within the meaning of Section 368(a)(1)(E) of the Code and/or
as an exchange described in Section 1036 of the Code, (ii) the Contribution and
Distribution, taken together, qualify as a “reorganization” within the meaning
of Sections 368(a)(1)(D) and 355(a) of the Code, (iii) the Match Merger qualify
as a “reorganization” within the meaning of Section 368(a) of the Code, and (iv)
this Agreement constitute a “plan of reorganization” for purposes of Section 368
of the Code;

 

WHEREAS, the Match Board of Directors, acting upon the unanimous recommendation
of a committee of the Match Board of Directors consisting only of independent
and disinterested directors of Match (the “Match Separation Committee”), has by
unanimous vote of directors present (i) determined that this Agreement and the
transactions contemplated hereby, including the Transactions, are fair to and in
the best interests of Match and its stockholders, other than IAC and the IAC
Affiliates, (ii) approved, adopted and declared advisable this Agreement and the
transactions contemplated hereby, including the Transactions, (iii) resolved to
recommend the adoption of this Agreement and the approval of the Specified
Charter Amendment Provisions to the holders of Match Capital Stock and (iv)
directed that this Agreement and the Specified Charter Amendment Provisions be
submitted to the holders of Match Capital Stock for their adoption and approval;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, TMC
Realty, L.L.C., 8831-8833 Sunset, LLC and Match are entering into a Contribution
Agreement (the “Real Estate Contribution Agreement”), pursuant to which, subject
to the terms and conditions therein, the parties thereto are agreeing to enter
into and consummate certain real estate transactions prior to the Closing;

 

WHEREAS, Barry Diller, who as of the date of this Agreement may be deemed to be
the beneficial owner of all of the outstanding shares of IAC Class B Common
Stock, has informed the Parties that he is supportive of this Agreement and the
consummation of the transactions contemplated hereby on the terms set forth
herein, subject to the transactions contemplated hereby being consummated on the
terms set forth herein and in the related agreements and exhibits, without any
material amendment thereto;

 

WHEREAS, the IAC Board of Directors has unanimously (i) determined that this
Agreement and the transactions contemplated hereby, including the Transactions,
are in the best interests of IAC and its stockholders, (ii) approved this
Agreement and the transactions contemplated hereby, including the Transactions,
(iii) declared advisable each of the Reclassification Charter Amendments and the
Post-Merger Amendments to the New Match Charter and resolved to recommend the
approval of the Reclassification Charter Amendments, the Post-Merger Amendments
to the New Match Charter and the New Match Common Stock Issuance to the holders
of IAC Capital Stock and (iv) directed that the Reclassification Charter
Amendments, the Post-Merger Amendments to the New Match Charter, the New Match
Common Stock Issuance and the IAC/InterActiveCorp 2020 Stock and Annual
Incentive Plan be submitted to the holders of IAC Capital Stock for their
approval; and

 



-2-

 

 

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with the transactions contemplated by
this Agreement and also to prescribe certain conditions to the transactions
contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

 

ARTICLE I

 

The Restructuring Transactions

 

SECTION 1.01               The Restructuring Transactions. On the terms and
subject to the conditions set forth in this Agreement, at or prior to the
Reclassification Effective Time:

 

(a)             the Parties shall, and shall cause each of the members of their
respective Groups to, consummate the restructuring transactions set forth on
Exhibit 1.01 to this Agreement;

 

(b)             IAC shall, and shall cause those members of its Group that will
be members of the New IAC Group following the Mandatory Exchange Effective Time
to, and Match shall, and shall cause those members of its Group that will not be
members of the New Match Group following the Mandatory Exchange Effective Time
to, contribute, assign, transfer, convey and deliver to the applicable Persons
that will be members of the New Match Group, and each of IAC and Match shall
cause such members of the New Match Group to accept from the transferors all of
the transferors’ respective direct or indirect right, title and interest in and
to any Contracts that are New Match Assets not otherwise directly or indirectly
contributed, assigned, transferred, conveyed or delivered to the members of the
New Match Group pursuant to the transactions set forth on Exhibit 1.01 to this
Agreement;

 

(c)             Match shall, and shall cause those members of its Group that
will be members of the New Match Group following the Mandatory Exchange
Effective Time to, and IAC shall, and shall cause those members of its Group
that will not be members of the New IAC Group following the Mandatory Exchange
Effective Time to, contribute, assign, transfer, convey and deliver to the
applicable Persons that will be members of the New IAC Group, and cause such
members of the New IAC Group to accept from the transferors all of the
transferors’ respective direct or indirect right, title and interest in and to
any Contracts that are New IAC Assets not otherwise directly or indirectly
contributed, assigned, transferred, conveyed or delivered to the members of the
New IAC Group pursuant to the transactions set forth on Exhibit 1.01 to this
Agreement

 

(collectively, the transactions set forth in clauses (a) through (c), the
“Restructuring Transactions”, and the time at which such Restructuring
Transactions are completed, the “Restructuring Effective Time”).

 



-3-

 

 



 

SECTION 1.02               Consents. Notwithstanding anything in this Agreement
or the other Transaction Documents to the contrary, neither this Agreement nor
any other Transaction Document shall constitute an agreement to contribute,
assign or transfer any Contract, the contribution, assignment or transfer of
which is otherwise contemplated hereby, if such a contribution, assignment or
transfer or attempt to make such a contribution, assignment or transfer without
the consent or approval of a Third Party would constitute a breach or other
contravention of the rights of such Third Party (such Contracts being
collectively referred to herein as “Restricted Contracts”), and any
contribution, transfer or assignment of any interest under any such Restricted
Contract shall be made subject to such consent or approval being obtained. In
the event any such consent or approval is not obtained at or prior to the
Restructuring Effective Time, (a) the applicable members of the New IAC Group
party hereto, on the one hand, and the applicable members of the New Match Group
party hereto, on the other, shall cooperate with one another in attempting to
obtain any such consent or approval following the Restructuring Effective Time,
(b) to the extent practicable, the applicable members of the New IAC Group party
hereto, on the one hand, and the applicable members of the New Match Group party
hereto, on the other, shall cooperate with one another in structuring and
documenting any lawful and reasonable alternative arrangements (such as a
license, sublease or operating agreement) until such time as such consent or
approval has been obtained, that results in the applicable members of the New
IAC Group or the applicable members of the New Match Group, as applicable,
receiving all the benefits and bearing all the costs, Liabilities and burdens
with respect to any such Restricted Contract as a New IAC Liability or New Match
Liability, as applicable, and (c) notwithstanding anything to the contrary in
this Agreement or any other Transaction Document, the failure of any such
consent or approval to be obtained or the failure of any such Restricted
Contract to constitute an asset of the Person to which such Restricted Contract
would have been contributed, assigned or transferred were such consent or
approval obtained or any circumstances resulting therefrom shall not,
individually or in the aggregate, constitute a breach by any Party of any
representation, warranty, covenant or agreement or a failure of any condition
under this Agreement. To the extent there are any Contracts with Third Parties
in effect as of the date hereof, which by their terms will not expire prior to
the Restructuring Effective Time, with benefits and/or obligations accruing to
both the businesses of the New IAC Group and the New Match Group (collectively,
the “Shared Contracts”), including those Contracts set forth in Section 1.02(a)
of the Match Disclosure Letter, but excluding those Contracts set forth in
Section 1.02(b) of the Match Disclosure Letter, the Parties shall use
commercially reasonable efforts prior to the Restructuring Effective Time to (i)
cause the applicable Third Party counterparty thereto to enter into one or more
replacement Contracts that would allow the applicable members of the New IAC
Group and the applicable members of the New Match Group to obtain substantially
similar benefits and have substantially similar obligations as under such Shared
Contract, (ii) seek to divide or otherwise amend any such Shared Contract in a
manner that would allow the party that is not party to such Shared Contract to
continue to obtain the benefits of and have the obligations under such Shared
Contract (including by working with the applicable Third Party or Third Parties
to such Contracts to accomplish the foregoing) or (iii) with respect to the
Shared Contract set forth in Section 1.02(c) of the Match Disclosure Letter,
take such actions as described in such section, in each case, it being
understood that the foregoing obligations shall not require any party to incur
any Liability other than the Liabilities it currently has under the Shared
Contract (or its reasonable allocation of Liabilities) or incur any expense
(other than de minimis costs and expenses) in connection therewith that it would
not be required to incur under such Shared Contract or to take any other action
if such action would reasonably be expected to harm or prejudice such party in
any material respect.

 



-4-

 

 

SECTION 1.03                Misallocated Transfers. In the event that, at any
time or from time to time after the Closing, any member of the New IAC Group or
the New Match Group shall receive or otherwise possess any asset, property,
claim or right or be liable for any Liability that is allocated to any other
party pursuant to this Agreement or any other Transaction Document, New IAC
(with respect to members of the New IAC Group) and New Match (with respect to
members of the New Match Group) shall, or cause such party to, promptly transfer
or assign, or cause to be transferred or assigned, such asset, property, claim,
right or Liability to the party so entitled thereto, and shall, or shall cause
such entitled party to, accept such asset, property, claim or right or assume
such Liability. Prior to any such transfer, the Parties shall comply, to the
extent applicable, with Section 1.02.

 

SECTION 1.04                Termination of Certain Intercompany Contracts.

 

(a)               Except as set forth in Section 1.04(b), in furtherance of the
releases and other provisions of Section 10.01, IAC and Match shall, and shall
cause the members of their respective Groups to, at or prior to the Mandatory
Exchange Effective Time, terminate any and all Contracts between or among any
member of the New IAC Group (other than any member of the ANGI Group), on the
one hand, and any member of the New Match Group, on the other hand. No such
terminated Contract (including any provision thereof which purports to survive
termination) shall be of any further force or effect, and no party shall have
further Liability thereunder, after the Mandatory Exchange Effective Time. Each
of the Parties shall, at the reasonable request of any other Party, take, or
cause to be taken, such other actions as may be necessary to effect the
foregoing.

 

(b)               The provisions of Section 1.04(a) shall not apply to any of
the following Contracts (or to any of the provisions thereof):

 

(i)               this Agreement and the other Transaction Documents (and each
other agreement or instrument expressly contemplated by this Agreement or any
other Transaction Document to be entered into by any of the Parties or any of
the members of their respective Groups);

 

(ii)              any Contract (or provision(s) thereof) listed or described in
Section 1.04(b)(ii) of the IAC Disclosure Letter;

 

(iii)            any Contract to which any Third Party is a party;

 

(iv)            any Contract that is a New IAC Asset; and

 

(v)             any other Contract that this Agreement or any other Transaction
Document expressly contemplates will survive the Closing.

 



-5-

 

 

SECTION 1.05                Restructuring Transfer Documents.

 

(a)               In furtherance of the contribution, assignment and transfer of
assets, properties, claims and rights and the assumption of Liabilities, in each
case as specified in this Article I, at or prior to the Restructuring Effective
Time, and, with respect to Restricted Contracts, at such time after the
Restructuring Effective Time as such Restricted Contract can be assigned or
transferred, each Party shall, and shall cause each of the relevant members of
its Group, to execute and deliver:

 

(i)               such bills of sale, deeds, assignments and assumptions,
leases, subleases, stock powers, certificates of title and other instruments of
conveyance, assignment and transfer (including supplemental transfer Tax forms,
if applicable) as and to the extent necessary to evidence (A) the contribution,
assignment or transfer of its right, title and interest in and to the New IAC
Assets contributed, assigned, or transferred to the New IAC Group in connection
with the Restructuring Transactions, and (B) the contribution, assignment or
transfer of its right, title and interest in and to the New Match Assets
contributed, assigned, or transferred to the New Match Group in connection with
the Restructuring Transactions; and

 

(ii)              such assignments of contracts and other instruments of
assumption as and to the extent necessary to evidence (A) the valid and
effective assumption by the applicable members of the New IAC Group of the New
IAC Liabilities assumed by such members of the New IAC Group in connection with
the Restructuring Transactions and (B) the valid and effective assumption by the
applicable members of the New Match Group of the New Match Liabilities assumed
by such members of the New Match Group in connection with the Restructuring
Transactions.

 

The documents contemplated by clauses (i) and (ii) of this Section 1.05(a) are,
collectively, referred to herein as the “Restructuring Transfer Documents”.

 

(b)               IAC shall prepare or cause to be prepared all instruments to
be executed and delivered pursuant to this Section 1.05 and prior to the
execution thereof shall provide Match a reasonable opportunity to review and the
right to consent (not to be unreasonably withheld, conditioned or delayed) to
any such instruments to which any member of the New Match Group is a party.
Unless otherwise agreed between IAC and Match, the Restructuring Transfer
Documents to which one or more members of the New Match Group and one or more
members of the New IAC Group are parties shall not provide for any additional
representations and warranties other than as expressly set forth in this
Agreement. To the extent of any conflict between the provisions of the
Restructuring Transfer Documents and this Agreement (unless expressly set forth
in any Restructuring Transfer Document and agreed to between a member of the IAC
Group and a member of the Match Group (if prior to the Closing) or a member of
the New IAC Group and a member of the New Match Group (following the Closing)),
this Agreement shall control.

 

SECTION 1.06                IAC/InterActiveCorp 2020 Stock and Annual Incentive
Plan. Notwithstanding anything to the contrary contained in this Agreement or
any Ancillary Agreement, the IAC/InterActiveCorp 2020 Stock and Annual Incentive
Plan will not be transferred by or from IAC and will, by virtue of the
consummation of the Match Merger, automatically become the Match Group, Inc.
2020 Stock and Annual Incentive Plan (which shall constitute a New Match Asset
and a New Match Liability), covering a number of shares of New Match Common
Stock equal to the product obtained by multiplying 5,000,000 by the
Reclassification Exchange Ratio.

 



-6-

 

 

ARTICLE II

 

The Reclassification, the Mandatory Exchange and the Match Merger

 

SECTION 2.01                Closing. The closing of the Transactions (the
“Closing”) shall take place at the offices of Wachtell, Lipton, Rosen & Katz, 51
West 52nd Street, New York, New York 10019, at 10:00 a.m., New York City time,
on the third (3rd) Business Day following the satisfaction (or, to the extent
permitted by Law and subject to the proviso in Section 8.01, waiver by the
parties entitled to the benefit thereof) of the conditions set forth in Article
VIII. Notwithstanding the foregoing, the Closing may be consummated at such
other place, time or date as shall be agreed in writing between IAC and Match.
The date on which the Closing occurs is referred to in this Agreement as the
“Closing Date.”

 

SECTION 2.02                Reclassification; Mandatory Exchange.

 

(a)               On the Closing Date, IAC shall file the Reclassification
Charter Amendments with the Secretary of State of the State of Delaware and the
Reclassification Charter Amendments shall become effective at the
Reclassification Effective Time, which time shall occur no earlier than the
Restructuring Effective Time and prior to the Mandatory Exchange Effective Time.

 

(b)               By virtue of the effectiveness of the Reclassification Charter
Amendments, among other things:

 

(i)                 At the Reclassification Effective Time:

 

(A)             There shall be created the following new classes and series of
capital stock of IAC:

 

(1)               shares of $0.001 par value IAC Class M Common Stock;

 

(2)               shares of $0.01 par value IAC Series 1 Mandatorily
Exchangeable Preferred Stock; and

 

(3)               shares of $0.01 par value IAC Series 2 Mandatorily
Exchangeable Preferred Stock;

 

(B)              each share of IAC Common Stock that is either outstanding or
held by IAC as treasury stock immediately prior to the Reclassification
Effective Time shall be reclassified into (x) a number of share(s) of IAC Class
M Common Stock equal to the Reclassification Exchange Ratio and (y) one share of
IAC Series 1 Mandatorily Exchangeable Preferred Stock; and

 



-7-

 

 

(C)              each share of IAC Common B Stock that is either outstanding or
held by IAC as treasury stock immediately prior to the Reclassification
Effective Time shall be reclassified into (x) a number of share(s) of IAC Class
M Common Stock equal to the Reclassification Exchange Ratio and (y) one share of
IAC Series 2 Mandatorily Exchangeable Preferred Stock.

 

(ii)              At the Mandatory Exchange Effective Time:

 

(A)             each outstanding share of IAC Series 1 Mandatorily Exchangeable
Preferred Stock shall be redeemed by IAC and shall exchange automatically into
one share of New IAC Common Stock; and

 

(B)              each outstanding share of IAC Series 2 Mandatorily Exchangeable
Preferred Stock shall be redeemed by IAC and shall exchange automatically into
one share of New IAC Class B Common Stock.

 

SECTION 2.03                The Match Merger.

 

(a)               Match Merger Effective Time. On the Closing Date, New Match
Merger Sub shall file a certificate of merger (the “Match Certificate of
Merger”) with the Secretary of State of the State of Delaware executed in
accordance with, and in such form as is required by, the relevant provisions of
the DGCL and the DLLCA, and shall make all other filings or recordings required
under the DGCL and the DLLCA in order to effectuate the Match Merger. The Match
Merger shall become effective immediately following the Mandatory Exchange
Effective Time. The time the Match Merger becomes effective is referred to in
this Agreement as the “Match Merger Effective Time.”

 

(b)               Match Merger. On the terms and subject to the conditions set
forth in this Agreement and the applicable provisions of the DGCL and the DLLCA,
at the Match Merger Effective Time, Match shall be merged with and into New
Match Merger Sub, the separate corporate existence of Match shall cease and New
Match Merger Sub shall continue as the surviving entity. New Match Merger Sub,
as the surviving entity following the Match Merger, is sometimes referred to in
this Agreement as the “Match Merger Surviving Entity”.

 

(c)               Effects of Match Merger. The Match Merger shall have the
effects set forth in this Agreement and the applicable provisions of the DGCL
and the DLLCA.

 



-8-

 

 

(d)               Conversion and Cancellation of Interests. At the Match Merger
Effective Time, by virtue of the Match Merger and without any action on the part
of any holder of any shares of capital stock of Match or limited liability
company interests of New Match Merger Sub:

 

(i)                 each share of Match Capital Stock outstanding immediately
prior to the Match Merger Effective Time, other than shares of Match Capital
Stock to be cancelled or converted as provided in Section 2.03(d)(ii), shall be
converted, in accordance with the procedures set forth in Section 3.02, into the
right to receive, without interest (the following, collectively, the “Match
Merger Consideration”):

 

(A)             for each share of Match Capital Stock with respect to which an
election to receive the Cash/Stock Merger Consideration Amount (a “Cash/Stock
Election”) has been properly made and not validly revoked or deemed revoked
pursuant to Section 3.02 (collectively, the “Match Cash/Stock Electing Shares”),
the Cash/Stock Merger Consideration Amount; and

 

(B)              for each share of Match Capital Stock with respect to which an
election to receive the All-Stock Merger Consideration Amount (an “All-Stock
Election”) has been properly made and not validly revoked or deemed revoked
pursuant to Section 3.02 (collectively, the “Match All-Stock Electing Shares”),
and for each share of Match Capital Stock other than the Match Cash/Stock
Electing Shares and Match All-Stock Electing Shares (collectively, the “Match
Non-Electing Shares”), the All-Stock Merger Consideration Amount;

 

and in each case, each such converted share of Match Capital Stock shall no
longer be outstanding and shall cease to exist.

 

(ii)              each share of Match Capital Stock that (A) is owned directly
by IAC, Match or any wholly owned Subsidiary of IAC, and in each case not held
on behalf of third parties, shall be cancelled and shall cease to exist, and no
consideration shall be delivered in exchange therefor, or (B) is owned by any
wholly owned Subsidiary of Match and not held on behalf of third parties shall
be converted into a number of shares of IAC Class M Common Stock equal to the
All-Stock Merger Consideration Amount.

 

(iii)            each limited liability company interest of New Match Merger Sub
outstanding immediately prior to the Match Merger Effective Time shall be
unchanged and remain the outstanding limited liability company interest of New
Match Merger Sub.

 

(e)               Certificate of Formation and Limited Liability Company
Agreement of the Match Merger Surviving Entity. From and after the Match Merger
Effective Time, (i) the certificate of formation of New Match Merger Sub as in
effect immediately prior to the Match Merger Effective Time shall be the
certificate of formation of the Match Merger Surviving Entity until thereafter
amended in accordance with the DLLCA and such certificate of formation and (ii)
the limited liability company agreement of New Match Merger Sub as in effect
immediately prior to the Match Merger Effective Time shall be the limited
liability company agreement of the Match Merger Surviving Entity until
thereafter amended in accordance with the DLLCA and such limited liability
company agreement.

 

(f)                Officers of the Match Merger Surviving Entity. From and after
the Match Merger Effective Time, the officers of Match immediately prior to the
Match Merger Effective Time shall be the officers of the Match Merger Surviving
Entity, to hold office until their successors have been duly elected and
qualified in accordance with the limited liability company agreement of the
Match Merger Surviving Entity.

 



-9-

 

 

(g)               Treatment of Match Equity Awards.

 

(i)                Effective as of immediately prior to the Match Merger
Effective Time, each then-outstanding and unexercised Match Stock Option shall
be assumed by New Match (an “Assumed Option”) on the same terms and conditions
(including applicable vesting requirements) as applied to such Match Stock
Option immediately prior to the Match Merger Effective Time, except that (x) the
number of shares of New Match Common Stock subject to the Assumed Option shall
be equal to the sum of (A) the number of shares of Match Common Stock subject to
such Match Stock Option immediately prior to the Effective Time plus (B) the
number of shares of New Match Common Stock equal to the product of (1) the Stock
Election Amount and (2) the total number of shares of Match Common Stock
underlying such Match Stock Option immediately prior to the Match Merger
Effective Time, rounded down to the nearest whole share, and (y) the per share
exercise price of such Assumed Option shall be equal to the quotient of (A) the
aggregate exercise price applicable to such Match Stock Option immediately prior
to the Match Merger Effective Time divided by (B) the number of shares of New
Match Common Stock subject to such Assumed Option, with the result rounded up to
the nearest hundredth of one cent. Assumed Options shall remain subject to the
terms of the applicable Match Long-Term Incentive Plan and stock option
agreements, except as described above in this Section 2.03(g)(i).

 

(ii)              Effective as of immediately prior to the Match Merger
Effective Time, each then-outstanding and unexercised warrant to purchase shares
of Match Common Stock listed on Section 2.03(g)(ii) of the Match Disclosure
Letter (each, a “Match Warrant”) shall be assumed by New Match (an “Assumed
Warrant”) on the same terms and conditions as applied to such Match Warrant
immediately prior to the Match Merger Effective Time, except that (x) the number
of shares of New Match Common Stock subject to the Assumed Warrant shall be
equal to the sum of (A) the number of shares of Match Common Stock subject to
such Match Warrant immediately prior to the Effective Time plus (B) the number
of shares of New Match Common Stock equal to the product of (1) the Stock
Election Amount and (2) the total number of shares of Match Common Stock
underlying such Match Warrant immediately prior to the Match Merger Effective
Time, rounded down to the nearest whole share, and (y) the per share exercise
price of such Assumed Warrant shall be equal to the quotient of (A) the
aggregate exercise price applicable to such Match Warrant immediately prior to
the Match Merger Effective Time divided by (B) the number of shares of New Match
Common Stock subject to such Assumed Warrant, with the result rounded up to the
nearest whole cent. Assumed Warrants shall remain subject to the terms of the
applicable warrant agreements, except as described above in this Section
2.03(g)(ii).

 



-10-

 

 

(iii)            Effective as of immediately prior to the Match Merger Effective
Time, each then-outstanding Match Unit Award shall automatically be converted
into a restricted stock unit award (“Assumed Unit Award”) corresponding to
shares of New Match Common Stock, on the same terms and conditions (including
applicable vesting requirements) as applied to each such Match Unit Award
immediately prior to the Match Merger Effective Time, except that (x) that the
number of shares of New Match Common Stock underlying such Assumed Unit Award
shall be equal to the sum of (A) the number of shares of Match Common Stock
subject to the Match Unit Award as of immediately prior to the Match Merger
Effective Time and (B) the number of shares of New Match Common Stock equal to
the product of (1) the Stock Election Amount and (2) the number of shares of
Match Common Stock underlying such Match Unit Award as of immediately prior to
the Match Merger Effective Time rounded down to the nearest whole share and (y)
with respect to any Match Unit Award with a reference price, the reference price
shall be adjusted to equal to the quotient of (A) the aggregate reference price
applicable to such Match Unit Award immediately prior to the Match Merger
Effective Time divided by (B) the number of shares of New Match Common Stock
subject to such Assumed Unit Award, with the result rounded up to the nearest
hundredth of one cent.

 

(iv)             Prior to the Match Merger Effective Time, the Match Board of
Directors or the appropriate committee thereof shall adopt resolutions providing
for the treatment of the Match Stock Options and the Match Unit Awards
contemplated by this Section 2.03(g).

 

SECTION 2.04                Post-Merger Amendments to the New Match Charter.

 

(a)               Subject to the receipt of the required approval from the
holders of IAC Capital Stock set forth in Section 5.04(c)(iii) of this
Agreement, New Match shall cause the Post-Merger Amendments to the New Match
Charter to become effective promptly following the Match Merger Effective Time
by filing a certificate of amendment setting forth the Post-Merger Amendments to
the New Match Charter with the Secretary of State of the State of Delaware. If
the required approval from the holders of IAC Capital Stock set forth in Section
5.04(c)(iii) of this Agreement is not received, New Match shall, promptly
following the Match Merger Effective Time, file a certificate of amendment to
the certificate of incorporation of New Match changing New Match’s name to
“Match Group, Inc.” with the Secretary of State of the State of Delaware.

 

(b)               By virtue of the effectiveness of the Post-Merger Amendments
to the New Match Charter (if adopted), among other things:

 

(i)               IAC shall be renamed “Match Group, Inc.”; and

 

(ii)              IAC Class M Common Stock shall be renamed the common stock of
Match Group, Inc.

 

SECTION 2.05                Post-Merger Amendments to the New IAC Charter.
Following the effectiveness of the Post-Merger Amendments to the New Match
Charter, New IAC shall file a certificate of amendment to its certificate of
incorporation with the Secretary of State of the State of Delaware by virtue of
the effectiveness of which New IAC shall be renamed “IAC/InterActiveCorp”.

 



-11-

 

 

 

ARTICLE III

 

Conversion of Shares; Exchange of Certificates

 

SECTION 3.01                Exchange Fund.

 

(a)               Exchange Agent. On or prior to the Election Record Date, IAC
and New IAC shall enter into an agreement reasonably acceptable to Match with a
bank, trust company or other appropriate service provider (the “Agent”; and such
agreement, the “Agent Agreement”), which agreement shall provide, among other
things, for the payments and delivery of shares contemplated by this Article
III.

 

(b)               Deposit of Exchange Fund. At or prior to the Mandatory
Exchange Effective Time, IAC shall, and shall cause New IAC to, deposit with the
Agent:

 

(i)               for the benefit of the holders of shares of IAC Common Stock,
for exchange in accordance with this Article III through the Agent, evidence of
shares in book-entry form representing the aggregate number of shares of New IAC
Common Stock and IAC Class M Common Stock to be issued pursuant to Section
3.01(d)(i) of this Agreement;

 

(ii)              for the benefit of the holders of shares of IAC Class B Common
Stock, for exchange in accordance with this Article III through the Agent,
evidence of shares in book-entry form representing the aggregate number of
shares of New IAC Class B Common Stock and IAC Class M Common Stock to be issued
pursuant to Section 3.01(d)(ii) of this Agreement; and

 

(iii)            for the benefit of the Non-IAC Match Shareholders, for exchange
in accordance with this Article III through the Agent, evidence of shares in
book-entry form representing the aggregate number of shares of IAC Class M
Common Stock to be issued, and cash in an amount equal to the aggregate cash
consideration to be paid, pursuant to Section 3.01(d)(iii) of this Agreement, if
any;

 

Following the Closing, to the extent any dividends or other distributions are or
become payable pursuant to Section 3.01(h), the Parties in respect of whose
capital stock such dividends or other distributions are to be made agree to make
available to the Agent cash in U.S. dollars or other consideration, as
applicable, sufficient to pay such dividends and other distributions, as needed
to make any payments pursuant to Section 3.01(h). Such amounts, if any, payable
pursuant to the foregoing sentence, together with all cash and shares deposited
with the Agent pursuant to clauses (i)-(iii) of this Section 3.01(b) for
purposes of making the payments required pursuant to this Article III, are
hereinafter referred to as the “Exchange Fund.”

 



-12-

 

 

(c)               Letters of Transmittal. As promptly as practicable after the
Closing, New IAC and New Match shall cause the Agent to mail to:

 

(i)               each holder of record of shares of IAC Capital Stock as of
immediately prior to the Reclassification Effective Time a form of letter of
transmittal with respect to such holder’s entitlements pursuant to Sections
3.01(d)(i) and 3.01(d)(ii) (the “IAC Letter of Transmittal”), which shall
specify that delivery shall be effected, and risk of loss and title to any
certificate (or shares held in book-entry form) shall pass, only upon delivery
of such certificates (or shares held in book-entry form) to the Agent and shall
be in such form and have such other provisions (including customary provisions
with respect to delivery of an “agent’s message” or other required electronic
communication with respect to shares held in book-entry form) as New IAC may
reasonably specify, together with instructions thereto; and

 

(ii)              each holder of record of shares of Match Capital Stock (other
than any holders of shares of Match Capital Stock to be cancelled in the Match
Merger pursuant to Section 2.03(d)(ii)(A) or any Non-IAC Match Shareholder who
properly made and did not revoke an Election pursuant to Section 3.02) as of
immediately prior to the Match Merger Effective Time a form of letter of
transmittal with respect to such holder’s entitlements pursuant to Section
3.01(d)(iii) (the “Match Letter of Transmittal” and, together with the IAC
Letter of Transmittal, the “Letters of Transmittal”), which shall specify that
delivery shall be effected, and risk of loss and title to any certificate (or
shares held in book-entry form) shall pass, only upon delivery of such
certificates (or shares held in book-entry form) to the Agent and shall be in
such form and have such other provisions (including customary provisions with
respect to delivery of an “agent’s message” or other required electronic
communication with respect to shares held in book-entry form) as New Match may
reasonably specify, together with instructions thereto.

 

(d)               Amounts Received in Connection with the Transactions. As
promptly as practicable following the Closing, subject to (x) in the case of
shares represented by a certificate, the surrender of such certificate for
cancellation to the Agent, or (y) in the case of shares held in book-entry form,
the receipt of an “agent’s message” or other required electronic communication
by the Agent, in each case together with the receipt by the Agent of the
applicable Letter of Transmittal or Form of Election, duly, completely and
validly executed in accordance with the instructions thereto and the
requirements set forth in this Agreement, and such other documents as may
reasonably be required by the Agent, the former holder of such shares shall be
entitled to receive in exchange therefor:

 

(i)               in the case of a former holder of shares of IAC Common Stock,
subject to Section 3.01(e), such number of shares of New IAC Common Stock and
New Match Common Stock which such holder is entitled to receive as a result of
the consummation of the Reclassification and the Mandatory Exchange pursuant to
Article II;

 

(ii)              in the case of a former holder of shares of IAC Class B Common
Stock, subject to Section 3.01(e), such number of shares of New IAC Class B
Common Stock and New Match Common Stock which such holder is entitled to receive
as a result of the consummation of the Reclassification and the Mandatory
Exchange pursuant to Article II; and

 

(iii)            in the case of a former holder of shares of Match Capital Stock
(other than any holders of shares of Match Capital Stock to be cancelled in the
Match Merger pursuant to Section 2.03(d)(ii)(A)), subject to Section 3.01(e),
such number of shares of New Match Common Stock and such amount of cash, if any,
which such holder is entitled to receive in respect of such shares of Match
Capital Stock pursuant to Article II.

 



-13-

 

 

(e)               Treatment of Fractional Shares.

 

(i)                 Holders of IAC Capital Stock.

 

(A)             The Agent, New IAC and New Match shall, as soon as practicable
after the Closing:

 

(1)               (i) determine the number of whole shares of New IAC Common
Stock and New IAC Class B Common Stock and the number of fractional shares of
New IAC Common Stock that each former holder of IAC Capital Stock is entitled to
receive (including pursuant to Section 3.01(e)(i)(C)) in connection with the
consummation of the Mandatory Exchange and (ii) (A) aggregate all such
fractional shares of all such holders into whole shares and sell the whole
shares obtained thereby in open market transactions at then-prevailing trading
prices on behalf of such holders to whom fractional share interests otherwise
would have been issued and (B) in lieu of delivering such fractional shares to
such holders, deliver to each such holder, or for the benefit of each beneficial
owner who otherwise would have been entitled to receive fractional shares, such
holder’s or beneficial owner’s ratable share of the net proceeds of such sales,
based upon the average gross selling price per share of New IAC Common Stock
after making appropriate deductions for any amount required to be withheld under
applicable Law as contemplated by Section 3.03 and less any brokers’ charges,
commissions or transfer Taxes.

 

(2)               (i) determine the number of whole shares and fractional shares
of New Match Common Stock that each former holder of IAC Capital Stock is
entitled to receive in connection with the consummation of the Reclassification
and (ii) (A) aggregate all such fractional shares of all such holders into whole
shares and sell the whole shares obtained thereby in open market transactions at
then-prevailing trading prices on behalf of such holders to whom fractional
share interests otherwise would have been issued and (B) in lieu of delivering
such fractional shares to such holders, deliver to each such holder, or for the
benefit of each beneficial owner who otherwise would have been entitled to
receive fractional shares, such holder’s or beneficial owner’s ratable share of
the net proceeds of such sales, based upon the average gross selling price per
share of New Match Common Stock after making appropriate deductions for any
amount required to be withheld under applicable Law as contemplated by Section
3.03 and less any brokers’ charges, commissions or transfer Taxes.

 



-14-

 

 

(B)              The Agent, in its sole discretion, will determine the timing
and method of selling such shares, the selling price of such shares and the
broker-dealer through which such shares will be sold; provided, however, that
the designated broker-dealer is not an Affiliate of New IAC or New Match. No
interest will accrue on the proceeds from the sale of such shares.

 

(C)              For purposes of this Section 3.01(e)(i), to the extent that a
former holder of shares of IAC Class B Common Stock would otherwise be entitled
to receive a fractional share of New IAC Class B Common Stock in connection with
the consummation of the Mandatory Exchange, such number of shares of IAC Class B
Common Stock that would result in the holder being entitled to receive such
fractional share shall be deemed to have been converted into the applicable
number of shares of IAC Common Stock into which such shares of IAC Class B
Common Stock are convertible immediately prior to the Reclassification Effective
Time, and such holder shall be deemed to only be entitled to receive fractional
shares of New IAC Common Stock in respect of its shares of IAC Class B Common
Stock as to which it otherwise would be entitled to receive fractional shares of
New IAC Class B Common Stock, and shall be treated as set forth in Section
3.01(e)(i)(A).

 

(ii)              Holders of Match Capital Stock. The Agent and New Match shall,
as soon as practicable after the Closing, (i) determine the number of shares and
fractional shares of New Match Common Stock that each former Non-IAC Match
Shareholder is entitled to receive in connection with the consummation of the
Match Merger and (ii) to the extent that any holder of record (taking into
account all shares held by such holder and aggregating all entitlements to
fractional shares) would otherwise be entitled to a fraction of a share, such
fraction of a share shall be rounded up to one whole share.

 

(f)                Treatment of Certificates and Book-Entry Shares Prior to
Surrender.

 

(i)               Each certificate or book-entry that formerly represented
shares of IAC Common Stock immediately prior to the Reclassification Effective
Time shall be deemed:

 

(A)             from and after the Reclassification Effective Time until
immediately prior to the Mandatory Exchange Effective Time, to represent,
subject to Section 3.01(e), the applicable number of shares of IAC Class M
Common Stock and the applicable number of shares of IAC Series 1 Mandatorily
Exchangeable Preferred Stock into which such shares of IAC Common Stock are
reclassified in accordance with Section 2.02 of this Agreement and the
Reclassification Charter Amendments; and

 



-15-

 

 

(B)              thereafter until surrendered as contemplated by Section 3.01(d)
of this Agreement (or, with respect to any shares held in uncertificated
book-entry form, receipt of an appropriate agent’s message or other required
electronic confirmation), to represent (x) the applicable number of shares of
IAC Class M Common Stock (or, after it is renamed pursuant to the Post-Merger
Amendments to the New Match Charter, New Match Common Stock) deemed to be
represented by such certificate or book-entry pursuant to the foregoing clause
(A), (y) subject to Section 3.01(e), the applicable number of shares of New IAC
Common Stock into which the shares of IAC Series 1 Mandatorily Exchangeable
Preferred Stock deemed to be represented by such certificate or book-entry
pursuant to the foregoing clause (A) are mandatorily exchanged in accordance
with Section 2.02 of this Agreement and the Reclassification Charter Amendments,
and (z) an entitlement to cash in lieu of fractional shares, if any, pursuant to
Section 3.01(e)(i) and in respect of any dividends or other distributions
pursuant to Section 3.01(h).

 

(ii)              Each certificate or book-entry that formerly represented
shares of IAC Class B Common Stock immediately prior to the Reclassification
Effective Time shall be deemed:

 

(A)             from and after the Reclassification Effective Time until
immediately prior to the Mandatory Exchange Effective Time, to represent,
subject to Section 3.01(e), the applicable number of shares of IAC Class M
Common Stock and the applicable number of shares of IAC Series 2 Mandatorily
Exchangeable Preferred Stock into which such shares of IAC Class B Common Stock
are reclassified in accordance with Section 2.02 of this Agreement and the
Reclassification Charter Amendments; and

 

(B)              thereafter until surrendered as contemplated by Section 3.01(d)
of this Agreement (or, with respect to any shares held in uncertificated
book-entry form, receipt of an appropriate agent’s message or other required
electronic confirmation), to represent (x) the applicable number of shares of
IAC Class M Common Stock (or, after it is renamed pursuant to the Post-Merger
Amendments to the New Match Charter, New Match Common Stock) deemed to be
represented by such certificate or book-entry pursuant to the foregoing clause
(A), (y) subject to Section 3.01(e), the applicable number of shares of New IAC
Class B Common Stock into which the shares of IAC Series 2 Mandatorily
Exchangeable Preferred Stock deemed to be represented by such certificate or
book-entry pursuant to the foregoing clause (A) are mandatorily exchanged in
accordance with Section 2.02 of this Agreement and the Reclassification Charter
Amendments, and (z) an entitlement to cash in lieu of fractional shares, if any,
pursuant to Section 3.01(e)(i) and in respect of any dividends or other
distributions pursuant to Section 3.01(h).

 



-16-

 

 

(iii)            Until surrendered as contemplated by Section 3.01(d) of this
Agreement, each certificate or book-entry that formerly represented shares of
Match Capital Stock immediately prior to the Match Merger Effective Time (other
than any shares to be cancelled pursuant to Section 2.03(d)(ii)) shall be
deemed, from and after the Match Merger Effective Time, to represent the right
to receive upon such surrender the applicable number of shares of New Match
Common Stock and the applicable amount of cash, if any, which the holder of such
shares was entitled to receive, in respect of such shares under Section 2.03(d)
of this Agreement and cash in respect of any dividends or other distributions
pursuant to Section 3.01(h).

 

(g)               Transfers of Ownership. In the event that any book-entry in
respect of any shares is to be made in a name other than that in which the
certificates surrendered are registered (or, with respect to any shares held in
uncertificated book-entry form, a name other than that appearing in such
book-entry), it shall be a condition of the creation of such book-entry that the
person making such request shall pay to the Agent any transfer or other taxes
required by reason of the registration of such shares in a name other than that
of the registered holder, or shall establish to the satisfaction of the Agent
that such tax has been paid or is not applicable.

 

(h)               Treatment of Unexchanged Shares. No dividends or other
distributions declared or made with respect to a class or series of capital
stock issuable in connection with the Transactions with a record date after the
Closing Date shall be paid to the holder of any unsurrendered certificate (or
shares held in book-entry form) with respect to the shares of such class or
series of capital stock issuable upon surrender thereof, and no cash payment in
lieu of fractional shares shall be paid to any such holder pursuant to Section
3.01(e)(i), until the surrender of such certificate (or shares held in
book-entry form) in accordance with this Article III. Subject to escheat, Tax or
other applicable Law, following surrender of any such certificate (or shares
held in book-entry form), there shall be paid to the holder of the certificate
representing whole shares of the applicable class of capital stock issued in
exchange therefor, without interest, (i) at the time of such surrender, the
amount of any cash payable in lieu of a fractional share of such class of
capital stock to which such holder is entitled pursuant to Section 3.01(e)(i)
and the amount of dividends or other distributions with a record date after the
Closing Date theretofore paid with respect to such whole shares of such class of
capital stock and (ii) at the appropriate payment date, the amount of dividends
or other distributions with a record date after the Closing Date but prior to
such surrender and a payment date subsequent to such surrender payable with
respect to such whole shares of such class of capital stock.

 

(i)                 No Further Ownership Rights. The shares of capital stock
issued and cash paid in accordance with the terms of this Article III (including
any cash paid pursuant to Section 3.01(e)(i)) shall be deemed to have been
issued and paid in full satisfaction of all rights pertaining to the shares of
IAC Capital Stock or Match Capital Stock in respect of which such issuances and
payments were made. From and after the Reclassification Effective Time, there
shall be no further registration of transfers on the stock transfer books of IAC
of shares of IAC Common Stock, IAC Class B Common Stock, or any shares of
preferred stock that were outstanding immediately prior to the Reclassification
Effective Time. From and after the Mandatory Exchange Effective Time, there
shall be no further registration of transfers on the stock transfer books of IAC
of shares of IAC Series 1 Mandatorily Exchangeable Preferred Stock or IAC Series
2 Mandatorily Exchangeable Preferred Stock. From and after the Match Merger
Effective Time, there shall be no further registration of transfers on the stock
transfer books of Match of shares of any Match Common Stock, Match Class B
Common Stock, or any other shares of Match Capital Stock that were outstanding
immediately prior to the Match Merger Effective Time. If, after the Closing
Date, any certificates formerly representing shares of the capital stock of IAC
or Match (or shares of the capital stock of IAC or Match held in book-entry
form) are presented to New IAC, New Match or the Agent for any reason, they
shall be cancelled and exchanged as provided in this Article III.

 



-17-

 

 

(j)                 Management of Exchange Fund.

 

(i)               New IAC Exchange Fund. The Agent shall invest any cash held in
the Exchange Fund that is payable in respect of New IAC Common Stock or New IAC
Class B Common Stock (as cash in lieu of fractional shares pursuant to Section
3.01(e), or as dividends or other distributions payable pursuant to Section
3.01(h)) as directed by New IAC. Any interest and other income resulting from
such investments shall be paid to New IAC. Any portion of the Exchange Fund that
consists of New IAC Common Stock or New IAC Class B Common Stock (and any cash
in lieu of fractional shares of New IAC Common Stock or New IAC Class B Common
Stock or any dividends or other distributions payable with respect to shares of
New IAC Common Stock or New IAC Class B Common Stock, together with any interest
received with respect thereto) (collectively, the “New IAC Exchange Fund”) that
remains undistributed for 180 days after the Closing Date shall be delivered to
New IAC, upon demand, and any former holder of IAC Capital Stock who has not
theretofore complied with this Article III shall thereafter look only to New IAC
for payment of its claims for such shares of New IAC Common Stock or New IAC
Class B Common Stock, any cash in lieu of fractional shares of New IAC Common
Stock or New IAC Class B Common Stock and any dividends and distributions with
respect to shares of New IAC Common Stock or New IAC Class B Common Stock to
which such holder is entitled pursuant to this Article III, in each case without
any interest thereon. Any portion of the New IAC Exchange Fund which remains
undistributed to the holders of certificates (or shares held in book-entry form)
for one year after the Closing Date (or immediately prior to such earlier date
on which the New IAC Exchange Fund would otherwise escheat to, or become the
property of, any Governmental Authority), shall, to the extent permitted by
applicable Law, become the property of New IAC, free and clear of all claims or
interest of any Person previously entitled thereto.

 

(ii)              New Match Exchange Fund. The Agent shall invest any cash in
the Exchange Fund that is payable as the cash portion of the Cash/Stock Merger
Consideration Amount or that is payable in respect of New Match Common Stock
(or, before it is renamed pursuant to the Post-Merger Amendments to the New
Match Charter, IAC Class M Common Stock) as dividends or other distributions
payable pursuant to Section 3.01(h) as directed by New Match. Any interest and
other income resulting from such investments shall be paid to New Match. Any
portion of the Exchange Fund that consists of any Cash/Stock Election Merger
Consideration Amount or New Match Common Stock (or any dividends or other
distributions payable with respect to shares of New Match Common Stock, together
with any interest received with respect thereto) (collectively, the “New Match
Exchange Fund”) that remains undistributed for 180 days after the Closing Date
shall be delivered to New Match, upon demand, and any former holder of IAC
Capital Stock or Match Capital Stock who has not theretofore complied with this
Article III shall thereafter look only to New Match for payment of its claims
for such Cash/Stock Election Merger Consideration Amount and such shares of New
Match Common Stock, any dividends and distributions with respect to shares of
New Match Common Stock to which such holder is entitled pursuant to this Article
III, in each case without any interest thereon. Any portion of the New Match
Exchange Fund which remains undistributed to the holders of certificates (or
shares held in book-entry form) for one year after the Closing Date (or
immediately prior to such earlier date on which the New Match Exchange Fund
would otherwise escheat to, or become the property of, any Governmental
Authority), shall, to the extent permitted by applicable Law, become the
property of New Match, free and clear of all claims or interest of any Person
previously entitled thereto. The Agent Agreement shall provide for the Agent to
hold the New Match Exchange Fund and the New IAC Exchange Fund separate and
apart from each other.

 



-18-

 

 

(k)               No Liability. None of the members of the New Match Group or
the New IAC Group or the Agent shall be liable to any Person in respect of any
portion of the Exchange Fund delivered to a public official pursuant to any
applicable abandoned property, escheat or similar Law.

 

(l)                 Lost Certificates. If any certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such certificate to be lost, stolen or destroyed and, if required, with
respect to any certificate representing IAC Capital Stock, by New IAC or, with
respect to any certificate representing Match Capital Stock, by New Match, as
applicable, the posting by such Person of a bond, in such reasonable and
customary amount as New IAC or New Match, as applicable, may direct, as
indemnity against any claim that may be made against it with respect to the
applicable shares represented by such certificate, the Agent shall issue, in
exchange for such lost, stolen or destroyed certificate, the applicable shares,
any cash constituting the applicable Cash/Stock Merger Consideration Amount, any
cash in lieu of fractional shares and any dividends and distributions
deliverable in respect thereof pursuant to this Agreement.

 

SECTION 3.02                Election Procedures. Each Non-IAC Match Shareholder
who is a holder of record of shares of Match Capital Stock shall have the right,
subject to the limitations set forth in this Section 3.02, on or prior to the
Election Deadline, to submit an election in accordance with the following
procedures:

 

(a)               Each Non-IAC Match Shareholder may specify in a request made
in accordance with the provisions of this Section 3.02 (herein called an
“Election”) (i) the number of shares of Match Capital Stock owned by such holder
with respect to which such holder desires to make a Cash/Stock Election and (ii)
the number of shares of Match Capital Stock owned by such holder with respect to
which such holder desires to make an All-Stock Election.

 

(b)               IAC and Match shall prepare a form, including appropriate and
customary transmittal materials (the “Form of Election”), so as to permit
Non-IAC Match Shareholders to exercise their right to make an Election.

 



-19-

 

 

(c)               IAC and Match (i) shall initially make available and mail the
Form of Election not less than 20 Business Days prior to the anticipated date of
the Election Deadline to Non-IAC Match Shareholders who are holders of record of
shares of Match Capital Stock as of the Business Day prior to such mailing date
(such record date, the “Election Record Date”), and (ii) following such mailing
date, shall use commercially reasonable efforts to make the Form of Election
available to all persons who become holders of record of shares of Match Capital
Stock during the period between the Election Record Date and the Election
Deadline. The time period between such mailing date and the Election Deadline is
referred to herein as the “Election Period.”

 

(d)               Any Election shall have been made properly only if the Agent
shall have received, during the Election Period, (i) in the case of shares
represented by a certificate, the surrender of such certificate for cancellation
to the Agent, or (ii) in the case of shares held in book-entry form, the receipt
of an “agent’s message” or other required electronic communication by the Agent,
in each case together with the Form of Election, duly, completely and validly
executed in accordance with the instructions thereto, and such other documents
as may reasonably be required by the Agent. As used herein, unless otherwise
agreed in advance by the Parties, “Election Deadline” means 5:00 p.m. (New York
City time) on the date that is the fifth Business Day preceding the date for
which the Match Stockholder Meeting is scheduled. IAC and Match shall cooperate
to issue a press release reasonably satisfactory to each of them announcing the
Election Deadline not more than fifteen (15) Business Days before, and at least
five (5) Business Days prior to, the date on which the Election Deadline occurs.
If the Match Stockholder Meeting is delayed to a subsequent date, the Election
Deadline shall be delayed by the same period such that the Election Deadline is
still 5:00 p.m. (New York City time) on the date that is the fifth Business Day
preceding the date for which the Match Stockholder Meeting is scheduled, and IAC
and Match shall promptly announce any such delay and, when determined, the
rescheduled Election Deadline.

 

(e)               After an Election is properly made with respect to any shares
of Match Capital Stock, no further registration of transfers of such shares
shall be made on the stock transfer books of Match, unless and until such
Election is properly changed or revoked in accordance with this Section 3.02.
Any Election may be changed or revoked with respect to all or a portion of the
shares of Match Capital Stock subject thereto by the applicable Non-IAC Match
Shareholder who submitted the applicable Form of Election by written notice
received by the Agent prior to the Election Deadline. In addition, all Elections
shall automatically be revoked if this Agreement is terminated in accordance
with Article IX. If any Election is revoked or not properly made with respect to
any shares of Match Capital Stock (none of the Parties nor the Agent being under
any duty to notify any holder of Match Capital Stock of any such defect), such
Election shall be deemed to be not in effect, and the shares of Match Capital
Stock covered by such Election shall, for purposes hereof, be deemed to be Match
Non-Electing Shares, unless a proper Election is thereafter timely made.

 

(f)                The determination of the Agent (or the joint determination of
IAC and Match, in the event that the Agent declines to make any such
determination) shall be conclusive and binding as to whether or not an Election
has been properly made or revoked pursuant to this Section 3.02 and as to when
Elections and revocations were received by the Agent.

 



-20-

 

 

SECTION 3.03                Withholding Rights. Each of IAC, New IAC, Match, New
Match Merger Sub and the Agent (without duplication) shall be entitled to deduct
and withhold from the consideration otherwise payable pursuant to this Agreement
such amounts as may be required to be deducted and withheld with respect to the
making of such payment under applicable Law. Amounts so withheld and paid over
to the appropriate taxing authority shall be treated for all purposes of this
Agreement as having been paid to the Person in respect of which such deduction
or withholding was made.

 

ARTICLE IV

 

Representations and Warranties of Match

 

Match represents and warrants to IAC that, except as disclosed (i) in the manner
contemplated in the disclosure letter delivered by Match to IAC concurrently
with the execution of this Agreement (the “Match Disclosure Letter”) or (ii) in
any report, schedule, form, statement or other document filed with, or furnished
to, the SEC by Match from and after January 1, 2017, and publicly available
prior to the date of this Agreement, other than disclosures in the “Risk
Factors” sections thereof or other disclosure statements included therein that
are cautionary, predictive or forward-looking in nature and not statements of
historical fact:

 

SECTION 4.01                Organization, Standing and Power.

 

(a)               Match is duly organized, validly existing and in good standing
under the Laws of the State of Delaware. Match has all requisite corporate power
and authority necessary to enable it to own, lease or otherwise hold its
properties and assets and to conduct its business as currently conducted in all
material respects. Match has made available to IAC true and complete copies of
its certificate of incorporation and bylaws, in each case as amended through,
and in full force and effect as of, the date of this Agreement.

 

(b)               Each Subsidiary of Match is duly organized, validly existing
and in good standing (or its equivalent status) under the Laws of the
jurisdiction in which it is organized, except for any failure to be duly
organized, validly existing and in good standing that, individually or in the
aggregate, has not had and would not reasonably be expected to have a Match
Material Adverse Effect. Each Subsidiary of Match has all requisite power and
authority necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its business as currently conducted, except for any
failure to have such power and authority that, individually or in the aggregate,
has not had and would not reasonably be expected to have a Match Material
Adverse Effect.

 

(c)               Each of Match and each of its Subsidiaries is duly qualified
to do business and is in good standing (or its equivalent status) in each
jurisdiction where the nature of its business or the ownership or leasing of its
properties makes such qualification or good standing necessary, except for any
failure to be so qualified or in good standing that, individually or in the
aggregate, has not had and would not reasonably be expected to have a Match
Material Adverse Effect.

 



-21-

 

 

SECTION 4.02                Capital Structure of Match.

 

(a)               As of the date of this Agreement, the authorized capital stock
of Match consists of 1,500,000,000 shares of Match Common Stock, 1,500,000,000
shares of Match Class B Common Stock, 1,500,000,000 shares of Match Class C
Common Stock and 500,000,000 shares of preferred stock, par value $0.001 per
share (“Match Preferred Stock”). As of the close of business on December 16,
2019 (the “Match Capitalization Date”), (i) 70,447,419 shares of Match Common
Stock were issued and outstanding, (ii) 209,919,402 shares of Match Class B
Common Stock were issued and outstanding, (iii) no shares of Match Class C
Common Stock were issued and outstanding, (iv) no shares of Match Preferred
Stock were issued and outstanding, (v) 17,706,316 shares of Match Common Stock
were reserved for issuance under Match equity plans (including the Match
Subsidiary Equity Plans), of which amount, (A) Match Stock Options to purchase
12,258,530 shares of Match Common Stock were issued and outstanding, (B) Match
RSU Awards covering 3,082,984 shares of Match Common Stock were issued and
outstanding, and (C) Match PSU Awards covering 2,275,546 shares of Match Common
Stock were issued and outstanding, assuming maximum performance.

 

(b)               All outstanding shares of Match Capital Stock are duly
authorized, validly issued, fully paid and non-assessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the DGCL or the certificate of incorporation or bylaws of Match. There are no
bonds, debentures, notes or other indebtedness of Match having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of Match Capital Stock may vote (“Voting Match
Debt”). No Subsidiary of Match owns any shares of capital stock of Match.

 

(c)               Section 4.02(c) of the Match Disclosure Letter sets forth a
true and complete list, as of the date of this Agreement, of the equity plans of
the Subsidiaries of Match under which shares of Match Common Stock may be
granted (the “Match Subsidiary Equity Plans”).

 

(d)               Except as set forth in Section 4.02(a) or Section 4.02(c) and
Section 4.02(d) of the Match Disclosure Letter, as of the Match Capitalization
Date, (i) there were no shares of capital stock of, or other equity or voting
interests in, Match issued, reserved for issuance or outstanding and (ii) there
were no options, rights, warrants, convertible or exchangeable securities,
“phantom” stock or other equity rights, stock-based performance units,
commitments, Contracts or undertakings of any kind to which Match or any of its
Subsidiaries was a party or by which any of their respective properties or
assets was bound (A) obligating Match or any of its Subsidiaries to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock of, or other equity or voting interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity or voting interests in, Match or any of its Subsidiaries or any
Voting Match Debt, (B) obligating Match or any of its Subsidiaries to issue,
grant, extend or enter into any such option, right, warrant, security,
commitment, Contract, arrangement or undertaking or (C) that give any Person the
right to receive any economic benefit or right similar to or derived from the
economic benefits and rights accruing to holders of Match Capital Stock or the
holders of the capital stock of any Subsidiary of Match (the items in clauses
(i) and (ii), collectively, “Match Securities”). From the Match Capitalization
Date through the date of this Agreement, neither Match nor any of its
Subsidiaries has issued any Match Securities, other than pursuant to Match Stock
Options, Match RSU Awards or Match PSU Awards, in each case, that were
outstanding as of the Match Capitalization Date. Other than this Agreement and
the Real Estate Contribution Agreement, there are not any outstanding Contracts
of any kind that obligate Match or any of its Subsidiaries to repurchase, redeem
or otherwise acquire any Match Securities.

 



-22-

 

 

SECTION 4.03                Authority; Execution and Delivery; Enforceability.

 

(a)               Match has all requisite power and authority to execute and
deliver each Transaction Document to which it is or is contemplated to be a
party, to perform its obligations thereunder and, subject to receipt of the
Match Stockholder Approval, to consummate the Transactions. The execution and
delivery by Match of each Transaction Document to which it is or is contemplated
to be a party and the consummation by Match of the Transactions have been duly
authorized by the Match Board of Directors and the Match Separation Committee,
and except for the Match Stockholder Approval, no other corporate proceedings on
the part of Match are necessary to authorize the Transaction Documents to which
it is or is contemplated to be a party or the consummation of the Transactions.
Match has duly executed and delivered this Agreement, and, assuming due
authorization, execution and delivery by the other Parties, this Agreement
constitutes its legal, valid and binding obligation, enforceable against Match
in accordance with its terms (except insofar as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights generally or by principles governing
the availability of equitable remedies). Upon the execution and delivery by
Match of each other Transaction Document to which it is or is contemplated to be
a party, and, assuming due authorization, execution and delivery by the other
parties thereto, each other Transaction Document to which it is or is
contemplated to be a party will constitute its legal, valid and binding
obligation, enforceable against it in accordance with its terms (except insofar
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).

 

(b)               The Match Separation Committee has been duly authorized and
constituted and at a meeting duly called and held has unanimously (i) determined
that this Agreement and the transactions contemplated hereby, including the
Transactions, are fair to and in the best interests of Match and its
stockholders, other than IAC and the IAC Affiliates, and (ii) recommended that
the Match Board of Directors adopt resolutions approving and declaring advisable
this Agreement and the transactions contemplated hereby, including the
Transactions, approving and declaring advisable that Match enter into this
Agreement and the transactions contemplated hereby and recommending the adoption
of this Agreement and the approval of the Specified Charter Amendment Provisions
to the holders of Match Capital Stock (the “Match Separation Committee
Recommendation”). As of the date of this Agreement, the foregoing determinations
and resolutions have not been rescinded, modified or withdrawn in any way.

 

(c)               At a meeting duly called and held, the Match Board of
Directors, based on the Match Separation Committee Recommendation, has by
unanimous vote of directors present (i) determined that this Agreement and the
transactions contemplated hereby, including the Transactions, are fair to and in
the best interests of Match and its stockholders, other than IAC and the IAC
Affiliates, (ii) approved, adopted and declared advisable this Agreement and the
transactions contemplated hereby, including the Transactions, (iii) resolved to
recommend the adoption of this Agreement and the approval of the Specified
Charter Amendment Provisions to the holders of Match Capital Stock and (iv)
directed that this Agreement and the Specified Charter Amendment Provisions be
submitted to the holders of Match Capital Stock for their adoption and approval
(such recommendation, the “Match Board Recommendation”). As of the date of this
Agreement, the foregoing determinations and resolutions have not been rescinded,
modified or withdrawn in any way.

 



-23-

 

 

(d)               The only votes or consents of holders of any class or series
of capital stock of Match necessary to approve this Agreement and the
Transactions are (i) the affirmative vote of the holders of at least a majority
of the aggregate voting power of all outstanding shares of Match Capital Stock
entitled to vote on such matter, voting together as a single class, to adopt
this Agreement (the “Match Stockholder Approval”) and (ii) the affirmative vote
of holders of at least a majority of the aggregate voting power of all
outstanding shares of Match Capital Stock entitled to vote on such matter (other
than any shares of Match Capital Stock owned, directly or indirectly, by (A) IAC
and its Subsidiaries, (B) the members of the IAC Board of Directors and the IAC
Section 16 Officers, (C) the members of the Match Board of Directors and the
Match Section 16 Officers or (D) the immediate family members of any of the
foregoing), voting together as a single class, to adopt this Agreement (the
“Match Disinterested Stockholder Approval”).

 

SECTION 4.04                Non-Contravention. The execution and delivery by
Match of this Agreement and the Ancillary Agreements to which Match is a party
or is contemplated to be a party, the performance of its obligations hereunder
and thereunder and the consummation by Match of the Transactions do not,
assuming compliance with the matters referenced in Section 4.03 and the receipt
of the Match Requisite Approvals, (a) conflict with or breach any provision of
the certificate of incorporation or bylaws of Match, (b) conflict with or breach
any provision of any Law, (c) require any consent of or other action by any
Person under, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, or cause or permit the
termination, cancellation, acceleration or other change of any right or
obligation or the loss of any benefit under, any provision of any material
contract binding upon any member of the Match Group or any license, franchise,
permit, certificate, approval or other similar authorization affecting any
member of the Match Group or (d) result in the creation or imposition of any
Lien on any asset of any member of the Match Group, except, in the case of
clauses (b), (c) and (d), as would not reasonably be expected to, individually
or in the aggregate, prevent or materially delay the consummation of the
transactions contemplated hereby or have a Match Material Adverse Effect.

 

SECTION 4.05                Undisclosed Liabilities. Except as reflected or
reserved against on the most recent consolidated balance sheet of Match included
in the Match Financial Statements filed with the SEC prior to the date of this
Agreement (together with the notes thereto, the “Match Balance Sheet”), Match
and its Subsidiaries do not have any Liabilities of any nature other than
Liabilities that (a) were incurred after the date of the Match Balance Sheet in
the ordinary course of business, (b) are contemplated by or were incurred in
connection with this Agreement, the other Transaction Documents or the
Transactions or (c) individually or in the aggregate, have not had and would not
reasonably be expected to have a Match Material Adverse Effect.

 



-24-

 

 

 

SECTION 4.06                Litigation. Except as set forth on Section 4.06 of
the Match Disclosure Letter, as of the date hereof, there is no action, lawsuit,
proceeding, or formal investigation pending, or to the Knowledge of Match,
threatened, against any member of the Match Group or the properties or assets of
any member of the Match Group, which if determined adversely would reasonably be
expected to be materially adverse to the Match Group, taken as a whole.

 

SECTION 4.07                Information Supplied. None of the information
supplied or to be supplied by Match for inclusion or incorporation by reference
in (a) the Registration Statement will, at the time the Registration Statement
is filed with the SEC, and at any time it is amended or supplemented or at the
time it becomes effective under the Securities Act, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading, or (b) the Joint
Proxy Statement/Prospectus will, at the date it is first mailed to the holders
of Match Capital Stock or at the time of the Match Stockholder Meeting, or at
the date it is first mailed to the holders of IAC Capital Stock or at the time
of the IAC Stockholder Meeting, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, no representation
or warranty is made by Match with respect to statements made or incorporated by
reference therein based on information supplied by or on behalf of IAC or New
IAC for inclusion or incorporation by reference in the Registration Statement or
the Joint Proxy Statement/Prospectus.

 

SECTION 4.08                Opinion of Financial Advisor. The Match Separation
Committee has received a written opinion (or an oral opinion to be subsequently
confirmed in writing) of Goldman Sachs & Co. LLC (“Goldman Sachs”), as financial
advisor to the Match Separation Committee, to the effect that, as of the date of
such opinion, and based upon and subject to the assumptions, limitations,
qualifications and other matters set forth therein, the Match Merger
Consideration to be paid to the holders (other than IAC and its Affiliates) of
Match Capital Stock, taken in the aggregate, pursuant to this Agreement is fair
from a financial point of view to such stockholders. Match will make available a
true and complete copy of such opinion to IAC, for informational purposes only,
after receipt of such opinion by the Match Separation Committee.

 

SECTION 4.09                Brokers. No broker, investment banker, financial
advisor or other Person, other than Goldman Sachs, is entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of Match or
any of its Subsidiaries. Match has furnished to IAC a true and complete copy of
the engagement letter between Match and Goldman Sachs relating to the
Transactions.

 

SECTION 4.10                Tax Matters. As of the date hereof, Match is not
aware of the existence of any fact, and has not taken or agreed to take any
action, that would reasonably prevent or impede (i) the Intended Tax Treatment
or (ii) Match from delivering the Distribution Tax Representation Letter
described in Section 7.13(b) or the Merger Tax Representation Letter described
in Section 7.13(c).

 



-25-

 

 

SECTION 4.11                No Other Representations or Warranties. Match
acknowledges and agrees, on behalf of itself and all members of the Match Group,
that, except for the representations and warranties contained in Article V and
any representations and warranties of IAC contained in the Ancillary Agreements,
no member of the IAC Group nor any other Person makes, and neither Match nor any
member of the Match Group is relying on, any representation or warranty, express
or implied, with respect to the members of the IAC Group, their businesses or
with respect to any information furnished, disclosed or otherwise made available
to Match or any of its Representatives in the course of their due diligence
investigation of IAC’s businesses and the negotiation of this Agreement or
otherwise in connection with the Transactions (including as to the accuracy and
completeness thereof). Match acknowledges and agrees that, except pursuant to
the terms and conditions of this Agreement and the other Transaction Documents,
neither IAC nor any other Person shall be subject to any Liability or
responsibility whatsoever to Match or any of the Match Affiliates or any of its
stockholders, controlling Persons or Representatives on any basis (including in
contract or tort, under securities Laws or otherwise) resulting from or based
upon IAC’s furnishing, disclosing or otherwise making available in connection
with this Agreement and the transactions contemplated hereby any information,
documents or material in any form to Match or the Match Affiliates,
stockholders, controlling Persons or Representatives, including in any data room
or management presentations (formal or informal) and including any financial
statements and any projections, forecasts, budgets, estimates or other
forward-looking information, or the use of any such information.

 

ARTICLE V

 

Representations and Warranties of IAC

 

IAC (and, with respect to Section 5.10, New IAC) represents and warrants to
Match that, except (a) as disclosed in the manner contemplated in the disclosure
letter delivered by IAC to Match concurrently with the execution of this
Agreement (the “IAC Disclosure Letter”) or (b) as disclosed in any report,
schedule, form, statement or other document filed with, or furnished to, the SEC
by IAC from and after January 1, 2017, and publicly available prior to the date
of this Agreement, other than disclosures in the “Risk Factors” sections thereof
or other disclosure statements included therein that are cautionary, predictive
or forward-looking in nature and not statements of historical fact:

 

SECTION 5.01                Organization, Standing and Power.

 

(a)               Each of IAC, New IAC, and New Match Merger Sub (collectively,
the “IAC Parties”) and New Match Merger Sub HoldCo is duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Each of
the IAC Parties and New Match Merger Sub HoldCo has all requisite power and
authority necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its business as currently conducted in all material
respects. IAC has made available to Match true and complete copies of the
certificate or articles of incorporation and bylaws or comparable organizational
documents of each of the IAC Parties and New Match Merger Sub HoldCo, in each
case as amended through, and in full force and effect as of, the date of this
Agreement.

 



-26-

 

 

(b)               Each Subsidiary of IAC that is a member of the IAC Group
(other than the IAC Parties and New Match Merger Sub HoldCo) is duly organized,
validly existing and in good standing (or its equivalent status) under the Laws
of the jurisdiction in which it is organized, except for any failure to be duly
organized, validly existing and in good standing that, individually or in the
aggregate, has not had and would not reasonably be expected to have an IAC
Material Adverse Effect. Each Subsidiary of IAC that is a member of the IAC
Group (other than the IAC Parties and New Match Merger Sub HoldCo) has all
requisite power and authority necessary to enable it to own, lease or otherwise
hold its properties and assets and to conduct its business as currently
conducted, except for any failure to have such power and authority that,
individually or in the aggregate, has not had and would not reasonably be
expected to have an IAC Material Adverse Effect.

 

(c)               Each of IAC and the Exchangeable Notes Issuers is duly
qualified to do business and is in good standing (or its equivalent status) in
each jurisdiction where the nature of its business or the ownership or leasing
of its properties makes such qualification or good standing necessary, except
for any failure to be so qualified or in good standing that, individually or in
the aggregate, has not had and would not reasonably be expected to have an IAC
Material Adverse Effect.

 

SECTION 5.02                Capital Structure of IAC.

 

(a)               As of the date of this Agreement, the authorized capital stock
of IAC consists of 1,600,000,000 shares of IAC Common Stock, 400,000,000 shares
of IAC Class B Common Stock and 100,000,000 shares of preferred stock, par value
$0.01 per share, of which 1,000,000 shares are designated IAC Series C
Cumulative Preferred Stock and 750,000 shares are designated IAC Series D
Cumulative Preferred Stock. As of November 30, 2019 (the “IAC Capitalization
Date”), (i) 78,824,638 shares of IAC Common Stock were issued and outstanding,
(ii) 5,789,499 shares of IAC Class B Common Stock were issued and outstanding,
(iii) 67,633 shares of IAC Series C Cumulative Preferred Stock were issued and
outstanding, (iv) 557,603 shares of IAC Series D Cumulative Preferred Stock were
issued and outstanding, and (v) 19,234,431 shares of IAC Common Stock were
reserved for issuance under IAC equity plans of which amount, (A) IAC Options to
purchase 4,894,844 shares of IAC Common Stock were issued and outstanding,
(B) IAC RSU Awards covering 212,426 shares of IAC Common Stock were issued and
outstanding and (C) IAC PSU Awards covering 365,964 shares of IAC Common Stock
were issued and outstanding, assuming maximum performance. From the IAC
Capitalization Date through the date of this Agreement, no member of the IAC
Group has issued any IAC Securities, other than pursuant to IAC Options, IAC PSU
Awards or IAC RSU Awards, in each case, that were outstanding as of the IAC
Capitalization Date.

 

(b)               There are no bonds, debentures, notes or other indebtedness of
IAC having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of IAC
Capital Stock may vote (“Voting IAC Debt”), other than the Exchangeable Notes
and the IAC Warrants. No Subsidiary of IAC owns any shares of capital stock of
IAC.

 



-27-

 

 

(c)               Except as set forth above, as of the IAC Capitalization Date,
(i) other than the shares of capital stock issuable in respect of the
Exchangeable Notes and the IAC Warrants, there were no shares of capital stock
of, or other equity or voting interests in, IAC issued, reserved for issuance or
outstanding and (ii) other than the Exchangeable Notes and the IAC Warrants,
there were no options, rights, warrants, convertible or exchangeable securities,
“phantom” stock or other equity rights, stock-based performance units,
commitments, Contracts or undertakings of any kind to which any member of the
IAC Group was a party or by which any of their respective properties or assets
was bound (A) obligating any member of the IAC Group to issue, deliver or sell,
or cause to be issued, delivered or sold, additional shares of capital stock of,
or other equity or voting interests in, or any security convertible or
exercisable for or exchangeable into any capital stock of or other equity or
voting interests in, any member of the IAC Group or any Voting IAC Debt,
(B) obligating any member of the IAC Group to issue, grant, extend or enter into
any such option, right, warrant, security, commitment, Contract, arrangement or
undertaking or (C) that give any Person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
accruing to holders of the capital stock of any member of the IAC Group (the
items in clauses (i) and (ii), collectively, “IAC Securities”). There are not
any outstanding Contracts of any kind that obligate any member of the IAC Group
to repurchase, redeem or otherwise acquire any IAC Securities.

 

SECTION 5.03                Ownership and Operations of Other IAC Parties and
Exchangeable Notes Issuers.

 

(a)               As of the date of this Agreement, (i) the authorized capital
stock of New IAC consists of 1,000 common shares, par value $0.01 per share, of
which 1,000 shares are issued and outstanding, all of which are owned
beneficially and of record by IAC, (ii) the limited liability company interests
of New Match Merger Sub consist of a single class of limited liability company
interests, all of which are owned beneficially and of record by New Match Merger
Sub HoldCo and (iii) the limited liability company interests of New Match Merger
Sub HoldCo consist of a single class of limited liability company interests, all
of which are owned beneficially and of record by IAC. Each of New Match Merger
Sub and New Match Merger Sub HoldCo (A) was formed solely for purposes of
engaging in the transactions contemplated by this Agreement and has engaged in
no business or incurred any Liabilities other than in connection with this
Agreement and the transactions contemplated hereby and (B) as of the date of
this Agreement, is treated as disregarded as an entity separate from its owner
for US federal income tax purposes.

 

(b)               As of the date of this Agreement, the authorized capital stock
and issued and outstanding shares of each Exchangeable Notes Issuer is set forth
on Section 5.03 of the IAC Disclosure Letter. Each Exchangeable Notes Issuer was
formed solely for the purposes of engaging in transactions related to the
Exchangeable Notes, the IAC Call Options and the IAC Warrants, and has engaged
in no other business or incurred any Liabilities other than in connection with
or ancillary to the Exchangeable Notes, the IAC Call Options or the IAC
Warrants.

 

SECTION 5.04                Authority; Execution and Delivery; Enforceability.

 

(a)               Each of the IAC Parties has all requisite power and authority
to execute and deliver each Transaction Document to which it is or is
contemplated to be a party, to perform its obligations thereunder and, subject
to the receipt of the IAC Required Stockholder Approval, to consummate the
Transactions to which it is a party. The execution and delivery by each of the
IAC Parties of each Transaction Document to which it is or is contemplated to be
a party and the consummation by each of the IAC Parties of the Transactions to
which it is a party have been duly authorized by the respective Boards of
Directors of IAC and New IAC and the sole member of New Match Merger Sub, and
except for the IAC Stockholder Approval and the New IAC Stockholder Approval, no
other corporate proceedings on the part of any IAC Party are necessary to
authorize the Transaction Documents to which it is or is contemplated to be a
party or the consummation of the Transactions to which it is a party. Each of
the IAC Parties has duly executed and delivered this Agreement, and, assuming
due authorization, execution and delivery by the other Parties, this Agreement
constitutes its legal, valid and binding obligation, enforceable against each of
the IAC Parties in accordance with its terms (except insofar as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).
Upon the execution and delivery by each of the IAC Parties of each other
Transaction Document to which it is or is contemplated to be a party, and,
assuming due authorization, execution and delivery by the other parties thereto,
each other Transaction Document to which it is or is contemplated to be a party
will constitute its legal, valid and binding obligation, enforceable against it
in accordance with its terms (except insofar as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights generally, or by principles governing
the availability of equitable remedies). IAC has delivered to Match a copy of
the written consent of the sole member of New Match Merger Sub approving this
Agreement.

 



-28-

 

 

(b)               The IAC Board of Directors has unanimously (i) determined that
this Agreement and the transactions contemplated hereby, including the
Transactions, are in the best interests of IAC and its stockholders, (ii)
approved this Agreement and the transactions contemplated hereby, including the
Transactions, (iii) declared advisable each of the Reclassification Charter
Amendments and the Post-Merger Amendments to the New Match Charter and resolved
to recommend the approval of the Reclassification Charter Amendments, the
Post-Merger Amendments to the New Match Charter, the New Match Common Stock
Issuance and the IAC/InterActiveCorp 2020 Stock and Annual Incentive Plan to the
holders of IAC Capital Stock (such recommendation, the “IAC Board
Recommendation”) and (iv) directed that the Reclassification Charter Amendments,
the Post-Merger Amendments to the New Match Charter, the New Match Common Stock
Issuance and the IAC/InterActiveCorp 2020 Stock and Annual Incentive Plan be
submitted to the holders of IAC Capital Stock for their approval. As of the date
of this Agreement, the foregoing determinations and resolutions have not been
rescinded, modified or withdrawn in any way.

 

(c)               The only votes or consents of holders of any class or series
of capital stock of IAC necessary to approve this Agreement and the Transactions
are (i) the approval, in one or more proposals, of the Transaction-Related
Reclassification Charter Amendments by (1) the affirmative vote of the holders
of at least a majority of the aggregate voting power of all outstanding shares
of IAC Common Stock entitled to vote on such matter, voting as a separate class,
(2) the affirmative vote of the holders of at least a majority of the aggregate
voting power of all outstanding shares of IAC Class B Common Stock entitled to
vote on such matter, voting as a separate class and (3) the affirmative vote of
the holders of at least a majority of the aggregate voting power of all
outstanding shares of IAC Capital Stock entitled to vote on such matter, voting
together as a single class, (ii) the affirmative vote of the holders of at least
a majority of the aggregate voting power of all outstanding shares of IAC
Capital Stock entitled to vote on such matter, voting together as a single
class, to approve, in one or more proposals, the amendments to the certificate
of incorporation of IAC in the form set forth on Exhibit 2.02(b) to this
Agreement, (iii) the affirmative vote of the holders of at least a majority of
the aggregate voting power of all outstanding shares of IAC Capital Stock
entitled to vote on such matter, voting together as a single class, to approve,
in one or more proposals, the Post-Merger Amendments to the New Match Charter,
(iv) assuming a quorum is present, the affirmative vote of a majority of the
voting power of the shares present in person or represented by proxy and
entitled to vote on the matter to approve the issuance of IAC Class M Common
Stock in connection with the Transactions and in the IAC Class M Equity Offering
(the “New Match Common Stock Issuance”) and (v) assuming a quorum is present,
the affirmative vote of a majority of the voting power of the shares present in
person or represented by proxy and entitled to vote on the matter to approve the
IAC/InterActiveCorp 2020 Stock and Annual Incentive Plan ((i), (ii), (iii), (iv)
and (v), the “IAC Stockholder Approval,” and (i), (iv) and (v) the “IAC Required
Stockholder Approval”).

 



-29-

 

 

SECTION 5.05                Non-Contravention. The execution and delivery by
each of the IAC Parties of this Agreement and the Ancillary Agreements to which
it is a party or is contemplated to be a party, the performance of its
obligations hereunder and thereunder and the consummation by it of the
Transactions do not, assuming compliance with the matters referenced in Section
5.04 and the receipt of that the IAC Stockholder Approval and the New IAC
Stockholder Approval, (a) conflict with or breach any provision of the
certificate of incorporation or bylaws of any IAC Party, (b) conflict with or
breach any provision of any Law, (c) require any consent of or other action by
any Person under, constitute a default or an event that, with or without notice
or lapse of time or both, would constitute a default under, or cause or permit
the termination, cancellation, acceleration or other change of any right or
obligation or the loss of any benefit under, any provision of any material
contract binding upon any member of the IAC Group (including the Exchangeable
Notes Issuers) or any license, franchise, permit, certificate, approval or other
similar authorization affecting any member of the IAC Group or (d) result in the
creation or imposition of any Lien on any asset of any member of the IAC Group,
except, in the case of clauses (b), (c) and (d), as would not reasonably be
expected to, individually or in the aggregate, prevent or materially delay the
consummation of the transactions contemplated hereby or have a IAC Material
Adverse Effect.

 

SECTION 5.06                Undisclosed Liabilities. Except as reflected or
reserved against on the most recent consolidated balance sheet of IAC included
in the IAC Financial Statements filed with the SEC prior to the date of this
Agreement (together with the notes thereto, the “IAC Balance Sheet”), the
members of the IAC Group do not have any Liabilities of any nature other than
Liabilities that (a) were incurred after the date of the IAC Balance Sheet in
the ordinary course of business, (b) are contemplated by or were incurred in
connection with this Agreement, the other Transaction Documents or the
Transactions, (c) arise or have arisen from the conduct of the business of the
members of the Match Group, or (d) individually or in the aggregate, have not
had and would not reasonably be expected to have an IAC Material Adverse Effect.

 

SECTION 5.07                Litigation. Except as set forth in Section 5.07 of
the IAC Disclosure Letter, as of the date hereof, there is no action, lawsuit,
proceeding, or formal investigation pending, or to the Knowledge of IAC,
threatened, against any member of the IAC Group or the properties or assets of
any member of the IAC Group, which if determined adversely would reasonably be
expected to be materially adverse to the IAC Group, taken as a whole.

 



-30-

 

 

SECTION 5.08                Information Supplied. None of the information
supplied or to be supplied by the IAC Parties for inclusion or incorporation by
reference in (a) the Registration Statement will, at the time the Registration
Statement is filed with the SEC, and at any time it is amended or supplemented
or at the time it becomes effective under the Securities Act, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading, or (b) the
Joint Proxy Statement/Prospectus will, at the date it is first mailed to the
holders of IAC Capital Stock or at the time of the IAC Stockholder Meeting, or
at the date it is first mailed to the holders of Match Capital Stock or at the
time of the Match Stockholder Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. Notwithstanding the
foregoing, no representation or warranty is made by the IAC Parties with respect
to statements made or incorporated by reference therein based on information
supplied by or on behalf of Match for inclusion or incorporation by reference in
the Registration Statement or the Joint Proxy Statement/Prospectus.

 

SECTION 5.09                Brokers. No broker, investment banker, financial
advisor or other Person, other than J.P. Morgan Securities LLC (“J.P. Morgan”),
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission in connection with the Transactions based upon arrangements made
by or on behalf of any member of the IAC Group. IAC has furnished to Match a
true and complete copy of the financial terms of the engagement letter between
IAC and J.P. Morgan relating to the Transactions.

 

SECTION 5.10                Tax Matters. As of the date hereof, IAC is not aware
of the existence of any fact, and has not taken or agreed to take any action,
that would reasonably prevent or impede (a) the Intended Tax Treatment, (b) IAC
and New IAC from delivering the Distribution Tax Representation Letters
described in Section 7.13(b), or (c) IAC from delivering the Merger Tax
Representation Letter described in Section 7.13(c). Except as would not
reasonably be expected to, individually or in the aggregate, have an IAC
Material Adverse Effect: (i) all Tax returns required to be filed by any member
of the IAC Group have been timely filed (taking into account extensions) and are
complete and correct, (ii) all Taxes required to be paid (including Taxes
required to be withheld from payments to stockholders, creditors or other third
parties) by any member of the IAC Group have been paid to the proper
Governmental Authority, in each case of clause (i) and (ii), except to the
extent adequate reserves are reflected in the IAC Balance Sheet, and (iii) there
are no pending audits or other proceedings with respect to Taxes.

 

SECTION 5.11                No Other Representations and Warranties. IAC
acknowledges and agrees, on behalf of itself and all members of the IAC Group
that, except for the representations and warranties contained in Article IV and
any representations and warranties of Match contained in the Ancillary
Agreements, neither Match nor any of its Subsidiaries nor any other Person
makes, and neither IAC nor any other member of the IAC Group is relying on, any
representation or warranty, express or implied, with respect to Match, its
Subsidiaries, their businesses or with respect to any information furnished,
disclosed or otherwise made available to IAC or any of its Representatives in
the course of their due diligence investigation of Match’s businesses and the
negotiation of this Agreement or otherwise in connection with the Transactions
(including as to the accuracy and completeness thereof). IAC acknowledges and
agrees that, except pursuant to the terms and conditions of this Agreement and
the other Transaction Documents, neither Match nor any other Person shall be
subject to any Liability or responsibility whatsoever to IAC or any of the IAC
Affiliates or any of its stockholders, controlling Persons or Representatives on
any basis (including in contract or tort, under securities Laws or otherwise)
resulting from or based upon Match’s furnishing, disclosing or otherwise making
available in connection with this Agreement and the transactions contemplated
hereby any information, documents or material in any form to IAC or the IAC
Affiliates, stockholders, controlling Persons or Representatives, including in
any data room or management presentations (formal or informal) and including any
financial statements and any projections, forecasts, budgets, estimates or other
forward-looking information, or the use of any such information.

 



-31-

 

 

ARTICLE VI

 

Covenants Relating to Conduct of Business

 

SECTION 6.01                Conduct of Business by Match. Except for matters set
forth in Section 6.01 of the Match Disclosure Letter, as otherwise expressly
permitted or contemplated by this Agreement or any other Transaction Document
(including the Restructuring Transactions), as required by applicable Law or as
consented to in writing by IAC in advance (such consent not to be unreasonably
withheld, delayed or conditioned), from the date hereof to the Match Merger
Effective Time, Match shall, and shall cause each of the members of the Match
Group to, conduct its business in the ordinary course of business consistent
with past practice and use its reasonable best efforts to preserve intact its
business organization and business relationships. In addition, and without
limiting the generality of the foregoing, except for matters set forth in
Section 6.01 of the Match Disclosure Letter, as otherwise expressly permitted or
contemplated by this Agreement or any other Transaction Document or as required
by applicable Law, from the date hereof to the Match Merger Effective Time,
Match shall not, and shall not permit any member of the Match Group to, do any
of the following without the prior written consent of IAC (such consent not to
be unreasonably withheld, delayed or conditioned):

 

(a)               (i) declare, set aside or pay any non-cash dividends or other
non-cash distributions in respect of its shares of capital stock or other equity
interests, other than dividends and distributions by any wholly owned Subsidiary
of Match to its parent, (ii) split, combine or reclassify any of its capital
stock or other equity interests, or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for its shares of
capital stock or other equity interests, other than any such transaction by a
wholly owned Subsidiary of Match which remains a wholly owned Subsidiary of
Match after consummation of such transaction, or (iii) other than as required by
Section 7.22, purchase, redeem or otherwise acquire or amend the terms of any
shares of its capital stock or other equity interests or any rights, warrants,
options or other equity awards to acquire, directly or indirectly, any such
shares of capital stock or other equity interests, in each case, except as
otherwise permitted by Section 6.01(b);

 



-32-

 

 

(b)               issue, deliver, sell or grant (i) any of its shares of capital
stock or other equity interests or (ii) any Voting Match Debt or Match
Securities, in each case other than (A) the issuance of Match Common Stock upon
the exercise of Match Stock Options or in connection with the vesting of other
Match equity-based awards, in each case, outstanding on the date hereof or
otherwise granted following the date hereof as permitted by Section
6.01(b)(i)(B), (B) the grant of Match Stock Options or other Match equity-based
awards in the ordinary course of business consistent with past practice, (C) any
such transaction by a wholly owned Subsidiary of Match which remains a wholly
owned Subsidiary of Match after consummation of such transaction or (D) pursuant
to the Real Estate Contribution Agreement;

 

(c)               in the case of Match, amend its certificate or articles of
incorporation or bylaws;

 

(d)               acquire, in a single transaction or a series of related
transactions, whether by merging or consolidating with, or by purchasing a
substantial equity interest in or a substantial portion of the assets of, or by
any other manner, any business or any partnership, corporation, joint venture,
limited liability entity or other business organization or division thereof or
any other Person, with a value or purchase price that, individually or in the
aggregate, exceeds $5 million;

 

(e)               make any capital expenditures other than as set forth on
Section 6.01(e) of the Match Disclosure Letter;

 

(f)                incur any Indebtedness, except for (i) Indebtedness solely
between or among Match and its Subsidiaries that is incurred in the ordinary
course of business, (ii) Indebtedness incurred under the Existing Match Facility
including the Credit Facility Upsize, (iii) foreign currency hedging
arrangements on customary commercial terms entered into in the ordinary course
of business and not for speculative purposes and (iv) Indebtedness incurred to
replace, renew, extend, refinance or refund any existing Indebtedness of Match
or any of its Subsidiaries; provided that any Indebtedness incurred in reliance
on clauses (i) through (iv) above shall not limit the ability of Match or any of
its Subsidiaries to obtain any Debt Financing;

 

(g)               in the case of Match, adopt a plan or agreement of complete or
partial liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization;

 

(h)               adopt or implement any stockholder rights plan, “poison pill”
or similar anti-takeover agreement or plan, in each case that would prohibit,
restrict or delay, or otherwise be applicable to, the Transactions; or

 

(i)                 authorize any of, or commit or agree to take any of, the
foregoing actions.

 

SECTION 6.02                Conduct of Business by IAC. Except for matters set
forth in Section 6.02 of the IAC Disclosure Letter, as otherwise expressly
permitted or contemplated by this Agreement or any other Transaction Document
(including the Restructuring Transactions), as required by applicable Law or as
consented to in writing by Match (such consent not to be unreasonably withheld,
delayed or conditioned), from the date hereof to the Match Merger Effective
Time, IAC shall, and shall cause each of the members of the IAC Group to,
conduct its business in the ordinary course of business consistent with past
practice and use its reasonable best efforts to preserve intact its business
organization and business relationships, and conduct the Tax affairs of the IAC
Group and, to the extent it has the ability to do so, the Match Group, in the
ordinary course of business consistent with past practice. In addition, and
without limiting the generality of the foregoing, except for matters set forth
in Section 6.02 of the IAC Disclosure Letter, as otherwise expressly permitted
or contemplated by this Agreement or any other Transaction Document or as
required by applicable Law, from the date hereof to the Match Merger Effective
Time, IAC shall not, and shall not permit any of the members of the IAC Group
to, do any of the following without the prior written consent of Match (such
consent not to be unreasonably withheld, delayed or conditioned):

 



-33-

 

 

  

(a)               in the case of any IAC Party or any of the Exchangeable Notes
Issuers, amend its certificate or articles of incorporation or bylaws or
comparable organizational documents;

 

(b)               in the case of IAC, declare or set aside any dividends or
other distributions in respect of its shares of capital stock with a payment
time after the Match Merger Effective Time;

 

(c)               sell, transfer or otherwise dispose of any Match Capital
Stock;

 

(d)               issue or agree to issue any capital stock of IAC which would
not be outstanding at the Reclassification Effective Time but would be capital
stock of New Match following the Mandatory Exchange Effective Time;

 

(e)               incur or amend the terms of any Indebtedness for borrowed
money that will be Indebtedness for borrowed money of a member of the New Match
Group following the Closing;

 

(f)                amend the terms of the Exchangeable Notes or amend or
terminate the IAC Call Options or the IAC Warrants, other than entering into the
Volatility Agreements;

 

(g)               enter into any Contract that would be a New Match Asset or a
New Match Liability;

 

(h)               settle any Action that would (i) impose a consent order,
injunction or decree restricting the future activity or conduct of the New Match
Group, (ii) include a finding or admission of a violation of applicable Law by
any member of the New Match Group or (iii) result in the creation of a New Match
Liability;

 

(i)                 in the case of any IAC Party or any of the Exchangeable
Notes Issuers, adopt a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization;

 

(j)                 adopt or implement any stockholder rights plan, “poison
pill” or similar anti-takeover agreement or plan, in each case that would
prohibit, restrict or delay, or otherwise be applicable to, the Transactions; or

 



-34-

 

 

(k)               authorize any of, or commit or agree to take any of, the
foregoing actions.

 

ARTICLE VII

 

Additional Agreements

 

SECTION 7.01                Registration Statement and Joint Proxy
Statement/Prospectus.

 

(a)               As promptly as reasonably practicable following the date
hereof, (i) the Parties shall jointly prepare and cause to be filed with the SEC
a registration statement on Form S-4 (the “Registration Statement”), which shall
(i) constitute a registration statement of IAC with respect to the shares of IAC
Class M Common Stock (or, after it is renamed pursuant to the Post-Merger
Amendments to the New Match Charter, New Match Common Stock) to be issued in
connection with the Reclassification and the Match Merger, (ii) constitute a
registration statement of New IAC with respect to the shares of New IAC Common
Stock and New IAC Class B Common Stock to be issued in connection with the
Mandatory Exchange, and (iii) include the joint proxy statement relating to the
matters to be submitted to the holders of shares of IAC Capital Stock at the IAC
Stockholder Meeting and to the holders of shares of Match Capital Stock at the
Match Stockholder Meeting (the “Joint Proxy Statement/Prospectus”). The Parties
shall use their reasonable best efforts to have the Registration Statement
declared effective under the Securities Act as promptly as practicable after
filing and to cause the Registration Statement and Joint Proxy
Statement/Prospectus to comply as to form in all material respects with the
requirements of the Securities Act and the Exchange Act. The Parties shall
cooperate in preparing and filing with the SEC the Registration Statement,
including the Joint Proxy Statement/Prospectus, in each case together with any
necessary amendments or supplements thereto. Match will furnish all information
concerning the members of the Match Group, and IAC will furnish all information
concerning the members of the IAC Group, as may be reasonably requested by IAC
or Match, as applicable, in connection with the preparation, filing and
distribution of the Registration Statement and the Joint Proxy
Statement/Prospectus, in each case together with any amendments or supplements
thereto. The Parties shall advise one another of the receipt of any comments
from the SEC or its staff and of any request by the SEC or its staff for
amendments or supplements to the Registration Statement or the Joint Proxy
Statement/Prospectus or for additional information, in each case as promptly as
reasonably practicable after the receipt thereof, and shall supply one another
with copies of all correspondence with the SEC or its staff with respect to the
Registration Statement, the Joint Proxy Statement/Prospectus or the transactions
contemplated hereby. The Parties shall cooperate and provide one another a
reasonable opportunity to review and comment on any amendment or supplement to
the Registration Statement or the Joint Proxy Statement/Prospectus prior to
filing such with the SEC.

 

(b)               If at any time prior to the Match Merger Effective Time any
information relating to a Party or any of its respective Affiliates, officers or
directors, should be discovered by a Party that should be set forth in an
amendment or supplement to any of the Registration Statement or the Joint Proxy
Statement/Prospectus so that any such document would not include any
misstatement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, the Party that discovers such information shall promptly
notify the other Parties and an appropriate amendment or supplement describing
such information shall be promptly filed with the SEC and, to the extent
required by applicable Law, disseminated to the holders of IAC Capital Stock and
the holders of Match Capital Stock.

 



-35-

 

 

SECTION 7.02                Stockholders’ Meetings.

 

(a)               Subject to Section 7.02(c), IAC shall, as promptly as
reasonably practicable after the Registration Statement is declared effective by
the SEC, establish a record date for, duly call, give notice of, convene and
hold a meeting of its stockholders (the “IAC Stockholder Meeting”) for the
purpose of obtaining the IAC Stockholder Approval. Subject to Section 7.02(c),
IAC shall use its reasonable best efforts to (i) cause the Joint Proxy
Statement/Prospectus to be mailed to the holders of IAC Capital Stock and to
hold the IAC Stockholder Meeting as soon as reasonably practicable after the
Registration Statement is declared effective by the SEC and (ii) subject to
Section 7.12, solicit the IAC Stockholder Approval. IAC shall, through the IAC
Board of Directors, recommend to holders of IAC Capital Stock that they give the
IAC Stockholder Approval and shall include such recommendation in the Joint
Proxy Statement/Prospectus, except to the extent that there shall have been an
IAC Change of Recommendation as permitted by Section 7.12. Notwithstanding
anything to the contrary contained in this Agreement, IAC may adjourn, recess or
postpone the IAC Stockholder Meeting (i) after consultation with Match, to the
extent necessary to ensure that any required supplement or amendment to the
Joint Proxy Statement/Prospectus is provided to the holders of IAC Capital Stock
within a reasonable amount of time in advance of the IAC Stockholder Meeting,
(ii) to the extent required by a court of competent jurisdiction in connection
with any proceedings in connection with this Agreement or the transactions
contemplated hereby, (iii) if as of the time for which the IAC Stockholder
Meeting is originally scheduled (as set forth in the Joint Proxy
Statement/Prospectus) there are insufficient shares of IAC Capital Stock
represented (either in person or by proxy) to constitute a quorum necessary to
conduct the business of the IAC Stockholder Meeting, (iv) for a single period
not to exceed fifteen (15) Business Days, to solicit additional proxies if IAC
reasonably believes it may be necessary to obtain the IAC Stockholder Approval,
(v) from time to time but (notwithstanding the limitation in the foregoing
clause (iv) of this Section 7.02(a)) to a date no later than the third (3rd)
Business Day prior to the End Date if at the time of such adjournment, recess or
postponement the condition set forth in Section 8.02(d) shall not be satisfied
or (vi) if Match has adjourned, recessed or postponed the Match Stockholder
Meeting, until the date on which the Match Stockholder Meeting is held and
completed.

 

(b)               Subject to Section 7.02(c), Match shall, as promptly as
reasonably practicable after the Registration Statement is declared effective by
the SEC, establish a record date for, duly call, give notice of, convene and
hold a meeting of its stockholders (the “Match Stockholder Meeting”) for the
purpose of obtaining the Match Requisite Approvals and the Match Charter
Approvals. Subject to Section 7.02(c), Match shall use its reasonable best
efforts to (i) cause the Joint Proxy Statement/Prospectus to be mailed to the
holders of Match Capital Stock and to hold the Match Stockholder Meeting as soon
as reasonably practicable after the Registration Statement is declared effective
by the SEC and (ii) subject to Section 7.11, solicit the Match Requisite
Approvals and the Match Charter Approvals. Match shall, through the Match Board
of Directors and the Match Separation Committee, recommend to the holders of
Match Capital Stock that they give the Match Requisite Approvals and the Match
Charter Approvals and shall include such recommendations in the Joint Proxy
Statement/Prospectus, except to the extent that there shall have been a Match
Change of Recommendation as permitted by Section 7.11. Notwithstanding anything
to the contrary contained in this Agreement, Match may adjourn, recess or
postpone the Match Stockholder Meeting (i) after consultation with IAC, to the
extent necessary to ensure that any required supplement or amendment to the
Joint Proxy Statement/Prospectus is provided to the holders of Match Capital
Stock within a reasonable amount of time in advance of the Match Stockholder
Meeting, (ii) to the extent required by a court of competent jurisdiction in
connection with any proceedings in connection with this Agreement or the
transactions contemplated hereby, (iii) if as of the time for which the Match
Stockholder Meeting is originally scheduled (as set forth in the Joint Proxy
Statement/Prospectus) there are insufficient shares of Match Capital Stock
represented (either in person or by proxy) to constitute a quorum necessary to
conduct the business of the Match Stockholder Meeting, (iv) for a single period
not to exceed fifteen (15) Business Days, to solicit additional proxies if Match
reasonably believes it may be necessary to obtain the Match Requisite Approvals,
(v) from time to time but (notwithstanding the limitation in the foregoing
clause (iv) of this Section 7.02(b) to a date no later than the third (3rd)
Business Day prior to the End Date if at the time of such adjournment, recess or
postponement the condition set forth in Section 8.03(d) shall not be satisfied
or (vi) if IAC has adjourned, recessed or postponed the IAC Stockholder Meeting,
until the date on which the IAC Stockholder Meeting is held and completed.

 



-36-

 

 

(c)               Subject to IAC and Match’s rights under the last sentence of
Section 7.02(a) and the last sentence of Section 7.02(b), respectively, IAC and
Match shall cooperate in good faith to coordinate the timing of the IAC
Stockholder Meeting and the Match Stockholder Meeting such that they occur on
the same day (it being understood that nothing in this Section 7.02(c) shall in
any way limit IAC’s or Match’s respective obligations under Section 7.03 or
otherwise under this Agreement to use their respective required efforts to
consummate the Transactions). If Match shall not have obtained at least
$100,000,000 of debt proceeds pursuant to the Debt Financing or financing
commitments pursuant to the Credit Facility Upsize on or prior to March 6, 2020
(the “Meeting Extension Date”), then Match shall have the right, by written
notice delivered to IAC no later than the close of business on the second (2nd)
Business Day following the Meeting Extension Date, to elect that the Match
Stockholder Meeting and the IAC Stockholder Meeting be held no earlier than May
27, 2020, unless otherwise agreed by IAC and Match.

 

SECTION 7.03                Required Efforts. On the terms and subject to the
conditions set forth in this Agreement, each of the Parties shall use reasonable
best efforts (unless, with respect to any action, another standard of
performance is expressly provided for herein) to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other Parties in doing, all things necessary or advisable under this Agreement
and applicable Law to consummate and make effective, as promptly as reasonably
practicable, the Transactions, including (a) obtaining all necessary or
advisable Governmental Approvals and making all necessary or advisable
registrations and filings (including filings with Governmental Entities, if any)
and taking all reasonable steps as may be necessary to obtain an approval or
waiver from, or to avoid an action or proceeding by, any Governmental Authority,
(b) subject to Section 1.02 and the terms of this Section 7.03, obtaining all
necessary or advisable Consents, and (c) executing and delivering any additional
instruments necessary to consummate the Transactions and to fully carry out the
purposes of the Transaction Documents. In connection with and without limiting
the foregoing, each of the Parties shall use reasonable best efforts to (i)
ensure that no state takeover statute or similar statute or regulation is or
becomes applicable to any Transaction or this Agreement or any other Transaction
Document and (ii) if any state takeover statute or similar statute or regulation
becomes applicable to any Transaction or this Agreement or any other Transaction
Document, use reasonable best efforts to ensure that the Match Merger and the
other Transactions may be consummated as promptly as practicable on the terms
contemplated by the Transaction Documents. Each of the Parties shall keep the
other Parties reasonably informed of its progress in obtaining any necessary or
advisable Consents and Governmental Approvals pursuant to this Section 7.03.
Subject to applicable Law, and to the extent reasonably practicable, each of the
Parties shall consult with the other Parties in advance with respect to any
written materials submitted to any Governmental Authority and consider in good
faith any comments from the other Parties on such written materials, and, to the
extent permitted by the applicable Governmental Authority and to the extent
reasonably practicable, shall give the other Parties the opportunity to attend
and participate in any meetings and conferences with Governmental Entities, in
each case in connection with the matters contemplated by this Section 7.03.
Nothing in this Section 7.03 shall be construed to (x) require any of the
Parties or any of the members of their respective Groups to pay any
consideration to any Third Party from whom any Consent or Governmental Approval
is requested, other than filing fees paid to Governmental Entities, (y) require
any Party or any of the members of its Group to sell, divest or dispose of (or
offer or commit to sell, divest or dispose of) any assets, properties, rights or
claims or to otherwise offer, take, commit to or accept any other action,
restriction or limitation with respect to the businesses, governance, governing
documents, management or otherwise of the New IAC Group or the New Match Group
or (z) require or permit any Party or any of the members of its Group to sell,
divest or dispose of (or offer or commit to sell, divest or dispose of) any
asset, property, right or claim or to otherwise offer, take, commit to or accept
any action, restriction or limitation of or on any Party or any of the members
of its Group.

 



-37-

 

 

SECTION 7.04                Rights Under Applicable Insurance Policies.

 

(a)               From and after the Mandatory Exchange Effective Time, with
respect to any losses, damages and Liability incurred by any member of the New
Match Group prior to the Mandatory Exchange Effective Time, New IAC will provide
New Match with access to, and New Match may make claims under, the
occurrence-based third-party insurance policies of the IAC Group (other than the
members of the ANGI Group) in place immediately prior to the Mandatory Exchange
Effective Time that are New IAC Assets (and any extended reporting for
third-party claims made policies) solely to the extent that such policies
provided coverage for members of the New Match Group or the businesses of the
New Match Group prior to the Mandatory Exchange Effective Time; provided that
such access to, and the right to make claims under, such insurance policies,
shall be subject to the terms, conditions and exclusions of such insurance
policies, including but not limited to any limits on coverage or scope, any
deductibles, self-insured retentions and other fees and expenses, and shall be
subject to the following additional conditions:

 

(i)                 New Match shall notify New IAC, as promptly as reasonably
practicable, of any claim made by New Match pursuant to this Section 7.04(a);

 



-38-

 

 

(ii)              Except to the extent such claim relates to, arises out of or
results from a New IAC Liability, New Match shall, and shall cause the other
members of the New Match Group to, indemnify, hold harmless and reimburse New
IAC and the other members of the New IAC Group for any deductibles, self-insured
retention, fees, indemnity payments, settlements, judgments, legal fees,
allocated claims expenses and claim handling fees, and other expenses incurred
by New IAC or any other members of the New IAC Group to the extent resulting
from any access to, or any claims made by New Match or any other members of the
New Match Group under, any insurance provided pursuant to this Section 7.04(a),
whether such claims are made by New Match, its employees or third Persons; and

 

(iii)            Except to the extent such claim relates to, arises out of or
results from a New IAC Liability, New Match shall exclusively bear (and neither
New IAC nor any other members of the New IAC Group shall have any obligation to
repay or reimburse New Match or any other member of the New Match Group for) and
shall be liable for all excluded, uninsured, uncovered, unavailable or
uncollectible amounts of all such claims made by New Match or any other member
of the New Match Group under the policies as provided for in this Section
7.04(a). In the event an insurance policy aggregate is exhausted, or believed
likely to be exhausted, due to noticed claims, New Match and New IAC shall
discuss their respective desire to reinstate such insurance policy aggregate
and, if they agree to reinstate, the New Match Group, on the one hand, and the
New IAC Group, on the other hand, shall be responsible for their pro rata
portion of the reinstatement premium, if any, based upon the losses of such
Group submitted to New IAC’s insurance carrier(s) (including any submissions
prior to the Mandatory Exchange Effective Time). To the extent that the New IAC
Group or the New Match Group is allocated more than its pro rata portion of such
premium due to the timing of losses submitted to New IAC’s insurance carrier(s),
the other party shall promptly pay the first party an amount so that each Group
has been properly allocated its pro rata portion of the reinstatement premium.
If, following discussion, New IAC and New Match do not agree to reinstate the
policy aggregate but one of them elects to do so, the electing Party shall so
inform the other Party, such electing Party shall be responsible for all
reinstatement premiums and other costs associated with such reinstatement, and
such non-electing Party agrees that it may not submit any claims under such
insurance policy following its reinstatement.

 

(b)               From and after the Mandatory Exchange Effective Time, with
respect to any losses, damages and Liability incurred by any member of the New
Match Group prior to the Mandatory Exchange Effective Time which would have been
insured by a captive insurance entity of a member of the IAC Group prior to the
Mandatory Exchange Effective Time, New IAC will provide New Match with access to
such captive insurance entity, in accordance with the principles, and subject to
the limits, set forth in Section 7.04(b) of the IAC Disclosure Letter.

 

(c)               Except as provided in Section 7.04(a) or (b), for claims that
arise from and after the Mandatory Exchange Effective Time, neither New Match
nor any other member of the New Match Group shall have any rights to make claims
under any of the insurance policies of New IAC or any other member of the New
IAC Group. IAC and Match shall reasonably cooperate so that New Match shall have
in effect at the Mandatory Exchange Effective Time all insurance programs
required to comply as determined by Match with New Match and the New Match
Group’s contractual obligations and such other policies required by Law or as
Match determines are reasonably necessary or appropriate for companies operating
a business similar to New Match’s. After the Mandatory Exchange Effective Time,
neither New IAC nor any other member of the New IAC Group shall have any rights
to make claims under any of the insurance policies of New Match or any other
member of the New Match Group in effect on and after the Mandatory Exchange
Effective Time.

 



-39-

 

 

(d)               Neither New Match nor any other member of the New Match Group,
in connection with making a claim under any insurance policy of New IAC or any
other member of the New IAC Group pursuant to Section 7.04(a), shall take any
action that does not comply in all material respects with the requirements of
such insurance policy or that otherwise would be reasonably likely to result in
the applicable insurance company terminating or reducing coverage (other than
erosion in the ordinary course).

 

(e)               All payments and reimbursements by New Match pursuant to this
Section 7.04 will be made in accordance with Section 13.10. New IAC shall retain
the exclusive right to control its insurance policies and programs, including
the right to exhaust, settle, release, commute, buyback or otherwise resolve
disputes with respect to any of its insurance policies and programs and to
amend, modify or waive any rights under any such insurance policies and
programs, notwithstanding whether any such policies or programs apply to any New
Match Liabilities and/or claims New Match has made or could make in the future;
provided, that, subject to New Match’s compliance with the requirements set
forth in Section 7.04(d), New IAC shall not amend, modify or waive any rights
under any such insurance policies with respect to periods prior to the Mandatory
Effective Time in a manner that would impair coverage thereunder available to
New Match. New Match shall cooperate with New IAC and share such information as
is reasonably necessary in order to permit New IAC to manage and conduct its
insurance matters as New IAC deems appropriate. For the avoidance of doubt,
except as otherwise expressly governed by the provisions of any Transaction
Document, each of New IAC and New Match has the sole right to settle or
otherwise resolve third-party claims made against it or any member of its
applicable Group covered under an applicable insurance policy.

 

(f)                This Agreement shall not be construed to waive any right or
remedy of any member of the New IAC Group in respect of any insurance policy or
any other contract or policy of insurance.

 

(g)               New Match does hereby, for itself and each other member of the
New Match Group, agree that no member of the New IAC Group shall have any
Liability whatsoever to any member of the New Match Group as a result of the
insurance policies and practices of IAC, New IAC and the other members of the
New IAC Group as in effect at any time, including as a result of the level or
scope of any such insurance, the creditworthiness of any insurance carrier, the
terms and conditions of any policy, or the adequacy or timeliness of any notice
to any insurance carrier with respect to any claim or potential claim or
otherwise, other than with respect to a breach of this Section 7.04.

 



-40-

 

 

SECTION 7.05                Use of Retained Names.

 

(a)               Effective as of the Mandatory Exchange Effective Time, New
IAC, on behalf of the members of the New IAC Group, hereby grants to New Match
(with the right to sublicense only to the other members of the New Match Group
with the scope of any sublicense to such member or members to be limited to only
those rights required to operate its or their businesses in the manner conducted
by such member or members as of the Mandatory Exchange Effective Time) a
worldwide, perpetual, royalty free, paid-up and non-exclusive license, expiring
on the date that is ninety (90) days following the Mandatory Exchange Effective
Time, to use the IAC Names and Marks in connection with the businesses of the
New Match Group solely to the extent and in the same manner that the businesses
of the New Match Group currently use the IAC Names and Marks. Notwithstanding
the foregoing, New Match shall, and shall cause the other members of the New
Match Group to, as promptly as practicable following the Mandatory Exchange
Effective Time (and, in any event, no later than ninety (90) days following the
Mandatory Exchange Effective Time), make all necessary filings and take all
other necessary actions to discontinue any references to the IAC Names and
Marks, including by (i) taking any necessary action such that no member of the
New Match Group has a corporate name, or does business using a name, that
includes as part of its name any IAC Names and Marks, (ii) revising materials,
including any Internet or other electronic communications vehicles, to delete
all references to the IAC Names and Marks, and (iii) changing signage and
stationery and otherwise discontinuing use of the IAC Names and Marks.

 

(b)               Effective as of the Mandatory Exchange Effective Time, New
Match, on behalf of the members of the New Match Group, hereby grants to New IAC
(with the right to sublicense only to the other members of the New IAC Group
with the scope of any sublicense to such member or members to be limited to only
those rights required to operate its or their businesses in the manner conducted
by such member or members as of the Mandatory Exchange Effective Time) a
worldwide, perpetual, royalty free, paid-up and non-exclusive license, expiring
on the date that is ninety (90) days following the Mandatory Exchange Effective
Time, to use the Match Names and Marks in connection with the businesses of the
New IAC Group solely to the extent and in the same manner that the businesses of
the New IAC Group currently use the use the Match Names and Marks.
Notwithstanding the foregoing, New IAC shall, and shall cause the other members
of the New IAC Group to, as promptly as practicable following the Mandatory
Exchange Effective Time (and, in any event, no later than ninety (90) days
following the Mandatory Exchange Effective Time), make all necessary filings and
take all other necessary actions to discontinue any references to the Match
Names and Marks, including by (i) taking any necessary action such that no
member of the New IAC Group has a corporate name, or does business using a name,
that includes as part of its name any Match Names and Marks, (ii) revising
materials, including any Internet or other electronic communications vehicles,
to delete all references to the Match Names and Marks, and (iii) changing
signage and stationery and otherwise discontinuing use of the Match Names and
Marks.

 

SECTION 7.06                Directors’ and Officers’ Indemnification; Liability
Insurance.

 

(a)               Until the sixth anniversary of the Match Merger Effective
Time, New Match shall, and shall cause the Match Merger Surviving Entity to,
following the Match Merger Effective Time, indemnify and hold harmless, and
provide advancement of expenses to, all past and present directors or officers
of the Match Entities (for the avoidance of doubt, including all then past and
present directors and officers of IAC, whether such service occurred before or
after the Match Merger Effective Time), and each individual who prior to the
Match Merger Effective Time becomes a director or officer of any of the Match
Entities (collectively, such persons, together with such persons’ heirs,
executors or administrators, the “D&O Indemnified Parties”), to the maximum
extent that such Match Entity would, as applicable, have been allowed to do so
under applicable Law, in respect of acts or omissions occurring at or prior to
the Match Merger Effective Time, including for any acts or omissions occurring
in connection with this Agreement, the Transactions or the other transactions
contemplated hereby.

 



-41-

 

 

(b)               At or prior to the Mandatory Exchange Effective Time, IAC
shall purchase a “tail” directors’ and officers’ liability insurance policy, and
shall purchase a “tail” errors and omissions liability insurance policy covering
the named insured parties under the existing policies (such policies
collectively, the “D&O Tail”) for a period of at least six years from and after
the Match Merger Effective Time of, in each case, at least the same coverage and
containing terms and conditions which are, in the aggregate, no less
advantageous to the insured as the current policies of directors’ and officers’
liability insurance and errors and omissions liability insurance maintained by
IAC, as applicable, and Match will reimburse IAC for one half of the cost of
such policies.

 

(c)               Until the sixth anniversary of the Match Merger Effective
Time, if New Match or any of its successors or assigns shall (i) consolidate
with or merge into any other corporation or entity and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfer all or substantially all of its properties and assets to any
individual, corporation or other entity, then, in each such case, proper
provisions shall be made so that such surviving or acquiring Person(s), as the
case may be, shall assume all of the obligations of New Match (or such successor
or assign) set forth in this Section 7.06.

 

(d)               The provisions of this Section 7.06 are intended to be for the
benefit of, and shall be enforceable by, each of the D&O Indemnified Parties.

 

(e)               The rights of the D&O Indemnified Parties under this Section
7.06 shall be in addition to any rights such D&O Indemnified Parties may have
under the certificate of incorporation or bylaws or comparable governing
documents of the applicable Match Entity, or under any applicable Contracts or
Laws or otherwise. For a period of not less than six years after the Match
Merger Effective Time, all rights to indemnification, exculpation from
liabilities for acts or omissions occurring at or prior to the Mandatory
Exchange Effective Time and rights to advancement of expenses relating thereto
now existing in favor of any D&O Indemnified Party (whether asserted or claimed
prior to, at, or after the Mandatory Exchange Effective Time) as provided in the
certificate of incorporation or bylaws or comparable governing documents of any
Match Entity, or any Contract or otherwise between such D&O Indemnified Party
and any Match Entity shall survive the Closing and continue in full force and
effect (and shall be so maintained) and such rights shall not be amended,
repealed or otherwise modified in any manner that would adversely affect any
right thereunder of any such D&O Indemnified Party. Nothing in this Agreement is
intended to, shall be construed to or shall release, waive or impair any rights
to insurance claims under any policy that is or has been in existence with
respect to IAC or Match, or any member of the IAC Group or the Match Group, or
any D&O Indemnified Party, it being understood and agreed that the
indemnification provided for in this Section 7.06 is not prior to, or in
substitution for, any such claims under any such policies.

 



-42-

 

 

SECTION 7.07                Fees and Expenses. All fees and expenses incurred in
connection with the Transactions shall be paid by the Party incurring such fees
or expenses, except (a) IAC (or following the Mandatory Exchange Effective Time,
New IAC) and Match shall each bear and pay one-half of the expenses incurred in
connection with (i) the filing, printing and mailing of the Registration
Statement, the Forms of Election and the Letters of Transmittal, (ii) the
engagement of the Agent and (iii) the D&O Tail and (b) as otherwise expressly
provided in any Transaction Document.

 

SECTION 7.08                Public Announcements. The initial press release with
respect to this Agreement shall be a joint press release, as mutually agreed
upon by the Match Separation Committee (on behalf of Match) and IAC. Until the
Match Merger Effective Time, Match (through the Match Separation Committee) and
IAC shall consult with each other with respect to any press release or other
public announcement with respect to this Agreement proposed to be issued by
either IAC or Match, and each Party shall give the other Party a reasonable
opportunity to review and comment on any such release or other public
announcement prior to issuance and shall consider any comments received from the
other Party in good faith. The requirements of the immediately preceding
sentence shall not apply to any press release or other public announcement (a)
required by applicable Law or NASDAQ listing rules, as to which the issuing
party will make reasonable efforts to have such statements be substantially
consistent with prior statements permitted under this Section 7.08, (b) in
connection with a Match Change of Recommendation or an IAC Change of
Recommendation, (c) that includes only information with respect to this
Agreement or the transactions contemplated hereby that is consistent with
previous statements made by Match or by IAC in compliance with this Section 7.08
or (d) customary interviews and conversations with media, analysts and investors
by Representatives of IAC or Match, as to which such company will make
reasonable efforts to have such statements be substantially consistent with
prior statements permitted under this Section 7.08.

 

SECTION 7.09                Stock Exchange Listings. The Parties shall cooperate
and use their reasonable best efforts to cause the IAC Class M Common Stock (or,
after it is renamed pursuant to the Post-Merger Amendments to the New Match
Charter, the New Match Common Stock) and the New IAC Common Stock to be approved
for listing on the NASDAQ, subject to official notice of issuance.

 

SECTION 7.10                Section 16 Matters. Prior to the Closing, the
Parties shall take all such steps as may be required to cause any acquisitions
or dispositions of securities of any of the Parties (including derivative
securities with respect thereto), in each case resulting from the Transactions,
by each individual who is subject to Section 16 of the Exchange Act with respect
to any of the Parties to be exempt under Rule 16b-3 promulgated under the
Exchange Act.

 



-43-

 

 

SECTION 7.11                Match Change of Recommendation. Except as expressly
permitted by this Section 7.11, neither the Match Board of Directors nor any
committee thereof, including the Match Separation Committee, shall (a) withhold
or withdraw (or modify in a manner adverse to IAC), or publicly propose to
withhold or withdraw (or modify in a manner adverse to IAC), the Match Board
Recommendation or the Match Separation Committee Recommendation, or (b) fail to
include the Match Board Recommendation and the Match Separation Committee
Recommendation in the Joint Proxy Statement/Prospectus (any action set forth in
(a) or (b), a “Match Change of Recommendation”). Prior to obtaining the Match
Requisite Approvals, the Match Separation Committee or the Match Board of
Directors (acting on the recommendation of the Match Separation Committee) may,
in response to a Match Intervening Event, make a Match Change of Recommendation,
only if (i) the Match Separation Committee or the Match Board of Directors
(acting on the recommendation of the Match Separation Committee), as applicable,
determines in good faith, after consultation with its outside financial advisors
and outside legal counsel, that the failure to take such action would be
inconsistent with its fiduciary duties under applicable Law, (ii) Match has
notified IAC in writing that it intends to effect such a Match Change of
Recommendation pursuant to this Section 7.11 (which notice shall specify the
facts and circumstances providing the basis of the Match Intervening Event and
for the determination by the Match Separation Committee or the Match Board of
Directors, as applicable, to effect a Match Change of Recommendation in
reasonable detail), (iii) for a period of four Business Days following IAC’s
receipt of such notice, Match shall have discussed and negotiated in good faith
and made Match’s Representatives available to discuss and negotiate in good
faith (in each case, to the extent IAC desires to negotiate) with IAC’s
Representatives any proposed modifications to the terms and conditions of this
Agreement or the Transactions or the other transactions contemplated by this
Agreement so that the failure to take such action would no longer be
inconsistent with the fiduciary duties under applicable Law of the Match
Separation Committee or the Match Board of Directors, as applicable (it being
understood and agreed that any material change to the relevant facts and
circumstances shall require a new notice and a new negotiation period that shall
expire on the later to occur of (A) four Business Days following delivery of
such new notice from Match to IAC and (B) the expiration of the original
four-Business Day period described above in this clause (iii)), and (iv) no
earlier than the end of such negotiation period, the Match Separation Committee
or the Match Board of Directors (acting on the recommendation of the Match
Separation Committee), as applicable, shall have determined in good faith, after
consultation with its outside financial advisors and outside legal counsel, and
after considering the terms of any proposed amendment or modification to this
Agreement, that the failure to take such action would still be inconsistent with
its fiduciary duties under applicable Law. The term “Match Intervening Event”
means a material event or circumstance that was not known or reasonably
foreseeable to the Match Separation Committee or the Match Board of Directors on
the date of this Agreement (or if known or reasonably foreseeable, the
consequences of which were not known or reasonably foreseeable to the Match
Separation Committee or the Match Board of Directors on the date of this
Agreement), which event or circumstance, or any consequence thereof, becomes
known to the Match Separation Committee or the Match Board of Directors prior to
the receipt of the Match Requisite Approvals; provided, that in no event shall
any change in and of itself in the market price or trading volume of the
securities of IAC or Match constitute a Match Intervening Event (it being
understood that the facts or occurrences giving rise or contributing to such
change may constitute or be taken into account in determining whether there has
been a Match Intervening Event). Nothing in this Section 7.11 shall be deemed to
modify or otherwise affect the obligation of Match to call the Match Stockholder
Meeting and to submit the matters contemplated hereby to be voted upon at the
Match Stockholder Meeting for approval by the holders of Match Capital Stock.

 



-44-

 

 

SECTION 7.12                IAC Change of Recommendation. Except as expressly
permitted by this Section 7.12, neither the IAC Board of Directors nor any
committee thereof shall (a) withhold or withdraw (or modify in a manner adverse
to Match), or publicly propose to withhold or withdraw (or modify in a manner
adverse to Match), the IAC Board Recommendation, or (b) fail to include the IAC
Board Recommendation in the Joint Proxy Statement/Prospectus (any action set
forth in (a) or (b), an “IAC Change of Recommendation”). Prior to obtaining the
IAC Stockholder Approval, the IAC Board of Directors may, in response to an IAC
Intervening Event, make an IAC Change of Recommendation, only if (i) the IAC
Board of Directors determines in good faith, after consultation with its outside
financial advisors and outside legal counsel, that the failure to take such
action would be inconsistent with the fiduciary duties of the IAC Board of
Directors under applicable Law, (ii) IAC has notified Match in writing that it
intends to effect such an IAC Change of Recommendation pursuant to this Section
7.12 (which notice shall specify the facts and circumstances providing the basis
of the IAC Intervening Event and for the determination by the IAC Board of
Directors to effect an IAC Change of Recommendation in reasonable detail),
(iii) for a period of four Business Days following Match’s receipt of such
notice, IAC shall have discussed and negotiated in good faith and made IAC’s
Representatives available to discuss and negotiate in good faith (in each case,
to the extent the Match Separation Committee desires to negotiate) with the
Match Separation Committee’s Representatives any proposed modifications to the
terms and conditions of this Agreement or the Transactions or the other
transactions contemplated by this Agreement so that the failure to take such
action would no longer be inconsistent with the fiduciary duties under
applicable Law of the IAC Board of Directors (it being understood and agreed
that any material change to the relevant facts and circumstances shall require a
new notice and a new negotiation period that shall expire on the later to occur
of (A) four Business Days following delivery of such new notice from IAC to
Match and (B) the expiration of the original four-Business Day period described
above in this clause (iii)), and (iv) no earlier than the end of such
negotiation period, the IAC Board of Directors shall have determined in good
faith, after consultation with its outside financial advisors and outside legal
counsel, and after considering the terms of any proposed amendment or
modification to this Agreement, that the failure to take such action would still
be inconsistent with the fiduciary duties of the IAC Board of Directors under
applicable Law. The term “IAC Intervening Event” means a material event or
circumstance that was not known or reasonably foreseeable to the IAC Board of
Directors on the date of this Agreement (or if known or reasonably foreseeable,
the consequences of which were not known or reasonably foreseeable to the IAC
Board of Directors on the date of this Agreement), which event or circumstance,
or any consequence thereof, becomes known to the IAC Board of Directors prior to
the receipt of the IAC Stockholder Approval; provided, that in no event shall
any change in and of itself in the market price or trading volume of the
securities of IAC or Match constitute an IAC Intervening Event (it being
understood that the facts or occurrences giving rise or contributing to such
change may constitute or be taken into account in determining whether there has
been an IAC Intervening Event). Nothing in this Section 7.12 shall be deemed to
modify or otherwise affect the obligation of IAC to call the IAC Stockholder
Meeting and to submit the matters contemplated hereby to be voted upon at the
IAC Stockholder Meeting for approval by the holders of IAC Capital Stock.

 

SECTION 7.13                Tax Matters.

 

(a)               Efforts. From and after the date of this Agreement and until
the Match Merger Effective Time, each Party shall use its reasonable best
efforts to (i) cause the Reclassification, the Contribution and the Distribution
and the Match Merger to qualify for the Intended Tax Treatment and (ii) not
knowingly take any action, cause or permit any action to be taken, fail to take
any action or cause any action to fail to be taken, which action or failure to
act could reasonably be expected to prevent the Reclassification, the
Contribution and Distribution or the Match Merger from qualifying for the
Intended Tax Treatment.

 



-45-

 

 

(b)               Distribution Tax Opinion. From and after the date of this
Agreement and until the Reclassification Effective Time, Match shall cooperate
with IAC and New IAC, and Match, IAC and New IAC shall use their respective
reasonable best efforts to facilitate receipt by Match, IAC and New IAC of the
Distribution Tax Opinion from Wachtell, Lipton, Rosen & Katz (“IAC Tax
Counsel”). Such opinion shall be issued on the basis of customary
representations, assumptions and undertakings set forth or referred to in such
opinion and in the related Distribution Tax Representation Letters. Each of IAC,
Match and New IAC shall deliver to IAC Tax Counsel for purposes of the
Distribution Tax Opinion (and, if required in connection with the effectiveness
of the Registration Statement), customary representations, assumptions and
undertakings, reasonably satisfactory in form and substance to IAC Tax Counsel
(the “Distribution Tax Representation Letters”); provided that the Distribution
Tax Representation Letter from Match shall be in substantially the form set
forth in Section 7.13(b) of the IAC Disclosure Letter, and the Distribution Tax
Representation Letter from IAC shall be reasonably satisfactory to Match.

 

(c)               Merger Tax Opinion. From and after the date of this Agreement
and until the Match Merger Effective Time, Match, on the one hand, and IAC and
New IAC, on the other hand, shall cooperate with each other and shall use their
respective reasonable best efforts to obtain, a written opinion addressed to IAC
and Match from IAC Tax Counsel, in form and substance reasonably satisfactory to
Match, IAC, and New IAC (the “Merger Tax Opinion”), dated as of the Closing
Date, to the effect that, on the basis of customary representations, assumptions
and undertakings set forth or referred to in such opinion and in the related
Merger Tax Representation Letters, the Match Merger will qualify as a
“reorganization” within the meaning of Section 368(a) of the Code. Each of
Match, IAC, and New IAC shall deliver to IAC Tax Counsel for purposes of the
Merger Tax Opinions (and, if required in connection with the effectiveness of
the Registration Statement) customary representations, assumptions and
undertakings, reasonably satisfactory in form and substance to IAC Tax Counsel
(the “Merger Tax Representation Letters”); provided that the Merger Tax
Representation Letter from Match shall be in substantially the form set forth in
Section 7.13(c) of the IAC Disclosure Letter, and the Merger Tax Representation
Letter from IAC shall be reasonably satisfactory to Match.

 

SECTION 7.14                Release and Termination of Guarantees. The Parties
shall use their commercially reasonable efforts to obtain the release or
termination, effective prior to or as of the Mandatory Exchange Effective Time,
of any existing Guarantees either (a) by any member of the New IAC Group for the
benefit of any member of the New Match Group (an “Existing IAC Guarantee”) or
(b) by any member of the New Match Group for the benefit of any member of the
New IAC Group (an “Existing Match Guarantee”).

 

(a)               If the Parties are unable to obtain, or to cause to be
obtained, any such releases or terminations of Existing IAC Guarantees on or
prior to the Mandatory Exchange Effective Time, (i) New IAC will, from and after
the Mandatory Exchange Effective Time, as agent or subcontractor for the
applicable guarantor or obligor, pay, perform and discharge fully all the
obligations or other Liabilities of such guarantor or obligor thereunder, and
New IAC will not, and will cause the other members of the New IAC Group not to,
agree to renew or extend the term of, or modify the terms to increase any
obligations under, or transfer to a third Person, any loan, guarantee, lease,
Contract or other obligation for which New Match or any other member of the New
Match Group is or may be liable unless all obligations of New Match or any of
the other members of the New Match Group with respect thereto are thereupon
terminated by documentation satisfactory in form and substance reasonably
satisfactory to New Match, and (ii) from and after the Mandatory Exchange
Effective Time, New Match shall indemnify, defend and hold harmless New IAC and
the other members of the New IAC Group against all Liabilities arising under any
such Existing IAC Guarantees.

 



-46-

 

 

(b)               If the Parties are unable to obtain, or to cause to be
obtained, any such releases or terminations of Existing Match Guarantees on or
prior to the Mandatory Exchange Effective Time, (i) New Match will, from and
after the Mandatory Exchange Effective Time, as agent or subcontractor for the
applicable guarantor or obligor, pay, perform and discharge fully all the
obligations or other Liabilities of such guarantor or obligor thereunder, and
New Match will not, and will cause the other members of the New Match Group not
to, agree to renew or extend the term of, or modify the terms to increase any
obligations under, or transfer to a third Person, any loan, guarantee, lease,
Contract or other obligation for which New IAC or any other member of the New
IAC Group is or may be liable unless all obligations of New IAC or such other
members of the New IAC Group with respect thereto are thereupon terminated by
documentation satisfactory in form and substance reasonably satisfactory to New
IAC, and (ii) from and after the Mandatory Exchange Effective Time, New IAC
shall indemnify, defend and hold harmless New Match and the other members of the
New Match Group against all Liabilities arising under any such Existing Match
Guarantees.

 

SECTION 7.15                New IAC Stockholder Approval; Agreement to Vote
Shares by IAC; Retirement of IAC Preferred Stock.

 

(a)               Following the execution of this Agreement, and in accordance
with the DGCL, IAC, as the sole stockholder of New IAC, shall execute a written
consent approving the Transactions and other transactions contemplated hereby
(collectively, the “New IAC Stockholder Approval”) and deliver an executed copy
thereof to Match.

 

(b)               During the period commencing on the date of this Agreement and
continuing until the earlier to occur of (i) the Closing and (ii) the
termination of this Agreement in accordance with its terms, at the Match
Stockholder Meeting and at any other meeting of the stockholders of Match,
including any adjournment or postponement thereof, IAC shall:

 

(i)                 appear (in person or by proxy) at each such meeting or
otherwise cause all of the shares of Match Capital Stock that IAC is entitled to
vote to be counted as present thereat for purposes of calculating a quorum; and

 

(ii)              vote (or cause to be voted), in person or by proxy, all of the
shares of Match Capital Stock that IAC is entitled to vote: (A) in favor of the
adoption of this Agreement; (B) in favor of the Specified Charter Amendment
Provisions; and (C) without limitation of the preceding clauses (A) and (B), in
favor of any proposal to adjourn or postpone any such meeting, submitted in
accordance with the requirements set forth in Section 7.02(b), at which the
matters described in the preceding clauses (A) and (B) are submitted for the
consideration and vote of the holders of Match Capital Stock to a later date if
there are not sufficient votes for approval of such matters on the date on which
the meeting is held.

 



-47-

 

 

(c)               Prior to the Reclassification Effective Time, the IAC Board of
Directors shall take action pursuant to Section 243 of the DGCL, effective upon
the Reclassification Effectiveness Time (and, for the avoidance of doubt, prior
to the Mandatory Exchange Effective Time, to retire and cancel all shares of IAC
Series 1 Mandatorily Exchangeable Preferred Stock and IAC Series 2 Mandatorily
Exchangeable Preferred Stock (or fractions thereof) issued in the
Reclassification in respect of shares of IAC Common Stock or IAC Class B Common
Stock, respectively, held in the treasury of IAC.

 

SECTION 7.16                Transaction Litigation. Each Party shall promptly
notify the other Party in writing upon becoming aware of any litigation related
to this Agreement, the Transactions or the other transactions contemplated by
this Agreement that is brought against any Party, a Subsidiary of any Party or
its or their respective current or former directors or officers (“Transaction
Litigation”). Without limitation to the rights and obligations set forth in
Article XI, prior to the Mandatory Exchange Effective Time, (a) IAC shall have
the right to control any Transaction Litigation (provided that the Match
Separation Committee or its designee shall have the right to control (x) the
portion of any Transaction Litigation that is commenced against the Match
Separation Committee or any of its members or (y) any Transaction Litigation to
which Match or a member of the Match Group is a party and no member of the IAC
Group is a party), (b) IAC shall give the Match Separation Committee (or the
Match Separation Committee will give IAC, as applicable) the opportunity to
participate, at each party’s own expense and, if appropriate, subject to a
customary joint defense agreement, in the defense or settlement of any
Transaction Litigation and (c) each of IAC, Match and the Match Separation
Committee shall cooperate, and shall use its reasonable best efforts to cause
its Representatives to cooperate, and IAC shall cause the members of the IAC
Group to cooperate and Match shall cause the members of the Match Group to
cooperate, in each case in the defense against any Transaction Litigation. Prior
to the Mandatory Exchange Effective Time, neither IAC nor Match shall settle,
compromise or offer to settle or compromise any Transaction Litigation without
the consent of the other Party, such consent not to be unreasonably conditioned,
withheld or delayed, unless such settlement or compromise involves solely the
payment of monetary damages by the settling party and provides for a full,
unconditional and irrevocable release of the other Party and its current and
former directors and officers (to the extent such individuals are a party to
such Transaction Litigation).

 

SECTION 7.17                Financing Matters.

 

(a)               Match shall use its reasonable best efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary
or advisable to obtain, as promptly as practicable after the date hereof,
additional financing commitments under the Existing Match Facility or otherwise
in an aggregate amount not less than $100,000,000 (the “Credit Facility
Upsize”).

 

(b)               Prior to the Reclassification Effective Time, Match shall use
its reasonable best efforts to take, or cause to be taken, all actions, and to
do, or cause to be done, all things necessary or advisable to maintain or obtain
sufficient funds to make the Match Loan, including, if necessary, by (i)
obtaining debt financing from third parties (any such financing, “Debt
Financing”), (ii) incurring loans under the Existing Match Facility including
pursuant to the Credit Facility Upsize, (iii) entering into amendments or
modifications or obtaining consents or waivers in relation to agreements
governing existing Indebtedness or other financing arrangements of Match or the
other members of its Group, or (iv) using the outstanding cash balances of Match
or the other members of its Group to make the Match Loan. At Match’s request,
the IAC Parties shall use their commercially reasonable efforts to, and shall
use their commercially reasonable efforts to cause their Representatives to,
provide to Match such customary cooperation as may be reasonably requested by
Match to assist Match in arranging Debt Financing; provided that (A) no such
cooperation shall be required to the extent that it would (1) require any member
of the IAC Group to incur any fee, expense or other liability prior to the Match
Merger Effective Time for which it is not promptly reimbursed or indemnified by
Match or (2) be reasonably expected to cause any director, officer or employee
of any member of the IAC Group to incur any personal liability and (B) Merger
Sub shall not be required to enter into, execute, or approve any agreement or
other documentation prior to the Closing or agree to any change or modification
of any existing agreement or other documentation that would be effective prior
to the Closing (other than the execution of customary authorization and
representation letters).

 



-48-

 

 

(c)               Prior to the Closing, IAC may enter into agreements with one
or more Third Parties pursuant to which IAC agrees to sell shares of IAC Class M
Common Stock (or New Match Common Stock), or another security which will
represent shares of IAC Class M Common Stock or New Match Common Stock upon the
Match Merger Effective Time, (the “IAC Class M Equity Offering”), and providing
for customary registration rights with respect to the related shares of IAC
Class M Common Stock (or New Match Common Stock); provided, however, that any
agreement granting rights to such Third Party that would survive the Match
Merger Effective Time shall require Match’s prior written consent (which shall
not be unreasonably withheld, conditioned or delayed, it being understood that
it shall be unreasonable to withhold, condition or delay consent with respect to
customary registration rights); provided, further, that the number of shares
sold in the IAC Class M Equity Offering shall not exceed the IAC Class M Equity
Offering Cap. Match shall cooperate, and shall cause its Representatives to
cooperate, at IAC’s sole cost and expense, in connection with the arrangement,
execution and settlement of the IAC Class M Equity Offering as reasonably
requested by IAC. Such assistance shall include, but not be limited to: (i)
facilitating and participating in a reasonable number of meetings,
presentations, roadshows, due diligence sessions, and any other sessions with
prospective investors, in each case at reasonable times and locations mutually
agreed; and (ii) facilitating and otherwise providing for the settlement of the
securities sold pursuant to the IAC Class M Equity Offering in accordance with
the applicable requirements set forth in any agreements pursuant to which such
securities were sold and at a time and in a manner reasonably acceptable to New
IAC; and (iii) the provision of information as reasonably required in connection
with any applicable disclosure document and assistance in obtaining customary
representation letters, comfort letters, or similar instruments.

 

(d)               Immediately following the closing of the IAC Class M Equity
Offering, New Match shall transfer to New IAC any and all proceeds it receives
pursuant to the IAC Class M Equity Offering.

 

-49-

 



 

SECTION 7.18                Post-Closing New Match Governance. The Parties,
including the IAC Board of Directors and the Match Board of Directors, shall
take all actions necessary so that, as of the Match Merger Effective Time:

 

(a)               The number of directors that will comprise the full New Match
Board of Directors shall be eleven (11);

 

(b)               The members of the New Match Board of Directors shall consist
of (i) the members of the Match Board of Directors prior to the Match Merger
Effective Time, other than two (2) members as identified in Section 7.18(b) of
the IAC Disclosure Letter and (ii) three (3) individuals designated prior to the
Closing by IAC, subject to the reasonable consent of the Match Separation
Committee, and each of whom shall qualify as an independent director of New
Match;

 

(c)               Subject to the receipt of the required approval from the
holders of IAC Capital Stock set forth in Section 5.04(c)(ii) to implement a
classified board as contemplated by the Reclassification Charter Amendments,
Glenn H. Schiffman shall be appointed as a Class I Director and Joseph Levin
shall be appointed as a Class III Director (in each case as defined in the
Reclassification Charter Amendments);

 

(d)               Beginning at the Match Merger Effective Time, and until his
resignation or replacement in such position in accordance with the bylaws of New
Match, Joseph Levin will become the Executive Chairman of the New Match Board of
Directors;

 

(e)               Effective as of the Match Merger Effective Time, the bylaws of
New Match shall be amended and restated to be in a form mutually agreed between
Match and IAC promptly following the date of this Agreement and consistent with
the terms of this Agreement; and

 

(f)                The officers of Match prior to the Match Merger Effective
Time will be appointed the officers of New Match, subject to any changes as
notified to IAC by Match upon reasonable advance notice prior to the Closing.

 

SECTION 7.19                Non-Competition; Non-Solicitation of Employees.

 

(a)               New IAC agrees that, as an inducement for Match to enter into
this Agreement, during the Restricted Period, New IAC shall not, and shall cause
each other member of the New IAC Group (other than (x) any member of ANGI Group
and (y) any pension, retirement 401(k) or similar plan or mutual fund in which
such assets may be invested) not to, without the written consent of New Match
(as authorized by the New Match Board of Directors, excluding any member of the
Match Board of Directors who is a Representative of New IAC), directly or
indirectly, engage in a Competitive Business. Nothing in this Section 7.19 shall
preclude or prohibit any member of the New IAC Group from:

 

(i)               owning less than 5% of the equity interests of any Person that
is engaged in any Competitive Business,

 



-50-

 

 

(ii)              acquiring (whether by means of acquisition, asset purchase,
merger, consolidation, similar business combination or otherwise) a Person
engaged in a Competitive Business together with other lines of business (x) if
no more than 10% of such Person’s revenues were derived from a Competitive
Business (measured by the most current annual financial statements published or
prepared by the acquired Person in the ordinary course of business) or, (y) if
more than 10% but less than 30%, if within six months after the closing of such
acquisition the acquiring member of the New IAC Group enters into a definitive
agreement to divest, as soon as reasonably practicable, a portion of such
Competitive Business such that New IAC and such member would otherwise be in
compliance with clause (x) of this Section 7.19(a)(ii), or

 

(iii)             providing services to, or buying and selling assets from or
to, a Competitive Business in the ordinary course of the business of New IAC
Group and on customary terms.

 

(b)                

 

(i)               Unless otherwise approved by New Match, during the Restricted
Period, New IAC shall not, and shall cause each other member of the New IAC
Group (other than any member of the ANGI Group) not to, directly or indirectly
induce any employee with a title of Vice President or higher as of the date
hereof (other than as set forth on Section 7.19(b)(i) of the Match Disclosure
Letter) of any member of the New Match Group to terminate employment with such
entity, and New IAC shall not, and shall cause each other member of the New IAC
Group (other than any member of the ANGI Group) not to, directly or indirectly,
employ or offer employment to any such person unless, at the time of such
employment or offer, such person shall have ceased to be employed by such entity
for a period of at least six months, provided that, nothing in this Section
7.19(b)(i) shall preclude any member of the New IAC Group from placing
advertisements during the Restricted Period in periodicals of general
circulation soliciting persons for employment or employing any person who comes
to such member of the New IAC Group solely in response to such advertisements or
otherwise without any violation by New IAC of the terms of this paragraph.

 

(ii)              Unless otherwise approved by New IAC, during the Restricted
Period, New Match shall not, and shall cause each other member of the New Match
Group not to, directly or indirectly induce any employee with a title of Vice
President or higher as of the date hereof (other than as set forth in Section
7.19(b)(ii) of the IAC Disclosure Letter) of any member of the New IAC Group to
terminate employment with such entity, and New Match shall not, and shall cause
each other member of the New Match Group not to, directly or indirectly, employ
or offer employment to any such person unless, at the time of such employment or
offer, such person shall have ceased to be employed by such entity for a period
of at least six months, provided that, nothing in this Section 7.19(b)(ii) shall
preclude any member of the New Match Group from placing advertisements during
the Restricted Period in periodicals of general circulation soliciting persons
for employment or employing any person who comes to such member of the New Match
Group solely in response to such advertisements or otherwise without any
violation by New Match of the terms of this paragraph.

 

-51-

 

 

SECTION 7.20                Intellectual Property.

 

(a)               New IAC, on behalf of the members of the New IAC Group, hereby
grants to New Match (with the right to sublicense only to the other members of
the New Match Group with the scope of any sublicense to such member or members
to be limited to only those rights required to operate its or their businesses
in the manner conducted by such member or members as of the date of this
Agreement) a worldwide, perpetual, royalty free, paid-up and non-exclusive
license to use Intellectual Property that is owned by any member of the New IAC
Group (other than the members of the ANGI Group) prior to the Mandatory Exchange
Effective Time and which was regularly used in the ordinary course of business
by any member of the Match Group prior to the date of this Agreement. New Match,
on behalf of the members of the New Match Group, hereby agrees to treat any
trade secrets included in such Intellectual Property with the same degree of
care as it protects its own like Intellectual Property and with no less than
reasonable care.

 

(b)               New Match, on behalf of the members of the New Match Group,
hereby grants to New IAC (with the right to sublicense only to the other members
of the New IAC Group with the scope of any sublicense to such member or members
to be limited to only those rights required to operate its or their businesses
in the manner conducted by such member or members as of the date of this
Agreement) a worldwide, perpetual, royalty free, paid-up and non-exclusive
license to use Intellectual Property that is owned by any member of the New
Match Group prior to the Mandatory Exchange Effective Time and which was
regularly used in the ordinary course of business by any member of the IAC Group
prior to the date of this Agreement. New IAC, on behalf of the members of the
New IAC Group, hereby agrees to treat any trade secrets included in such
Intellectual Property with the same degree of care as it protects its own like
Intellectual Property and with no less than reasonable care.

 

SECTION 7.21                Other Ancillary Agreements.

 

(a)               At or prior to the Mandatory Exchange Effective Time, New IAC
(or the applicable member of its Group) and New Match (or the applicable member
of its Group) shall enter into a transition services agreement, substantially in
the form attached as Exhibit 7.21(a) to this Agreement (the “Transition Services
Agreement”). Following the date of this Agreement and prior to the Closing, the
Parties shall cooperate in good faith to negotiate a final form of Transition
Services Agreement and the schedules thereto setting forth the services to be
provided thereunder.

 

(b)               IAC and Match shall, and shall cause the applicable members of
their Groups to, consummate the transactions contemplated by the Real Estate
Contribution Agreement in accordance with its terms prior to the Closing.

 

SECTION 7.22                Match Share Repurchases. Match shall from time to
time repurchase a sufficient number of shares of Match Common Stock such that
the number of shares of Match Capital Stock held by IAC at all times prior to
the Mandatory Exchange Effective Time shall exceed the percentage set forth in
Section 7.22 of the Match Disclosure Letter.

 



-52-

 

 

SECTION 7.23                De-Listing. Match and IAC will cooperate to cause
the IAC Common Stock and the Match Common Stock to be de-listed from the NASDAQ
and deregistered under the Exchange Act as soon as practicable following the
Closing.

 

SECTION 7.24                Employee Transfers.

 

(a)               Section 7.24 of the IAC Disclosure Letter contains a list of
each employee who provides operational (security, facilities and infrastructure)
support for the buildings that are the subject of the Real Estate Contribution
Agreement and other specified employees of IAC (the “In Scope Employees”),
including each such individual’s date of hire, department, base salary, and
bonus opportunity. For purposes of this Agreement, “Transferred Employee” means
each In Scope Employee who, as of the Real Estate Contribution Closing Date (or,
if applicable, such later date that such employee commences employment with
Match or another member of the Match Group), becomes an employee of Match or
another member of the Match Group by acceptance of an offer of employment with
Match or another member of the Match Group on or prior to the Real Estate
Contribution Closing Date pursuant to Section 7.24(b)(i).

 

(b)                

 

(i)               Not less than ten Business Days prior to the Real Estate
Contribution Closing Date, Match shall, or shall cause another member of the
Match Group to, offer employment with Match or another member of the Match
Group, effective at 11:59 p.m., local time, on the Real Estate Contribution
Closing Date (the “Transfer Time”), to each In Scope Employee in accordance with
this Agreement.

 

(ii)              Offers pursuant to this Section 7.24 shall (A) be for the same
(or better) position that such In Scope Employee held with the applicable member
of the IAC Group immediately prior to the Real Estate Contribution Closing Date,
and (B) include the terms required by Section 7.24(c).

 

(iii)            With respect to any In Scope Employee to whom the Applicable
Match PubCo or one of the members of the Applicable Match Group is required to
make an offer of employment pursuant to this Section 7.24, and who, as of the
date immediately prior to the Real Estate Contribution Closing, is on approved
leave of absence from work with IAC or another member of the IAC Group (each, an
“Inactive Employee”), the Applicable Match PubCo shall, or shall cause another
member of the Applicable Match Group to, offer employment to such individual on
the earliest practicable date following the return of such individual to work
and otherwise on terms and conditions consistent with this Section 7.24;
provided that such employee returns to work within 180 days following the Real
Estate Contribution Closing Date or such later time as required by applicable
Law upon presenting themselves for duty to the Applicable Match PubCo or the
applicable member of the Applicable Match Group. In the case of any Inactive
Employee who becomes a Transferred Employee following the Real Estate
Contribution Closing Date, all references in this Section 7.24 to (A) the Real
Estate Contribution Closing Date shall be deemed to be references to the date on
which such individual becomes a Transferred Employee and (B) the Transfer Time
shall be deemed to be references to 11:59 p.m., local time, on the date that
such individual becomes a Transferred Employee.

 



-53-

 

 

(c)               During the Benefits Continuation Period, the Applicable Match
PubCo shall, or shall cause the applicable members of the Applicable Match Group
to, provide to each Transferred Employee base wages or salaries, bonus
opportunities and paid time off, as applicable, that are no less favorable than
those in effect for such Transferred Employee as of immediately prior to the
Real Estate Contribution Closing Date and (ii) employee benefits (other than
paid time off) that are either (x) no less favorable in the aggregate than those
in effect for such Transferred Employees immediately prior to the Real Estate
Contribution Closing Date or (y) the same benefits as are made available to
similarly situated employees of the member of the Applicable Match Group that
employs such Transferred Employee.

 

(d)               During the Benefits Continuation Period, in the event of a
termination of any Transferred Employee’s employment by the Applicable Match
PubCo or another member of the Applicable Match Group without cause, the
Applicable Match PubCo shall, or shall cause the applicable members of the
Applicable Match Group to, provide severance benefits to such Transferred
Employee that are no less favorable than the greater of (i) those severance or
termination benefits applicable to such Transferred Employee as of immediately
prior to the Real Estate Contribution Closing Date, as set forth on Section
7.24(d) of the IAC Disclosure Letter, and (ii) those severance or termination
benefits provided to similarly situated employees of the members of the
Applicable Match Group, taking into account service credit required by Section
7.24(e).

 

(e)               Effective from and after the Transfer Time, the Applicable
Match PubCo shall, and shall cause the applicable members of the Applicable
Match Group to, (i) recognize, for all purposes (other than benefit accrual
under a defined benefit pension plan) under all plans, programs and arrangements
established or maintained by the members of the Applicable Match Group for the
benefit of the Transferred Employees (the “Match Plans”), service with the
members of the IAC Group prior to the Transfer Time to the extent such service
was recognized under the corresponding Business Employee Benefit Plan covering
such Transferred Employees, including for purposes of eligibility, vesting and
benefit levels and accruals, in each case, except (A) where it would result in a
duplication of benefits or (B) with respect to newly established Match Plans
that do not provide credit for past service to such similarly situated employees
of the Applicable Match Group and in which at least a comparable number of
similarly situated employees of the Applicable Match Group (other than the
Transferred Employees or newly hired employees) participate, (ii) waive any
preexisting condition exclusion, actively-at-work requirement or waiting period
under all employee health and other welfare benefit plans established or
maintained by the Applicable Match PubCo or another member of the Applicable
Match Group for the benefit of the Transferred Employees, except to the extent
such preexisting condition, exclusion, requirement or waiting period would have
applied to such individual under the corresponding listed plan, and
(iii) provide full credit for any copayments, deductibles or similar payments
made or incurred prior to the Transfer Time for the plan year in which the Real
Estate Contribution Closing occurs.

 

(f)                IAC shall pay to the Transferred Employees all accrued but
unpaid vacation for periods prior to the Transfer Time as soon as
administratively practicable after the Transfer Time or as required by
applicable Law. The Applicable Match PubCo shall cooperate in good faith with
Transferred Employees with respect to vacation commitments reserved by such
Transferred Employees prior to the applicable Transfer Time in respect of
periods occurring subsequent to such applicable Transfer Time.

 



-54-

 

 

(g)               As of the Transfer Time, IAC shall provide to the applicable
members of the Applicable Match Group copies of all employment records for each
Transferred Employee permitted by applicable Law or as necessary for the
Applicable Match PubCo to establish payroll systems or employee benefit plans as
of the Transfer Time. IAC shall be permitted to retain copies of such employment
records, except where prohibited by applicable Law. The Applicable Match PubCo
shall, and shall cause the applicable members of the Applicable Match Group to,
ensure that all such records are used only in connection with the employment of
such Transferred Employee or as otherwise permitted by applicable Law.

 

(h)               The provisions contained in this Agreement with respect to any
In Scope Employee are included for the sole benefit of the respective Parties
and shall not create any right in any other person, including any In Scope
Employee (or dependent or beneficiary of any of the foregoing). Nothing herein
shall be deemed an amendment of any plan providing benefits to any In Scope
Employee or of any other employee benefit plan.

 

(i)                 For purposes of this Section, “Applicable Match PubCo” means
Match prior to the Closing and New Match at or after the Closing, and
“Applicable Match Group” means the Match Group prior to the Closing and the New
Match Group at or after the Closing.

 

SECTION 7.25                Solvency Opinions. From and after the date of this
Agreement and until the Reclassification Effective Time, Match, IAC and New IAC
shall use their respective reasonable best efforts to obtain in connection with
Closing such solvency opinions as are required in order to satisfy the
conditions described in Section 8.01(g) and Section 8.01(h).

 

ARTICLE VIII

Conditions Precedent

 

SECTION 8.01                Conditions to Each Party’s Obligation to Effect the
Transactions. The obligation of each of the Parties to effect the Transactions
is subject to the satisfaction (or, to the extent permitted by Law, waiver) on
or prior to the Closing Date of the following conditions; provided that the
condition set forth in Section 8.01(a) shall not be waivable:

 

(a)               the Match Disinterested Stockholder Approval shall have been
obtained;

 

(b)               the IAC Required Stockholder Approval shall have been
obtained;

 

(c)               the Match Stockholder Approval shall have been obtained;

 

(d)               the Governmental Approvals set forth in Section 8.01(d) of the
IAC Disclosure Letter shall have been obtained;

 



-55-

 

 

(e)               IAC, Match and New IAC shall have received the Distribution
Tax Opinion;

 

(f)                IAC and Match shall have received the Merger Tax Opinion;

 

(g)               one or more opinions from an independent firm reasonably
acceptable to IAC at the time or times requested by the IAC Board of Directors
shall have been obtained with respect to the adequacy of surplus under Delaware
law with respect to IAC to effect the Mandatory Exchange and the solvency of IAC
immediately prior to the consummation of the Transactions and each of New IAC
and New Match immediately after the consummation of the Transactions;

 

(h)               one or more opinions from an independent firm reasonably
acceptable to Match at the time or times requested by the Match Separation
Committee or the Match Board of Directors shall have been obtained with respect
to the solvency of New Match immediately after the consummation of the
Transactions;

 

(i)                 the Registration Statement shall have become effective under
the Securities Act and shall not be the subject of any stop order or proceedings
seeking a stop order; and

 

(j)                 the shares of IAC Class M Common Stock (or, after it is
renamed pursuant to the Post-Merger Amendments to the New Match Charter, New
Match Common Stock) and New IAC Common Stock shall have been approved for
listing on the NASDAQ, subject to official notice of issuance.

 

SECTION 8.02                Conditions to Obligations of the IAC Parties to
Effect the Transactions. The obligation of each of the IAC Parties to effect the
Transactions is further subject to the satisfaction (or, to the extent permitted
by Law, waiver) on or prior to the Closing Date of the following conditions:

 

(a)               (i) the representations and warranties of Match set forth in
Sections 4.01(a), 4.02(a) and 4.09 shall be true and correct in all respects
(other than de minimis inaccuracies) as of the date hereof and as of the Closing
Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
respects (other than de minimis inaccuracies) on and as of such earlier date)
and (ii) all other representations and warranties of Match set forth in this
Agreement shall be true and correct in all respects (disregarding all
materiality and “Match Material Adverse Effect” qualifiers contained therein) as
of the date hereof the Closing Date as though made on the Closing Date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all respects on and as of such earlier date), except where the
failure of the representations and warranties contained in this clause (ii) to
be so true and correct has not had and would not reasonably be expected to have,
individually or in the aggregate, a Match Material Adverse Effect;

 

(b)               Match shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing Date;

 



-56-

 

 

(c)               IAC shall have received a certificate signed on behalf of
Match by an executive officer of Match certifying the satisfaction by Match of
the conditions set forth in Sections 8.02(a) and 8.02(b);

 

(d)               no court of competent jurisdiction or other Governmental
Authority shall have issued a Judgment or enacted a Law that is still in effect
and prohibits, enjoins or makes illegal the consummation of the Transactions,
and no Action shall be pending that would reasonably be expected to prohibit,
impair or materially delay the ability of IAC or New IAC to consummate the
Transactions on the terms contemplated hereby or that seeks material damages or
another material remedy in connection with this Agreement or the Transactions as
contemplated hereby;

 

(e)               the applicable member of the Match Group shall have executed
and delivered to IAC (or the applicable member of the New IAC Group) each of the
Ancillary Agreements to which such Person is a party; and

 

(f)                IAC shall have received, in cash in immediately available
funds, the full aggregate principal amount of the Match Loan.

 

SECTION 8.03                Conditions to the Obligation of Match to Effect the
Transactions. The obligation of Match to effect the Transactions is further
subject to the satisfaction (or, to the extent permitted by Law, waiver) on or
prior to the Closing Date of the following conditions:

 

(a)               (i) the representations and warranties of IAC set forth in
Sections 5.01(a), 5.02(a) and 5.09 shall be true and correct in all respects
(other than de minimis inaccuracies) as of the date hereof as of the Closing
Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
respects (other than de minimis inaccuracies) on and as of such earlier date)
and (ii) all other representations and warranties of IAC and New IAC set forth
in this Agreement shall be true and correct in all respects (disregarding all
materiality and “IAC Material Adverse Effect” qualifiers contained therein) as
of the date hereof and as of Closing Date as though made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all respects on and as of such earlier date) except where the
failure of the representations and warranties contained in this clause (ii) to
be so true and correct has not had and would not reasonably be expected to have,
individually or in the aggregate, a IAC Material Adverse Effect;

 

(b)               the IAC Parties shall have performed in all material respects
all obligations required to be performed by them under this Agreement at or
prior to the Closing Date;

 

(c)               Match shall have received a certificate signed on behalf of
IAC by an executive officer of IAC certifying the satisfaction by the IAC
Parties of the conditions set forth in Sections 8.03(a) and 8.03(b);

 

(d)               no court of competent jurisdiction or other Governmental
Authority shall have issued a Judgment or enacted a Law that is still in effect
and prohibits, enjoins or makes illegal the consummation of the Transactions,
and no Action shall be pending that would reasonably be expected to prohibit,
impair or materially delay the ability of Match to consummate the Transactions
on the terms contemplated hereby or that seeks material damages or another
material remedy in connection with this Agreement or the Transactions as
contemplated hereby; and

 



-57-

 

 

(e)               the applicable member of the IAC Group shall have executed and
delivered to Match (or the applicable member of the New Match Group) each of the
Ancillary Agreements to which such Person is a party.

 

ARTICLE IX

 

Termination, Amendment and Waiver

 

SECTION 9.01                Termination. This Agreement may be terminated at any
time prior to the Reclassification Effective Time (regardless of the adoption of
this Agreement by New Match Merger Sub HoldCo as the sole member of New Match
Merger Sub or the stockholders of Match):

 

(a)               by mutual written consent of IAC and Match in a written
instrument;

 

(b)               by either IAC or Match, upon written notice to the other
party:

 

(i)               if the Closing has not occurred on or before December 19, 2020
(or any such other date agreed to in writing by Match and IAC prior to the
Closing) (the “End Date”), unless any IAC Party is then in material breach of
any representation, warranty, covenant or other agreement contained in this
Agreement, in the case IAC is seeking to terminate this Agreement, or Match is
then in material breach of any representation, warranty, covenant or other
agreement contained in this Agreement, in the case Match is seeking to terminate
this Agreement;

 

(ii)              if the IAC Required Stockholder Approval has not been obtained
upon a vote taken thereon at the IAC Stockholder Meeting duly convened therefor
or at any adjournment or postponement thereof;

 

(iii)             if the Match Stockholder Approval or the Match Disinterested
Stockholder Approval has not been obtained upon a vote taken thereon at the
Match Stockholder Meeting duly convened therefor or at any adjournment or
postponement thereof;

 

(iv)             if any court of competent jurisdiction or other Governmental
Authority shall have issued a Judgment that permanently restrains, enjoins or
otherwise prohibits the consummation of the Transactions, and any such Judgment
shall have become final and non-appealable; or

 

(v)             if any Governmental Authority shall have enacted a Law that
prohibits or makes illegal the consummation of the Transactions; or

 



-58-

 

 

(c)               by IAC, upon written notice to Match:

 

(i)                 if Match shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (A) would give rise to the failure
of a condition set forth in Section 8.02(a) or Section 8.02(b) and (B) is
incapable of being cured by Match or is not cured within sixty (60) days of
written notice of such breach from IAC (provided that the IAC Parties are not
then in breach of any representation, warranty, covenant or other agreement
contained in this Agreement, which breach would give rise to the failure of a
condition set forth in Section 8.03(a) or Section 8.03(b));

 

(ii)              if the Uncollared Exchangeable Notes Share Adjustment Number
is greater than the Exchangeable Notes Share Adjustment Cap and Match shall not
have, by written notice to IAC delivered prior to the Acceptance Deadline,
accepted the use of the Exchangeable Notes Share Adjustment Cap as the
Exchangeable Notes Share Adjustment Number as set forth in Annex A; or

 

(iii)            if there shall have occurred a Match Change of Recommendation;
or

 

(d)               by Match, upon written notice to IAC:

 

(i)                 if the IAC Parties shall have breached or failed to perform
any of their representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 8.03(a) or Section
8.03(b) and (B) is incapable of being cured by the IAC Parties or is not cured
within sixty (60) days of written notice of such breach from Match (provided
that Match is not then in breach of any representation, warranty, covenant or
other agreement contained in this Agreement, which breach would give rise to the
failure of a condition set forth in Section 8.02(a) or Section 8.02(b));

 

(ii)              if the Uncollared Exchangeable Notes Share Adjustment Number
is less than the Exchangeable Notes Share Adjustment Floor and IAC shall not
have, by written notice to Match delivered prior to the Acceptance Deadline,
accepted the use of the Exchangeable Notes Share Adjustment Floor as the
Exchangeable Notes Share Adjustment Number as set forth in Annex A; or

 

(iii)             if there shall have occurred an IAC Change of Recommendation.

 

SECTION 9.02                Effect of Termination. In the event of termination
of this Agreement as provided in Section 9.01, this Agreement shall forthwith
become void, and there shall be no liability or obligation on the part of any of
the parties, except (a) the provisions of this Section 9.02 and Article XIII
shall survive any such termination of this Agreement and no such termination
shall relieve either party from any liability or obligation under such
provisions and (b) nothing contained herein shall relieve any party from
liability for any Willful Breach of this Agreement or actual and intentional
fraud.

 



-59-

 

 

 

SECTION 9.03                Amendment. Subject to compliance with applicable
Law, this Agreement may be amended by the parties at any time before or after
the receipt of the IAC Stockholder Approval or the Match Stockholder Approval;
provided that any amendment of this Agreement that requires approval by the
holders of IAC Capital Stock or approval by the holders of Match Capital Stock
under applicable Law shall be subject to such approval. This Agreement may not
be amended except by an instrument in writing signed on behalf of each of the
Parties.

 

SECTION 9.04                Extension; Waiver. At any time prior to the
Reclassification Effective Time, a Party may, subject to the proviso of Section
9.03, (a) extend the time for the performance of any of the obligations or other
acts of the other Parties, (b) waive any inaccuracies in the representations and
warranties of the other Parties contained in this Agreement or in any document
delivered pursuant to this Agreement, (c) waive compliance by the other party
with any of the agreements or conditions for the benefit of such Party contained
in this Agreement or (d) other than with respect to the condition set forth in
Section 8.01(a), waive the satisfaction of any of the conditions contained in
this Agreement. No extension or waiver by a Party shall require the approval of
the stockholders of IAC or Match unless such approval is required by applicable
Law. Any agreement on the part of a Party to any such extension or waiver shall
be valid only if set forth in an instrument in writing signed on behalf of such
Party.

 

ARTICLE X

 

Indemnification

 

SECTION 10.01            Release of Claims.

 

(a)               Except as provided in Section 10.01(c) or Section 10.01(f),
effective as of the Mandatory Exchange Effective Time, New Match does hereby, on
behalf of itself and each other member of the New Match Group and their
respective Affiliates (other than any member of the New IAC Group), successors
and assigns, and all Persons who at any time prior to the Mandatory Exchange
Effective Time have been stockholders (other than any member of the New IAC
Group), directors, officers, agents or employees of any member of the New Match
Group (in each case, in their respective capacities as such) (the “New Match
Releasors”), unequivocally, unconditionally and irrevocably release and
discharge New IAC and each of the other members of the New IAC Group, their
respective Affiliates (other than any member of the New Match Group), successors
and assigns, and all Persons who at any time prior to the Mandatory Exchange
Effective Time have been stockholders (other than any member of the New Match
Group), directors, officers, agents or employees of IAC or of any member of the
New IAC Group (in each case, in their respective capacities as such), and their
respective heirs, executors, trustees, administrators, successors and assigns
(the “New IAC Released Parties”), from any and all Actions, causes of action,
choses in action, cases, claims, suits, debts, dues, damages, judgments and
liabilities, of any nature whatsoever, in law, at equity or otherwise, whether
direct, derivative or otherwise, which have been asserted against a New IAC
Released Party or which, whether currently known or unknown, suspected or
unsuspected, fixed or contingent, and whether or not concealed or hidden, the
New Match Releasors ever could have asserted or ever could assert, in any
capacity, whether as partner, employer, agent or otherwise, either for itself or
as an assignee, heir, executor, trustee, administrator, successor or otherwise
for or on behalf of any other Person, against the New IAC Released Parties,
relating to any claims or transactions or occurrences whatsoever, up to but
excluding the Mandatory Exchange Effective Time, including in connection with
the Transactions and all activities to implement the Transactions or otherwise
in connection with any New Match Liabilities or New Match Assets (collectively,
“New Match Claims”); and the New Match Releasors hereby unequivocally,
unconditionally and irrevocably agree not to initiate proceedings with respect
to, or institute, assert or threaten to assert, any New Match Claim.

 



-60-

 

 

(b)               Except as provided in Section 10.01(c), effective as of the
Mandatory Exchange Effective Time, New IAC does hereby, on behalf of itself and
each other members of the New IAC Group (other than any member of the ANGI
Group) and their respective Affiliates (other than any member of the ANGI Group
or the New Match Group), successors and assigns, and all Persons who at any time
prior to the Mandatory Exchange Effective Time have been stockholders (other
than any member of the ANGI Group or the New Match Group), directors, officers,
agents or employees of any member of the New IAC Group (other than any member of
the ANGI Group) (in each case, in their respective capacities as such) (the “New
IAC Releasors”), unequivocally, unconditionally and irrevocably release and
discharge New Match and each of the other members of the New Match Group, their
respective Affiliates (other than any member of the New IAC Group), successors
and assigns, and all Persons who at any time prior to the Mandatory Exchange
Effective Time have been stockholders (other than any member of the New IAC
Group), directors, officers, agents or employees of any member of the New Match
Group (in each case, in their respective capacities as such), and their
respective heirs, executors, trustees, administrators, successors and assigns
(the “New Match Released Parties”), from any and all Actions, causes of action,
choses in action, cases, claims, suits, debts, dues, damages, judgments and
liabilities, of any nature whatsoever, in law, at equity or otherwise, whether
direct, derivative or otherwise, which have been asserted against a New Match
Released Party or which, whether currently known or unknown, suspected or
unsuspected, fixed or contingent, and whether or not concealed or hidden, the
New IAC Releasors ever could have asserted or ever could assert, in any
capacity, whether as partner, employer, agent or otherwise, either for itself or
as an assignee, heir, executor, trustee, administrator, successor or otherwise
for or on behalf of any other Person, against the New Match Released Parties,
relating to any claims or transactions or occurrences whatsoever, up to but
excluding the Mandatory Exchange Effective Time including in connection with the
Transactions and all activities to implement the Transactions or otherwise in
connection with any New IAC Liabilities or New IAC Assets (collectively, “New
IAC Claims”); and the New IAC Releasors hereby unequivocally, unconditionally
and irrevocably agree not to initiate proceedings with respect to, or institute,
assert or threaten to assert, any New IAC Claim.

 

(c)               Nothing contained in Section 10.01(a) or 10.01(b) shall impair
any right of any Person to enforce this Agreement or any Ancillary Agreement or
any other agreement, arrangement, contract, commitment or understanding that is
entered into after the Mandatory Exchange Effective Time among any member of the
New Match Group, on the one hand, and any member of the New IAC Group, on the
other hand, nor shall anything contained in the foregoing sections be
interpreted as terminating as of the Mandatory Exchange Effective Time any
rights under any such agreements, arrangements, contracts, commitments or
understandings. Nothing contained in Section 10.01(a) or Section 10.01(b) shall
release any Person from:

 



-61-

 

 

(i)                 any Liability provided in or resulting from this Agreement
or any of the Ancillary Agreements, including any Liability for indemnification
or contribution pursuant to this Agreement or any Ancillary Agreement;

 

(ii)              any Liability provided in or resulting from any Contract
specified in Section 1.04(b) not to terminate as of the Mandatory Exchange
Effective Time;

 

(iii)            any Liability provided in or resulting from any other
agreement, arrangement, contract, commitment or understanding that is entered
into after the Mandatory Exchange Effective Time between any member of the New
Match Group on the one hand, and any member of the New IAC Group on the other
hand;

 

(iv)             any Liability arising from the rights, if any, of any New Match
Releasor or New IAC Releasor who is an employee to any earned but unpaid salary,
wages or bonus opportunity, or any rights to vested benefits under employee
benefit plans or any other claims that may not be released under applicable Law;

 

(v)               any Liability, contingent or otherwise, assumed, transferred,
assigned or allocated to the New Match Group or the New IAC Group, as
applicable, in accordance with, or any other Liability of any member of the New
Match Group or the New IAC Group under, this Agreement or any Ancillary
Agreement; or

 

(vi)             any Liability the release of which would result in the release
of any Person other than a Person released pursuant to this Section 10.01.

 

(d)               From and after the Mandatory Exchange Effective Time, New
Match shall not, and shall not permit any other member of the New Match Group
to, make any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution or any indemnification, against New
IAC or any other member of the New IAC Group, or any other Person released
pursuant to Section 10.01(a), with respect to any Liabilities released pursuant
to Section 10.01(a).

 

(e)               From and after the Mandatory Exchange Effective Time, New IAC
shall not, and shall not permit any other member of the New IAC Group to, make
any claim or demand, or commence any Action asserting any claim or demand,
including any claim of contribution or any indemnification, against New Match or
any other member of the New Match Group or any other Person released pursuant to
Section 10.01(b), with respect to any Liabilities released pursuant to Section
10.01(b).

 

(f)                Notwithstanding anything herein to the contrary, in the event
that following the Mandatory Exchange Effective Time, any member of the ANGI
Group brings a New IAC Claim against any of the New Match Released Parties, (i)
the release set forth in Section 10.01(a) for the benefit of any member of the
ANGI Group shall be null and void in all respects and (ii) New Match shall be
permitted, and any other member of the New Match Group shall be permitted, to
make any claim or demand, or commence any Action asserting any claim or demand,
including any claim of indemnification, against any member of the ANGI Group
with respect to any Liabilities released pursuant to Section 10.01(a).

 



-62-

 

 

(g)               At any time, at the request of any other party hereto, New IAC
and New Match shall cause each of the members of their respective Groups and
applicable Affiliates to execute and deliver releases reflecting the provisions
of this Section 10.01.

 

SECTION 10.02            Indemnification by New Match. Subject to Section 10.11,
from and after the Mandatory Exchange Effective Time, New Match shall, and shall
cause the other members of the New Match Group to, to the fullest extent
permitted by Law, indemnify, defend and hold harmless New IAC and each other
member of the New IAC Group and each of their respective current and former
directors, officers and employees (in each case, in their respective capacities
as such), and each of the heirs, executors, trustees, administrators, successors
and assigns of any of the foregoing (collectively, the “New IAC Indemnitees”),
from and against any and all Liabilities of the New IAC Indemnitees relating to,
arising out of or resulting from any of the following items (without
duplication):

 

(a)               any New Match Asset, New Match Liability (or failure of New
Match, any other member of the New Match Group or any other Person to pay,
perform or otherwise promptly discharge any New Match Liabilities in accordance
with their terms, whether prior to, on or after the Mandatory Exchange Effective
Time) or the businesses of the New Match Group after the Mandatory Exchange
Effective Time;

 

(b)               any breach of, or failure to perform or comply with, any
covenant, undertaking or obligation of a member of the New Match Group contained
in this Agreement that survives the Mandatory Exchange Effective Time pursuant
to Section 13.01 or contained in any Ancillary Agreement; and

 

(c)               any untrue statement or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, with
respect to all information contained in or incorporated into the Registration
Statement or the Joint Proxy Statement/Prospectus relating solely to a member of
the Match Group.

 

SECTION 10.03            Indemnification by New IAC. Subject to Section 10.11,
from and after the Mandatory Exchange Effective Time, New IAC shall, and shall
cause the other members of the New IAC Group (other than any member of the ANGI
Group) to, to the fullest extent permitted by Law, indemnify, defend and hold
harmless New Match and each other member of the New Match Group and each of
their respective current and former directors, officers and employees (in each
case, in their respective capacities as such), and each of the heirs, executors,
trustees, administrators, successors and assigns of any of the foregoing
(collectively, the “New Match Indemnitees”) from and against any and all
Liabilities of the New Match Indemnitees relating to, arising out of or
resulting from any of the following items (without duplication):

 

(a)               any New IAC Asset, New IAC Liability (or failure of New IAC,
any other member of the New IAC Group or any other Person to pay, perform or
otherwise promptly discharge any New IAC Liabilities in accordance with their
terms, whether prior to, on or after the Mandatory Exchange Effective Time) or
the businesses of the New IAC Group after the Mandatory Exchange Effective Time;

 



-63-

 

 

(b)               any breach of, or failure to perform or comply with, any
covenant, undertaking or obligation of a member of the New IAC Group contained
in this Agreement that survives the Mandatory Exchange Effective Time pursuant
to Section 13.01 or contained in any Ancillary Agreement; and

 

(c)               any untrue statement or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, with
respect to all information contained in or incorporated into the Registration
Statement or the Joint Proxy Statement/Prospectus relating solely to a member of
the IAC Group.

 

SECTION 10.04            Procedures for Indemnification of Third Party Claims.

 

(a)               All claims for indemnification relating to a Third Party Claim
by any indemnified party (an “Indemnified Party”) under this Article X shall be
asserted and resolved as set forth in this Section 10.04.

 

(b)               In the event that any written claim or demand for which an
indemnifying party (an “Indemnifying Party”) may have liability to any
Indemnified Party under this Article X is asserted against or sought to be
collected from any Indemnified Party by a Third Party (a “Third Party Claim”),
such Indemnified Party shall promptly, but in no event more than ten (10) days
following such Indemnified Party’s receipt of a Third Party Claim, notify the
Indemnifying Party in writing of such Third Party Claim, the amount or the
estimated amount of damages sought thereunder to the extent then ascertainable
(which estimate shall not be conclusive of the final amount of such Third Party
Claim), any other remedy sought thereunder, any relevant time constraints
relating thereto and, to the extent practicable, any other material details
pertaining thereto (a “Claim Notice”); provided, however, that the failure to
timely give a Claim Notice shall affect the rights of an Indemnified Party
hereunder only to the extent that such failure has a material prejudicial effect
on the defenses or other rights available to the Indemnifying Party with respect
to such Third Party Claim.  The Indemnifying Party shall have thirty (30) days
(or such lesser number of days set forth in the Claim Notice as may be required
by a court proceeding in the event of a litigated matter or such other number of
days as may be agreed to in writing between the Indemnifying Party and the
Indemnified Party) after receipt of the Claim Notice (the “Notice Period”) to
notify the Indemnified Party whether it desires to defend the Indemnified Party
against such Third Party Claim.

 

(c)               In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that it desires to defend the
Indemnified Party against a Third Party Claim, the Indemnifying Party shall have
the right to defend the Indemnified Party by appropriate proceedings and shall
have the sole power to direct and control such defense, with counsel reasonably
satisfactory to the Indemnified Party at the Indemnifying Party’s expense.  Once
the Indemnifying Party has duly assumed the defense of a Third Party Claim, the
Indemnified Party shall have the right, but not the obligation, to participate
in any such defense and to employ separate counsel of its choosing.  The
Indemnified Party shall participate in any such defense at its
expense, provided that such expense shall be the responsibility of the
Indemnifying Party if the Indemnifying Party and the Indemnified Party are both
named parties to the proceedings and the Indemnified Party’s counsel shall have
reasonably concluded that representation of both parties by the same counsel
would be inappropriate due to actual or potential conflicts of interest between
them (in which case the Indemnifying Party shall not be responsible for expenses
in respect of more than one additional counsel, plus appropriate local counsel
for the Indemnified Party in any single jurisdiction).  The Indemnifying Party
shall not, without the prior written consent of the Indemnified Party, settle,
compromise or offer to settle or compromise any Third Party Claim (i) on a basis
that would result in (A) the imposition of a consent order, injunction or decree
that would restrict the future activity or conduct of the Indemnified Party or
any of its Affiliates, (B) a finding or admission of a violation of applicable
Law or violation of the rights of any Person by the Indemnified Party or any of
its Affiliates or (C) a finding or admission that would have an adverse effect
on other claims made or threatened against the Indemnified Party or any of its
Affiliates or (ii) which settlement or compromise does not provide for a full,
unconditional and irrevocable release of the applicable Indemnified Parties.

 



-64-

 

 

(d)               If the Indemnifying Party (i) elects not to defend the
Indemnified Party against a Third Party Claim, whether by not giving the
Indemnified Party timely notice of its desire to so defend or otherwise, or
(ii) after assuming the defense of a Third Party Claim fails to take reasonable
steps necessary to defend diligently such Third Party Claim within ten (10) days
after receiving written notice from the Indemnified Party to the effect that the
Indemnifying Party has so failed, the Indemnified Party shall have the right but
not the obligation to assume its own defense; it being understood that the
Indemnified Party’s right to indemnification for a Third Party Claim shall not
be adversely affected by assuming the defense of such Third Party Claim.  The
Indemnified Party shall not settle a Third Party Claim without the consent of
the Indemnifying Party, which consent shall not be unreasonably withheld.

 

(e)               The Indemnified Party and the Indemnifying Party shall
cooperate in order to ensure the proper and adequate defense of a Third Party
Claim, including by providing access to each other’s relevant business records
and other documents, and employees consistent with Article XI; it being
understood that the reasonable costs and expenses of the Indemnified Party
relating thereto shall be Liabilities, subject to indemnification.

 

(f)                The Indemnified Party and the Indemnifying Party shall use
commercially reasonable efforts to avoid production of confidential information
(consistent with applicable Law), and to cause all communications among
employees, counsel and others representing either party to a Third Party Claim
to be made so as to preserve any applicable attorney-client or work-product
privileges.

 

SECTION 10.05            Procedures for Indemnification of Direct Claims. Any
claim for indemnification made directly by the Indemnified Party against the
Indemnifying Party that does not result from a Third Party Claim shall be
asserted by written notice from the Indemnified Party to the Indemnifying Party
specifically claiming indemnification hereunder. Such Indemnifying Party shall
have a period of 45 days (or such other period as may be agreed to in writing
between the Indemnifying Party and the Indemnified Party) after the receipt of
such notice within which to respond thereto. If such Indemnifying Party does not
respond within such period, such Indemnifying Party shall be deemed to have
accepted responsibility to make payment and shall have no further right to
contest the validity of such claim. If such Indemnifying Party does respond
within such period and rejects such claim in whole or in part, such Indemnified
Party shall be free to pursue resolution as provided in Article XII.

 



-65-

 

 

SECTION 10.06            Adjustments to Liabilities.

 

(a)               If notwithstanding Section 10.07 an Indemnified Party receives
any payment from an Indemnifying Party in respect of any Liabilities and the
Indemnified Party recovers from a Third Party insurance proceeds or any other
amount in respect of the underlying claim or demand asserted pursuant to this
Article X against such Indemnifying Party, such Indemnified Party shall promptly
pay over to the Indemnifying Party such insurance proceeds or other amount so
recovered (after deducting therefrom the amount of expenses incurred by it in
procuring such recovery), but not in excess of the sum of (i) any amount
previously paid by the Indemnifying Party to or on behalf of the Indemnified
Party in respect of such claim and (ii) any amount expended by the Indemnifying
Party in pursuing or defending any claim arising out of such matter.

 

(b)               An insurer who would otherwise be obligated to pay any claim
shall not be relieved of the responsibility with respect thereto or, solely by
virtue of the indemnification provisions hereof, have any subrogation rights
with respect thereto, it being expressly understood and agreed that no insurer
or any other Third Party shall be entitled to a “wind-fall” (i.e., a benefit
they would not be entitled to receive in the absence of the indemnification
provisions) by virtue of the indemnification provisions hereof.

 

SECTION 10.07            Payments. The Indemnifying Party shall pay all amounts
payable pursuant to this Article X by wire transfer of immediately available
funds in accordance with Section 13.10. Any invoice from an Indemnified Party of
a bill shall be accompanied by all reasonably detailed backup documentation for
a Liability that is the subject of indemnification hereunder. In any event, the
Indemnifying Party shall pay to the Indemnified Party, by wire transfer of
immediately available funds, the amount of any Liability for which it is liable
hereunder no later than thirty (30) days (or such other period as may be agreed
to in writing between the Indemnifying Party and the Indemnified Party)
following any final determination of such Liability and the Indemnifying Party’s
liability therefor. A “final determination” shall exist when (a) the parties to
the dispute have reached an agreement in writing, (b) a court of competent
jurisdiction shall have entered a final and non-appealable order or judgment, or
(c) an arbitration or like panel shall have rendered a final non-appealable
determination with respect to disputes the parties have agreed to submit
thereto.

 

SECTION 10.08            Contribution; Mitigation.

 

(a)               If the indemnification provided for in this Article X shall,
for any reason (other than the terms of such indemnification), be unavailable or
insufficient to hold harmless the Indemnified Party hereunder in respect of any
Liability, then each Indemnifying Party shall, in lieu of indemnifying such
Indemnified Party, contribute to the amount paid or payable by such Indemnified
Party as a result of such Liability, in such proportion as shall be sufficient
to place the Indemnified Party in the same position as if such Indemnified Party
were indemnified hereunder, the Parties intending that their respective
contributions hereunder be as close as possible to the indemnification under
Section 10.02 and Section 10.03. If the contribution provided for in the
previous sentence shall, for any reason, be unavailable or insufficient to put
the Indemnified Party in the same position as if it were indemnified under
Section 10.02 and Section 10.03, as the case may be, then the Indemnifying Party
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Liability, in such proportion as shall be appropriate to reflect
the relative benefits received by and the relative fault of the Indemnifying
Party on the one hand and the Indemnified Party on the other hand with respect
to the matter giving rise to the Liability.

 



-66-

 

 

(b)       Any Indemnified Party shall take all commercially reasonable steps to
mitigate any Liabilities incurred by such party upon and after becoming aware of
any event or condition that would reasonably be expected to give rise to any
indemnification rights hereunder (including by pursuing available insurance and
indemnification coverage). A failure to take such steps shall not affect a
party’s right to indemnification and contribution hereunder except to the extent
such failure actually increases the amount due from the indemnifying party.

 

SECTION 10.09            Remedies Cumulative. The remedies provided in this
Article X shall be cumulative and, subject to the provisions of Article XII,
shall not preclude assertion by any Indemnified Party of any other rights or the
seeking of any and all other remedies against any Indemnifying Party.

 

SECTION 10.10            Survival of Indemnities. The rights and obligations of
New Match, New IAC and their respective Indemnified Parties under this Article X
shall survive the distribution, sale or other transfer by any Party of any
assets or the delegation or assignment by it of any Liabilities. If New Match or
New IAC shall (i) consolidate with or merge into any other corporation or entity
and shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfer all or substantially all of its
properties and assets to any individual, corporation or other entity, then, in
each such case, proper provisions shall be made so that such surviving or
acquiring Person(s), as the case may be, shall assume all of the obligations of
New Match or New IAC, as the case may be, set forth under this Article X.

 

SECTION 10.11            Limitation of Liability. In no event shall any member
of the New Match Group or the New IAC Group be liable to any member of the other
Group for (x) any punitive damages arising in any way out of this Agreement or
(y) any special or consequential damages arising in any way out of this
Agreement except to the extent such damages are reasonably foreseeable (and in
no event shall any such damages be measured based on a diminution in stock
value); provided, however, that the foregoing limitations shall not limit either
Party’s indemnification obligations for Liabilities with respect to Third Party
Claims as set forth in Article X. The provisions of Article XII and Section
13.12 shall be the Parties’ sole recourse for any breach hereof or any breach of
the Ancillary Agreements (other than the Real Estate Contribution Agreement and
Subleases) from and after the Match Merger Effective Time.

 

SECTION 10.12            Transaction Liabilities. The costs of defending or
investigating any Action that results or if adversely determined would result in
Transaction Liabilities shall be borne by the party incurring such costs. The
provisions of this Agreement relating to Transaction Liabilities are not
intended to limit in any respect the rights of New IAC and New Match and their
respective Groups to appeal any decision relating to Transaction Liabilities.

 



-67-

 

 

ARTICLE XI

 

Exchange of Information; Confidentiality

 

SECTION 11.01            Agreement for Exchange of Information; Archives.

 

(a)               Without limiting any rights or obligations under any Ancillary
Agreement between the Parties and/or any of the members of their respective
Groups relating to confidentiality, and subject to the provisions
of Section 11.04:

 

(i)                 at any time before the Mandatory Exchange Effective Time,
IAC agrees to provide, and to cause the other members of the IAC Group and its
and such members’ Representatives to provide, to Match or the applicable members
of the Match Group, and Match agrees to provide, and to cause the other members
of the Match Group and its and such members’ Representatives to provide, to IAC
or the applicable members of the IAC Group, as soon as reasonably practicable
after written request therefor (such party making the request, a “Pre-Closing
Requesting Party”), any Information within its possession or under its control
or within the possession or under the control of one of such Persons which the
Pre-Closing Requesting Party reasonably needs (i) to comply with reporting,
disclosure, filing or other requirements imposed on the Pre-Closing Requesting
Party (including under applicable securities laws) by a Governmental Authority
having jurisdiction over the Pre-Closing Requesting Party, (ii) for use in any
other judicial, regulatory, administrative or other proceeding or in order to
satisfy audit, accounting, claims, regulatory, litigation or similar
requirements of the Pre-Closing Requesting Party, in each case other than claims
or allegations that IAC or Match, or any of their respective Group members, has
or brings against the other Group or the applicable member thereof, or
(iii) subject to the foregoing clause (ii) above, to comply with its obligations
under this Agreement or any Ancillary Agreement, including any obligation of a
member of the New Match Group to assume any Contract or New Match Liability at
the Closing.

 

(ii)              at any time after the Mandatory Exchange Effective Time, New
IAC agrees to provide, and to cause the other members of the New IAC Group and
its and such members’ Representatives to provide, to New Match or the applicable
members of the New Match Group, and New Match agrees to provide, and to cause
the other members of the New Match Group and its and such members’
Representatives to provide, to New IAC or the applicable members of the New IAC
Group, as soon as reasonably practicable after written request therefor (such
party making the request, a “Post-Closing Requesting Party”), any Information
within its possession or under its control or within the possession or under the
control of one of such Persons which the Post-Closing Requesting Party
reasonably needs (i) to comply with reporting, disclosure, filing or other
requirements imposed on the Post-Closing Requesting Party (including under
applicable securities laws) by a Governmental Authority having jurisdiction over
the Post-Closing Requesting Party, (ii) for use in any other judicial,
regulatory, administrative or other proceeding or in order to satisfy audit,
accounting, claims, regulatory, litigation or similar requirements of the
Post-Closing Requesting Party, in each case other than claims or allegations
that New IAC or New Match, or any of their respective Group members, has or
brings against the other Group or the applicable member thereof, or
(iii) subject to the foregoing clause (ii) above, to comply with its obligations
under this Agreement or any Ancillary Agreement, including any obligation of a
member of the New IAC Group to assume any Contract or New IAC Liability at the
Closing.

 



-68-

 

 

Notwithstanding the foregoing, in the event that any Party determines that any
provision of Information could be commercially detrimental, violate any
applicable Law or agreement, or waive any attorney-client privilege, the Parties
shall take all reasonable measures to permit the compliance with such
obligations in a manner that avoids any such harm or consequence.

 

(b)               For seven (7) years following the Mandatory Exchange Effective
Time:

 

(i)                 New Match and the other members of the New Match Group shall
have access during regular business hours (as in effect from time to time), and
upon reasonable advance notice, to the documents and objects of historical
significance that relate to the businesses of the New Match Group or the New
Match Assets and that are located in archives retained or maintained by New IAC
or any other member of the New IAC Group (other than the members of the ANGI
Group). 

 

(ii)              New Match and the other members of the New Match Group may
obtain copies (but not originals) of documents for bona fide business purposes
and may obtain objects for exhibition purposes for commercially reasonable
periods of time if required for bona fide business purposes, provided that New
Match shall cause any such objects to be returned promptly, at New Match’s
expense, in substantially the same condition in which they were delivered to New
Match or to any member of the New Match Group and the other members of the New
Match Group shall comply with any rules, procedures or other requirements, and
shall be subject to any restrictions.  In any event, the foregoing shall not be
deemed to restrict the access of New IAC or any other member of the New IAC
Group to any such documents or objects.  Subject to Section 11.04, nothing
herein shall be deemed to impose any Liability on New IAC or any other member of
the New IAC Group if documents or objects referred to in this Section 11.01 are
not maintained or preserved by New IAC or any other member of the New IAC
Group. 

 

(iii)            Alternatively, New IAC, acting reasonably, may request from New
Match and any other member of the New Match Group that they provide New IAC with
reasonable advance notice, with a list of the requested Information that relates
to the businesses of New Match or New Match Assets and New IAC shall use, and
shall cause the other members of the New IAC Group that are in possession of the
Information requested to use, commercially reasonable efforts to locate all
requested Information that is owned or possessed by New IAC or any such Group
members or their respective Representatives.  New IAC shall make available all
such Information for inspection by New Match or any other relevant member of the
New Match Group through an electronic data room or if such electronic files are
not reasonably available, during normal business hours at the place of business
reasonably designated by New IAC.  Subject to such confidentiality or security
obligations as New IAC or the other relevant members of its Group may reasonably
deem necessary, New Match and the other relevant members of the New Match Group
may have all requested Information duplicated.  Alternatively, New IAC or the
other relevant members of the New IAC Group may deliver to New Match, at New
Match’s request and expense, all requested Information in the form reasonably
requested by New Match or the New Match Group.  At New IAC’s request, New Match
shall cause such Information when no longer needed to be returned to New IAC at
New Match’s expense.

 



-69-

 

 

(c)               For seven (7) years following the Mandatory Exchange Effective
Time, New Match shall make available and shall cause the New Match Group to make
available to the New IAC Group at least the level of access required to be
provided by the New IAC Group under Section 11.01(b) to New Match.

 

(d)               Without limiting the generality of the foregoing provisions,
until the end of the calendar year during which the Mandatory Exchange Effective
Time occurs (and for a reasonable period of time afterwards as required for each
of New IAC and New Match to prepare consolidated financial statements or
complete a financial statement audit for the fiscal year during which the
Mandatory Exchange Effective Time occurs), each of New IAC and New Match shall
use its commercially reasonable efforts to cooperate with the other Party’s
information requests to enable (i) the other Party to meet its timetable for
dissemination of its earnings releases, financial statements and management’s
assessment of the effectiveness of its disclosure controls and procedures and
its internal control over financial reporting in accordance with Items 307 and
308, respectively, of Regulation S-K promulgated under the Exchange Act; and
(ii) the other Party’s accountants to timely complete their review of the
quarterly financial statements and audit of the annual financial statements,
including, to the extent applicable to such Party, its auditor’s audit of its
internal control over financial reporting and management’s assessment thereof in
accordance with Section 404 of the Sarbanes-Oxley Act of 2002, the SEC’s and
Public Company Accounting Oversight Board’s rules and auditing standards
thereunder and any other applicable Law.

 

SECTION 11.02            Ownership of Information. The provision of any
Information pursuant to Section 11.01 or Section 11.06 shall not affect the
ownership of such Information (which shall be determined solely in accordance
with the terms of this Agreement and the Ancillary Agreements), or constitute a
grant of rights in or to any such Information.

 

SECTION 11.03            Compensation for Providing Information. Each Party
agrees to reimburse the providing Party for the reasonable out-of-pocket costs,
if any, of creating, gathering and copying such Information, to the extent that
such costs are incurred for the benefit of such Party (or a member of such
Party’s Group) as a Requesting Party. Except as may be otherwise specifically
provided elsewhere in this Agreement, in the Ancillary Agreements, or in any
other agreement between the Parties, such costs shall be computed in accordance
with the providing Party’s standard methodology and procedures.

 



-70-

 

 

SECTION 11.04            Record Retention. To facilitate the possible exchange
of Information pursuant to this Article XI and other provisions of this
Agreement after the Mandatory Exchange Effective Time, each of New Match and New
IAC agrees to use commercially reasonable efforts to retain, and to cause the
members of their respective Group to retain, all Information in their respective
possession or control at the Mandatory Exchange Effective Time in accordance
with the policies of the New IAC Group as in effect at the Mandatory Exchange
Effective Time or such other policies as may be reasonably adopted by the
appropriate Party after the Mandatory Exchange Effective Time. Prior to the
seventh (7th) anniversary of the Mandatory Exchange Effective Time, neither New
Match nor New IAC will destroy, or permit any member of their respective Groups
to destroy, any Information which the other Party or any such member of its
Group may have the right to obtain pursuant to this Agreement without first
using commercially reasonable efforts to notify such other Party of the proposed
destruction and giving such other Party the opportunity to take possession of
such Information prior to such destruction. Notwithstanding the foregoing,
Section 9 of the Tax Matters Agreement will govern the retention of Tax related
records, and Article VII of the Employee Matters Agreement will govern the
retention of employment and benefits related records.

 

SECTION 11.05            Other Agreements Providing for Exchange of Information.
The rights and obligations granted or created under this Article XI are subject
to any specific limitations, qualifications or additional provisions on the
sharing, exchange, retention or confidential treatment of Information set forth
in any Ancillary Agreement.

 

SECTION 11.06            Production of Witnesses; Records; Cooperation.

 

(a)               After the Mandatory Exchange Effective Time, except in the
case of any Dispute between New IAC and New Match, or any of the members of
their respective Groups, each of New Match and New IAC shall use commercially
reasonable efforts to, and shall cause the other relevant members of its Group
to use commercially reasonable efforts to, make available to a Requesting Party,
upon written request (e-mail being sufficient), its then former and current
Representatives (and the former and current Representatives of its applicable
Group members) as witnesses and any books, records or other documents within its
control (or that of its applicable Group members) or which it (or its applicable
Group members) otherwise has the ability to make available, to the extent that
any such person (giving consideration to business demands of such
Representatives) or books, records or other documents may reasonably be required
in connection with any Action in which the Requesting Party may from time to
time be involved, regardless of whether such Action is a matter with respect to
which indemnification may be sought hereunder. The Requesting Party shall bear
all costs and expenses in connection therewith.

 

(b)               After the Mandatory Exchange Effective Time, if either New
Match or New IAC, being entitled to do so under this Agreement, chooses to
defend or to seek to settle or compromise any Third Party Claim, the other Party
shall use commercially reasonable efforts to make available to such Party, upon
written request, its then former and current Representatives and those of its
respective Group members as witnesses and any books, records or other documents
within its control (or that of its respective Group members) or which it (or its
respective Group members) otherwise has the ability to make available, to the
extent that any such Person (giving consideration to business demands of such
Representatives) or books, records or other documents may reasonably be required
in connection with such defense, settlement or compromise, as the case may be,
and shall otherwise cooperate in such defense, settlement or compromise, as the
case may be.

 



-71-

 

 

 

(c)               From and after the Mandatory Exchange Effective Time,
notwithstanding anything to the contrary in Article X, (i) New Match shall have
the right to control the Match Actions and New Match shall give New IAC the
opportunity to participate in the defense or settlement of any Match Action to
which a member of the New IAC Group is a party or with respect to which any
member of the New IAC Group would not be fully indemnified by New Match pursuant
to this Agreement, (ii) New IAC shall have the right to control any Action to
which any member of the New IAC Group or New Match Group was a party prior to
the Mandatory Exchange Effective Time, other than the Match Actions, (iii)
notwithstanding the foregoing clauses (i) and (ii), (x) New IAC shall have the
right to control any Action which IAC had the right to control prior to the
Mandatory Exchange Effective Time pursuant to Section 7.16, and (y) New Match
shall have the right to control any Action which Match had the right to control
prior to the Mandatory Exchange Effective Time pursuant to Section 7.16, and
(iv) each of New IAC and New Match shall cooperate, and shall use its reasonable
best efforts to cause its Representatives to cooperate, and New IAC shall cause
the members of the New IAC Group to cooperate and New Match shall cause the
members of the New Match Group to cooperate, in each case in the defense of (A)
the Match Actions to which a member of the New IAC Group is a party and (B) the
Actions which New IAC has the right to control pursuant to clause (ii) above to
which a member of the New Match Group is a party. From and after the Mandatory
Exchange Effective Time, neither New IAC nor New Match shall settle, compromise
or offer to settle or compromise any Action to which members of both New IAC
Group and New Match Group are a party (including any Transaction Litigation)
without the consent of the other Party, such consent not to be unreasonably
conditioned, withheld or delayed, unless such settlement or compromise involves
solely the payment of monetary damages by the settling party and provides for a
full, unconditional and irrevocable release of the other Party and its current
and former directors and officers and, if such other Party is New IAC, of the
current and former directors officers of IAC (to the extent such individuals are
a party to such Action).

 

(d)               The obligation to provide witnesses pursuant to this Section
11.06 is intended to be interpreted in a manner so as to facilitate cooperation
and shall include the obligation to provide as witnesses inventors and other
employees without regard to whether the witness or the employer of the witness
could assert a possible business conflict (subject to the exception set forth in
the first sentence of Section 11.06(a) with respect to Disputes between New IAC
and New Match, or any of the members of their respective Groups).

 

SECTION 11.07            Privileged Matters.

 

(a)               The Parties recognize that there are certain legal and other
professional services that have been and will be provided prior to the Mandatory
Exchange Effective Time as to which the members of the IAC Group and the Match
Group may be deemed to be the client with respect to such services for the
purposes of asserting all privileges which may be asserted under applicable Law
in connection therewith. The Parties recognize that there are certain legal and
other professional services that will be provided following the Mandatory
Exchange Effective Time, which services will be rendered solely for the benefit
of the New IAC Group or the New Match Group, as the case may be. In furtherance
of the foregoing, each Party shall authorize the delivery to and/or retention by
the other Party of materials existing as of the Mandatory Exchange Effective
Time that are necessary for such other Party to receive such services, subject
to the other provisions of this Section 11.07.

 



-72-

 

 

(b)               From and after the Mandatory Exchange Effective Time, the
Parties agree as follows:

 

(i)                 New IAC shall be entitled, in perpetuity, to control the
assertion or waiver of all privileges and immunities in connection with any
Privileged Information that relates:

 

(A)             solely to the businesses of the New IAC Group or to a member of
the New IAC Group and not to the businesses of the New Match Group or to a
member of the New Match Group;

 

(B)              solely to any New IAC Liabilities resulting from any Actions
that are now pending or may be asserted in the future;

 

(C)              to any individual who served as a director or officer of IAC
prior to the Mandatory Exchange Effective Time, other than any individual who
was also a director, employee or officer of a member of the Match Group except
to the extent that New IAC and New Match jointly determine that such Privileged
Information relates solely to such individual’s role as a director, employee or
officer of IAC; or

 

(D)             to any communications between internal or outside counsel, on
the one hand, and, on the other hand, IAC, any director, employee or officer of
IAC, or any member of the IAC Group (or with respect to communications taking
place after the Mandatory Exchange Effective Time, the New IAC Group) in
connection with this Agreement, any of the Ancillary Agreements, the
Transactions or any matters relating to such agreements or to the Transactions
(including in connection with a dispute between a member of the New IAC Group
and a member of the New Match Group), other than, in the case of any such
director, employee or officer, to the extent such communication relates solely
to such individual’s role as a director, employee or officer of a member of the
Match Group;

 

in each case, whether or not the Privileged Information is in the possession or
under the control of any member of the New IAC Group or any member of the New
Match Group; and

 



-73-

 

 

(ii)              New Match shall be entitled, in perpetuity, to control the
assertion or waiver of all privileges and immunities in connection with any
Privileged Information (other than the Privileged Information relating solely to
the Specified Actions or the Actions ) that relates:

 

(A)             solely to the businesses of the New Match Group or to a member
of the New Match Group and not to the businesses of the New IAC Group or a
member of the New IAC Group;

 

(B)              solely to any New Match Liabilities resulting from any Actions
that are now pending or may be asserted in the future;

 

(C)              to any individual who served as a director or officer of Match
prior to the Mandatory Exchange Effective Time, other than any individual who
was also a director, employee or officer of a member of the IAC Group except to
the extent that New IAC and New Match jointly determine that such Privileged
Information relates solely to such individual’s role as a director, employee or
officer of Match; or

 

(D)             to any communications between internal or outside counsel, on
the one hand, and, on the other hand, Match, any director, employee or officer
of Match or any member of the Match Group (or with respect to communications
taking place after the Mandatory Exchange Effective Time, the New Match Group)
in connection with this Agreement, any of the Ancillary Agreements, the
Transactions or any matters relating to such agreements or to the Transactions
(including in connection with a dispute between a member of the New IAC Group
and a member of the New Match Group), to the extent that, in the case of any
such director, employee or officer, such communication relates solely to such
individual’s role as a director, employee or officer of Match;

 

in each case, whether or not the Privileged Information is in the possession or
under the control of any member of the New Match Group or any member of the New
IAC Group.

 

(iii)            If New IAC and New Match do not agree as to whether certain
information is Privileged Information, then such information shall be treated as
Privileged Information, and the Party that believes that such information is
Privileged Information shall be entitled to control the assertion or waiver of
all privileges and immunities in connection with any such information unless the
Parties otherwise agree.  The Parties shall use the procedures set forth
in Article XII to resolve any disputes as to whether any information is subject
to Section 11.07(b)(i), (b)(ii) or (c).

 

(c)               Subject to the remaining provisions of this Section 11.07,
each of New IAC and New Match agrees on behalf of its and the members of its
Group that they shall have a shared privilege or immunity with respect to all
privileges and immunities not allocated pursuant to Section 11.07(b) and all
privileges and immunities relating to the Specified Actions or any Actions or
other matters that involve both Parties (or one or more members of their
respective Groups) and in respect of which both Parties have Liabilities under
this Agreement, and that no such shared privilege or immunity may be waived by
either New IAC or New Match without the consent of the other Party.

 

(d)               For the avoidance of doubt, nothing herein is intended to or
shall adversely affect the right of any individual who had an attorney-client
relationship with counsel to control the assertion or waiver of all privileges
and immunities in connection with such representation (regardless of whether
such representation may or may not have been deemed to be joint with any Party
or any member of any Party’s Group).

 



-74-

 

 

(e)               If any Dispute arises between New IAC and New Match or any
members of their respective Groups regarding whether a privilege or immunity
should be waived to protect or advance the interests of either Party and/or any
member of their respective Groups, each Party agrees that it shall (i) negotiate
with the other Party in good faith; (ii) endeavor to minimize any prejudice to
the rights of the other Party; and (iii) not unreasonably withhold consent to
any request for waiver by the other Party.

 

(f)                In the event of any Dispute between New IAC and New Match, or
any members of their respective Groups, either Party may waive a privilege in
which the other Party or member of such other Party’s Group has a shared
privilege, without obtaining consent pursuant to Section 11.07(c); provided that
New IAC and New Match intend such waiver of a shared privilege to be effective
only as to the use of information with respect to the Action between the Parties
and/or the applicable members of their respective Groups, and is not intended to
operate as a waiver of the shared privilege with respect to any Third Party.

 

(g)               Upon receipt by New IAC or New Match, or by any member of its
respective Group, of any subpoena, discovery or other request that may
reasonably be expected to result in the production or disclosure of Privileged
Information subject to a shared privilege or immunity or as to which another
Party has the sole right hereunder to assert a privilege or immunity, or if
either Party obtains knowledge that any of its, or any member of its respective
Group’s, current or former directors, officers, agents or employees have
received any subpoena, discovery or other requests that may reasonably be
expected to result in the production or disclosure of such Privileged
Information, such Party shall promptly notify the other Party of the existence
of the request (which notice shall be delivered to such other Party at least ten
(10) Business Days before production is required to occur, to the extent
practicable) and shall provide the other Party a reasonable opportunity to
review the Privileged Information and to assert any rights it or they may have
under this Section 11.07 or otherwise, to prevent the production or disclosure
of such Privileged Information.

 

(h)               Any furnishing of, or access or transfer of, any information
pursuant to this Agreement is made in reliance on the agreement of New IAC and
New Match set forth in this Section 11.07 and in Section 11.08 to maintain the
confidentiality of Privileged Information and to assert and maintain all
applicable privileges and immunities. The Parties agree that their respective
rights to any access to information, witnesses and other Persons, the furnishing
of notices and documents and other cooperative efforts between the Parties
contemplated by this Agreement, and the transfer of Privileged Information
between the Parties and members of their respective Groups as needed pursuant to
this Agreement, is not intended to be deemed a waiver of any privilege that has
been or may be asserted under this Agreement or otherwise.

 

(i)                 In connection with any matter contemplated
by Section 11.06 or this Section 11.07, the Parties agree to, and to cause the
applicable members of their Group to hold Privileged Information in strict
confidence and to maintain their respective separate and joint privileges and
immunities, including by executing joint defense and/or common interest
agreements where necessary or useful for this purpose.

 



-75-

 

 

(j)                 From and after the Mandatory Exchange Effective Time, all
communications and files relating to any representation by internal or external
counsel solely of IAC or any member of the IAC Group, and not of Match or any
member of the Match Group, shall be and remain the property of New IAC and not
of New Match or any other member of the New Match Group, and none of New Match
or any member of the New Match Group shall have any access to any such
communications or to any related files or shall seek to obtain any such
communications or files by any process on the grounds that the privilege or
protection attaching to such communications or files belongs to New Match or any
member of the New Match Group.

 

(k)               From and after the Mandatory Exchange Effective Time, all
communications and files relating to any representation by internal or external
counsel solely of Match or any member of the Match Group, and not of IAC or any
member of the IAC Group, shall be and remain the property of New Match and not
of New IAC or any other member of the New IAC Group, and none of New IAC or any
member of the New IAC Group shall have any access to any such communications or
to any related files or shall seek to obtain any such communications or files by
any process on the grounds that the privilege or protection attaching to such
communications or files belongs to New IAC or any member of the New IAC Group.

 

SECTION 11.08            Confidentiality.

 

(a)               Subject to Section 11.09, Match shall, and from and after the
Mandatory Exchange Effective Time, New Match shall, hold, and shall cause the
members of their Groups and Representatives to hold, in strict confidence, with
at least the same degree of care that applies to the confidential and
proprietary Information of IAC pursuant to policies in effect as of the date
hereof, all confidential and proprietary Information that concerns (x) any
member of the IAC Group that is either in such company’s possession prior to the
Mandatory Exchange Effective Time (including Information in its possession prior
to the date hereof) or furnished by any member of the IAC Group or any IAC
Affiliate, or any of their respective Representatives at any time prior to the
Mandatory Exchange Effective Time pursuant to this Agreement or any Ancillary
Agreement or the transactions contemplated hereby or thereby and (y) any member
of the New IAC Group that is either in such company’s possession on or after the
Mandatory Exchange Effective Time or furnished by any member of the New IAC
Group or by any of their respective Affiliates (other than any member of the New
Match Group) or Representatives at any time on or after the Mandatory Exchange
Effective Time pursuant to this Agreement or any Ancillary Agreement or the
transactions contemplated hereby or thereby (any such Information referred to
herein as “IAC Confidential Information”), and shall not use, and shall cause
its applicable Subsidiaries and Representatives not to use, any such IAC
Confidential Information other than for such purposes as shall be expressly
permitted hereunder or thereunder. Notwithstanding the foregoing, IAC
Confidential Information shall not include Information that is or was (i) in the
public domain other than by the breach of this Agreement or by breach of any
other agreement relating to confidentiality between or among the relevant
Parties and/or their respective Subsidiaries, Affiliates or Representatives,
(ii) lawfully acquired by any member of the Match Group (or from and after the
Mandatory Exchange Effective Time, any member of the New Match Group) from a
Third Party not bound by a confidentiality obligation, or (iii) independently
generated or developed by Persons who do not and did not have access to, or
descriptions of, any such confidential or proprietary Information.

 

(b)               Subject to Section 11.09, IAC shall, and from and after the
Mandatory Exchange Effective Time, New IAC shall, hold, and shall cause the
members of their Groups and Representatives to hold, in strict confidence, with
at least the same degree of care that applies to the confidential and
proprietary Information of Match pursuant to policies in effect as of the date
hereof, all confidential and proprietary Information that concerns (x) any
member of the Match Group that is either in such company’s possession prior to
the Mandatory Exchange Effective Time (including Information in its possession
prior to the date hereof) or furnished by any member of the Match Group or any
Match Affiliate, or any of their respective Representatives at any time prior to
the Mandatory Exchange Effective Time pursuant to this Agreement or any
Ancillary Agreement or the transactions contemplated hereby or thereby and (y)
any member of the New Match Group that is either in such company’s possession on
or after the Mandatory Exchange Effective Time or furnished by any member of the
New Match Group or by any of their respective Affiliates (other than any member
of the New IAC Group) or Representatives at any time on or after the Mandatory
Exchange Effective Time pursuant to this Agreement or any Ancillary Agreement or
the transactions contemplated hereby or thereby (any such Information referred
to herein as “Match Confidential Information” and, collectively with IAC
Confidential Information, “Confidential Information”), and shall not use, and
shall cause its applicable Subsidiaries and Representatives not to use, any such
Match Confidential Information other than for such purposes as shall be
expressly permitted hereunder or thereunder. Notwithstanding the foregoing,
Match Confidential Information shall not include Information that is or was (i)
in the public domain other than by the breach of this Agreement or by breach of
any other agreement relating to confidentiality between or among the relevant
Parties and/or their respective Subsidiaries, Affiliates or Representatives,
(ii) lawfully acquired by any member of the IAC Group (or from and after the
Mandatory Exchange Effective Time, any member of the New IAC Group) from a Third
Party not bound by a confidentiality obligation, or (iii) independently
generated or developed by Persons who do not and did not have access to, or
descriptions of, any such confidential or proprietary Information.

 



-76-

 

 

(c)               Each of New Match and New IAC shall maintain, and shall cause
its respective Group members to maintain, policies and procedures, and develop
such further policies and procedures as will from time to time become necessary
or appropriate, to ensure compliance with Section 11.08(a) or (b), as
applicable.

 

(d)               Each of New Match and New IAC agrees not to release or
disclose, or permit to be released or disclosed, the Confidential Information of
the other Party to any other Person, except its Representatives who need to know
such Confidential Information (who shall be advised of their obligations
hereunder with respect to such Confidential Information), except in compliance
with Section 11.09. Without limiting the foregoing, when any Confidential
Information furnished by the Party after the Mandatory Exchange Effective Time
pursuant to this Agreement or any Ancillary Agreement is no longer needed for
the purposes contemplated by this Agreement or any Ancillary Agreement, after
request of the furnishing Party, the Party to which such Information was
furnished will promptly, at the election of the Party receiving such request,
destroy or return to the furnishing Party all such Confidential Information in a
printed or otherwise tangible form (including all copies thereof and all notes,
extracts or summaries based thereon), and destroy all Information in an
electronic or otherwise intangible form and certify to the furnishing Party that
it has destroyed such Confidential Information (and such copies thereof and such
notes, extracts or summaries based thereon). Notwithstanding the foregoing, each
Party agree that to the extent Confidential Information to be destroyed or
returned is retained as data or records in accordance with bona fide retention
policies or for the purpose of business continuity planning or is otherwise not
accessible in the ordinary course of business, such data or records shall be
destroyed in the ordinary course of business in accordance, if applicable, with
the retention policies or business continuity plan of the applicable Party.

 

SECTION 11.09            Protective Arrangements. In the event that any Party or
any member of its Group or any Affiliate of such Party or any of their
respective Representatives either determines that it is required to disclose any
Confidential Information (the “Disclosing Party”) pursuant to applicable Law or
receives any demand under lawful process or from any Governmental Authority to
disclose or provide Confidential Information of the other Party (or any member
of the Group to which such other Party belongs) (the “Providing Party”), the
Disclosing Party shall, to the extent permitted by applicable Law, promptly
notify the Providing Party prior to the Disclosing Party disclosing or providing
such Confidential Information and shall use commercially reasonable efforts to
cooperate with the Providing Party so that the Providing Party may seek any
reasonable protective arrangements or other appropriate remedy and/or waive
compliance with this Section 11.09. All expenses reasonably incurred by the
Disclosing Party in seeking a protective order or other remedy will be borne by
the Providing Party. Subject to the foregoing, the Disclosing Party may
thereafter disclose or provide such Confidential Information to the extent (but
only to the extent) required by such applicable Law (as so advised by legal
counsel) or by lawful process or by such Governmental Authority and shall
promptly provide the Providing Party with a copy of the Confidential Information
so disclosed, in the same form and format as disclosed, together with a list of
all Persons to whom such Confidential Information was disclosed.

 

SECTION 11.10            Disclosure of Third Party Information. Each Party
acknowledges that (a) New Match and the other members of the New Match Group may
have in their possession confidential or proprietary Information of Third
Parties that was received under confidentiality or non-disclosure agreements
between such Third Party and IAC or a member of the New IAC Group, and (b) New
IAC and the other members of the New IAC Group may have in their possession
confidential or proprietary Information of Third Parties that was received under
confidentiality or non-disclosure agreements between such Third Party and a
member of the New Match Group. From and after the Mandatory Exchange Effective
Time, (i) New Match will hold, and will cause the other members of the New Match
Group and their respective Representatives to hold, in strict confidence the
confidential and proprietary Information of Third Parties to which it or any
other member of the New Match Group has access, in accordance with the terms of
any agreements to which a member of the New IAC Group is a party that was
entered into prior to the Mandatory Exchange Effective Time and (ii) New IAC
will hold, and will cause the other members of the New IAC Group and their
respective Representatives to hold, in strict confidence the confidential and
proprietary Information of Third Parties to which it or any other member of the
New IAC Group has access, in accordance with the terms of any agreements to
which a member of the New Match Group is a party that was entered into prior to
the Mandatory Exchange Effective Time.

 



-77-

 

 

ARTICLE XII

 

Dispute Resolution

 

SECTION 12.01            Agreement to Resolve Disputes. Except as otherwise
specifically provided in Section 12.04 or any Ancillary Agreement, the
procedures for discussion, negotiation and dispute resolution set forth in
this Article XII shall apply to all disputes, controversies or claims (whether
sounding in contract, tort or otherwise) that may arise out of or relate to, or
arise under or in connection with this Agreement or any Ancillary Agreement, or
the transactions contemplated hereby or thereby (including all actions taken in
furtherance of the transactions contemplated hereby or thereby on or prior to
the date hereof), or the commercial or economic relationship of the Parties
relating hereto or thereto, between or among any of the IAC Entities on the one
hand and any of the Match Entities on the other hand (each a “Dispute”).  Each
of the Parties agrees that the procedures set forth in this Article XII shall be
the sole and exclusive procedures in connection with any Dispute. Each of the
Parties agrees to cause the members in its Group (other than the ANGI Group) to
proceed with respect to any Dispute in accordance with the terms of this Article
XII.

 

SECTION 12.02            Dispute Resolution; Mediation.

 

(a)               Any Party may, and may cause or permit a member of its Group
(a “Claimant Party”) to, commence the dispute resolution process of
this Section 12.02 with a Responding Party with whom there is any Dispute by
giving such Responding Party written notice (a “Dispute Notice”) of such Dispute
to the extent that it has not been resolved in the normal course of business. 
To the extent that they are Parties, the Dispute Parties shall, and to the
extent that they are not Parties, the Parties shall cause the Dispute Parties
to, attempt in good faith to resolve any Dispute by negotiation among their
respective executives (“Senior Party Representatives”) who have authority to
settle the Dispute and who are at a higher level of management than the persons
who have direct responsibility for the administration of this Agreement.  Within
15 days after delivery of the Dispute Notice, to the extent that it is a Party,
the Responding Party shall, and to the extent that the Responding Party is not a
Party, the Parties of such Responding Party’s Group shall cause such Responding
Party to, submit to the Claimant Party a written response (the “Response”).  The
Dispute Notice and the Response shall include (i) a statement setting forth the
position of the Dispute Party giving such notice and a summary of arguments
supporting such position and (ii) the name and title of such Dispute Party’s
Senior Party Representative and any other persons who will accompany the Senior
Party Representative at the meeting at which the Dispute Parties will attempt to
settle the Dispute.  Within 30 days after the delivery of the Dispute Notice,
the Senior Party Representatives of the Dispute Parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to attempt to resolve the Dispute.  To the extent that they are
Parties, the Dispute Parties shall, and to the extent that they are not Parties,
the Parties shall cause the Dispute Parties to, cooperate in good faith with
respect to any reasonable requests for exchanges of information regarding the
Dispute or a Response thereto.

 

(b)               If the Dispute has not been resolved within sixty (60) days
after delivery of the Dispute Notice, or if the Dispute Parties fail to meet
within thirty (30) days after delivery of the Dispute Notice as provided above,
to the extent that they are Parties, the Dispute Parties shall, and to the
extent that they are not Parties, the Parties shall cause the Dispute Parties
to, make a good faith attempt to settle the Dispute by mediation pursuant to the
provisions of this Section 12.02 before resorting to arbitration legal remedies
contemplated by Section 12.03 or any other dispute resolution procedure that may
be agreed by the Dispute Parties.

 

(c)               All negotiations, conferences and discussions pursuant to this
Section 12.02 shall be confidential and shall be treated as compromise and
settlement negotiations. Nothing said or disclosed, nor any document produced,
in the course of such negotiations, conferences and discussions that is not
otherwise independently discoverable shall be offered or received as evidence or
used for impeachment or for any other purpose in any current or future
arbitration.

 

(d)               Unless the Dispute Parties agree otherwise, the mediation
shall be conducted in accordance with the CPR Institute for Dispute Resolution
Model Procedure for Mediation of Business Disputes in effect on the date of this
Agreement by a mediator selected by the Dispute Parties.

 

(e)               Within thirty (30) days after the mediator has been selected
as provided above, to the extent that they are Parties, the Dispute Parties
shall, and to the extent that they are not Parties, the Parties shall cause the
Dispute Parties to, meet, together with their respective attorneys with the
mediator for one mediation session of at least four hours, it being agreed that
each representative of Dispute Parties attending such mediation session shall be
a Senior Party Representative with authority to settle the Dispute.  If the
Dispute cannot be settled at such mediation session or at any mutually agreed
continuation thereof, either Dispute Party may give the other and the mediator a
written notice declaring the mediation process at an end.

 



-78-

 

 

SECTION 12.03            Arbitration. If the Dispute has not been resolved by
the dispute resolution process described in Section 12.02, the Parties agree
that any such Dispute, including any dispute regarding whether the preconditions
for arbitration are satisfied, shall be finally resolved by confidential
arbitration in accordance with the International Institute for Conflict
Prevention and Resolution Rules for Administered Arbitration then in force. The
arbitration shall be conducted by three arbitrators, of whom each party shall
designate one, with the third arbitrator to be designated by the two
party-appointed arbitrators. The award rendered by the arbitrators shall be
final and binding on the Parties, and judgment upon the award may be entered by
any court having jurisdiction over the relevant party or its assets. The seat of
the arbitration shall be New York, New York. The substantive law of the dispute
will be the law of the State of Delaware, without regard to its choice of law
rules. The arbitration and this agreement to arbitrate shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. The Parties hereby waive their
right to any form of recourse based on grounds other than those expressly
contained in the Federal Arbitration Act , 9 U.S.C. §§ 1 et seq. insofar as such
waiver can validly be made.

 

SECTION 12.04            Limitations. Notwithstanding the foregoing provisions
of this Article XII, prior to the Mandatory Exchange Effective Time, a Party may
seek preliminary provisional or injunctive judicial relief (including specific
performance subject to the terms of this Agreement of the other Party’s
obligations hereunder) with respect to a Dispute without first complying with
the procedures set forth in Section 12.01, Section 12.02 and Section 12.03 if
such Action is reasonably necessary to avoid irreparable damage (it being
understood that such initiating Party may, at its election, pursue arbitration,
including seeking arbitral relief on a preliminary or interim basis, in lieu of
such judicial relief).

 

SECTION 12.05            Costs. The costs of any mediation or arbitration (but
not including attorney’s fees and expenses with respect to arbitration) pursuant
to this Article XII shall be shared equally among the Dispute Parties.

 

SECTION 12.06            Continuity of Service and Performance. Unless otherwise
agreed in writing, to the extent that they are Parties, the Dispute Parties
shall, and to the extent that they are not Parties, the Parties shall cause the
Dispute Parties to, continue to provide service and honor all other commitments
under this Agreement and each Ancillary Agreement during the course of dispute
resolution pursuant to the provisions of this Article XII with respect to all
matters not subject to such dispute, controversy or claim.

 

ARTICLE XIII

Miscellaneous

 

SECTION 13.01            Nonsurvival of Representations and Warranties and
Agreements. None of the representations and warranties in this Agreement or in
any instrument delivered pursuant to this Agreement (other than those in the Tax
Matters Agreement), or any claim with respect thereto, shall survive the
Mandatory Exchange Effective Time, and no such claim may be brought by any
Person after the Mandatory Exchange Effective Time. None of the agreements or
covenants set forth in Article VI (Covenants Relating to Conduct of Business)
and Sections 7.01 (Registration Statement and Joint Proxy Statement/Prospectus),
7.02 (Stockholders’ Meetings), 7.03 (Required Efforts), 7.09 (Stock Exchange
Listings), 7.10 (Section 16 Matters), 7.11 (Match Change of Recommendation),
7.12 (IAC Change of Recommendation), 7.13 (Tax Matters), 7.15 (New IAC
Stockholder Approval; Agreement to Vote Shares by IAC; Retirement of IAC
Preferred Stock), 7.16 (Transaction Litigation), 7.17(a), (b) and (c) (Financing
Matters), 7.21 (Other Ancillary Agreements) and 7.22 (Match Share Repurchases),
or any claim with respect thereto, shall survive the Mandatory Exchange
Effective Time, and no such claim may be brought by any Person after the
Mandatory Exchange Effective Time, and all parties shall be released from all
Liabilities thereunder, including with respect to any breach thereof, effective
as of the Mandatory Exchange Effective Time. Subject to the foregoing, and
except as expressly set forth in this Agreement, the covenants contained in this
Agreement and Liability for the breach of any obligations contained herein,
shall survive the Mandatory Exchange Effective Time and shall remain in full
force and effect.

 



-79-

 

 

SECTION 13.02            Notices. All notices or other communications under this
Agreement and, unless expressly provided therein, each Ancillary Agreement,
shall be in writing and shall be deemed to be duly given when delivered in
person or successfully transmitted by electronic mail, addressed as follows:

 

(i)(A) if prior to the Closing and to any of the IAC Parties or (B) if following
the Closing and to New IAC, to:

IAC/InterActiveCorp
555 West 18th Street
New York, NY 10011
Attention: General Counsel
Email:

 

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention: Andrew J. Nussbaum and Jenna E. Levine
Email: ajnussbaum@wlrk.com and jelevine@wlrk.com

 

(ii)(A) if prior to the Closing and to Match or (B) if following the Closing and
to New Match, to:

Match Group, Inc.
8750 North Central Expressway, Suite 1400
Dallas, TX 75231
Attention: Chief Legal Officer
Email:

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:   Jeffrey J. Rosen
                     William D. Regner
E-mail:         jrosen@debevoise.com

                    wdregner@debevoise.com

 

or to such other address(es) as shall be furnished in writing by any such party
to the other parties hereto in accordance with the provisions of this Section
13.02.

 



-80-

 

 

SECTION 13.03            Definitions. For purposes of this Agreement:

 

“2022 IAC Call Options” means, collectively, the call options evidenced by that
certain (i) Base Call Option Confirmation, dated as of September 26, 2017,
between IAC FinanceCo, Inc. and BNP Paribas, (ii) Base Call Option Confirmation,
dated as of September 26, 2017, between IAC FinanceCo, Inc and Goldman Sachs &
Co. LLC, (iii) Base Call Option Confirmation, dated as of September 26, 2017,
between IAC FinanceCo, Inc and JPMorgan Chase Bank, National Association, London
Branch, (iv) that certain Base Call Option Confirmation, dated as of September
26, 2017, between IAC FinanceCo, Inc and Société Générale, (v) Additional Call
Option Confirmation, dated as of September 26, 2017, between IAC FinanceCo, Inc
and BNP Paribas, (vi) Additional Call Option Confirmation, dated as of September
26, 2017, between IAC/InterActiveCorp and Goldman Sachs & Co. LLC, (vii)
Additional Call Option Confirmation, dated as of September 26, 2017, between IAC
FinanceCo, Inc and JPMorgan Chase Bank, National Association, London Branch and
(viii) Additional Call Option Confirmation, dated as of September 26, 2017,
between IAC FinanceCo, Inc and Société Générale.

 

“2022 IAC Warrants” means, collectively, the warrants evidenced by that certain
(i) Base Warrant Confirmation, dated as of September 26, 2017, between
IAC/InterActiveCorp and BNP Paribas, (ii) that certain Base Warrant
Confirmation, dated as of September 26, 2017, between IAC/InterActiveCorp and
Goldman Sachs & Co. LLC, (iii) that certain Base Warrant Confirmation, dated as
of September 26, 2017, between IAC/InterActiveCorp and JPMorgan Chase Bank,
National Association, London Branch, (iv) that certain Base Warrant
Confirmation, dated as of September 26, 2017, between IAC/InterActiveCorp and
Société Générale, (v) Additional Warrant Confirmation, dated as of September 26,
2017, between IAC/InterActiveCorp and BNP Paribas, (vi) that certain Additional
Warrant Confirmation, dated as of September 26, 2017, between
IAC/InterActiveCorp and Goldman Sachs & Co. LLC, (vii) that certain Additional
Warrant Confirmation, dated as of September 26, 2017, between
IAC/InterActiveCorp and JPMorgan Chase Bank, National Association, London Branch
and (viii) that certain Additional Warrant Confirmation, dated as of September
26, 2017, between IAC/InterActiveCorp and Société Générale.

 

“2026 IAC Call Options” means, collectively, the call options evidenced by that
certain (i) Base Bond Hedge Confirmation, dated as of May 21, 2019, between IAC
FinanceCo 2, Inc. and BNP Paribas, (ii) Additional Bond Hedge Confirmation,
dated as of May 28, 2019, between IAC FinanceCo 2, Inc. and BNP Paribas, (iii)
Base Bond Hedge Confirmation, dated as of May 21, 2019, between IAC FinanceCo 2,
Inc. and Credit Suisse Capital LLC, (iv) Additional Bond Hedge Confirmation,
dated as of May 28, 2019, between IAC FinanceCo 2, Inc. and Credit Suisse
Capital LLC, (v) Base Bond Hedge Confirmation, dated as of May 21, 2019, between
IAC FinanceCo 2, Inc. and Goldman Sachs & Co. LLC, (vi) Additional Bond Hedge
Confirmation, dated as of May 28, 2019, between IAC FinanceCo 2, Inc. and
Goldman Sachs & Co. LLC, (vii) Base Bond Hedge Confirmation, dated as of May 21,
2019, between IAC FinanceCo 2, Inc. and JPMorgan Chase Bank, National
Association, London Branch, (viii) Additional Bond Hedge Confirmation, dated as
of May 28, 2019, between IAC FinanceCo 2, Inc. and JPMorgan Chase Bank, National
Association, London Branch, (ix) Base Call Option Confirmation, dated as of May
21, 2019, between IAC FinanceCo, Inc and Société Générale and (x) Additional
Call Option Confirmation, dated as of May 28, 2019, between IAC FinanceCo, Inc
and Société Générale.

 

“2026 IAC Warrants” means, collectively, the warrants evidenced by that certain
(i) Base Warrant Confirmation, dated as of May 21, 2019, between
IAC/InterActiveCorp and BNP Paribas, (ii) Additional Warrant Confirmation, dated
as of May 28, 2019, between IAC/InterActiveCorp and BNP Paribas, (iii) Base
Warrant Confirmation, dated as of May 21, 2019, between IAC/InterActiveCorp and
Credit Suisse Capital LLC, related to that certain Base Call Option Transaction
Confirmation, dated as of May 21, 2019, between IAC FinanceCo 2, Inc. and Credit
Suisse Capital LLC, (iv) Additional Warrant Confirmation, dated as of May 28,
2019, between IAC/InterActiveCorp and Credit Suisse Capital LLC, related to that
certain Additional Call Option Transaction Confirmation, dated as of May 28,
2019, between IAC FinanceCo 2, Inc. and Credit Suisse Capital LLC, (v) Base
Warrant Confirmation, dated as of May 21, 2019, between IAC/InterActiveCorp and
Goldman Sachs & Co. LLC, (vi) Additional Warrant Confirmation, dated as of May
28, 2019, between IAC/InterActiveCorp and Goldman Sachs & Co. LLC, (vii) Base
Warrant Confirmation, dated as of May 21, 2019, between IAC/InterActiveCorp and
JPMorgan Chase Bank, National Association, London Branch, related to that
certain Base Call Option Transaction Confirmation, dated as of May 21, 2019,
between IAC FinanceCo 2, Inc. and JPMorgan Chase Bank, National Association,
London Branch, (viii) Additional Warrant Confirmation, dated as of May 28, 2019,
between IAC/InterActiveCorp and JPMorgan Chase Bank, National Association,
London Branch, related to that certain Additional Call Option Transaction
Confirmation, dated as of May 28, 2019, between IAC FinanceCo 2, Inc. and
JPMorgan Chase Bank, National Association, London Branch, (ix) Base Warrant
Confirmation, dated as of May 21, 2019, between IAC/InterActiveCorp and Société
Générale, related to that certain Base Call Option Transaction Confirmation,
dated as of May 21, 2019, between IAC FinanceCo 2, Inc. and Société Générale and
(x) Additional Warrant Confirmation, dated as of May 28, 2019, between
IAC/InterActiveCorp and Société Générale, related to that certain Additional
Call Option Transaction Confirmation, dated as of May 28, 2019, between IAC
FinanceCo 2, Inc. and Société Générale.

 



-81-

 



 

“2030 IAC Call Options” means, collectively, the call options evidenced by that
certain (i) Base Bond Hedge Confirmation, dated as of May 21, 2019, between IAC
FinanceCo 3, Inc. and BNP Paribas, (ii) Additional Bond Hedge Confirmation,
dated as of May 28, 2019, between IAC FinanceCo 3, Inc. and BNP Paribas, (iii)
Base Bond Hedge Confirmation, dated as of May 21, 2019, between IAC FinanceCo 3,
Inc. and Credit Suisse Capital LLC, (iv) Additional Bond Hedge Confirmation,
dated as of May 28, 2019, between IAC FinanceCo 3, Inc. and Credit Suisse
Capital LLC, (v) Base Bond Hedge Confirmation, dated as of May 21, 2019, between
IAC FinanceCo 3, Inc. and Goldman Sachs & Co. LLC, (vi) Additional Bond Hedge
Confirmation, dated as of May 28, 2019, between IAC FinanceCo 3, Inc. and
Goldman Sachs & Co. LLC, (vii) Base Bond Hedge Confirmation, dated as of May 21,
2019, between IAC FinanceCo 3, Inc. and JPMorgan Chase Bank, National
Association, London Branch, (vii) Additional Bond Hedge Confirmation, dated as
of May 28, 2019, between IAC FinanceCo 3, Inc. and JPMorgan Chase Bank, National
Association, London Branch, (viii) Base Call Option Confirmation, dated as of
May 21, 2019, between IAC FinanceCo, Inc and Société Générale and (ix)
Additional Call Option Confirmation, dated as of May 28, 2019, between IAC
FinanceCo, Inc and Société Générale.

 

“2030 IAC Warrants” means, collectively, the warrants evidenced by that certain
(i) Base Warrant Confirmation, dated as of May 21, 2019, between
IAC/InterActiveCorp and Bank of America, N.A., (ii) Base Warrant Confirmation,
dated as of May 21, 2019, between IAC/InterActiveCorp and JPMorgan Chase Bank,
National Association, London Branch, related to that certain Base Call Option
Transaction Confirmation, dated as of May 21, 2019, between IAC FinanceCo 3,
Inc. and JPMorgan Chase Bank, National Association, London Branch, (iii) Base
Warrant Confirmation, dated as of May 21, 2019, between IAC/InterActiveCorp and
Société Générale, related to that certain Base Call Option Transaction
Confirmation, dated as of May 21, 2019, between IAC FinanceCo 3, Inc. and
Société Générale, (iv) Base Warrant Confirmation, dated as of May 21, 2019,
between IAC/InterActiveCorp and Credit Suisse Capital LLC, related to that
certain Base Call Option Transaction Confirmation, dated as of May 21, 2019,
between IAC FinanceCo 3, Inc. and Credit Suisse Securities (USA) LLC, (v)
Additional Warrant Confirmation, dated as of May 28, 2019, between
IAC/InterActiveCorp and Bank of America, N.A., (vi) Additional Warrant
Confirmation, dated as of May 28, 2019, between IAC/InterActiveCorp and JPMorgan
Chase Bank, National Association, London Branch, related to that certain
Additional Call Option Transaction Confirmation, dated as of May 28, 2019,
between IAC FinanceCo 3, Inc. and JPMorgan Chase Bank, National Association,
London Branch, (vii) Additional Warrant Confirmation, dated as of May 28, 2019,
between IAC/InterActiveCorp and Société Générale, related to that certain
Additional Call Option Transaction Confirmation, dated as of May 28, 2019,
between IAC FinanceCo 3, Inc. and Société Générale and (viii) Base Warrant
Confirmation, dated as of May 28, 2019, between IAC/InterActiveCorp and Credit
Suisse Capital LLC, related to that certain Base Call Option Transaction
Confirmation, dated as of May 28, 2019, between IAC FinanceCo 3, Inc. and Credit
Suisse Capital LLC.

 

“Acceptance Deadline” has the meaning as set forth in Annex A.

 

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by any Person or any Governmental Authority or
before any Governmental Authority or any arbitration or mediation tribunal.

 

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person as of the date on which or at any time
during the period for when such determination is being made. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

 

“Agent” has the meaning as set forth in Section 3.01(a).

 

“Agent Agreement” has the meaning as set forth in Section 3.01(a).

 

“Agreement” has the meaning as set forth in the Preamble.

 

“All-Stock Merger Consideration Amount” means a number of shares of IAC Class M
Common Stock equal to the sum of (i) one and (ii) the Stock Election Amount.

 

“All-Stock Election” has the meaning as set forth in Section 2.03(d)(i)(B).

 

“Ancillary Agreements” means the Restructuring Transfer Documents, the Tax
Matters Agreement, the Employee Matters Agreement, the Transition Services
Agreement, the Real Estate Contribution Agreement and the Subleases.

 

“ANGI Group” means ANGI Homeservices Inc. and its Subsidiaries.

 

“Applicable Match Group” has the meaning as set forth in Section 7.24(i).

 



-82-

 

 

“Applicable Match PubCo” has the meaning as set forth in Section 7.24(i).

 

“Assumed Option” has the meaning as set forth in Section 2.03(g)(i).

 

“Assumed Unit Award” has the meaning as set forth in Section 2.03(g)(iii).

 

“Assumed Warrant” has the meaning as set forth in Section 2.03(g)(ii).

 

“Benefits Continuation Period” means the period of time commencing on the Real
Estate Contribution Closing Date and ending on the first anniversary of the Real
Estate Contribution Closing Date.

 

“Business Day” means any day on which commercial banks are generally open for
business in New York, New York, other than a Saturday, a Sunday or a day
observed as a holiday in New York, New York under the Laws of the State of New
York or the Federal Laws of the United States of America.

 

“Cash/Stock Election” has the meaning as set forth in Section 2.03(d)(i)(A).

 

“Cash/Stock Merger Consideration Amount” means (i) one share of IAC Class M
Common Stock and (ii) $3.00 in cash.

 

“Claim Notice” has the meaning as set forth in Section 10.04(b).

 

“Claimant Party” has the meaning as set forth in Section 12.02(a).

 

“Closing” has the meaning as set forth in Section 2.01.

 

“Closing Date” has the meaning as set forth in Section 2.01.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Competitive Business” means any business that directly competes with the
business of developing, selling and distributing products and services in the
online dating industry as conducted by the members of the Match Group as of the
date of this Agreement, but, for the avoidance of doubt, shall not include any
video products and services so long as such product or service is not being used
in the context of an online dating product or service.

 

“Confidential Information” has the meaning as set forth in Section 11.08(b).

 

“Consent” means any consent, waiver or approval from, or notification
requirement to, any third party.

 

“Contract” means any contract, agreement, note, bond, indenture, debenture,
guarantee, mortgage, deed of trust, lease, sublease, license, instrument or
other legally binding commitment, obligation, arrangement or understanding,
whether or not in writing.

 

“Contribution” means the transfer of the New IAC Assets and the New IAC
Liabilities to New IAC in actual or constructive exchange for New IAC Common
Stock, New IAC Class B Common Stock and New IAC Voting Preferred Stock as such
transfer is described in Exhibit 1.01 to this Agreement.

 



-83-

 

 

“Credit Facility Upsize” has the meaning as set forth in Section 7.17(a).

 

“D&O Indemnified Parties” has the meaning as set forth in Section 7.06(a).

 

“D&O Tail” has the meaning as set forth in Section 7.06(b).

 

“Debt Financing” has the meaning as set forth in Section 7.17(b).

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended.

 

“Disclosing Party” has the meaning as set forth in Section 11.09.

 

“Discontinued Businesses” has the meaning as set forth in the definition of New
IAC Liabilities.

 

“Dispute” has the meaning as set forth in Section 12.01.

 

“Dispute Notice” has the meaning as set forth in Section 12.02(a).

 

“Dispute Parties” means the Claimant Party and the Responding Party in a
Dispute.

 

“Distribution” means (i) the issuance of IAC Series 1 Mandatorily Exchangeable
Preferred Stock and IAC Series 2 Mandatorily Exchangeable Preferred Stock
pursuant to the Reclassification, (ii) the redemption IAC Series 1 Mandatorily
Exchangeable Preferred Stock in exchange for New IAC Common Stock and the
redemption of IAC Series 2 Mandatorily Exchangeable Preferred Stock in exchange
for New IAC Class B Common Stock, in each case, pursuant to the Mandatory
Exchange, and (iii) the exchange of Subsidiary-Held IAC Securities for New IAC
Voting Preferred Stock pursuant to the Subsidiary Exchange, taken together.

 

“Distribution Tax Opinion” means a written opinion of IAC Tax Counsel, addressed
to IAC and New IAC, in form and substance reasonably satisfactory to IAC, New
IAC and Match, dated as of the Closing Date, to the effect that (i) the exchange
of shares of IAC Common Stock or IAC Class B Common Stock, as applicable, for
shares of IAC Class M Common Stock pursuant to the Reclassification will qualify
as a “reorganization” within the meaning of Section 368(a)(1)(E) of the Code
and/or as an exchange described in Section 1036 of the Code, (ii) the
Contribution and Distribution, taken together, will qualify as a
“reorganization” within the meaning of Sections 368(a)(1)(D) and 355(a), and
(iii) the Match Merger will not cause Section 355(e) to apply to the
Distribution.

 

“Distribution Tax Representation Letters” has the meaning as set forth in
Section 7.13(b).

 

“DLLCA” means the Limited Liability Company Act of the State of Delaware, as
amended.

 

“dollars” or “$” means lawful money of the United States of America.

 



-84-

 

 

“Election” has the meaning as set forth in Section 3.02(a).

 

“Election Deadline” has the meaning as set forth in Section 3.02(d).

 

“Election Period” has the meaning as set forth in Section 3.02(c).

 

“Election Record Date” has the meaning as set forth in Section 3.02(c).

 

“Employee Matters Agreement” means the employee matters agreement, substantially
in the form attached as Exhibit 13.03(a) to this Agreement, to be entered into
among IAC, Match and New IAC at or prior to the Mandatory Exchange Effective
Time.

 

“End Date” has the meaning as set forth in Section 9.01(b)(i).

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Exchange Fund” has the meaning as set forth in Section 3.01(b).

 

“Exchangeable Notes” means, collectively, (i) the 0.875% exchangeable senior
notes due 2022 (the “2022 Exchangeable Notes”), (ii) the 0.875% exchangeable
senior notes due 2026 (the “2026 Exchangeable Notes”) and (iii) the 2.00%
exchangeable senior notes due 2030 (the “2030 Exchangeable Notes”).

 

“Exchangeable Notes Issuers” means IAC FinanceCo, Inc., a Delaware corporation,
IAC FinanceCo 2, Inc., a Delaware corporation, and IAC FinanceCo 3, Inc., a
Delaware corporation.

 

“Exchangeable Notes Share Adjustment Cap” has the meaning as set forth in Annex
A.

 

“Exchangeable Notes Share Adjustment Floor” has the meaning as set forth in
Annex A.

 

“Exchangeable Notes Share Adjustment Number” has the meaning as set forth in
Annex A.

 

“Existing IAC Guarantee” has the meaning as set forth in Section 7.14.

 

“Existing Match Facility” means the Credit Agreement, dated as of October 7,
2015, by and among Match, as borrower, the guarantors party thereto from time to
time, the lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
administrative agent and the other agents and arrangers party thereto, as
amended and restated as of November 16, 2015, as amended December 16, 2015, as
amended December 8, 2016, as amended August 14, 2017, and as amended December 7,
2018.

 

“Existing Match Guarantee” has the meaning as set forth in Section 7.14.

 

“Form of Election” has the meaning as set forth in Section 3.02(b).

 

“GAAP” means generally accepted accounting principles in effect in the United
States at the relevant time.

 



-85-

 

 

“Goldman Sachs” has the meaning as set forth in Section 4.08.

 

“Governmental Approval” means any consent, approval, license, permit, order,
exemption, or authorization to be obtained from, or registration, declaration or
filing to be made with, any Governmental Authority.

 

“Governmental Authority” means any government, court of competent jurisdiction,
regulatory or administrative agency, commission or other governmental authority
or instrumentality, whether Federal, state, local, domestic, foreign or
multinational.

 

“Group” means the IAC Group, the Match Group, the New IAC Group or the New Match
Group, as the context requires.

 

“Guarantee” means any guarantee, letter of credit, surety bond (including any
performance bond), credit support arrangement or other assurance of payment.

 

“IAC” has the meaning as set forth in the Preamble.

 

“IAC Affiliates” means the Affiliates of IAC other than Match and its
Subsidiaries.

 

“IAC Balance Sheet” has the meaning as set forth in Section 5.06.

 

“IAC Board of Directors” means the board of directors of IAC.

 

“IAC Board Recommendation” has the meaning as set forth in Section 5.04(b).

 

“IAC Call Options” means, collectively, the 2022 IAC Call Options, the 2026 IAC
Call Options and the 2030 IAC Call Options.

 

“IAC Capital Stock” means, collectively, IAC Common Stock and IAC Class B Common
Stock.

 

“IAC Capitalization Date” has the meaning as set forth in Section 5.02.

 

“IAC Change of Recommendation” has the meaning as set forth in Section 7.12.

 

“IAC Class B Common Stock” means the shares of Class B common stock, par value
$0.001 per share, of IAC.

 

“IAC Class M Common Stock” means the shares of Class M common stock, par value
$0.001 per share, of IAC as contemplated by the Reclassification Charter
Amendments.

 

“IAC Class M Equity Offering” has the meaning as set forth in Section 7.17(c).

 

“IAC Class M Equity Offering Cap” means the number of shares of IAC Class M
Common Stock equal to the quotient, rounded to four decimal places, of (i)
$1,500,000,000 divided by (ii) the Match VWAP.

 



-86-

 

 



“IAC Common Stock” means the shares of common stock, par value $0.001 per share,
of IAC.

 

“IAC Confidential Information” has the meaning as set forth in Section 11.08(a).

 

“IAC Disclosure Letter” has the meaning as set forth in Article V.

 

“IAC Entities” means (i) during the period prior to the Closing, the members of
the IAC Group (other than members of the ANGI Group) and (ii) from and after the
Closing, the members of the New IAC Group (other than members of the ANGI
Group).

 

“IAC Group” means IAC and each Person that is a Subsidiary of IAC prior to the
Mandatory Exchange Effective Time (other than any member of the Match Group).

 

“IAC Group LLC” means IAC Group LLC, a Delaware limited liability company and a
direct wholly owned Subsidiary of IAC.

 

“IAC Holder” means any Person who was a holder prior to the Mandatory Exchange
Effective Time of IAC Capital Stock, acting in such Person’s capacity as an IAC
stockholder.

 

“IAC/InterActiveCorp 2020 Stock and Annual Incentive Plan” means a stock and
annual incentive plan of IAC/InterActiveCorp, substantially in the form of the
Match Group, Inc. 2017 Stock and Annual Incentive Plan, except that (a) such
plan initially shall cover 5,000,000 shares of IAC Common Stock, and (b) such
plan shall provide that upon the completion (and by virtue) of the Match Merger,
the plan automatically shall become the Match Group, Inc. 2020 Stock and Annual
Incentive Plan and shall cover a number of shares of New Match Common Stock
equal to the product obtained by multiplying 5,000,000 by the Reclassification
Exchange Ratio.

 

“IAC Intervening Event” has the meaning as set forth in Section 7.12.

 

“IAC Letter of Transmittal” has the meaning as set forth in Section 3.01(c)(i).

 



-87-

 

 

“IAC Material Adverse Effect” means any effect, change, event or occurrence
that, individually or in the aggregate, has a material adverse effect on the
business, results of operations, assets or financial condition of the members of
the IAC Group; provided, however, that none of the following, and no effect,
change, event or occurrence arising out of, or resulting from, the following,
shall constitute or be taken into account in determining whether an IAC Material
Adverse Effect has occurred or would reasonably be expected to occur: any
effect, change, event or occurrence (A) generally affecting (1) the industries
in which the members of the IAC Group operate or (2) the economy, credit or
financial or capital markets, in the United States or elsewhere in the world,
including changes in interest or exchange rates, or (B) to the extent arising
out of, resulting from or attributable to (1) changes or prospective changes in
Law or in GAAP or in accounting standards, or any changes or prospective changes
in the interpretation or enforcement of any of the foregoing, or any changes or
prospective changes in general legal, regulatory or political conditions, (2)
the negotiation, execution, announcement or performance of this Agreement or the
consummation of the Transactions, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, distributors, partners,
employees or regulators, or any litigation arising from allegations of breach of
fiduciary duty or violation of Law relating to this Agreement or the
Transactions, (3) acts of war (whether or not declared), sabotage or terrorism,
or any escalation or worsening of any such acts of war (whether or not
declared), sabotage or terrorism, (4) volcanoes, tsunamis, pandemics,
earthquakes, hurricanes, tornados or other natural disasters, (5) any action
taken by any member of the IAC Group that is required by this Agreement or with
Match’s written consent or at Match’s written request, (6) any change or
prospective change in the credit ratings of any member of the IAC Group, (7) any
decline in the market price, or change in trading volume, of the capital stock
of IAC or (8) any failure to meet any internal or public projections, forecasts,
guidance, estimates, milestones, budgets or internal or published financial or
operating predictions of revenue, earnings, cash flow or cash position (it being
understood that the exceptions in clauses (6), (7) and (8) shall not prevent or
otherwise affect a determination that the underlying cause of any such change,
decline or failure referred to therein (if not otherwise falling within any of
the exceptions provided by clause (A) and clauses (B)(1) through (8) hereof) is
an IAC Material Adverse Effect); provided further, however, that any effect,
change, event or occurrence referred to in clause (A) or clauses (B)(1), (3) or
(4) may be taken into account in determining whether there has been, or would
reasonably be expected to be, an IAC Material Adverse Effect to the extent such
effect, change, event or occurrence has a materially disproportionate adverse
effect on the members of the IAC Group as compared to other participants in the
industry in which the members of the IAC Group operate.

 

“IAC Names and Marks” shall mean the names, marks, trade dress, logos,
monograms, domain names, accounts or “handles” with Facebook, LinkedIn, Twitter
and other similar social media platforms, and other source or business
identifiers of any Party or any member of its Group using or containing “IAC” or
“IAC/InterActiveCorp” (in block letters or otherwise), “IAC” or
“IAC/InterActiveCorp” either alone or in combination with other words or
elements and all names, marks, trade dress, logos, monograms, domain names and
other source or business identifiers confusingly similar to or embodying any of
the foregoing either alone or in combination with other words or elements,
together with the goodwill associated with any of the foregoing.

 

“IAC Option” means an option (either nonqualified or incentive) to purchase
shares of IAC Common Stock.

 

“IAC Parties” has the meaning as set forth in Section 5.01(a).

 

“IAC Required Stockholder Approval” has the meaning as set forth in Section
5.04(c).

 

“IAC PSU Award” means an award of restricted stock units, subject to performance
based vesting conditions, representing a general unsecured promise by IAC to pay
the value of shares of IAC Common Stock in cash or shares of IAC Common Stock.

 

“IAC RSU Award” means an award of restricted stock units representing a general
unsecured promise by IAC to pay the value of shares of IAC Common Stock in cash
or shares of IAC Common Stock, excluding any such award that is subject to
performance based vesting conditions.

 



-88-

 

 

 

“IAC Section 16 Officer” means any person that IAC has determined to be an
“officer” of IAC within the meaning of Rule 16a-1(f) of the Exchange Act.

 

“IAC Securities” has the meaning as set forth in Section 5.02(c).

 

“IAC Series 1 Mandatorily Exchangeable Preferred Stock” means the Series 1
Mandatorily Exchangeable Preferred Stock, par value $0.01 per share, of IAC.

 

“IAC Series 2 Mandatorily Exchangeable Preferred Stock” means the Series 2
Mandatorily Exchangeable Preferred Stock, par value $0.01 per share, of IAC.

 

“IAC Series C Cumulative Preferred Stock” means the Series C cumulative
preferred stock, par value $0.01 per share, of IAC.

 

“IAC Series D Cumulative Preferred Stock” means the Series D cumulative
preferred stock, par value $0.01 per share, of IAC.

 

“IAC Stockholder Approval” has the meaning as set forth in Section 5.04(c).

 

“IAC Stockholder Meeting” has the meaning as set forth in Section 7.02(a).

 

“IAC Tax Counsel” has the meaning as set forth in Section 7.13(b).

 

“IAC Transaction Expenses” means any fees and expenses incurred by any member of
the New IAC Group, or incurred prior to the Closing by any member of the New
Match Group that had been a member of the IAC Group immediately prior to the
Mandatory Exchange Effective Time, in connection with the transactions
contemplated by this Agreement or any other Transaction Document, including any
fees and expenses that are payable to professionals (including investment
bankers, attorneys, accountants and other consultants and advisors) retained by
any member of the New IAC Group and any fees and expenses expressly allocated to
IAC (or following the Mandatory Exchange Effective Time, New IAC) in any
Transaction Document.

 

“IAC Warrants” means, collectively, the 2022 IAC Warrants, the 2026 IAC Warrants
and the 2030 IAC Warrants.

 

“In Scope Employees” has the meaning as set forth in Section 7.24(a).

 

“Inactive Employee” has the meaning as set forth in Section 7.24(b).

 



-89-

 

 

“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind to such Person (other than extensions of trade credit to
customers of such Person and its Subsidiaries in the ordinary course of business
consistent with past practice), (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all capitalized lease
obligations of such Person or obligations of such Person to pay the deferred and
unpaid purchase price of property and equipment, (iv) all obligations of such
Person pursuant to securitization or factoring programs or arrangements, (v) all
guarantees and arrangements having the economic effect of a guarantee of such
Person of any Indebtedness of any other Person, (v) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the obligations or property of
others, (vi) net cash payment obligations of such Person under swaps, options,
derivatives and other hedging agreements or arrangements that will be payable
upon termination thereof (assuming they were terminated on the date of
determination), or (vii) letters of credit, bank guarantees, and other similar
contractual obligations entered into by or on behalf of such Person.

 

“Indemnified Party” has the meaning as set forth in Section 10.04(a).

 

“Indemnifying Party” has the meaning as set forth in Section 10.04(b).

 

“Information” means any information, whether or not patentable or copyrightable,
in written, oral, electronic or other tangible or intangible forms, stored in
any medium, including studies, reports, test procedures, research, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, manufacturing techniques, manufacturing variables, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
products, product plans, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer
information, customer services, supplier information, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.

 

“Intellectual Property” means any and all common law or statutory rights
anywhere in the world arising under or associated with: (i) patents, patent
applications, statutory invention registrations, registered designs, and similar
or equivalent rights in inventions and designs, and all rights therein provided
by international treaties and conventions; (ii) copyrights and any other
equivalent rights in works of authorship (including rights in software as a work
of authorship) and any other related rights of authors; (iii) trade secrets and
industrial secret rights, and rights in know-how, data, and confidential or
proprietary business or technical information that derives independent economic
value, whether actual or potential, from not being known to other persons; and
(iv) other similar or equivalent intellectual property rights anywhere in the
world (provided, however, that, for the avoidance of doubt, Intellectual
Property shall be deemed not to include any trademarks, service marks, trade
dress, trade names, logos, and other designations of origin, domain names,
uniform resource locators, IP addresses, social media handles, and other names,
identifiers, and locators associated with Internet addresses, sites, and
services).

 

“Intended Tax Treatment” means the following U.S. federal income tax
consequences relating to the Transactions: (i) the qualification of the exchange
of shares of IAC Common Stock or IAC Class B Common Stock, as applicable, for
shares of IAC Class M Common Stock pursuant to the Reclassification as a
“reorganization” within the meaning of Section 368(a)(1)(E) of the Code and/or
as an exchange described in Section 1036 of the Code, (ii) the qualification of
the Contribution and the Distribution, taken together, as a “reorganization”
within the meaning of Sections 368(a)(1)(D) and 355(a) of the Code, (iii) the
qualification of the New IAC Common Stock, New IAC Class B Common Stock and New
IAC Voting Preferred Stock transferred to the holders of IAC Common Stock, IAC
Class B Common Stock and Subsidiary-Held IAC Securities, respectively, pursuant
to the Distribution as “qualified property” for purposes of Section 361(c) of
the Code, (v) the qualification of the Match Merger as a reorganization within
the meaning of Section 368(a) of the Code. As of the date of this Agreement,
references herein to a “reorganization within the meaning of Section 368(a)”
shall be deemed to be a reference to a “reorganization within the meaning of
Section 368(a)(1)(A).” If, prior to the Reclassification Effective Time, IAC and
Match agree in writing, such references shall instead be deemed to be a
reference to a “reorganization within the meaning of Section 368(a)(2)(D).”

 



-90-

 

 

“Internal Control Audit and Management Assessments” has the meaning as set forth
in Section 7.22(b).

 

“J.P. Morgan” has the meaning as set forth in Section 5.09.

 

“Joint Proxy Statement/Prospectus” has the meaning as set forth in
Section 7.01(a).

 

“Judgment” means any judgment, order or decree issued, promulgated or entered
into by or with any Governmental Authority.

 

“Knowledge of IAC” means the actual knowledge on the date hereof of the
individuals set forth in Section 13.03(d) of the IAC Disclosure Letter.

 

“Knowledge of Match” means the actual knowledge on the date hereof of the
individuals set forth on Section 13.03(d) of the Match Disclosure Letter.

 

“Law” means any statute, law (including common law), ordinance, rule or
regulation issued, promulgated or entered into by or with any Governmental
Authority.

 

“Letters of Transmittal” has the meaning as set forth in Section 3.01(c)(ii).

 

“Liability” means, with respect to any Person, any and all losses, claims,
charges, debts, demands, actions, causes of action, suits, damages, obligations,
payments, costs and expenses, sums of money, accounts, reckonings, bonds,
specialties, indemnities and similar obligations, exoneration covenants,
contracts, controversies, agreements, promises, doings, omissions, variances,
guarantees, make whole agreements and similar obligations, and other liabilities
and requirements, including all contractual obligations, whether absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, joint or several, whenever arising, and including
those arising under any applicable Law, Action, threatened or contemplated
Action (including the costs and expenses of demands, assessments, judgments,
settlements and compromises relating thereto and attorneys’ fees and any and all
costs and expenses, whatsoever reasonably incurred in investigating, preparing
or defending against any such Actions or threatened or contemplated Actions) or
Judgment or any award of any arbitrator or mediator of any kind, and those
arising under any contract, commitment or undertaking, in each case, whether or
not recorded or reflected or otherwise disclosed or required to be recorded or
reflected or otherwise disclosed, on the books and records or financial
statements of any Person.

 

“Lien” means any pledge, lien, charge, mortgage, encumbrance or security
interest of any kind or nature whatsoever.

 



-91-

 

 

“Mandatory Exchange” has the meaning as set forth in the Recitals.

 

“Mandatory Exchange Effective Time” shall have the meaning ascribed to it in the
Reclassification Charter Amendments.

 

“Master Transaction Agreement” means the Master Transaction Agreement by and
between IAC and Match, dated as of November 24, 2015.

 

“Match” has the meaning as set forth in the Preamble.

 

“Match Affiliates” means the Affiliates of Match other than the members of the
IAC Group.

 

“Match Actions” means the Specified Actions and any other Actions arising prior
to the Mandatory Exchange Effective Time to the extent relating to, arising out
of or resulting from the businesses of the Match Group or the New Match Assets.

 

“Match All-Stock Electing Shares” has the meaning as set forth in Section
2.03(d)(i)(B).

 

“Match Balance Sheet” has the meaning as set forth in Section 4.05.

 

“Match Board of Directors” means the board of directors of Match.

 

“Match Board Recommendation” has the meaning as set forth in Section 4.03(c).

 

“Match Capital Stock” means, collectively, Match Common Stock, Match Class B
Common Stock, and Match Class C Common Stock.

 

“Match Capitalization Date” has the meaning as set forth in Section 4.02.

 

“Match Cash/Stock Electing Shares” has the meaning as set forth in Section
2.03(d)(i)(A).

 

“Match Certificate of Merger” has the meaning as set forth in Section 2.03(a).

 

“Match Change of Recommendation” has the meaning as set forth in Section 7.11.

 

“Match Charter Approval” means, assuming a quorum is present, the affirmative
vote of the holders of a majority of the aggregate voting power of Match Capital
Stock present in person or represented by proxy and entitled to vote on such
matter, voting together as a single class, to approve, in one or more proposals,
on an advisory (non-binding) basis, the Specified Charter Amendment Provisions.

 

“Match Class B Common Stock” means the shares of Class B common stock, par value
$0.001 per share, of Match.

 

“Match Class C Common Stock” means the shares of Class C common stock, par value
$0.001 per share, of Match.

 



-92-

 

 

“Match Common Stock” means the shares of common stock, par value $0.001 per
share, of Match.

 

“Match Confidential Information” has the meaning as set forth in
Section 11.08(b).

 

“Match Disclosure Letter” has the meaning as set forth in Article IV.

 

“Match Disinterested Stockholder Approval” has the meaning as set forth in
Section 4.03(d).

 

“Match Entities” means (a) during the period prior to the Closing, the members
of the Match Group and (a) from and after the Closing, the members of the New
Match Group.

 

“Match Financial Statements” means the audited consolidated financial statements
and unaudited consolidated interim financial statements of Match included or
incorporated by reference in the reports, schedules, forms, statements and other
documents required to be filed by Match with the SEC pursuant to the Securities
Act or the Exchange Act.

 

“Match Group” means Match and each Person that is a Subsidiary of Match prior to
the Mandatory Exchange Effective Time.

 

“Match Holder” means any Person (other than a member of the IAC Group) who was a
holder prior to the Mandatory Exchange Effective Time of Match Capital Stock,
acting in such Person’s capacity as a Match stockholder.

 

“Match Intervening Event” has the meaning as set forth in Section 7.11.

 

“Match Letter of Transmittal” has the meaning as set forth in
Section 3.01(c)(ii).

 

“Match Loan” means a loan (evidenced by an on-demand promissory note) by Match
to IAC in an aggregate principal amount equal to the product of (i) $3.00 and
(ii) the Match Outstanding Share Number.

 

“Match Long-Term Incentive Plan” has the meaning as set forth in the Employee
Matters Agreement.

 



-93-

 

 

“Match Material Adverse Effect” means any effect, change, event or occurrence
that, individually or in the aggregate, has a material adverse effect on the
business, results of operations, assets or financial condition of the members of
the Match Group, taken as a whole; provided, however, that none of the
following, and no effect, change, event or occurrence arising out of, or
resulting from, the following, shall constitute or be taken into account in
determining whether a Match Material Adverse Effect has occurred or would
reasonably be expected to occur: any effect, change, event or occurrence (A)
generally affecting (1) the industry in which the members of the Match Group
operate or (2) the economy, credit or financial or capital markets, in the
United States or elsewhere in the world, including changes in interest or
exchange rates, or (B) to the extent arising out of, resulting from or
attributable to (1) changes or prospective changes in Law or in GAAP or in
accounting standards, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing, or any changes or
prospective changes in general legal, regulatory or political conditions, (2)
the negotiation, execution, announcement or performance of this Agreement or the
consummation of the Transactions, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, distributors, partners,
employees or regulators, or any litigation arising from allegations of breach of
fiduciary duty or violation of Law relating to this Agreement or the
Transactions, (3) acts of war (whether or not declared), sabotage or terrorism,
or any escalation or worsening of any such acts of war (whether or not
declared), sabotage or terrorism, (4) volcanoes, tsunamis, pandemics,
earthquakes, hurricanes, tornados or other natural disasters, (5) any action
taken by any member of the Match Group that is required by this Agreement or
with IAC’s written consent or at IAC’s written request, (6) any change or
prospective change in the credit ratings of any member of the Match Group,
(7) any decline in the market price, or change in trading volume, of the capital
stock of Match or (8) any failure to meet any internal or public projections,
forecasts, guidance, estimates, milestones, budgets or internal or published
financial or operating predictions of revenue, earnings, cash flow or cash
position (it being understood that the exceptions in clauses (6), (7) and (8)
shall not prevent or otherwise affect a determination that the underlying cause
of any such change, decline or failure referred to therein (if not otherwise
falling within any of the exceptions provided by clause (A) and clauses (B)(1)
through (8) hereof) is a Match Material Adverse Effect); provided further,
however, that any effect, change, event or occurrence referred to in clause (A)
or clauses (B)(1), (3) or (4) may be taken into account in determining whether
there has been, or would reasonably be expected to be, a Match Material Adverse
Effect to the extent such effect, change, event or occurrence has a materially
disproportionate adverse effect on the members of the Match Group, taken as a
whole, as compared to other participants in the industry in which the members of
the Match Group operate.

 

“Match Merger” has the meaning as set forth in the Recitals.

 

“Match Merger Consideration” has the meaning set forth in Section 2.03(d)(i).

 

“Match Merger Effective Time” has the meaning as set forth in Section 2.03(a).

 

“Match Merger Surviving Entity” has the meaning as set forth in Section 2.03(a).

 

“Match Names and Marks” shall mean the names, marks, trade dress, logos,
monograms, domain names, accounts or “handles” with Facebook, LinkedIn, Twitter
and other similar social media platforms, and other source or business
identifiers of any Party or any member of its Group using or containing “Match”
(in block letters or otherwise), “Match” either alone or in combination with
other words or elements and all names, marks, trade dress, logos, monograms,
domain names and other source or business identifiers confusingly similar to or
embodying any of the foregoing either alone or in combination with other words
or elements, together with the goodwill associated with any of the foregoing.

 

“Match Non-Electing Shares” has the meaning as set forth in Section
2.03(d)(i)(B).

 

“Match Outstanding Share Number” means the number of shares of Match Capital
Stock outstanding immediately prior to the Reclassification Effective Time
(excluding any shares of Match Capital Stock held by a wholly owned Subsidiary
of Match).

 



-94-

 

 

“Match Plans” has the meaning as set forth in Section 7.24(e).

 

“Match Preferred Stock” has the meaning as set forth in Section 4.02.

 

“Match Requisite Approvals” means (i) the Match Stockholder Approval and (ii)
the Match Disinterested Stockholder Approval.

 

“Match PSU Award” means an award of restricted stock units of Match that is
subject to performance-based vesting conditions and is issued under a Match
Long-Term Incentive Plan representing a general unsecured promise by Match to
pay the value of shares of Match Common Stock in cash or shares of Match Common
Stock.

 

“Match RSU Award” means an award of restricted stock units of Match issued under
a Match Long-Term Incentive Plan representing a general unsecured promise by
Match to pay the value of shares of Match Common Stock in cash or shares of
Match Common Stock, excluding any such award that is subject to performance
based vesting conditions.

 

“Match Securities” has the meaning as set forth in Section 4.02(d).

 

“Match Separation Committee” has the meaning as set forth in the Recitals.

 

“Match Separation Committee Recommendation” has the meaning as set forth in
Section 4.03(b).

 

“Match Section 16 Officer” means any person that Match has determined to be an
“officer” of Match within the meaning of Rule 16a-1(f) of the Exchange Act.

 

“Match Stockholder Approval” has the meaning as set forth in Section 4.03(d).

 

“Match Stockholder Meeting” has the meaning as set forth in Section 7.02(b).

 

“Match Stock Option” means any option to purchase shares of Match Common Stock
pursuant to a Match Long-Term Incentive Plan.

 

“Match Subsidiary Equity Plans” has the meaning as set forth in Section 4.02(c).

 

“Match Unit Award” means any Match PSU Award or Match RSU Award.

 

“Match VWAP” has the meaning as set forth in Annex A.

 

“Match Warrant” has the meaning as set forth in Section 2.03(g)(ii).

 

“Meeting Extension Date” has the meaning as set forth in Section 7.02(c).

 

“Merger Tax Opinion” has the meaning as set forth in Section 7.13(c).

 

“Merger Tax Representation Letters” has the meaning as set forth in Section
7.13(c).

 

“NASDAQ” means The NASDAQ Global Select Market.

 



-95-

 

 

“New IAC” has the meaning as set forth in the Preamble.

 

“New IAC Assets” means (i) the assets, properties, claims and rights of any
member of the IAC Group (other than an Exchangeable Notes Issuer) immediately
prior to the Mandatory Exchange Effective Time, (ii) all cash, cash equivalents,
bank accounts, or investment securities of IAC as of the Mandatory Exchange
Effective Time, (iii) all rights, interests or claims of the Parties or any of
the members of their respective Groups under (A) all Contracts to which IAC is a
party as of immediately prior to the Mandatory Exchange Effective Time, other
than as set forth in Section 13.03(a)(iii)(A) of the IAC Disclosure Letter and
(B) the matters set forth in Section 13.03(a)(iii)(B) of the IAC Disclosure
Letter, and (iv) all right, title and interest in and to the proceeds of the IAC
Class M Equity Offering and, subject to IAC’s obligation to deposit cash into
the Exchange Fund pursuant to Section 3.01(b)(iii), to the proceeds of the Match
Loan; provided that the New IAC Assets shall not include any assets that
constitute New Match Assets pursuant to clause (ii) of the definition of New
Match Assets.

 

“New IAC Claims” has the meaning as set forth in Section 10.01(b).

 

“New IAC Class B Common Stock” means shares of Class B common stock, par value
$0.001 per share, of New IAC having substantially the same powers, preferences
and rights as the IAC Class B Common Stock.

 

“New IAC Common Stock” means shares of common stock, par value $0.001 per share,
of New IAC having substantially the same powers, preferences and rights as the
IAC Common Stock.

 

“New IAC Exchange Fund” has the meaning as set forth in Section 3.01(j)(i).

 

“New IAC Group” means New IAC and each Person that will be or is a Subsidiary of
New IAC at or after the Mandatory Exchange Effective Time.

 

“New IAC Indemnitees” has the meaning as set forth in Section 10.02.

 

“New IAC Liabilities” means the following Liabilities of the Parties or any of
their Subsidiaries (in each case whether or not such Liabilities mature, become
known, are asserted or foreseen, accrue or cease being contingent, in each case
before, at or after the Mandatory Exchange Effective Time, and in each case
other than the New Match Liabilities):

 

(a)               all Liabilities relating to, arising out of or resulting from
actions, inactions, events, omissions, conditions, facts or circumstances
occurring or existing prior to the Mandatory Exchange Effective Time, in each
case to the extent that such Liabilities relate to, arise out of or result from
a member of the New IAC Group or IAC, the businesses of a member of the New IAC
Group, or the New IAC Assets;

 

(b)               all Liabilities relating to, arising out of or resulting from
any of the terminated, divested or discontinued businesses and operations
(“Discontinued Businesses”) of the New IAC Group or IAC (except for any New
Match Liability described in paragraph (e) of the definition of New Match
Liability, and provided, for the avoidance of doubt, that Match shall not
constitute a Discontinued Business of IAC);

 



-96-

 

 

(c)               all Liabilities arising out of claims made by any Third Party
against any member of the New IAC Group or any member of the New Match Group to
the extent relating to, arising out of or resulting from a member of the IAC
Group or New IAC, the businesses of a member of the New IAC Group or the New IAC
Assets;

 

(d)               all Liabilities that are expressly provided by this Agreement
or any Ancillary Agreement as Liabilities to be assumed or retained by New IAC
or any other member of the New IAC Group following the Mandatory Exchange
Effective Time, and all agreements, obligations and Liabilities of (i) any
member of the New IAC Group under this Agreement or any of the Ancillary
Agreements or (ii) any member of the New Match Group that was a member of the
IAC Group immediately prior to the Mandatory Exchange Effective Time under this
Agreement or any of the Ancillary Agreements, in the case of this clause (ii)
solely to the extent to be performed or satisfied prior to the Mandatory
Exchange Effective Time; and

 

(e)               all IAC Transaction Expenses;

 

provided, that notwithstanding the foregoing or anything herein to the contrary,
all New IAC Transaction Liabilities shall be deemed to be New IAC Liabilities.

 

“New IAC Released Parties” has the meaning as set forth in Section 10.01(a).

 

“New IAC Releasors” has the meaning as set forth in Section 10.01(b).

 

“New IAC Transaction Liabilities” means all Transaction Liabilities arising out
of or resulting (a) from any Action by an IAC Holder; (b) from any judicial
decision assessing liability to New IAC or any member of the IAC Group in
connection with a Transaction Liability; or (c) with respect to New IAC or any
member of the IAC Group, its portion of any Transaction Liabilities arising out
of a settlement of any Action, subject to the terms of this Agreement (including
any right to consent to such a settlement).

 

“New IAC Stockholder Approval” has the meaning as set forth in Section 7.15.

 

“New IAC Voting Preferred Stock” means the shares of preferred stock, par value
$0.01] per share, of New IAC to be issued to USANi LLC as described in Exhibit
1.01 to this Agreement.

 

“New Match Assets” means (i) the assets, properties, claims and rights of any
member of the Match Group, including those assets and properties included or
reflected on the most recent consolidated balance sheet of Match included in the
Match Financial Statements filed with the SEC prior to the date of this
Agreement (other than any cash or cash equivalents to the extent used to fund
the Match Loan), and (ii) the following assets of any member of the IAC Group:
(A) all outstanding equity interests in each of the Exchangeable Notes Issuers
and all rights of any member of the IAC Group under the Exchangeable Notes, the
IAC Call Options and the IAC Warrants, (B) all outstanding equity interests in
the Match Merger Surviving Entity, (C) all outstanding equity interests in New
Match Merger Sub HoldCo, (D) the assets, properties, claims and rights set forth
on Section 13.03(a) of the Match Disclosure Letter and (E) (x) cash in an amount
equal to the unpaid Taxes that IAC or New Match will be obligated to pay to a
Governmental Authority within 30 days following the Mandatory Exchange Effective
Time with respect to any Pre-Deconsolidation Period (as such term is defined in
the Tax Matters Agreement), which amount shall be taken into account in
determining the Parties’ respective payment obligation pursuant to the Tax
Matters Agreement for such period and (y) all cash held by IAC as a withholding
agent or a fiduciary with respect to Taxes withheld but not yet remitted to a
Governmental Authority.

 



-97-

 

 

“New Match Claims” has the meaning as set forth in Section 10.01(a).

 

“New Match Common Stock” means the IAC Class M Common Stock as renamed pursuant
to the Post-Merger Amendments to the New Match Charter.

 

“New Match Common Stock Issuance” has the meaning as set forth in Section
5.04(c).

 

“New Match Exchange Fund” has the meaning as set forth in Section 3.01(j)(ii).

 

“New Match Group” means New Match and each Person that will be or is a
Subsidiary of New Match at or after the Mandatory Exchange Effective Time.

 

“New Match Indemnitees” has the meaning as set forth in Section 10.03.

 

“New Match Liabilities” means the following Liabilities of the Parties or any of
their Subsidiaries (in each case, whether or not such Liabilities mature, become
known, are asserted or foreseen, accrue or cease being contingent, in each case
before, at or after the Mandatory Exchange Effective Time):

 

(a)               all Liabilities included or reflected as liabilities or
obligations of Match on the most recent consolidated balance sheet of Match
included in the Match Financial Statements filed with the SEC prior to the
Closing; provided that the amounts set forth thereon with respect to any
Liabilities shall not be treated as minimum amounts or limitations on the amount
of such Liabilities that are included in the definition of New Match Liabilities
pursuant to this clause (a);

 

(b)               except for any New IAC Liability described in paragraph (c) of
the definition of New IAC Liability, all Liabilities relating to, arising out of
or resulting from actions, inactions, events, omissions, conditions, facts or
circumstances occurring or existing prior to the Mandatory Exchange Effective
Time, in each case to the extent that such Liabilities relate to, arise out of
or result from a member of the Match Group (including the direct or indirect
beneficial ownership by any member of the IAC Group of any equity interest of
any member of the Match Group), the businesses of a member of the Match Group or
a New Match Asset;

 

(c)               all Liabilities relating to, arising out of or resulting from
the Exchangeable Notes, the IAC Call Options or the IAC Warrants, including all
intercompany obligations of IAC to the Exchangeable Notes Issuers;

 

(d)               all Liabilities relating to, arising out of or resulting from
the Match Loan, Credit Facility Upsize and any Debt Financing pursuant to this
Agreement or the Transactions;

 



-98-

 

 

(e)               All Liabilities relating to, arising out of or resulting from
Discontinued Businesses of (x) any member of the Match Group, (y) IAC if the
applicable termination, divestiture or discontinuance occurs at or after the
Mandatory Exchange Effective Time or (z) any member of the IAC Group to the
extent that such termination, divestiture or discontinuance occurred prior to
the Mandatory Exchange Effective Time with respect to a Discontinued Business in
the dating industry;

 

(f)                all Liabilities relating to, arising out of or resulting from
the Match Actions;

 

(g)               any Match Liability as defined in the Master Transaction
Agreement as in effect as of the date hereof;

 

(h)               all Liabilities that are expressly provided by this Agreement
or any Ancillary Agreement as Liabilities to be assumed or retained by New Match
or any other member of the New Match Group following the Mandatory Exchange
Effective Time, and all agreements, obligations and Liabilities of Match or any
member of the New Match Group under this Agreement or any of the Ancillary
Agreements (with respect to any member of the New Match Group that was a member
of the IAC Group immediately prior to the Mandatory Exchange Effective Time, to
the extent to be performed or satisfied following the Mandatory Exchange
Effective Time); and

 

(i)                 all Liabilities arising out of claims made by any Third
Party against any member of the New IAC Group or any member of the New Match
Group to the extent relating to, arising out of or resulting from (i) a member
of the Match Group (including the direct or indirect beneficial ownership by any
member of the IAC Group of any equity interest of any member of the Match
Group), (ii) the businesses of a member of the Match Group or (iii) the New
Match Assets;

 

provided, that notwithstanding the foregoing or anything herein to the contrary,
all Match Transaction Liabilities shall be deemed to be New Match Liabilities.

 

“New Match Merger Sub” has the meaning as set forth in the Preamble.

 

“New Match Merger Sub HoldCo” means Valentine Merger Sub HoldCo LLC, a Delaware
limited liability company and a direct wholly owned Subsidiary of IAC.

 

“New Match Released Parties” has the meaning as set forth in Section 10.01(b).

 

“New Match Releasors” has the meaning as set forth in Section 10.01(a).

 

“New Match Transaction Liabilities” means all Transaction Liabilities arising
out of resulting (a) from any judicial decision assessing liability to any
member of the Match Group in connection with a Transaction Liability; or (b)
with respect to any member of the Match Group, its portion of any Transaction
Liabilities arising out of a settlement of any Action, subject to the terms of
this Agreement (including any right to consent to such a settlement).

 



-99-

 

 

“Non-IAC Match Shareholders” means the holders of shares of Match Capital Stock
other than (x) IAC and its wholly owned Subsidiaries or (y) any wholly owed
Subsidiary of Match.

 

“Notice Period” has the meaning as set forth in Section 10.04(b).

 

“Other IAC Party Stockholder Approvals” has the meaning as set forth in
Section 7.15.

 

“Parties” and “Party” have the meanings as set forth in the Preamble.

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity or any other entity, including any Governmental Authority.

 

“Post-Closing Requesting Party” has the meaning as set forth in Section
11.01(a)(ii).

 

“Post-Merger Amendments to the New Match Charter” means the amendments to the
certificate of incorporation of New Match in the form set forth on Exhibit
2.04(a) to this Agreement.

 

“Pre-Closing Requesting Party” has the meaning as set forth in Section
11.01(a)(i).

 

“Prime Rate” means the rate which JPMorgan Chase & Co. (or any successor thereto
or other major money center commercial bank agreed to by the Parties hereto)
announces from time to time as its prime lending rate, as in effect from time to
time.

 

“Privileged Information” shall mean any information, in written, oral,
electronic or other tangible or intangible forms, including without limitation
any communications by or to attorneys (including attorney-client privileged
communications), memoranda and other materials protected by the work product
doctrine, as to which a Party or any member of its Group would be entitled to
assert or have asserted a privilege or other similar protection, including the
attorney-client and work product privileges.

 

“Providing Party” has the meaning as set forth in Section 11.09.

 

“Real Estate Contribution Agreement” has the meaning as set forth in the
Recitals.

 

“Real Estate Contribution Closing” means the closing of the transactions
contemplated by the Real Estate Contribution Agreement.

 

“Real Estate Contribution Closing Date” means the date on which the Real Estate
Contribution Closing occurs.

 

“Reclassification” has the meaning as set forth in the Recitals.

 

“Reclassification Charter Amendments” means the Transaction-Related
Reclassification Charter Amendments and the amendments to the certificate of
incorporation of IAC in the form set forth on Exhibit 2.02(b) to this Agreement;
provided that if the approval described in Section 5.04(c)(ii) has not been
obtained upon a vote taken thereon at the IAC Stockholder Meeting duly convened
therefor or at any adjournment or postponement thereof, the term
“Reclassification Charter Amendments” shall subsequently mean only the
Transaction-Related Reclassification Charter Amendments.

 



-100-

 

 

“Reclassification Effective Time” shall have the meaning ascribed to it in the
Reclassification Charter Amendments.

 

“Reclassification Exchange Ratio” shall be calculated as set forth on Annex A to
this Agreement.

 

“Records” means all books, records and other documents, including all books of
account, stock records and ledgers, financial, accounting and personnel records,
files, invoices, customers’ and suppliers’ lists, other distribution lists,
operating, production and other manuals and sales and promotional literature, in
all cases, in any form or medium.

 

“Registration Statement” has the meaning as set forth in Section 7.01(a).

 

“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants or
attorneys.

 

“Requesting Party” means a Pre-Closing Requesting Party or a Post-Closing
Requesting Party, as the context requires.

 

“Responding Party” means, with respect to any Dispute, (i) if prior to the
Closing and the Claimant Party is a member of the IAC Group (other than any
member of the ANGI Group), any member of the Match Group, (ii) if prior to the
Closing and the Claimant Party is a member of the Match Group, any member of the
IAC Group (other than any member of the ANGI Group), (iii) if at or after the
Closing and the Claimant Party is a member of the New IAC Group (other than any
member of the ANGI Group), any member of the New Match Group and (iv) if at or
after the Closing and the Claimant Party is a member of the New Match Group, any
member of the New IAC Group (other than any member of the ANGI Group).

 

“Response” has the meaning as set forth in Section 12.02(a).

 

“Restricted Contracts” has the meaning as set forth in Section 1.02.

 

“Restricted Period” means the period beginning on the Closing Date and ending on
the second (2nd) anniversary of the Closing Date.

 

“Restructuring Effective Time” has the meaning as set forth in Section 1.01.

 

“Restructuring Transactions” has the meaning as set forth in Section 1.01.

 

“Restructuring Transfer Documents” has the meaning as set forth in
Section 1.05(a).

 

“SEC” means the U.S. Securities and Exchange Commission.

 



-101-

 



 

“Securities Act” means the Securities Act of 1933.

 

“Senior Party Representatives” has the meaning as set forth in Section 12.02(a).

 

“Separation Transactions” has the meaning as set forth in the Recitals.

 

“Shared Contract” has the meaning as set forth in Section 1.02.

 

“Specified Actions” means the Actions set forth in Section 13.03(c) of the IAC
Disclosure Letter.

 

“Specified Charter Amendment Provisions” means the provisions of the
Reclassification Charter Amendments and the Post-Merger Amendments to the New
Match Charter required to be presented separately on Match’s form of proxy to
the holders of Match Capital Stock under the applicable rules and regulations,
and interpretations and guidance with respect thereto, of the SEC.

 

“Stock Election Amount” means a fraction of a share of IAC Class M Common Stock
equal to the quotient, rounded to four decimal places, of (i) $3.00 divided by
(ii) the Match VWAP.

 

“Subleases” means the real property subleases to be entered into by New IAC (or
the applicable member of its Group) and New Match (or the applicable member of
its Group) on the Real Estate Contribution Closing Date pursuant to the Real
Estate Contribution Agreement.

 

“Subsidiary” of any Person means any partnership, corporation, trust, joint
venture, unincorporated organization, limited liability entity or other legal
entity of which an amount of the securities or interests having by the terms
thereof voting power to elect at least a majority of the board of directors or
other analogous governing body of such entity (or, if there are no such voting
securities or voting interests, of which at least a majority of the equity
interests) is directly or indirectly owned or controlled by such first Person,
or the general partner of which is such first Person.

 

“Subsidiary Exchange” means the exchange of Subsidiary-Held IAC Securities for
New IAC Voting Preferred Stock as described in Exhibit 1.01 to this Agreement.
“Subsidiary-Held IAC Securities” has the meaning as set forth in Exhibit 1.01 to
this Agreement.

 

“Tax Matters Agreement” means the tax matters agreement, substantially in the
form attached as Exhibit 13.03(b) to this Agreement, to be entered into by New
IAC and IAC at or prior to the Mandatory Exchange Effective Time.

 

“Taxes” means all forms of taxation imposed, or required to be collected or
withheld, together with any related interest, penalties and other additional
amounts.

 

“Third Party” means a Person (i) that is not a Party to this Agreement, other
than a member of the Match Group, IAC Group, New Match Group or New IAC Group
and (ii) that is not an Affiliate thereof.

 



-102-

 

 

“Third Party Claim” has the meaning as set forth in Section 10.04(b).

 

“Transaction Documents” means this Agreement and the Ancillary Agreements.

 

“Transaction Liabilities” means all Liabilities arising out of or resulting from
any Action relating to this Agreement, the Transactions or the other
transactions contemplated by this Agreement, which Action is a direct or
derivative fiduciary claim brought by a Match Holder or an IAC Holder and is
made against any member of the IAC Group or any member of the Match Group or
their respective current or former directors, officers or stockholders, other
than any costs of defense or investigation of such Action.

 

“Transaction Litigation” has the meaning as set forth in Section 7.16.

 

“Transaction-Related Reclassification Charter Amendments” means the amendments
to the certificate of incorporation of IAC in the form set forth on Exhibit
2.02(a) to this Agreement.

 

“Transactions” has the meaning as set forth in the Recitals.

 

“Transfer Time” has the meaning as set forth in Section 7.24.

 

“Transferred Employees” has the meaning as set forth in Section 7.24(a).

 

“Transition Services Agreement” has the meaning as set forth in Section 7.21(a).

 

“Voting IAC Debt” has the meaning as set forth in Section 5.02(b).

 

“Voting Match Debt” has the meaning as set forth in Section 4.02.

 

“Willful Breach” means a material breach that is the result of an intentional
act or failure to act by a Party with actual knowledge that the taking of
such act or failure to act would be a material breach of this Agreement.

 

SECTION 13.04            Counterparts. This Agreement and each Ancillary
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties thereto and delivered
to the other party.

 

SECTION 13.05            Entire Agreement; Coordination. This Agreement, the
Ancillary Agreements, and the Schedules, Exhibits and Annexes hereto and thereto
and the specific agreements contemplated hereby or thereby contain the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all previous agreements, oral or written, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter. In the event of any inconsistency between this Agreement and the
Ancillary Agreements with respect to matters addressed in the Ancillary
Agreements, the provisions of the Ancillary Agreements shall control. For the
avoidance of doubt, the allocation of Taxes (whether in respect of liabilities,
refund or otherwise), indemnification for Taxes, control of Tax proceedings,
exchange of Tax information and the retention of Tax records shall be governed
exclusively by the Tax Matters Agreement.

 



-103-

 

 

SECTION 13.06        Construction.

 

(a)               In this Agreement and each of the Ancillary Agreements, unless
a clear contrary intention appears:

 

(i)               the singular number includes the plural number and vice versa;

 

(ii)              reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement or the relevant Ancillary Agreement, and reference
to a Person in a particular capacity excludes such Person in any other capacity
or individually;

 

(iii)             reference to any gender includes each other gender;

 

(iv)             reference to any agreement, document or instrument means such
agreement, document or instrument as amended, modified, supplemented or
restated, and in effect from time to time in accordance with the terms thereof
subject to compliance with the requirements set forth herein or in the relevant
Ancillary Agreement;

 

(v)              reference to any applicable Law means such applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any applicable
Law means that provision of such applicable Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision;

 

(vi)             “herein,” “hereby,” “hereunder,” “hereof,” “hereto” and words
of similar import shall be deemed references to this Agreement and not to any
particular article, section or other provision hereof or thereof;

 

(vii)            “including” (and with correlative meaning “include”) means
including, without limiting the generality of, any description preceding such
term;

 

(viii)           the Table of Contents and headings are for convenience of
reference only and shall not affect the construction or interpretation hereof or
thereof;

 

(ix)              with respect to the determination of any period of time,
“from” means “from and including” and “to” means “to but excluding;”

 

(x)               references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto;

 

(xi)             where any provision of this Agreement otherwise requires any
Party to cause a member or members of its Group or any Affiliate of such Party
or such member(s) to take or refrain from taking an action, or permit or not
permit a member or members of its Group or any such Affiliate to take or fail to
take an action, no such action on the part of such Party shall be required with
respect to any member of the ANGI Group;

 



-104-

 

 

(xii)          the words “made available to IAC” and words of similar import
refer to documents delivered in person or electronically to IAC or its
Representatives or filed with, or furnished to, the SEC by Match and publicly
available prior to the date of this Agreement; and

 

(xiii)        the words “made available to Match” and words of similar import
refer to documents delivered in person or electronically to Match or its
Representatives or filed with, or furnished to, the SEC by IAC and publicly
available prior to the date of this Agreement.

 

(b)               Any matter disclosed in any section of the Match Disclosure
Letter or the IAC Disclosure Letter shall qualify the correspondingly numbered
representation and warranty or covenant and any other representation and
warranty or covenant of Match or, as applicable, IAC to the extent that the
relevance of any such disclosure to such other representation and warranty or
covenant is reasonably apparent from the face of such disclosure.

 

(c)               This Agreement and the Ancillary Agreements shall be deemed to
be the joint work product of the Parties and any rule of construction that a
document shall be interpreted or construed against a drafter of such document
shall not be applicable.

 

SECTION 13.07            Signatures. Each of the Parties acknowledges that it
and the other Parties (and the other members of their respective Groups) may
execute certain of the Ancillary Agreements by facsimile, stamp or mechanical
signature. Each of the Parties expressly adopts and confirms each such
facsimile, stamp or mechanical signature made in its respective name (or that of
the applicable member of its Group) as if it were a manual signature, agrees
that it will not assert that any such signature is not adequate to bind such
Party to the same extent as if it were signed manually and agrees that at the
reasonable request of the other Party at any time it will as promptly as
reasonably practicable cause each such Ancillary Agreement to be manually
executed (any such execution to be as of the date of the initial date thereof).

 

SECTION 13.08            Assignability. Except as set forth in any Ancillary
Agreement, this Agreement and each Ancillary Agreement shall be binding upon and
inure to the benefit of the Parties hereto and thereto, respectively, and their
respective successors and assigns; provided, however, that except as
specifically provided in any Ancillary Agreement, no Party hereto or thereto may
assign its respective rights or delegate its respective obligations under this
Agreement or any Ancillary Agreement without the express prior written consent
of the other parties hereto or thereto.

 

SECTION 13.09            Third Party Beneficiaries. Except for (i) the
indemnification rights under this Agreement of any New Match Indemnitee or any
New IAC Indemnitee in their respective capacities as such, (ii) the release
under Section 10.01 of any Person provided therein, (iii) the rights of the D&O
Indemnified Parties under the provisions of Section 7.06 and (iv) as
specifically provided in any Ancillary Agreement:

 

(a)               the provisions of this Agreement and each Ancillary Agreement
are solely for the benefit of the parties hereto and thereto and their
respective successors and permitted assigns and are not intended to confer upon
any Person, except the parties hereto and thereto and their respective
successors and permitted assigns, any rights or remedies hereunder; and

 

(b)               there are no third party beneficiaries of this Agreement or
any Ancillary Agreement; and neither this Agreement nor any Ancillary Agreement
shall provide any Third Party with any remedy, claim, liability, reimbursement,
claim of action or other right in excess of those existing without reference to
this Agreement or any Ancillary Agreement.

 



-105-

 

 

SECTION 13.10            Payment Terms.

 

(a)               Except as expressly provided to the contrary in this Agreement
or in any Ancillary Agreement, any amount to be paid or reimbursed by one Party
to the other under this Agreement shall be paid or reimbursed hereunder within
thirty (30) days after presentation of an invoice or a written demand therefor
and setting forth, or accompanied by, reasonable documentation or other
reasonable explanation supporting such amount.

 

(b)               Except as expressly provided to the contrary in this Agreement
or in any Ancillary Agreement, any amount not paid when due pursuant to this
Agreement (and any amount billed or otherwise invoiced or demanded and properly
payable that is not paid within sixty (60) days of such bill, invoice or other
demand) shall bear interest at a rate per annum equal to the Prime Rate plus 2%
(or the maximum legal rate, whichever is lower), calculated for the actual
number of days elapsed, accrued from the date on which such payment was due up
to the date of the actual receipt of payment.

 

SECTION 13.11            Governing Law; Jurisdiction. Except as set forth
in Article XII, this Agreement and each Ancillary Agreement, shall be governed
by and construed and interpreted in accordance with the internal laws of the
State of Delaware, irrespective of the choice of laws principles of the State of
Delaware, as to all matters, including matters of validity, construction,
effect, enforceability, performance and remedies

 

SECTION 13.12            Enforcement; Master Transaction Agreement.

 

(a)               The Parties agree that irreparable damage would occur in the
event that any of the provisions of any Transaction Document were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, subject to the provisions of Article XII, the Parties
shall be entitled to an injunction or injunctions to prevent breaches of any
Transaction Document and to enforce specifically the terms and provisions of
each Transaction Document in the Chancery Court of the State of Delaware or, if
the Chancery Court declines to accept jurisdiction over a particular matter, in
any state or federal court within the State of Delaware, this being in addition
to any other remedy to which they are entitled at law or in equity.

 

(b)               For the avoidance of doubt, the dispute resolution provisions
of Article XII of the Master Transaction Agreement shall not be deemed to apply
to any disputes, controversies or claims (whether sounding in contract, tort or
otherwise) that may arise out of or relate to, or arise under or in connection
with this Agreement or any Ancillary Agreement, or the transactions contemplated
hereby or thereby (including all actions taken in furtherance of the
transactions contemplated hereby or thereby on or prior to the date hereof). IAC
and Match hereby agree that the Master Transaction Agreement shall terminate as
of, and have no further effect from and after, the Match Merger Effective Time.

 

SECTION 13.13            Severability.

 

(a)               If any provision of this Agreement or any Ancillary Agreement
or the application thereof to any Person or circumstance is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or thereof, or the application of such provision to
Persons or circumstances or in jurisdictions other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby or thereby,
as the case may be, is not affected in any manner adverse to any party hereto or
thereto.  Upon such determination, the relevant Parties shall negotiate in good
faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties.

 

(b)       It is the express intention of the Parties that the economic and other
material terms of the transactions contemplated by this Agreement are
fundamental to the entire agreement of the Parties and their determination to
enter into this Agreement. In the event that a court issues an order or judgment
to alter such terms, whether by damages award, reformation or otherwise, the
Parties will work together to agree to modifications of this Agreement that
result in the Parties and their respective stockholders being in the same
position they would have been absent such judgment. In the event such
modifications are not achievable or are not mutually agreed, if the Closing has
not occurred, this Agreement shall terminate and the Transactions shall not be
consummated.

 



-106-

 

 

SECTION 13.14            Waivers of Defaults; Conflicts.

 

(a)               Waiver by any Party of any default by another Party of any
provision of this Agreement or any Ancillary Agreement shall not be deemed a
waiver by the waiving Party of any subsequent or other default, nor shall it
prejudice the rights of any other Party.  No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

(b)               Each of the Parties acknowledges that certain members of their
respective Groups are currently represented by (or have been represented by)
IAC’s outside counsel in various matters.  Match waives and will not assert, and
agrees to cause its Affiliates, including New Match and every other member of
the New Match Group, to waive and not to assert, any conflict of interest
arising out of, or relating to, (i) such common representation or (ii) any
representation by Wachtell, Lipton, Rosen & Katz or Morris, Nichols, Arsht &
Tunnell LLP after the Mandatory Exchange Effective Time of New IAC, any member
of the New IAC Group, any of their Affiliates or any director, officer, employee
or shareholder of any such Person in any matter involving this Agreement, the
Ancillary Agreements or any other agreements or transactions contemplated
hereby, thereby or otherwise related hereto or thereto.

 

SECTION 13.15            Amendments. No provisions of this Agreement or any
Ancillary Agreement shall be deemed waived, amended, supplemented or modified by
any Party, unless such waiver, amendment, supplement or modification is in
writing and signed by the authorized representative of the Party against whom it
is sought to enforce such waiver, amendment, supplement or modification.

 

[Remainder of page intentionally left blank]

 



-107-

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

  IAC/InterActiveCorp       By: /s/ Gregg Winiarski     Name: Gregg Winiarski  
  Title: Executive Vice President,
General Counsel and Secretary
      IAC Holdings, Inc.

 

  By: /s/ Gregg Winiarski     Name: Gregg Winiarski     Title: Executive Vice
President,
General Counsel and Secretary
          Valentine Merger Sub LLC

 

  By: /s/ Gregg Winiarski     Name: Gregg Winiarski     Title: Vice President
and Secretary
          Match Group, Inc.

 

  By: /s/ Gary Swidler     Name: Gary Swidler     Title: Chief Financial Officer

 

[Signature Page to Transaction Agreement]

 



 

 

  

Annex A

 

Reclassification Exchange Ratio Calculation1

 

“Reclassification Exchange Ratio” means a fraction, rounded to four decimal
places, (i) the numerator of which is (a) the IAC Owned Match Share Number, plus
(b) the Tax Attribute Adjustment Number, less (c) the Exchangeable Notes Share
Adjustment Number, less (d) the Equity Sale Adjustment Number, less (e) the IAC
Equity Awards Adjustment Number, and less (f) the Match Stock Elections
Adjustment Number, and (ii) the denominator of which is the IAC Outstanding
Share Number.

 

* * * *

 

“2022 IAC Call Option Measured Day Valuation” means, for a Measured Day, an
amount equal to the sum of the Call Option Calculations in respect of the 2022
IAC Call Options on such Measured Day.

 

“2022 IAC Warrant Measured Day Valuation” means, for a Measured Day, an amount
equal to the sum of the Warrant Calculations in respect of the 2022 IAC Warrants
on such Measured Day.

 

“2022 Option Tranche” means the 2022 IAC Call Options and the 2022 IAC Warrants.

 

“2026 IAC Call Option Measured Day Valuation” means, for a Measured Day, an
amount equal to the sum of the Call Option Calculations in respect of the 2026
IAC Call Options on such Measured Day.

 

“2026 IAC Warrant Measured Day Valuation” means, for a Measured Day, an amount
equal to the sum of the Warrant Calculations in respect of the 2026 IAC Warrants
on such Measured Day.

 

“2026 Option Tranche” means the 2026 IAC Warrants and the 2026 IAC Call Options.

 

“2030 IAC Call Option Measured Day Valuation” means, for a Measured Day, an
amount equal to the sum of the Call Option Calculations in respect of the 2030
IAC Call Options on such Measured Day.

 

“2030 IAC Warrant Measured Day Valuation” means, for a Measured Day, an amount
equal to the sum of the Warrant Calculations in respect of the 2030 IAC Warrants
on such Measured Day.

 

“2030 Option Tranche” means the 2030 IAC Warrants and the 2030 IAC Call Options.

 

“Acceptance Deadline” means 5:00 p.m., New York City time, on the second Nasdaq
trading day following the Measurement Date, or such other date and time as IAC
and Match may agree.

 



 

 

1 Capitalized terms used and not defined in this Annex A have the meaning given
such terms in the Agreement.

 



 

 

 

“Agreed Call Volatility Input” for a specified Option Tranche means the Call
Volatility Input for such Option Tranche calculated using a methodology based on
such Agreeing Dealer’s existing IAC Call Option volatility plus a listed option
volatility differential between Match and IAC for each respective Option
Tranche.

 

“Agreed Warrant Strike Price Input” for a specified Option Tranche means the
Warrant Strike Price Input for such Option Tranche calculated using the
Volatility Methodology.

 

“Agreed Warrant Volatility Input” for a specified Option Tranche means the
Warrant Volatility Input for such Option Tranche calculated using a methodology
based on such Agreeing Dealer’s existing IAC Warrant option volatility plus a
listed option volatility differential between Match and IAC for each respective
Option Tranche.

 

“Agreement” means the Transaction Agreement to which this Annex A is annexed.

 

“Calculation Agents” means two financial institutions as mutually agreed by IAC
and Match.

 

“Call Option Calculation” on a Measured Day in respect of an IAC Call Option,
means the value of such IAC Call Option provided to IAC and Match by a
Calculation Agent and confirmed by IAC and Match, calculated using the
Black-Scholes option pricing valuation model (it being understood that the
inputs to such Black-Scholes option pricing valuation model shall be reasonably
determined by the Calculation Agents, acting together; provided, that, (i) if a
Volatility Agreement has not been agreed with respect to the applicable Option
Tranche, the value of the “volatility” input to such Black-Scholes option
pricing valuation model (such value, the “Call Volatility Input”) for the
purposes of the calculation of the value of each of the IAC Call Options within
such Option Tranche shall be 44.0% (the “Call Backstop Input”), and (ii) if a
Volatility Agreement has been agreed with respect to such Option Tranche, (a)
the Call Volatility Input for the purposes of the calculation of the value of
each of the IAC Call Options within such Option Tranche with a counterparty that
is an Agreeing Dealer shall be the Agreed Call Volatility Input for such Option
Tranche for such Agreeing Dealer, and (b) the Call Volatility Input for the
purposes of the calculation of the value of each of the IAC Call Options within
such Option Tranche with a counterparty that is a Declining Dealer shall be the
Call Backstop Input).

 

“Equity Sale Adjustment Number” means the number of shares of IAC Class M Common
Stock sold pursuant to the IAC Class M Equity Offering.

 

“Exchangeable Notes Calculation” means, on a Measured Day, in respect of the
2022 Exchangeable Notes, the 2026 Exchangeable Notes or the 2030 Exchangeable
Notes, as applicable, the product of (i) the average of the Mid-Market Price for
such series of notes as of 5:00 p.m. New York City time (expressed as a
percentage of notional amount for such series of notes) provided to IAC and
Match by each of the Calculation Agents on such Measured Day and (ii) the
aggregate principal amount of such series of notes outstanding on such Measured
Day.

 

“Exchangeable Notes Net Valuation” means an amount equal to (i) the Exchangeable
Notes Valuation, minus (ii) the IAC Call Option Valuation, plus (iii) the IAC
Warrant Valuation, plus (iv) the Liquidity Adjustment Amount.

 

“Exchangeable Notes Share Adjustment Cap” means (i) the Exchangeable Notes Net
Valuation, divided by (ii) the Match Cap Per Share Price.

 

“Exchangeable Notes Share Adjustment Floor” means (i) the Exchangeable Notes Net
Valuation, divided by (ii) the Match Floor Per Share Price.

 

“Exchangeable Notes Share Adjustment Number” means the quotient, rounded to the
nearest whole number, of (i) the Exchangeable Notes Net Valuation, divided by
(ii) the Match VWAP; provided that (a) if the Uncollared Exchangeable Notes
Share Adjustment Number exceeds the Exchangeable Notes Share Adjustment Cap and,
by written notice given to IAC prior to the Acceptance Deadline, Match shall
have accepted the use of the Exchangeable Notes Share Adjustment Cap as the
Exchangeable Notes Share Adjustment Number, the Exchangeable Notes Share
Adjustment Number shall equal the Exchangeable Notes Share Adjustment Cap,
rounded to the nearest whole number, and (b) if the Uncollared Exchangeable
Notes Share Adjustment Number is less than the Exchangeable Notes Share
Adjustment Floor and, by written notice given to Match prior to the Acceptance
Deadline, IAC shall have accepted the use of the Exchangeable Notes Share
Adjustment Floor as the Exchangeable Notes Share Adjustment Number, the
Exchangeable Notes Share Adjustment Number shall equal the Exchangeable Notes
Share Adjustment Floor, rounded to the nearest whole number.

 



-2-

 

 

“Exchangeable Notes Valuation” means the sum of (i) the average of the
Exchangeable Notes Calculation in respect of the 2022 Exchangeable Notes on each
Measured Day over the Measurement Period, plus (ii) the average of the
Exchangeable Notes Calculation in respect of the 2026 Exchangeable Notes on each
Measured Day over the Measurement Period, plus (iii) the average of the
Exchangeable Notes Calculation in respect of the 2030 Exchangeable Notes on each
Measured Day over the Measurement Period.

 

“IAC Call Option Valuation” means the sum of (i) the average of the 2022 IAC
Call Option Measured Day Valuation on each Measured Day over the Measurement
Period, plus (ii) the average of the 2026 IAC Call Option Measured Day Valuation
on each Measured Day over the Measurement Period, plus (iii) the average of the
2030 IAC Call Option Measured Day Valuation on each Measured Day over the
Measurement Period.

 

“IAC Equity Awards Adjustment Number” means the quotient, rounded to the nearest
whole number, of (i) the IAC Option Charge divided by (ii) the Match VWAP.

 

“IAC Option Charge” means the product of (i) the IAC Service Provider Option
Value and (ii) the Option Value Allocation Ratio and (iii) 0.4075.

 

“IAC Outstanding Share Number” means the aggregate number of shares of IAC
Common Stock and IAC Class B Common Stock outstanding immediately prior to the
Reclassification Effective Time.

 

“IAC Owned Match Share Number” means the aggregate number of shares of Match
Common Stock and Match Class B Common Stock held by any member of the IAC Group
immediately prior to the Reclassification Effective Time.

 

“IAC Service Provider Option Value” means (i) the product of (a) the total
number of shares of IAC Common Stock subject to IAC Options issued prior to the
date of the Agreement and held by current and former employees of IAC and its
Subsidiaries (excluding current and former employees of Match and its
Subsidiaries) as of the Measurement Date (“IAC Service Provider Options”) and
(b) the IAC VWAP, less (ii) the sum of the exercise prices required to exercise
all IAC Service Provider Options; provided that if such product is a negative
number, IAC Service Provider Option Value means $0.00.

 

“IAC VWAP” means the average, rounded to four decimal places, of the daily
dollar-volume-weighted average price for IAC Common Stock, as reported by
Bloomberg, L.P. through its “IAC Equity AQR” function for the time period 9:30
a.m. through 4:00 p.m. (or if such function or service ceases to exist, any
substitute function or service mutually agreed between Match and IAC) on each
Measured Day over the Measurement Period.

 

“IAC Warrant Valuation” means the sum of (i) the average of the 2022 IAC Warrant
Measured Day Valuation on each Measured Day over the Measurement Period, plus
(ii) the average of the 2026 IAC Warrant Measured Day Valuation on each Measured
Day over the Measurement Period, plus (iii) the average of the 2030 IAC Warrant
Measured Day Valuation on each Measured Day over the Measurement Period.

 

“Liquidity Adjustment Amount” means $8,000,000.

 

“Match Cap Per Share Price” means $50.9493.

 

“Match Floor Per Share Price” means $84.9155.

 

“Match Reclassification Consideration Value” means the product of (i) the Match
VWAP and (ii) the Reclassification Exchange Ratio calculated without regard to
clause (i)(e) thereof.

 



-3-

 

 

“Match Stock Elections Adjustment Number” means (i) the aggregate number of IAC
Class M Shares issuable pursuant to Section 2.03(d)(i) of the Agreement in
respect of Match All-Stock Electing Shares and Match Non-Electing Shares (for
the avoidance of doubt, giving effect to Section 3.01(e)(ii) of the Agreement),
less (ii) the aggregate number of Match All-Stock Electing Shares and Match
Non-Electing Shares.

 

“Match VWAP” means (i) the average, rounded to four decimal places, of the daily
dollar-volume-weighted average price for Match Common Stock, as reported by
Bloomberg, L.P. through its “MTCH Equity AQR” function for the time period 9:30
a.m. through 4:00 p.m. (or if such function or service ceases to exist, any
substitute function or service mutually agreed between Match and IAC) on each
Measured Day over the Measurement Period, less (ii) $3.00.

 

“Measured Day” means each of the ten (10) NASDAQ trading days during the
Measurement Period.

 

“Measurement Date” means the fifth NASDAQ trading day immediately preceding the
Closing Date.

 

“Measurement Period” means the ten (10) consecutive NASDAQ trading days ending
on the Measurement Date.

 

“Mid-Market Price” means the average of the “bid” and “ask” price.

 

“Option Tranche” means each of the 2022 Option Tranche, the 2026 Option Tranche
and the 2030 Option Tranche.

 

“Option Value Allocation Ratio” means (i) the Match Reclassification
Consideration Value, divided by (ii) IAC VWAP.

 

“Tax Attributes Adjustment Number” means (i) $52 million, divided by (ii) the
Match VWAP, rounded to the nearest whole number.

 

“Uncollared Exchangeable Notes Share Adjustment Number” means (i) the
Exchangeable Notes Net Valuation, divided by (ii) the Match VWAP, rounded to the
nearest whole number.

 

“Volatility Agreement” means, for any Option Tranche, an agreement by one or
more dealers that are collectively counterparty to greater than 50% of the
notional amount of the options within such Option Tranche (such dealers, the
“Agreeing Dealers”, and the dealers for each of the options within such Option
Tranche other than the Agreeing Dealers, the “Declining Dealers”) in respect of
such Option Tranche with IAC to use an agreed methodology (such methodology as
applicable to such Option Tranche, the “Volatility Methodology”) to calculate
the Warrant Strike Price Input.

 

“Warrant Calculation” on a Measured Day in respect of an IAC Warrant, means the
value of such IAC Warrants provided to IAC and Match by a Calculation Agent and
confirmed by IAC and Match, calculated using the Black-Scholes option pricing
valuation model (it being understood that the inputs to such Black-Scholes
option pricing valuation model shall be reasonably determined by the Calculation
Agents acting together; provided, that, (i) if a Volatility Agreement has not
been agreed with respect to the applicable Option Tranche, (a) the value of the
“volatility” input to such Black-Scholes option pricing valuation model (such
value, the “Warrant Volatility Input”) for the purposes of the calculation of
the value of each of the IAC Warrants within such Option Tranche shall be 43.0%
(the “Warrant Backstop Volatility Input”) and (b) the value of the “strike
price” input to the Black-Scholes option pricing valuation model (such value,
the “Warrant Strike Price Input”) for the purposes of the calculation of the
value of each of the IAC Warrants within such Option Tranche shall be the
“strike price” as defined by the applicable confirmation for such IAC Warrant
(the “Warrant Backstop Strike Price Input”), and (ii) if a Volatility Agreement
has been agreed with respect to such Option Tranche (a)(I) the Warrant
Volatility Input for the purposes of the calculation of the value of each of the
IAC Warrants within such Option Tranche with a counterparty that is an Agreeing
Dealer shall be the Agreed Warrant Volatility Input for such Option Tranche for
such Agreeing Dealer and (II) the Warrant Strike Price Input for the purposes of
the calculation of the value of each of the IAC Warrants within such Option
Tranche with a counterparty that is an Agreeing Dealer shall be the Agreed
Warrant Strike Price Input for such Option Tranche for such Agreeing Dealer, and
(b) (I) the Warrant Volatility Input for the purposes of the calculation of the
value of each of the IAC Warrants within such Option Tranche with a counterparty
that is a Declining Dealer shall be the Warrant Backstop Volatility Input and
(II) the Warrant Strike Price Input for the purposes of the calculation of the
value of each of the IAC Warrants within such Option Tranche with a counterparty
that is a Declining Dealer shall be the Warrant Backstop Strike Price Input).

 





-4-

 

 

EXHIBIT 7.21(A)

 



 

 

FORM OF

TRANSITION SERVICES AGREEMENT

 

BY AND BETWEEN

 

IAC/INTERACTIVECORP

 

AND

 

IAC HOLDINGS, INC.

 

DATED AS OF [●], 2020

 



 

 



 



 

 



 

Table of Contents

 

Page

 

Article I Definitions 1 Section 1.1 Defined Terms 1 Section 1.2 Interpretation;
Schedules 3 Article II Agreement to Provide and Receive Services 3 Section 2.1
Provision of Services 3 Section 2.2 Shared Contracts 5 Section 2.3 Access 5
Section 2.4 Books and Records 5 Article III Services; Payment; Independent
Contractor 6 Section 3.1 Service Quality 6 Section 3.2 Payment 7 Section 3.3
Sales Taxes 7 Section 3.4 Uses of Services 7 Section 3.5 No Violation of Laws 8
Section 3.6 Provision of Services 8 Article IV Term of Services 8 Section 4.1
Term 8 Section 4.2 Term Extensions 9 Article V Force Majeure 9 Section 5.1 Force
Majeure Event 9 Section 5.2 Consequences of Force Majeure Event 10 Article VI
Limitation of Liability; Indemnification 10 Section 6.1 Consequential and Other
Damages 10 Section 6.2 Limitation of Liability 10 Section 6.3 Indemnity 10
Section 6.4 Notice of Claims 11 Section 6.5 Indemnification Procedures 11
Section 6.6 Obligation to Correct or Reperform 11

 



 i



 

 

 

  Page Article VII Termination 11 Section 7.1 Termination 11 Section 7.2 Breach
of Agreement 12 Section 7.3 Sums Due; Effect of Termination 12 Section 7.4
Survival 13 Article VIII Miscellaneous 13 Section 8.1 Ownership of Intellectual
Property and Work Product 13 Section 8.2 Incorporation of Transaction Agreement
Provisions 14

 



 ii



 

 

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT, dated as of [●], 2020, is entered into by
and between IAC/InterActiveCorp , a Delaware corporation (“New Match”), and IAC
Holdings, Inc., a Delaware corporation (“New IAC”). New Match and New IAC are
sometimes hereinafter collectively referred to as the “Parties” and individually
as a “Party.”

 

RECITALS:

 

WHEREAS, New Match and New IAC are parties to that certain Transaction
Agreement, dated as of December 19, 2019, by and among New Match, Match Group,
Inc., a Delaware corporation (“Match”), Valentine Merger Sub LLC, a Delaware
limited liability company (“New Match Merger Sub”) and New IAC (the “Transaction
Agreement”); and

 

WHEREAS, the Transaction Agreement provides that, in connection with the
consummation of the transactions contemplated thereby, the Parties shall enter
into this Agreement to provide for certain services and other arrangements
between New IAC and/or the other members of the New IAC Group, on the one hand,
and New Match and/or the other members of the New Match Group, on the other
hand, all as more fully described herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and intending to be legally bound hereby, the Parties hereby
agree as follows:

 

Article I

Definitions

 

Section 1.1      Defined Terms. For the purposes of this Agreement, (a) unless
otherwise defined herein capitalized terms used herein shall have the meanings
assigned to them in the Transaction Agreement and (b) the following terms shall
have the meanings hereinafter specified:

 

“Agreement” shall mean this Transition Services Agreement, including the
Schedules hereto, as the same may be amended, supplemented or otherwise modified
from time to time.

 

“Fee” shall have the meaning set forth in Section 2.1(c).

 

“Force Majeure Event” shall have the meaning set forth in Section 5.1.

 



 1



 

 

 

“IAC Business” shall mean any line of business that was carried out by any
member of the IAC Group during the Reference Period other than the Match
Business.

 

“IAC Provider” shall have the meaning set forth in Section 2.1(a).

 

“IAC Services” shall have the meaning set forth in Section 2.1(a).

 

“Intellectual Property” means any and all common law or statutory rights
anywhere in the world arising under or associated with: (i) patents, patent
applications, statutory invention registrations, registered designs, and similar
or equivalent rights in inventions and designs, and all rights therein provided
by international treaties and conventions; (ii) copyrights and any other
equivalent rights in works of authorship (including rights in software as a work
of authorship) and any other related rights of authors; (iii) trade secrets and
industrial secret rights, and rights in know-how, data, and confidential or
proprietary business or technical information that derives independent economic
value, whether actual or potential, from not being known to other persons; and
(iv) other similar or equivalent intellectual property rights anywhere in the
world.

 

“Match Business” shall mean any line of business that was carried out by the
Match Group during the Reference Period.

 

“Match Provider” shall have the meaning set forth in Section 2.1(a).

 

“Match Services” shall have the meaning set forth in Section 2.1(a).

 

“New IAC” shall have the meaning set forth in the preamble of this Agreement.

 

“New Match” shall have the meaning set forth in the preamble of this Agreement.

 

“Omitted Services” shall have the meaning set forth in Section 2.1(b).

 

“Parties” and “Party” shall have the meaning set forth in the preamble of this
Agreement.

 

“Pricing Addendum” has the meaning set forth in Section 3.2.

 

“Provider” shall have the meaning set forth in Section 2.1(a).

 

“Recipient” shall mean New Match or any of the other members of the New Match
Group, in its capacity as a recipient of Services hereunder, as described on
Schedule A, or New IAC or any of the other members of the New IAC Group, in its
capacity as a recipient of Services hereunder, as described on Schedule B.

 



 2



 

 

 

“Reference Period” shall mean the twelve (12)-month period preceding the date of
the Transaction Agreement.

 

“Sales Taxes” shall have the meaning set forth in Section 3.3.

 

“Services” shall have the meaning set forth in Section 2.1(a).

 

“Shared Contracts” shall have the meaning set forth in Section 2.2(a).

 

“Term” shall have the meaning set forth in Section 4.1.

 

“Transaction Agreement” shall have the meaning set forth in the recitals of this
Agreement.

 

Section 1.2     Interpretation; Schedules. When a reference is made in this
Agreement to a Section or a Schedule, such reference shall be to a Section of,
or a Schedule to, this Agreement unless otherwise indicated. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein shall mean such agreement,
instrument or statute as from time to time amended, modified or supplemented.
References to a Person are also to its permitted successors and assigns and, in
the case of an individual, to his or her heirs and estate, as applicable.

 

Article II

Agreement to Provide and Receive Services

 

Section 2.1     Provision of Services.

 

(a)               On the terms and subject to the conditions contained herein,
New IAC shall provide, or shall cause the other members of the New IAC Group
(such members of the New IAC Group, together with New IAC, collectively referred
to as the “IAC Providers”) to provide, to New Match (or another member of the
New Match Group designated by New Match) the services listed on Schedule A (the
“IAC Services”). On the terms and subject to the conditions contained herein,
New Match shall provide, or shall cause the other members of the New Match Group
(such members of the New Match Group, together with New Match, collectively
referred to as the “Match Providers” and, together with the IAC Providers, the
“Providers”) to provide, to New IAC (or another member of the New IAC Group
designated by New IAC) the services listed on Schedule B (the “Match Services”
and, together with the IAC Services and any Omitted Services added to Schedule A
or Schedule B pursuant to paragraph (b) below, the “Services”).

 



 3



 

 

 

(b)               In the event that New Match or New IAC desires to have the
applicable Provider provide services that are not set out on Schedule A or
Schedule B (as applicable) (other than because it was specifically agreed that
such services would not be provided under this Agreement) but were provided by
such Provider to the Match Business or the IAC Business (as applicable) during
the Reference Period (“Omitted Services”), and such Recipient requests, within
ninety (90) days following the Closing Date, that such Provider provide such
Omitted Services, the Parties shall negotiate in good faith to attempt to reach
mutually agreed terms for the provision of such Omitted Service. If agreement is
reached, the Parties shall promptly enter into an amendment to this Agreement
amending Schedule A or Schedule B (as applicable) to reflect such Omitted
Service and such Omitted Service shall be deemed to be part of this Agreement
and the Services from and after the date of such amendment.

 

(c)               Each Service shall be provided to a Recipient in exchange for
the fee set forth on Schedule A or Schedule B (as applicable) with respect to
such Service (a “Fee”), which Fee shall be equal to the Provider’s calculation,
based upon commercially reasonable metrics, of the actual cost, without mark-up,
of providing the Service to the Match Business or the IAC Business (as
applicable). Except to the extent included in the Fees or as otherwise set forth
in Schedule A or Schedule B (as applicable), Recipient shall reimburse Provider
for any reasonable incremental and documented out-of-pocket expenses incurred by
Provider’s personnel in connection with performing the Services. Except as set
forth in Schedule A or Schedule B (as applicable), for any Service where the Fee
for the Services is expressed as a specified dollar amount per month, if such
Services are provided for only a portion of the month, including as a result of
circumstances described in Section 3.1(a) or Article V, the Fees for such
Services shall be prorated to reflect the number of days such Services were
actually provided during such month on the basis of a thirty (30)-day month.
Notwithstanding the foregoing, neither New Match nor any of its Subsidiaries
shall be required to compensate or reimburse any IAC Provider for any services
rendered hereunder in connection with any matters (including return preparation,
audit and participation in administrative or judicial proceedings) related to
Taxes for which New IAC is responsible under the Tax Matters Agreement.

 

(d)               Each Recipient and Provider providing Services to it hereunder
will use good-faith efforts to reasonably cooperate with each other in all
matters relating to the provision and receipt of Services. Such cooperation
shall include obtaining all consents, licenses or approvals necessary to permit
each such Party to perform its obligations with respect to the other Party;
provided, however, under no circumstances shall any Provider be required to make
any payments (other than de minimis costs and expenses) to any third party in
respect of any such consents, licenses or approvals. If, with respect to a
Service, the Parties, despite their efforts, are unable to obtain such required
consents, licenses or approvals, Provider will use commercially reasonable
efforts to perform the Service in a manner that does not require such consent,
license or approval.

 



 4



 

 

 

Section 2.2     Shared Contracts.

 

(a)               For the term of this Agreement, with respect to any Contract
set forth on Schedule C (the “Shared Contracts”), the Parties agree to cause,
subject to Section 2.1(d), the applicable members of the New IAC Group and the
applicable members of the New Match Group to, to the extent reasonably requested
by New Match or New IAC, respectively, to use commercially reasonable efforts to
(i) cause the applicable third party counterparty thereto to enter into one or
more replacement Contracts that would allow the applicable members of the New
IAC Group and applicable members of the New Match Group to obtain substantially
similar benefits and have substantially similar obligations as under such Shared
Contract or (ii) seek to divide or otherwise amend any such Shared Contract in a
manner that would allow the party that is not party to such Shared Contract to
continue to obtain the benefits of and have the obligations under such Shared
Contract (including by working with the applicable third party or third parties
to such Contracts to accomplish the foregoing).

 

(b)               The Parties agree to take the actions specified in Schedule D
with respect to the Contract set forth therein.

 

Section 2.3     Access. Each Party shall make available on a timely basis to the
other Party all information and materials reasonably requested by the other
Party to the extent reasonably necessary for the purposes of providing and
receiving the Services. No Provider shall be liable for any delay or deficiency
in the Services to the extent caused by the failure of such information or
materials to be provided on a timely basis or inaccuracy or deficiency in such
information or materials. A Recipient shall, upon reasonable notice, give the
applicable Provider reasonable access, during regular business hours and at such
other times as are reasonably required, to the relevant premises to the extent
reasonably necessary for the purposes of providing Services.

 

Section 2.4     Books and Records. Each Party shall keep customary books and
records of the Services provided. Upon Recipient’s reasonable request, each
Provider shall make such books and records and documentation (in each case,
solely to the extent relating to the Services provided to the applicable
Recipient) available to an independent third party auditor of the such
Recipient’s choosing and at such Recipient’s sole expense (i) upon reasonable
prior written notice, during normal business hours, (ii) subject to the internal
policies and procedures of the Provider generally applicable to third party
auditors and other reasonably imposed security procedures and limitations and
(iii) subject to compliance with the confidentiality obligations of the Parties
under this Agreement and the Transaction Agreement. In recognition that audits
are disruptive and should be avoided if possible, such independent third party
audits shall be performed (x) in a manner that will not unreasonably interfere
with the normal business operations of the Provider and otherwise with a minimum
of disruption by such independent third party and (y) no more than once for each
given Service.

 



 5



 

 

 

Article III

Services; Payment; Independent Contractor

 

Section 3.1     Service Quality.

 

(a)               Unless otherwise agreed in writing by the Parties, Provider
shall provide Services and, with respect to Services provided by third parties,
shall use its commercially reasonable efforts to cause such Services to be
provided, in a manner and quality that are consistent with the provision of such
Services or other similar services to the IAC Business and the Match Business
during the Reference Period, and in any event in compliance with applicable Law.
Without limiting a Provider’s obligation to correct or reperform under Section
6.5, if the quality or performance of any Service provided by a Provider
hereunder falls materially below the standard required by this Section 3.1(a),
such substandard quality or performance shall be addressed through the dispute
resolution process set forth in Article XII of the Transaction Agreement.

 

(b)               Each Recipient acknowledges that the applicable Provider is
not in the business of providing the Services and is providing the Services to
such Recipient solely for the purpose of facilitating the transactions
contemplated by the Transaction Agreement. Each Provider shall act under this
Agreement solely as an independent contractor and not as an agent, employee or
joint venture counterparty of any Recipient. All employees and representatives
providing the Services shall be under the direction, control and supervision of
the applicable Provider (and not of the applicable Recipient), and such Provider
shall have the sole right to exercise all authority with respect to such
employees and representatives and in no event shall such employees and
representatives be deemed to be employees or agents of such Recipient.

 

(c)               EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO PROVIDER MAKES ANY
OTHER REPRESENTATIONS, STATEMENTS, COVENANTS OR WARRANTIES WITH RESPECT TO THE
SERVICES, WHETHER EXPRESS OR IMPLIED, AND ALL IMPLIED WARRANTIES, INCLUDING
THOSE RELATING TO MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE
HEREBY DISCLAIMED.

 



 6



 

 

 

Section 3.2     Payment. Invoices shall be delivered within [●] Business Days
after the end of each month by a Provider to the applicable Recipient for
Services delivered during such month and for any other sums payable under
Sections 2.1(c), 2.1(d), 3.3 and 7.3. Each such invoice shall set forth a brief
description of such Services, the allocation of personnel costs related to
providing such Services and the amounts charged therefor. Except as the
applicable Provider and Recipient may agree or as set forth on Schedule A,
Schedule B, or Schedule D, as applicable, unless subject to dispute in
accordance with the last sentence of this Section 3.2, each invoice shall be
payable in immediately available funds thirty (30) days after the date thereof.
Any amount not paid within such thirty (30)-day period shall be subject to late
charges, after Provider has provided written notice of late payment and
Recipient has not cured such late payment within three (3) Business Days of such
written notice, at the rate of prime rate (as published in The Wall Street
Journal as of the date of payment) plus two percent (2%) (or the maximum legal
rate, whichever is lower) from the due date until paid. All payments under this
Agreement shall be made by electronic funds transfer of immediately available
funds to the bank account specified by the Party receiving the payment.
Recipient may dispute any material errors set forth in such invoice, and the
Parties agree to work in good faith to resolve any such disputes for at least
ten (10) Business Days, and if the Parties are not able to resolve such dispute
within such ten (10)-Business Day period, it shall be resolved in accordance
with the dispute resolution process set forth in Article XII of the Transaction
Agreement.

 

Section 3.3     Sales Taxes. Any federal, state, local or foreign sales, use,
value added, goods and services, or other similar Taxes sustained, incurred, or
levied with respect to the sale, performance, provision or delivery of Services
(“Sales Taxes”) shall be payable by a Recipient to a Provider in accordance with
Section 3.2. The amounts set forth for each Service on Schedule A or Schedule B
(as applicable) do not include Sales Taxes, and such Taxes shall be separately
stated on the relevant invoice to Recipient. Each Provider shall be solely
responsible for payment of all such Sales Taxes to the applicable Governmental
Authority on Services provided by such Provider. Each Provider shall timely
prepare and file all Tax returns required to be filed by it with any
Governmental Authority with respect to such Sales Taxes and, in the case of
value-added taxes, timely provide Recipient with valid value-added tax invoices
in accordance with applicable Law. Notwithstanding the foregoing, no Recipient
shall be obligated to pay Sales Taxes to the extent that such Recipient has
provided valid exemption certificates or other applicable documentation that
would eliminate or reduce the obligation to collect or pay such Sales Taxes.

 

Section 3.4     Uses of Services. No Recipient shall resell any Services to any
Person whatsoever or permit the use of the Services by any Person other than in
connection with such Recipient’s operation of its business substantially as
conducted during the Reference Period.

 



 7



 

 

 

Section 3.5     No Violation of Laws. Neither Provider nor any third-party
service provider shall be required to provide all or any part of any particular
Service to the extent that providing such Service, would require Provider to
violate any applicable Laws.

 

Section 3.6     Provision of Services. With respect to any Service, a Provider
may, upon ten (10) Business Days’ prior written notice to the applicable
Recipient and upon such Recipient’s prior written consent, which shall not be
unreasonably withheld or delayed, (i) outsource such Service to a third-party
provider; (ii) in-source such Service being provided by a third-party provider;
(iii) replace a third-party provider of such Service with a new third-party
provider; or (iv) terminate or renegotiate the material terms of an agreement
pursuant to which a third-party provider shall provide such Service; provided,
that (x) the terms (including pricing) pursuant to which such Service will be
provided shall be on terms no less favorable to the Recipient than those set
forth in Schedule A or Schedule B (as applicable) and (y) with respect to
clauses (i) and (iii), (A) such third party is in the business of providing such
Service, (B) such Provider shall remain liable for the performance by such third
party of all of its obligations hereunder with respect to such Service, and
(C) such Provider shall notify each third-party provider performing any Service
for the Recipient of the confidentiality restrictions set forth herein and shall
cause such third-party provider to comply with confidentiality restrictions at
least as stringent as those set forth herein.

 

Article IV

 


 Term of Services

 

Section 4.1     Term. The provision of each Service shall commence on the
Closing Date and shall terminate on the last day that such Service, as set forth
in Schedule A or Schedule B, is required to be provided (the period for which
any Service is provided, including any extensions of the time period for the
provision of such Service that may be agreed by the Parties hereto in writing
consistent with Section 4.2, the “Term”), but in no event beyond twelve (12)
months from the Closing Date; provided, that a Recipient may cancel any Service
upon sixty (60) days’ prior written notice of cancellation; and provided,
further, that, a Provider may (i) immediately terminate any individual Service
provided to a Recipient in the event that the Recipient fails to make payments
for such Service under Section 3.2 and has not cured such failure within thirty
(30) days of written notice of such failure from the applicable Provider, or
(ii) upon sixty (60) days written notice, terminate any Service provided to a
Recipient at such time as the Provider no longer provides the same Service to
itself for its own account; and provided, further, that, (x) Provider may not
terminate the Contract set forth in Schedule D pursuant to the immediately
foregoing clause (ii), (y) during the 60 day period prior to any termination
pursuant to the foregoing clause (ii) with respect to a Service provided
pursuant to a Contract with a third party, Provider agrees, upon the reasonable
request of Recipient, to use commercially reasonable efforts to assist the
Recipient with obtaining such underlying Service from such third party directly
and (z) New Match may terminate any Service provided by an employee specified on
Schedule B immediately upon such employee’s termination, resignation or death or
disability. Upon termination of any Service pursuant to this Article IV, a
Recipient’s obligation to pay Provider for such Service shall cease except (i)
as set forth in Section 7.3, and (ii) that, to the extent that the Service is
terminated before the end of the Service term, Recipient shall pay for (A) any
liability or costs contracted for by Provider with third parties on behalf of
Recipient in connection with such Service, and (B) any reasonable and documented
out-of-pocket “wind-down costs” incurred by Provider resulting from such early
termination, provided, however, that any such costs described in clauses (A) and
(B) that are not set forth on Schedule A or Schedule B as applicable shall be
made known by Provider to Recipient at Recipient’s request.

 



 8



 

 

 

Section 4.2     Term Extensions. To the extent a Recipient requires an extension
to the Term of any Service outlined in Schedule A or Schedule B, such Recipient
may, with at least thirty (30) days’ written notice to the applicable Provider
prior to the end of the Term of such Service as set forth in Schedule A or
Schedule B, extend the Term of such Service (x) for up to three (3) months or
(y) as set forth in the Schedule A or Schedule B hereto, in each case, without
additional cost (other than the fees that are to be charged for such Service
pursuant to this Agreement during the extended term). Any terms, conditions or
costs or fees to be paid by the Recipient for Services provided during an
extended term will be on terms mutually acceptable to such Provider and
Recipient. Unless the Parties mutually agree in writing, the full Term of any
Service, as extended pursuant to this Section 4.2, shall not extend beyond
twelve (12) months from the Closing Date.

 

Article V

Force Majeure

 

Section 5.1     Force Majeure Event. Neither Party shall be liable for any
interruption, delay or failure to perform any obligation under this Agreement
resulting from causes beyond its reasonable control (or beyond the reasonable
control of any Person acting on its behalf), including any strikes, lockouts,
acts of any government, riot, insurrection or other hostilities, acts of the
public enemy or terrorism, embargo, fuel or energy shortage, fire, flood,
earthquake, tsunami, or acts of God (any such event, a “Force Majeure Event”).
In the event of a Force Majeure Event, each Party’s affected obligations
hereunder shall be postponed for such time as its performance is suspended or
delayed on account thereof. No Fees shall be incurred by a Recipient for
Services that are suspended or delayed for the duration of such suspension or
delay. A Recipient shall have the right, but not the obligation, to obtain
replacement services for the duration of the Force Majeure Event from a
third-party provider at its own cost.

 



 9



 

 

 

Section 5.2     Consequences of Force Majeure Event. A Provider shall notify the
applicable Recipient upon learning of the occurrence of a Force Majeure Event.
If the Force Majeure Event affects the provision of Services by such Provider
hereunder, at the option of such Recipient, the Term of any affected Service
shall be tolled until such Service is resumed in accordance with the standards
set forth on Section 3.1(a). Upon the cessation of the Force Majeure Event, such
Provider shall use commercially reasonable efforts to resume its performance of
any affected Service in accordance with the standards set forth in Section
3.1(a) with the least possible delay. If any Service is interrupted or suspended
for more than thirty (30) consecutive days, a Recipient may immediately
terminate the affected Service, in whole or in part, upon written notice to the
applicable Provider.

 

Article VI

 


Limitation of Liability; Indemnification

 

Section 6.1     Consequential and Other Damages. In no event shall either New
Match or New IAC, or any of the members of the New Match Group or New IAC Group,
or any of its or their shareholders, owners, officers, directors, employees,
agents or representatives, be liable, whether in contract, in tort (including
negligence and strict liability), breach of warranty or otherwise, for any
special, indirect, incidental, punitive, exemplary, consequential or similar
damages which in any way arise out of, relate to, or are a consequence of, its
performance or nonperformance hereunder, or the provision of or failure to
provide any Service hereunder, including with respect to loss of profits,
business interruptions or claims of customers.

 

Section 6.2     Limitation of Liability. Except to the extent arising from such
Party’s gross negligence or willful misconduct, in no event shall the aggregate
damages for which each Party shall be liable in connection with or as a result
of this Agreement or the Services exceed the aggregate amount of Fees paid or to
be paid to such Party as a Provider under this Agreement with regard to those
Services giving rise to such liability (or, in the event of a breach of the
Agreement as a whole, with regard to all Services on Schedule A or Schedule B
(as applicable)), with such amount to be calculated as of the end of the
applicable Terms of such Services.

 

Section 6.3     Indemnity.

 

(a)               Subject to the limitations set forth in Section 6.1 and
Section 6.2, New IAC shall indemnify, defend and hold harmless New Match and the
other applicable members of the New Match Group from and against all Liabilities
incurred by New Match and such other applicable members of the New Match Group
arising out of or resulting from (i) any material breach or default in
performance by New IAC of any obligation under this Agreement or (ii) the gross
negligence or willful misconduct of New IAC, any of the other members of the New
IAC Group or their respective employees, directors, officers or agents in
connection with the performance of the Services to be performed by such party
hereunder or in connection with the receipt of the Services to be received by
such party hereunder.

 



 10



 

 

 

(b)               Subject to the limitations set forth in Section 6.1 and
Section 6.2, New Match shall indemnify, defend and hold harmless New IAC and the
other applicable members of the New IAC Group from and against all Liabilities
incurred by New IAC and such other members of the New IAC Group arising out of
or resulting from (i) any material breach or default in performance by New Match
of any obligation under this Agreement or (ii) the gross negligence or willful
misconduct of New Match, any of the other members of the New Match Group or
their respective employees, directors, officers, agents in connection with the
performance of the Services to be performed by such party hereunder or in
connection with the receipt of the Services to be received by such party
hereunder.

 

Section 6.4     Notice of Claims. Notice of any claim under this Article VI must
be delivered in writing and received by the Party allegedly liable therefor
within one hundred and eighty (180) days after the date of the action, service
or event which gave rise to the claim or be forever barred. Such claim must
describe the action or service and situation giving rise to the claim in
reasonable detail and specify the amount of the Liabilities claimed. Any action
based on any such claim must be commenced within one year of such date of
expiration or earlier termination, or be forever barred.

 

Section 6.5     Indemnification Procedures. The indemnification procedures set
forth in Sections 10.04 through 10.08 of the Transaction Agreement shall apply
to indemnification claims under this Agreement mutatis mutandis.

 

Section 6.6     Obligation to Correct or Reperform. In the event of any breach
of this Agreement by a Provider resulting from any error or defect in providing
any Service, such Provider shall, at Recipient’s request and without the payment
of any further Fees by the Recipient, use its commercially reasonable efforts to
correct, or cause to be corrected, such error or defect in all material
respects, or reperform, or cause to be reperformed, such Service in all material
respects, as promptly as practicable.

 

Article VII

Termination

 

Section 7.1     Termination. This Agreement and the obligation to provide the
Services contemplated hereunder shall terminate on the latest to occur of
(a) the date on which no Services are required to be provided as indicated on
Schedule A and Schedule B, (b) the date the Contract set forth on Schedule D has
been terminated or expires and (c) the date on which this Agreement is
terminated in whole pursuant to Section 7.2; provided that, in each case, no
such termination shall relieve any Party of any liability for any breach of any
provision of this Agreement prior to the date of such termination.

 



 11



 

 

 

Section 7.2     Breach of Agreement. Subject to Article VI, and without limiting
a Party’s obligations under Section 4.1, if either Party shall cause or suffer
to exist any material breach of any of its obligations under this Agreement,
including, but not limited to, any failure to perform any Service (except to the
extent excused pursuant to Article V) or to make undisputed payments when due
(and, upon resolution of any disputed amounts in accordance with the dispute
resolution process set forth in Article XII of the Transaction Agreement) in
accordance with Section 3.2, and such Party does not cure such breach within
thirty (30) days after receiving written notice thereof from the non-breaching
Party , the non-breaching Party may terminate this Agreement, in whole or in
part, including the provision of Services pursuant hereto, immediately by
providing written notice of termination. In addition, either Party may terminate
this Agreement, effective immediately upon written notice, if the other Party
commences a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar Law now or hereafter in effect or seeks
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or consents to any such
relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or makes a general
assignment for the benefit of creditors or takes any corporate action to
authorize any of the foregoing.

 

Section 7.3     Sums Due; Effect of Termination. In the event of a termination
of this Agreement, each Provider shall be entitled to the immediate payment of,
and such Recipient shall within three (3) business days, pay to such Provider,
all undisputed accrued amounts for Services, Sales Taxes and other amounts due
from such Recipient to such Provider under this Agreement as of the date of
termination and, upon resolution of any disputed amounts in accordance with
Section 3.2 and, if applicable, Article XII of the Transaction Agreement, such
disputed amounts. In the event of a termination of this Agreement or any
Services, each Party shall promptly (i) return to the other Party any of the
other Party’s equipment and return or use commercially reasonable efforts to
destroy materials containing the other Party’s Information, in each case, to the
extent such equipment or materials are in such Party’s possession or control and
that are not required for use in connection with any non-terminated Services and
(ii) assist with the transfer of records and migration of historical data in
connection with the transition of any terminated Service from the hardware,
software, network and telecommunications equipment and internet-related
information technology infrastructure of such Party to such equipment and
infrastructure of the other Party. Any costs and expenses incurred by a Provider
in connection with the implementation of any such transfer shall be borne by the
applicable Recipient.

 



 12



 

 

 

Section 7.4     Survival. Upon termination of any Service in accordance with
this Agreement, Provider shall have no further obligation to provide such
terminated Service. Notwithstanding anything herein to the contrary, Section
1.1, Articles VI and VIII and Section 7.3 and this Section 7.4 shall survive any
termination of this Agreement.

 

Article VIII

Miscellaneous

 

Section 8.1     Ownership of Intellectual Property and Work Product.

 

(a)               Except as otherwise expressly provided in this Agreement or
the Transaction Agreement, each of the Parties and their respective Affiliates
shall retain all right, title and interest in and to their respective
Intellectual Property and any and all improvements, modifications, derivative
works, additions or enhancements thereof. No license or right, express or
implied, is granted under this Agreement by either Party or such Party’s
Affiliates in or to their respective Intellectual Property, except that, solely
to the extent required for the provision or receipt of the Services in
accordance with this Agreement, each Party (“Licensor”), for itself and on
behalf of its Affiliates, hereby grants to the other (“Licensee”) (and the
Licensee’s Affiliates) a non-exclusive, revocable (solely as expressly provided
in this Agreement), non-transferable, non-sublicensable (except to third parties
as required for the provision or receipt of Services, but not for their own
independent use), royalty-free, worldwide license during the term of this
Agreement to use such Intellectual Property of the Licensor in connection with
this Agreement, but only to the extent and for the duration necessary for the
Licensee to provide or receive the applicable Service under this Agreement. Upon
the expiration of such term, or the earlier termination of such Service in
accordance with this Agreement, the license to the relevant Intellectual
Property shall terminate; provided, that all licenses granted hereunder shall
terminate immediately upon the expiration or earlier termination of this
Agreement in accordance with the terms hereof. Upon the expiration or
termination of this Agreement or an applicable Service, the Licensee shall cease
use of the Licensor’s Intellectual Property and shall return or destroy at the
Licensor’s request all Information or embodiments of Intellectual Property
provided in connection with this Agreement. The foregoing license is subject to
any licenses granted by others with respect to Intellectual Property not owned
by the Parties or their respective Affiliates.

 

(b)               Each Provider acknowledges and agrees that it will acquire no
right, title or interest (including any license rights or rights of use) to any
work product resulting from the provision of Services hereunder for the
Recipient’s exclusive use and such work product shall remain the exclusive
property of the Recipient and (ii) each Recipient acknowledges and agrees that
it will acquire no right, title or interest (other than a non-exclusive,
worldwide right of use) to any work product resulting from the provision of
Services hereunder that is not for the Recipient’s exclusive use and such work
product shall remain the exclusive property, subject to license, of the
Provider.

 



 13



 

 

 

Section 8.2     Incorporation of Transaction Agreement Provisions. Section 7.08
(Public Announcements), Section 11.08 (Confidentiality), Article XII (Dispute
Resolution), 13.02 (Notices), Section 13.04 (Counterparts), Section 13.05
(Entire Agreement; Coordination), Section 13.06(a) (Construction), Section
13.06(c) (Construction), Section 13.07 (Signatures), Section 13.08 (Assignment),
Section 13.09 (Third Party Beneficiaries), Section 13.11 (Governing Law;
Jurisdiction), Section 13.13 (Severability), Section 13.14 (Waiver of Defaults;
Conflicts) and Section 13.15 (Amendments) of the Transaction Agreement are
incorporated by reference herein, mutatis mutandis.

 

[Remainder of page intentionally left blank]

 



 14



 

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized officer, in each case as of the date first above written.

 

  IAC/INTERACTIVECORP           By:             Name:                          
  Title:         IAC HOLDINGS, INC.           By:       Name:       Title:  

 



[Signature Page to Transition Services Agreement]

 





 

 

Exhibit 13.03(a)

 

form of

 

Amended and Restated

 

EMPLOYEE MATTERS AGREEMENT

 

by and between

 

IAC/INTERACTIVECORP

 

and

 

Match Group, Inc.

 

and

 

IAC HOLDINGS, INC.

 

Dated as of

 

[●], 2020

 



 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS 1       ARTICLE II GENERAL PRINCIPLES 6 2.1 Employment of
Match Employees 6 2.2 Assumption and Retention of Liabilities; Related Assets 6
2.3 Match Participation in IAC Benefit Plans 7 2.4  Commercially Reasonable
Efforts 7 2.5 Regulatory Compliance 7       ARTICLE III 401(K) Plan Matters 7  
    ARTICLE IV HEALTH AND WELFARE PLANS 8 4.1 H&W Continuation Period 8 4.2
Establishment of Health and Welfare Plans 9 4.3 Retention of Sponsorship and
Liabilities 10 4.4 Flexible Benefit Plan 10 4.5 Workers’ Compensation
Liabilities 11 4.6 Payroll Taxes and Reporting of Compensation 11       ARTICLE
V EXECUTIVE BENEFITS AND OTHER BENEFITS 11 5.1 Assumption of Obligations 11 5.2
Severance 11 5.3 Certain Equity Award Matters 12       ARTICLE VI EQUITY AWARD
ADJUSTMENTS 12 6.1 IAC Long-Term Incentive Plans 12   (a)   Currently
Outstanding IAC Options 12   (b)   Newly Granted IAC Options 13   (c)   IAC RSU
Awards 13   (d)   Foreign Grants/Awards 14 6.2 Match Long-Term Incentive Plans
14 6.3 Miscellaneous Option and Other Award Terms 14 6.4 Waiting Period for
Exercisability of Options and Grant of Options and RSU Awards 15       ARTICLE
VII GENERAL AND ADMINISTRATIVE 15 7.1 Sharing of Participant Information 15 7.2
Reasonable Efforts/Cooperation 15 7.3 No Third-Party Beneficiaries 15 7.4 Audit
Rights With Respect to Information Provided 16 7.5 Fiduciary Matters 16 7.6
Consent of Third Parties 16

 



-xv- 

 

 

ARTICLE VIII MISCELLANEOUS 17 8.1 Effectiveness 17 8.2 Effect If Mandatory
Exchange Effective Time Does Not Occur 17 8.3 Relationship of Parties 17 8.4
Affiliates 17 8.5 Notices 17 8.6 Incorporation of Transaction Agreement
Provisions 18

 



-xvi- 

 

 

Amended and restated

EMPLOYEE MATTERS AGREEMENT

 

This Amended and Restated Employee Matters Agreement, dated as of [●], 2020,
entered into by and between IAC/InterActiveCorp, a Delaware corporation, Match
Group, Inc., a Delaware corporation, and IAC Holdings, Inc., a Delaware
corporation (“New IAC”), amends and restates the Employee Matters Agreement, by
and between IAC and Match, dated as of November 24, 2015, as amended effective
as of April 13, 2016 (“Prior EMA”).

 

RECITALS:

 

WHEREAS, IAC and Match entered into the Prior EMA in connection with the initial
public offering of Match.

 

WHEREAS, IAC, New IAC, Valentine Merger Sub LLC, a Delaware limited liability
company and a wholly owned Subsidiary of IAC (“New Match Merger Sub”) and Match
have entered into a Transaction Agreement pursuant to which the Parties have set
out the terms on which, and the conditions subject to which, they wish to
implement the Separation Transactions (as defined in the Transaction Agreement)
(such agreement, as amended, restated or modified from time to time, the
“Transaction Agreement”).

 

WHEREAS, in connection therewith, IAC, New IAC and Match have agreed to enter
into this Agreement to amend and restate the Prior EMA and to allocate between
them assets, liabilities and responsibilities with respect to certain employee
compensation, pension and benefit plans, programs and arrangements and certain
employment matters.

 

WHEREAS, this Agreement shall become effective immediately prior to the
Mandatory Exchange Effective Time and shall supersede the Prior EMA at such
time, subject to the consummation of the Separation Transactions.

 

NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Agreement, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Unless otherwise defined in this Agreement, capitalized words and expressions
and variations thereof used in this Agreement have the meanings set forth below.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Transaction Agreement.

 

1.1              “Affiliate” has the meaning given that term in the Transaction
Agreement.

 

1.2              “Agreement” means this Amended and Restated Employee Matters
Agreement, including all the Schedules hereto.

 

1.3              “Ancillary Agreements” has the meaning given that term in the
Transaction Agreement.

 



 

 

 

1.4              “Approved Leave of Absence” means an absence from active
service pursuant to an approved leave policy with a guaranteed right of
reinstatement.

 

1.5              “Auditing Party” has the meaning set forth in Section 7.4(a).

 

1.6              “Benefits Participation End Date” means December 31, 2020 or
such earlier date as Match shall identify to IAC upon at least 120 days’ advance
written notice.

 

1.7              “Benefit Plan” means, with respect to an entity or any of its
Subsidiaries, (a) each “employee welfare benefit plan” (as defined in Section
3(1) of ERISA) and all other employee benefits arrangements, policies or payroll
practices (including, without limitation, severance pay, sick leave, vacation
pay, salary continuation, disability, retirement, deferred compensation, bonus,
stock option or other equity-based compensation, hospitalization, medical
insurance or life insurance) sponsored or maintained by such entity or by any of
its Subsidiaries (or to which such entity or any of its Subsidiaries contributes
or is required to contribute) and (b) all “employee pension benefit plans” (as
defined in Section 3(2) of ERISA), occupational pension plan or arrangement or
other pension arrangements sponsored, maintained or contributed to by such
entity or any of its Subsidiaries (or to which such entity or any of its
Subsidiaries contributes or is required to contribute). For the avoidance of
doubt, “Benefit Plans” includes Health and Welfare Plans and Executive Benefit
Plans. When immediately preceded by “IAC,” Benefit Plan means any Benefit Plan
sponsored, maintained or contributed to by IAC or an IAC Entity or any Benefit
Plan with respect to which IAC or an IAC Entity is a party. When immediately
preceded by “Match,” Benefit Plan means any Benefit Plan sponsored, maintained
or contributed to by Match or any Match Entity or any Benefit Plan with respect
to which Match or a Match Entity is a party.

 

1.8              “Code” means the Internal Revenue Code of 1986, as amended, or
any successor federal income tax law. Reference to a specific Code provision
also includes any proposed, temporary or final regulation in force under that
provision.

 

1.9              “ERISA” means the Employee Retirement Income Security Act of
1974, as amended. Reference to a specific provision of ERISA also includes any
proposed, temporary or final regulation in force under that provision.

 

1.10          “Former IAC Employee” means (a) any individual who as of
immediately prior to the Mandatory Exchange Effective Time is a former employee
of the IAC Group or the Match Group, and whose last employment with the IAC
Group or Match Group was with an IAC Entity, or (b) any individual who is an IAC
Employee as of immediately prior to the Mandatory Exchange Effective Time who
ceases to be an employee of the IAC Group following the Mandatory Exchange
Effective Time.

 

1.11          “Former Match Employee” means (a) any individual who as of
immediately prior to the Mandatory Exchange Effective Time is a former employee
of the IAC Group or the Match Group, and whose last employment with the IAC
Group or Match Group was with a Match Entity, or (b) any individual who is a
Match Employee as of immediately prior to the Mandatory Exchange Effective Time
who ceases to be an employee of the Match Group following the Mandatory Exchange
Effective Time.

 



2

 

 

1.12          “Health and Welfare Plans” means any plan, fund or program which
was established or is maintained for the purpose of providing for its
participants or their beneficiaries, through the purchase of insurance or
otherwise, medical (including PPO, EPO and HDHP coverages), dental,
prescription, vision, short-term disability, long-term disability, life and
AD&D, employee assistance, group legal services, wellness, cafeteria (including
premium payment, health flexible spending account and dependent care flexible
spending account components), travel reimbursement, transportation, or other
benefits in the event of sickness, accident, disability, death or unemployment,
or vacation benefits, apprenticeship or other training programs or day care
centers, scholarship funds, or prepaid legal services, including any such plan,
fund or program as defined in Section 3(1) of ERISA.

 

1.13          “IAC” means, (a) during any period (or portion thereof) ending on
or prior to the Mandatory Exchange Effective Time, IAC/InterActiveCorp, a
Delaware corporation, and (b) from and after the Mandatory Exchange Effective
Time, New IAC.

 

1.14          “IAC 401(k) Plan” means the InterActiveCorp Retirement Savings
Plan as in effect as of the time relevant to the applicable provision of this
Agreement.

 

1.15          “IAC Common Stock” means, (a) during the period prior to the
Mandatory Exchange Effective Time, shares of common stock, $0.001 par value per
share, of IAC, and (b) from and after the Mandatory Exchange Effective Time,
shares of common stock, $0.001 par value per share, of New IAC.

 

1.16          “IAC Disclosure Letter” has the meaning set forth in the
Transaction Agreement.

 

1.17          “IAC Employee” means (a) any individual who, immediately prior to
the Mandatory Exchange Effective Time, is either actively employed by, or then
on Approved Leave of Absence from, any IAC Entity, and (b) any individual who
becomes an employee of any IAC Entity after the Mandatory Exchange Effective
Time.

 

1.18          “IAC Entities” has the meaning set forth in the Transaction
Agreement.

 

1.19          “IAC Executive Benefit Plans” means the executive benefit and
nonqualified plans, programs, agreements, and arrangements established,
sponsored, maintained, or agreed upon, by any IAC Entity for the benefit of
employees and former employees of any IAC Entity. For the avoidance of doubt,
the term “IAC Executive Benefit Plans” shall not include any Health and Welfare
Plans or the IAC Long-Term Incentive Plans.

 

1.20          “IAC Flexible Benefit Plan” means the flexible benefit plan
maintained by IAC as in effect as of the time relevant to the applicable
provision of this Agreement.

 

1.21          “IAC Incentive Plans” means any of the annual or short term
incentive plans of IAC, all as in effect as of the time relevant to the
applicable provisions of this Agreement.

 

1.22          “IAC Long-Term Incentive Plans” means any of the
IAC/InterActiveCorp 2018 Stock and Annual Incentive Plan, the
IAC/InterActiveCorp 2013 Stock and Annual Incentive Plan, the
IAC/InterActiveCorp 2008 Stock and Annual Incentive Plan, or the
IAC/InterActiveCorp 2005 Stock and Annual Incentive Plan, each as in effect as
of the time relevant to the applicable provisions of this Agreement.

 



3

 

 

1.23          “IAC Post-Separation Value” means the closing per share price of
New IAC Common Stock (as defined in the Transaction Agreement) trading in the
“when issued market” as listed on the NASDAQ as of 4:00 P.M. New York City time
on the last full trading day preceding the date on which the Mandatory Exchange
Effective Time occurs.

 

1.24          “IAC Pre-Separation Value” means the closing per share price of
IAC Common Stock (as defined in the Transaction Agreement) as listed on the
NASDAQ as of 4:00 P.M. New York City time on the last full trading day preceding
the date on which the Mandatory Exchange Effective Time occurs.

 

1.25          “IAC Ratio” means (a) the IAC Pre-Separation Value divided by (b)
IAC Post-Separation Value.

 

1.26          “Liability” has the meaning given that term in the Transaction
Agreement.

 

1.27          “Match” means, (a) during any period (or portion thereof) ending
on or prior to the Mandatory Exchange Effective Time, Match Group, Inc., a
Delaware corporation, and (b) from and after the Mandatory Exchange Effective
Time, the corporate entity known, immediately prior to the Mandatory Exchange
Effective Time, as IAC/InterActiveCorp, a Delaware corporation.

 

1.28          “Match 401(k) Plan Trust” means a trust relating to the Match
401(k) Plan intended to qualify under Section 401(a) and be exempt under Section
501(a) of the Code.

 

1.29          “Match 401(k) Plan” means a 401(k) plan established by Match.

 

1.30          “Match Common Stock” means, (a) during the period prior to the
Mandatory Exchange Effective Time, shares of common stock, $0.001 par value per
share, of Match, and (b) from and after the Mandatory Exchange Effective Time,
New Match Common Stock, as defined in the Transaction Agreement.

 

1.31          “Match Employee” means (a) any individual who, immediately prior
to the Mandatory Exchange Effective Time, is either actively employed by, or
then on Approved Leave of Absence from, a Match Entity, and (b) any individual
who becomes an employee of any Match Entity from and after the Mandatory
Exchange Effective Time.

 

1.32          “Match Entities” has the meaning set forth in the Transaction
Agreement.

 

1.33          “Match Executive Benefit Plans” means the executive benefit and
nonqualified plans, programs, and arrangements established, sponsored,
maintained, or agreed upon, by any Match Entity for the benefit of employees and
former employees of any Match Entity. For the avoidance of doubt, the term
“Match Executive Benefit Plans” shall not include any Health and Welfare Plans
or the Match Long-Term Incentive Plans.

 



4

 

 

1.34          “Match Long-Term Incentive Plans” means any of the
IAC/InterActiveCorp 2020 Stock and Annual Incentive Plan (as defined in the
Transaction Agreement), the Match Group, Inc. 2017 Stock and Annual Incentive
Plan or the Match Group, Inc. 2015 Stock and Annual Incentive Plan, each as in
effect as of the time relevant to the applicable provisions of this Agreement.

 

1.35          “Match Post-Separation Value” shall equal:

 

(A minus B) divided by C

 

where

 

“A” equals the IAC Pre-Separation Value

“B” equals the IAC Post-Separation Value

“C” equals the Reclassification Exchange Ratio

 

1.36          “Match Ratio” means (a) the IAC Pre-Separation Value divided by
(b) Match Post-Separation Value.

 

1.37          “Medical Plan” when immediately preceded by “IAC,” means the
Benefit Plan under which medical benefits are provided to IAC Employees
established and maintained by IAC. When immediately preceded by “Match,” Medical
Plan means the Benefit Plan under which medical benefits are provided to Match
Employees to be established by Match pursuant to Article IV.

 

1.38          “New IAC” has the meaning set forth in the recitals.

 

1.39          “Non-parties” has the meaning set forth in Section 7.4(b).

 

1.40          “Option” when immediately preceded by “IAC” means an option
(either nonqualified or incentive) to purchase shares of IAC Common Stock
pursuant to an IAC Long-Term Incentive Plan. When immediately preceded by
“Match,” Option means an option (either nonqualified or incentive) to purchase
shares of Match Common Stock pursuant to a Match Long-Term Incentive Plan.

 

1.41          “Participating Company” means (a) IAC and (b) any other Person
(other than an individual) that participates in a plan sponsored by any IAC
Entity.

 

1.42          “Parties” means IAC, Match and New IAC, and “Party” means any of
IAC, Match and New IAC.

 

1.43          “Person” has the meaning given that term in the Transaction
Agreement.

 

1.44          “Reclassification Exchange Ratio” has the meaning given that term
in the Transaction Agreement.

 



5

 

 

1.45          “RSU Award” (a) when immediately preceded by “IAC,” means an award
of restricted stock units issued under an IAC Long-Term Incentive Plan
representing a general unsecured promise by IAC to pay the value of shares of
IAC Common Stock in cash or shares of IAC Common Stock and, (b) when immediately
preceded by “Match,” means an award of restricted stock units issued under a
Match Long-Term Incentive Plan representing a general unsecured promise by Match
to pay the value of shares of Match Common Stock in cash or shares of Match
Common Stock.

 

1.46          “Separation Transactions” has the meaning given that term in the
Transaction Agreement.

 

1.47          “Subsidiary” has the meaning given that term in the Transaction
Agreement.

 

1.48          “Transaction Agreement” has the meaning set forth in the recitals
to this Agreement.

 

1.49          “U.S.” means the 50 United States of America and the District of
Columbia.

 

ARTICLE II

GENERAL PRINCIPLES

 

2.1              Employment of Match Employees. All Match Employees shall
continue to be employees of Match or another Match Entity, as the case may be,
immediately after the Mandatory Exchange Effective Time. To the extent that any
individual is both a Match Employee and an IAC Employee immediately prior to the
Mandatory Exchange Effective Time, the Parties shall agree in writing whether
such individual shall continue as solely a Match Employee, solely an IAC
Employee or as a dual employee, and the rights and obligations in respect of
such individual under this Agreement and the Transaction Agreement shall be
allocated among the parties based on such agreement as to such employee’s status
and, for a person continuing as a dual employee, as the Parties may otherwise
agree in writing. Not later than the Mandatory Exchange Effective Time, the
employment of all IAC Employees shall be transferred to an entity that will be a
member of the New IAC Group following the Mandatory Exchange Effective Time.

 

2.2              Assumption and Retention of Liabilities; Related Assets.

 

(a)               As of the Mandatory Exchange Effective Time, except as
expressly provided in this Agreement, the IAC Entities shall assume or retain
and IAC hereby agrees to pay, perform, fulfill and discharge, in due course in
full (i) all Liabilities under all IAC Benefit Plans with respect to all IAC
Employees, Former IAC Employees and their dependents and beneficiaries, (ii) all
Liabilities with respect to the employment or termination of employment of all
IAC Employees and Former IAC Employees, in each case to the extent arising in
connection with or as a result of employment with or the performance of services
to any IAC Entity, and (iii) any other Liabilities expressly assigned to IAC
under this Agreement. All assets held in trust to fund the IAC Benefit Plans and
all insurance policies funding the IAC Benefit Plans shall be New IAC Assets (as
defined in the Transaction Agreement), except to the extent specifically
provided otherwise in this Agreement.

 



6

 

 

(b)               From and after the Mandatory Exchange Effective Time, except
as expressly provided in this Agreement, Match and the Match Entities shall
assume or retain, as applicable, and Match hereby agrees to pay, perform,
fulfill and discharge, in due course in full, (i) all Liabilities under all
Match Benefit Plans, (ii) all Liabilities with respect to the employment or
termination of employment of all Match Employees and Former Match Employees, in
each case to the extent arising in connection with or as a result of employment
with or the performance of services to any Match Entity, and (iii) any other
Liabilities expressly assigned to Match or any Match Entity under this
Agreement.

 

(c)               From and after the Mandatory Exchange Effective Time, IAC
shall retain all rights and obligations that it had with respect to each of the
IAC Subsidiary Equity Plans and the IAC/ANGI EMA (each as defined in Section
5.02(c) of the IAC Disclosure Letter) immediately prior to the Mandatory
Exchange Effective Time.

 

2.3              Match Participation in IAC Benefit Plans. Except as otherwise
expressly provided herein, effective as of the Mandatory Exchange Effective
Time, Match and each other Match Entity shall cease to be a Participating
Company in any IAC Benefit Plan, and IAC and Match shall take all necessary
action to effectuate such cessation as a Participating Company.

 

2.4              Commercially Reasonable Efforts. IAC and Match shall use
commercially reasonable efforts to (a) enter into any necessary agreements and
adopt any necessary amendments to any applicable benefit plans to accomplish the
assumptions and transfers contemplated by this Agreement; and (b) provide for
the maintenance of the necessary participant records, the appointment of the
trustees and the engagement of recordkeepers, investment managers, providers,
insurers, and other third parties reasonably necessary to maintaining and
administering the IAC Benefit Plans and the Match Benefit Plans.

 

2.5              Regulatory Compliance. IAC and Match shall, in connection with
the actions taken pursuant to this Agreement, reasonably cooperate in making any
and all appropriate filings required under the Code, ERISA and any applicable
securities laws, implementing all appropriate communications with participants,
transferring appropriate records and taking all such other actions as the
requesting party may reasonably determine to be necessary or appropriate to
implement the provisions of this Agreement in a timely manner.

 

ARTICLE III

401(K) Plan Matters

 

3.1              From November 24, 2015 and continuing until the Benefits
Participation End Date, Match adopts, and shall participate in as an Adopting
Employer (as defined in the IAC 401(k) Plan), the IAC 401(k) Plan for the
benefit of Match Employees and Former Match Employees, and IAC consents to such
adoption and maintenance, in accordance with the terms of the IAC 401(k) Plan.
Each of the Parties agrees and acknowledges that until the Benefits
Participation End Date, Match shall make timely direct contributions (including
matching contributions) to the IAC 401(k) Plan on behalf of such Match
participating employees in accordance with the terms of the IAC 401(k) Plan and
in accordance with (and no less promptly than) the timing of contributions made
by IAC prior to the Mandatory Exchange Effective Time.

 



7

 

 

3.2              Each of the Parties agrees that, within six months following
the Mandatory Exchange Effective Time, the trustee of the IAC 401(k) Plan shall
(a) sell all shares of Match Common Stock held in the accounts of IAC Employees
and Former IAC Employees, and (b) sell all shares of IAC Common Stock held in
the accounts of Match Employees and Former Match Employees.

 

3.3              On and after the Mandatory Exchange Effective Time and until
the completion of the sales contemplated by Section 3.2, shares of Match Common
Stock shall be held in a Match Common Stock Fund under the IAC 401(k) Plan and
shares of IAC Common Stock shall be held in an IAC Common Stock Fund under the
IAC 401(k) Plan. Following the Mandatory Exchange Effective Time, (a) IAC
Employees and Former IAC Employees shall not be permitted to acquire shares of
Match Common Stock under the IAC 401(k) Plan, and (b) Match Employees and Former
Match Employees shall not be permitted to acquire shares of IAC Common Stock
under the IAC 401(k) Plan.

 

3.4              Effective as of the date immediately following the Benefits
Participation End Date, Match shall establish the Match 401(k) Plan and the
Match 401(k) Plan Trust. As soon as practical following the establishment of the
Match 401(k) Plan and the Match 401(k) Plan Trust, IAC shall cause the accounts
of the Match Employees and Former Match Employees in the IAC 401(k) Plan to be
transferred to the Match 401(k) Plan and the Match 401(k) Plan Trust in cash or
such other assets as mutually agreed by IAC and Match, and Match shall cause the
Match 401(k) Plan to assume and be solely responsible for all Liabilities under
the IAC 401(k) Plan to or relating to Match Employees and Former Match Employees
whose accounts are transferred from the IAC 401(k) Plan. IAC and Match agree to
cooperate in making all appropriate filings and taking all reasonable actions
required to implement the provisions of this Section 3.1; provided that Match
acknowledges that it will be responsible for complying with any requirements and
applying for any determination letters with respect to the Match 401(k) Plan.

 

3.5              IAC and Match shall each separately assume sole responsibility
for ensuring that its respective savings plan(s) are maintained in compliance
with applicable laws with respect to holding shares of their respective common
stock and common stock of the other entity.

 

ARTICLE IV

HEALTH AND WELFARE PLANS

 

4.1              H&W Continuation Period.

 

(a)               IAC will cause the IAC Health and Welfare Plans in effect at
the Mandatory Exchange Effective Time to provide coverage to Match Employees and
Former Match Employees (and, in each case, their beneficiaries and dependents)
from and after November 24, 2015 until the Benefits Participation End Date (such
period, the “H&W Continuation Period”). Coverage following the Mandatory
Exchange Effective Time shall be on the same basis as immediately prior to the
Mandatory Exchange Effective Time and in accordance with the terms of IAC’s
Health and Welfare Plans. Following the Mandatory Exchange Effective Time, Match
shall pay to IAC fees in respect of IAC covering such Match Employees and Former
Match Employees under the IAC Health and Welfare Plans, such fees to be based on
the per-employee budgeted rates set forth on Schedule A to this Agreement. The
fees contemplated by this Section 4.1(a) shall be payable in advance each month
(i.e., not later than the first day of any month during which coverage applies)
during the H&W Continuation Period and shall be based on the prior month’s
enrollment, with appropriate, subsequent adjustments in each succeeding month to
reflect actual enrollment, consistent with the practices in effect prior to the
Mandatory Exchange Effective Time. In addition, Match shall be subject to the
same policies with respect to “catch up” premium payments and “premium holidays”
applicable to other IAC companies participating in the IAC H&W Plans, consistent
with the practices in effect prior to the Mandatory Exchange Effective Time. In
the event that Match fails to pay in a timely manner the fees contemplated by
this Section 4.1(a), IAC shall have no obligation to continue, and may cease, to
provide the coverage contemplated by this Section 4.1(a) to the Match Employees
and Former Match Employees commencing on the fifteenth day that any such fees
are past due.

 



8

 

 

(b)               Following each calendar year during the H&W Continuation
Period, but not later than one hundred eighty days thereafter, IAC shall
calculate in good faith the total costs and expenses of the IAC Health and
Welfare Plans for such calendar year (including without limitation claims paid
and costs and expenses associated with the administration of the IAC Health and
Welfare Plans (as determined by IAC in its good faith discretion) and IAC’s good
faith estimate of claims incurred in such calendar year but not reported (such
estimate to be prepared based on historical claims reporting patterns and
history) (the “Annual H&W Expenses”), and IAC promptly shall provide to Match
the Annual H&W Expenses following such calculation. To the extent Annual H&W
Expenses (i) exceed the aggregate fees paid by IAC and Match in respect of
coverage during the applicable calendar year of IAC Employees and Former IAC
Employees and Match Employees and Former Match Employees (the “Annual H&W
Fees”), Match shall be required to pay to IAC by wire transfer its ratable
portion (calculated on the basis of the number of Match Employees relative to
the total number of IAC Employees and Match Employees taken together) of the
fees deficit, and (ii) are less than the Annual H&W Expenses, IAC shall pay to
Match its ratable portion (calculated on the basis of the number of Match
Employees relative to the total number of IAC Employees and Match Employees
taken together) of the excess fees collected, any such payments pursuant to
clause (i) or clause (ii) to be made no later than July 15 following the
applicable calendar year. Any calculations made by IAC pursuant to this Section
4.1(b) shall be final and binding upon Match and the calculations contemplated
by this Section 4.1(b) shall be adjusted to take into account any calendar year
in which participation by Match Employees and Former Match Employees in the IAC
Health and Welfare Plans is for less than the full calendar year.

 

4.2              Establishment of Health and Welfare Plans.

 

(a)               Effective as of the date following the Benefits Participation
End Date, Match shall adopt Health and Welfare Plans for the benefit of Match
Employees and Former Match Employees, and Match shall be responsible for all
Liabilities relating to, arising out of or resulting from health and welfare
coverage or claims incurred by or on behalf of Match Employees and Former Match
Employees or their covered dependents under the Match Health and Welfare Plans
after the Benefits Participation End Date.

 

(b)               Notwithstanding anything to the contrary in this Section 4.2:

 



9

 

 

(i)                 with respect to any Match Employee who becomes entitled to
receive long-term disability benefits under the terms of the IAC Health and
Welfare Plans prior to the Benefits Participation End Date, such Match Employee
shall continue to receive long-term disability benefits under the IAC Health and
Welfare Plans after the Benefits Participation End Date in accordance with the
terms of the IAC Health and Welfare Plans; and

 

(ii)              with respect to any Match Employee who is receiving short-term
disability benefits under the IAC Health and Welfare Plans as of the Benefits
Participation End Date, Match shall be responsible, as of the first day
following the Benefits Participation End Date, for providing to such Match
Employee short term disability benefits and long-term disability benefits under
the Match Health and Welfare Plans.

 

4.3              Retention of Sponsorship and Liabilities. Following the
Mandatory Exchange Effective Time, IAC shall retain:

 

(a)               sponsorship of all IAC Health and Welfare Plans and any trust
or other funding arrangement established or maintained with respect to such
plans, including any assets held as of the Mandatory Exchange Effective Time
with respect to such plans; and

 

(b)               all Liabilities under the IAC Health and Welfare Plans,
subject to the obligations of Match described in Section 4.1.

 

IAC shall not assume any Liability under any Match Health and Welfare Plan, and
all such claims shall be satisfied pursuant to Section 4.2(a).

 

4.4              Flexible Benefit Plan. IAC will continue to maintain on behalf
of Match Employees the health care reimbursement program, the transit and
parking reimbursement program and the dependent care reimbursement program of
the IAC Flexible Benefit Plan (all of such accounts, “IAC Flexible Benefit
Plan”) for claims incurred on or prior to the Benefits Participation End Date on
the same basis as immediately prior to the Mandatory Exchange Effective Time and
in accordance with the terms of the IAC Flexible Benefit Plan. Following the
Mandatory Exchange Effective Time, until such time as Match ceases to
participate in the IAC Flexible Benefit Plan and has satisfied all of its
obligations thereunder, Match shall pay to IAC the amounts claimed by Match
Employees under the IAC Flexible Benefit Plan in addition to Match’s share of
the administrative cost of the IAC Flexible Benefit Plan (based on IAC
historical allocations), such amounts to be paid by Match on a one-month lagging
basis (i.e., claims made and administrative costs incurred during a particular
month shall be billed in the immediately succeeding month); provided, that Match
shall remit payment to IAC no later than the fifth business day following
delivery by IAC of an invoice to Match. Match Employees shall not participate in
the IAC Flexible Benefit Plan after the Benefits Participation End Date.

 



10

 

 

4.5              Workers’ Compensation Liabilities. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by an IAC
Employee, Former IAC Employee, Match Employee and Former Match Employee that
results from an accident occurring, or from an occupational disease which
becomes manifest, on or before the Mandatory Exchange Effective Time shall be
retained by IAC; provided, however, that Match promptly shall reimburse IAC for
any such Liabilities relating to Match Employees or Former Match Employees borne
by IAC following November 24, 2015. All workers’ compensation Liabilities
relating to, arising out of, or resulting from any claim by an IAC Employee or
Former IAC Employee shall be retained by IAC. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by a Match
Employee or Former Match Employee that results from an accident occurring, or
from an occupational disease which becomes manifest, on or after the Mandatory
Exchange Effective Time shall be retained by Match. For purposes of this
Agreement, a compensable injury shall be deemed to be sustained upon the
occurrence of the event giving rise to eligibility for workers’ compensation
benefits or at the time that an occupational disease becomes manifest, as the
case may be. IAC, Match and the other Match Entities shall cooperate with
respect to any notification to appropriate governmental agencies of the
Mandatory Exchange Effective Time and the issuance of new, or the transfer of
existing, workers’ compensation insurance policies and claims handling
contracts.

 

4.6              Payroll Taxes and Reporting of Compensation. IAC and Match
shall, and shall cause the other IAC Entities and the other Match Entities to,
respectively, take such action as may be reasonably necessary or appropriate in
order to minimize Liabilities related to payroll taxes after the Mandatory
Exchange Effective Time. IAC and Match shall, and shall cause the other IAC
Entities and the other Match Entities to, respectively, each bear its
responsibility for payroll tax obligations and for the proper reporting to the
appropriate governmental authorities of compensation earned by their respective
employees after the Mandatory Exchange Effective Time, including compensation
related to the exercise of Options.

 

ARTICLE V

EXECUTIVE BENEFITS AND OTHER BENEFITS

 

5.1              Assumption of Obligations. Except as provided in this
Agreement, effective as of November 24, 2015, Match shall assume and be solely
responsible for all Liabilities to or relating to Match Employees and Former
Match Employees under all IAC Executive Benefit Plans and Match Executive
Benefit Plans. For the avoidance of doubt, IAC shall retain all liabilities
under the IAC Executive Benefit Plans for all IAC Employees and Former IAC
Employees. The Parties hereto agree that none of the transactions contemplated
by the Transaction Agreement or any of the Ancillary Agreements, including,
without limitation, this Agreement, constitutes a “change in control,” “change
of control” or similar term, as applicable, within the meaning of any Benefit
Plan, any IAC Long-Term Incentive Plan or any Match Long-Term Incentive Plan.

 

5.2              Severance. (a) A Match Employee shall not be deemed to have
terminated employment for purposes of determining eligibility for severance
benefits in connection with or in anticipation of the consummation of the
transactions contemplated by the Transaction Agreement. Match shall be solely
responsible for all Liabilities in respect of all costs arising out of payments
and benefits relating to the termination or alleged termination of any Match
Employee or Former Match Employee’s employment that occurs prior to, as a result
of, in connection with or following the consummation of the transactions
contemplated by the Transaction Agreement, including any amounts required to be
paid (including any payroll or other taxes), and the costs of providing
benefits, under any applicable severance, separation, redundancy, termination or
similar plan, program, practice, contract, agreement, law or regulation (such
benefits to include any medical or other welfare benefits, outplacement
benefits, accrued vacation, and taxes).

 



11

 

 

(b)               An IAC Employee shall not be deemed to have terminated
employment for purposes of determining eligibility for severance benefits in
connection with or in anticipation of the consummation of the transactions
contemplated by the Transaction Agreement. IAC shall be solely responsible for
all Liabilities in respect of all costs arising out of payments and benefits
relating to the termination or alleged termination of any IAC Employee or Former
IAC Employee’s employment that occurs prior to, as a result of, in connection
with or following the consummation of the transactions contemplated by the
Transaction Agreement, including any amounts required to be paid (including any
payroll or other taxes), and the costs of providing benefits, under any
applicable severance, separation, redundancy, termination or similar plan,
program, practice, contract, agreement, law or regulation (such benefits to
include any medical or other welfare benefits, outplacement benefits, accrued
vacation, and taxes).

 

5.3              Certain Equity Award Matters. Match shall reimburse IAC for the
cost of any IAC RSU Awards or IAC Options held by Match Employees or Former
Match Employees that vest (in the case of IAC RSU Awards) or are exercised (in
the case of IAC Options) on or after November 24, 2015 with such cost equal to
the taxable income that arises from the applicable vesting or exercise event,
net of withholding taxes (payment for which Match shall be solely responsible)
(the “IAC Award Cost”). No later than five Business Days following invoice
therefor, Match shall pay to IAC the IAC Award Cost in cash. Allocation of
economic responsibility for the Match Options resulting from the conversion
contemplated by Section 6.1(a) of this Agreement is set forth in the Transaction
Agreement.

 

ARTICLE VI

EQUITY AWARD ADJUSTMENTS

 

6.1              IAC Long-Term Incentive Plans. IAC and Match shall take all
actions necessary or appropriate so that each outstanding IAC Option and IAC RSU
Award granted under any IAC Long-Term Incentive Plan held by any individual
shall be adjusted as set forth in this ARTICLE VI. The adjustments set forth
below shall be the sole adjustments made with respect to IAC Options and IAC RSU
Awards in connection with the transactions contemplated by the Transaction
Agreement.

 

(a)               Currently Outstanding IAC Options. As determined by the
Compensation and Human Resources Committee of the IAC Board of Directors (the
“IAC Committee”) pursuant to its authority under the applicable IAC Long-Term
Incentive Plan, each IAC Option that is outstanding (x) on [INSERT DATE OF
TRANSACTION AGREEMENT] and (y) as of immediately prior to the Mandatory Exchange
Effective Time shall be converted into both an IAC Option and a Match Option and
shall otherwise be subject to the same terms and conditions after the Mandatory
Exchange Effective Time as the terms and conditions applicable to such IAC
Option immediately prior to the Mandatory Exchange Effective Time; provided,
however, that from and after the Mandatory Exchange Effective Time:

 



12

 

 

(i)                 (A) the number of shares of IAC Common Stock subject to such
IAC Option shall be equal to the same number of shares of IAC Common Stock
subject to such IAC Option immediately prior to the Mandatory Exchange Effective
Time, and (B) the per share exercise price of such IAC Option, rounded up to the
nearest whole cent, shall be equal to the quotient obtained by dividing (1) the
per share exercise price of such IAC Option immediately prior to the Mandatory
Exchange Effective Time by (2) the IAC Ratio; and

 

(ii)              (A) the number of shares of Match Common Stock subject to such
Match Option, rounded down to the nearest whole share, shall be equal to the
product obtained by multiplying (1) the number of shares of IAC Common Stock
subject to such IAC Option immediately prior to the Mandatory Exchange Effective
Time by (2) the Reclassification Exchange Ratio, and (B) the per share exercise
price of such Match Option, rounded up to the nearest whole cent, shall be equal
to the quotient obtained by dividing (1) the per share exercise price of such
IAC Option immediately prior to the Mandatory Exchange Effective Time by (2) the
Match Ratio.

 

(b)               Newly Granted IAC Options. As determined by the IAC Committee
pursuant to its authority under the applicable IAC Long-Term Incentive Plan,
each IAC Option that is (x) granted after [INSERT DATE OF TRANSACTION AGREEMENT]
and (y) outstanding as of immediately prior to the Mandatory Exchange Effective
Time shall be subject to the same terms and conditions after the Mandatory
Exchange Effective Time as the terms and conditions applicable to such IAC
Option immediately prior to the Mandatory Exchange Effective Time; provided,
however, that from and after the Mandatory Exchange Effective Time (i) the
number of shares of IAC Common Stock subject to such IAC Option, rounded down to
the nearest whole share, shall be equal to the product obtained by multiplying
(A) the number of shares of IAC Common Stock subject to such IAC Option
immediately prior to the Mandatory Exchange Effective Time by (B) the IAC Ratio
and (ii) the per share exercise price of such IAC Option, rounded up to the
nearest whole cent, shall equal the quotient obtained by dividing (A) the per
share exercise price of such IAC Option immediately prior to the Mandatory
Exchange Effective Time by (B) the IAC Ratio

 

(c)               IAC RSU Awards. As determined by the IAC Committee pursuant to
its authority under the applicable IAC Long-Term Incentive Plan, each IAC RSU
Award shall be subject to the same terms and conditions immediately after the
Mandatory Exchange Effective Time as the terms and conditions applicable to such
IAC RSU Award immediately prior to the Mandatory Exchange Effective Time;
provided, however, that from and after the Mandatory Exchange Effective Time,
(i) the number of shares of IAC Common Stock covered by each IAC RSU Award,
rounded to the nearest whole share, shall be equal to the product of (A) the
number of shares of IAC Common Stock covered by such IAC RSU Award immediately
prior to the Mandatory Exchange Effective Time and (B) the IAC Ratio, and (ii)
for any IAC RSU Awards subject to performance conditions, the performance
conditions shall be equitably adjusted, as determined by the IAC Committee, to
reflect the impact of the Separation Transactions.



 



13

 

 

(d)               Foreign Grants/Awards.

 

(i)                 To the extent that any of the IAC Options or IAC RSU Awards
are granted to non-U.S. employees under any domestic or foreign equity-based
incentive program sponsored by an IAC Entity, IAC and Match shall use their
commercially reasonable efforts to preserve, at and after the Mandatory Exchange
Effective Time, the value and tax treatment accorded to such IAC Options and
such IAC RSU Awards granted to non-U.S. employees under any domestic or foreign
equity-based incentive program sponsored by an IAC Entity.

 

(ii)              To the extent that any of the Match Options or Match RSU
Awards are granted to non-U.S. employees under any domestic or foreign
equity-based incentive program sponsored by a Match Entity, IAC and Match shall
use their commercially reasonable efforts to preserve, at and after the
Mandatory Exchange Effective Time, the value and tax treatment accorded to such
Match Options and such Match RSU Awards granted to non-U.S. employees under any
domestic or foreign equity-based incentive program sponsored by a Match Entity.

 

6.2              Match Long-Term Incentive Plans. As determined by the
Compensation and Human Resources Committee of the Match Board of Directors
pursuant to its authority under the applicable Match Long-Term Incentive Plan,
each equity award (“Match Equity Award”) corresponding to shares of Match Common
Stock shall be adjusted as set forth in Section 2.03(g) of the Transaction
Agreement.

 

6.3              Miscellaneous Option and Other Award Terms. IAC Options and IAC
RSU Awards adjusted pursuant to Section 6.1, regardless of by whom held, shall
be settled by IAC pursuant to the terms of the applicable IAC Long-Term
Incentive Plan, and Match Equity Awards (including IAC Options that convert into
Match Options pursuant to Section 6.1), regardless of by whom held, shall be
settled by Match pursuant to the terms of the applicable Match Long-Term
Incentive Plan. It is intended that, to the extent of the issuance of Match
Options in connection with the adjustment provisions of Section 6.1, the
applicable Match Long-Term Incentive Plan shall be considered a successor to
each of the IAC Long-Term Incentive Plans and Match shall be considered to have
assumed the obligations of the applicable IAC Long-Term Incentive Plan to make
the adjustment of the IAC Options and IAC Awards as set forth in Section 6.1.
The Mandatory Exchange Effective Time shall not constitute a termination of
employment for any IAC Employee for purposes of any Match Option and, except as
otherwise provided in this Agreement, with respect to grants adjusted pursuant
to Section 6.1, employment with IAC shall be treated as employment with Match
with respect to Match Options held by IAC Employees. The Mandatory Exchange
Effective Time shall not constitute a termination of employment for any Match
Employee for purposes of any IAC Option and, except as otherwise provided in
this Agreement, with respect to grants adjusted pursuant to Section 6.1,
employment with Match shall be treated as employment with IAC with respect to
IAC Options held by Match Employees. Termination of employment following the
Mandatory Exchange Effective Time from (i) all IAC Entities shall be treated as
a termination of employment with respect to any Match Options held by an IAC
Employee and (ii) all Match Entities shall be treated as a termination of
employment with respect to any IAC Options held by a Match Employee.

 



14

 

 

6.4              Waiting Period for Exercisability of Options and Grant of
Options and RSU Awards. The IAC Options and Match Options shall not be
exercisable during a period beginning on a date prior to the Mandatory Exchange
Effective Time reasonably determined by IAC, and continuing until the IAC
Post-Separation Value and the Match Post-Separation Value are determined, or
such longer period as IAC, with respect to IAC Options, and Match, with respect
to Match Options, reasonably determines is necessary to implement the provisions
of this Article VI. The IAC RSU Awards and Match RSU Awards shall not be settled
during a period beginning on a date prior to the Mandatory Exchange Effective
Time determined by IAC in its sole discretion, and continuing until the IAC
Post-Separation Value and the Match Post-Separation Value are determined
immediately after the Mandatory Exchange Effective Time, or such longer period
as IAC, with respect to IAC RSU Awards, and Match, with respect to Match RSU
Awards, determines is necessary to implement the provisions of this Article VI.

 

ARTICLE VII

GENERAL AND ADMINISTRATIVE

 

7.1              Sharing of Participant Information. IAC and Match shall share,
and IAC shall cause each other IAC Entity to share, and Match shall cause each
other Match Entity to share with each other and their respective agents and
vendors (without obtaining releases) all participant information necessary for
the efficient and accurate administration of each of the Match Benefit Plans and
the IAC Benefit Plans. IAC and Match and their respective authorized agents
shall, subject to applicable laws and the entry into such agreements as shall be
reasonably necessary or appropriate to comply with all applicable data
protection laws, be given reasonable and timely access to, and may make copies
of, all information relating to the subjects of this Agreement in the custody of
the other Party, to the extent necessary for such administration. Until the
Benefits Participation End Date and for such reasonable period thereafter as is
reasonably necessary or appropriate to fulfill the purposes and intent of this
Agreement, all participant information shall be provided in a manner and medium
as may be mutually agreed to by IAC and Match.

 

7.2              Reasonable Efforts/Cooperation. Each of the Parties hereto will
use its commercially reasonable efforts to promptly take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate the transactions
contemplated by this Agreement. Each of the Parties hereto shall cooperate fully
on any issue relating to the transactions contemplated by this Agreement for
which the other Party seeks a determination letter or private letter ruling from
the Internal Revenue Service, an advisory opinion from the Department of Labor
or any other filing (including, but not limited to, securities filings (remedial
or otherwise)), consent or approval with respect to or by a governmental agency
or authority in any jurisdiction in the U.S. or abroad.

 

7.3              No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and is not intended to confer upon any other Persons any
rights or remedies hereunder. Except as expressly provided in this Agreement,
nothing in this Agreement shall preclude IAC or any other IAC Entity, at any
time after the Mandatory Exchange Effective Time, from amending, merging,
modifying, terminating, eliminating, reducing, or otherwise altering in any
respect any IAC Benefit Plan, any benefit under any Benefit Plan or any trust,
insurance policy or funding vehicle related to any IAC Benefit Plan. Except as
expressly provided in this Agreement, nothing in this Agreement shall preclude
Match or any other Match Entity, at any time Mandatory Exchange Effective Time,
from amending, merging, modifying, terminating, eliminating, reducing, or
otherwise altering in any respect any Match Benefit Plan, any benefit under any
Benefit Plan or any trust, insurance policy or funding vehicle related to any
Match Benefit Plan.

 



15

 

 

7.4              Audit Rights With Respect to Information Provided.

 

(a)               Each of IAC and Match, and their duly authorized
representatives, shall have the right to conduct reasonable audits (but not in
excess of one audit per fiscal quarter) with respect to all information required
to be provided to it by the other Party under this Agreement. The Party
conducting the audit (the “Auditing Party”) may adopt reasonable procedures and
guidelines for conducting audits and the selection of audit representatives
under this Section 7.4. The Auditing Party shall have the right to make copies
of any records at its expense, subject to any restrictions imposed by applicable
laws and to any confidentiality provisions set forth in the Transaction
Agreement, which are incorporated by reference herein. The Party being audited
shall provide the Auditing Party’s representatives with reasonable access during
normal business hours to its operations, computer systems and paper and
electronic files, and provide workspace to its representatives. After any audit
is completed, the Party being audited shall have the right to review a draft of
the audit findings and to comment on those findings in writing within thirty
business days after receiving such draft.

 

(b)               The Auditing Party’s audit rights under this Section 7.4 shall
include the right to audit, or participate in an audit facilitated by the Party
being audited, of any Subsidiaries and Affiliates of the Party being audited and
to require the other Party to request any benefit providers and third parties
with whom the Party being audited has a relationship, or agents of such Party,
to agree to such an audit to the extent any such Persons are affected by or
addressed in this Agreement (collectively, the “Non-parties”). The Party being
audited shall, upon written request from the Auditing Party, provide an
individual (at the Auditing Party’s expense) to supervise any audit of a
Non-party. The Auditing Party shall be responsible for supplying, at the
Auditing Party’s expense, additional personnel sufficient to complete the audit
in a reasonably timely manner. The responsibility of the Party being audited
shall be limited to providing, at the Auditing Party’s expense, a single
individual at each audited site for purposes of facilitating the audit.

 

7.5              Fiduciary Matters. It is acknowledged that actions required to
be taken pursuant to this Agreement may be subject to fiduciary duties or
standards of conduct under ERISA or other applicable law, and no Party shall be
deemed to be in violation of this Agreement if it fails to comply with any
provisions hereof based upon its good faith determination that to do so would
violate such a fiduciary duty or standard. Each Party shall be responsible for
taking such actions as are deemed necessary and appropriate to comply with its
own fiduciary responsibilities and shall fully release and indemnify the other
Party for any Liabilities caused by the failure to satisfy any such
responsibility.

 

7.6              Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor) and such consent
is withheld, the Parties hereto shall use commercially reasonable efforts to
implement the applicable provisions of this Agreement to the full extent
practicable. If any provision of this Agreement cannot be implemented due to the
failure of such third party to consent, the Parties hereto shall negotiate in
good faith to implement the provision in a mutually satisfactory manner. The
phrase “commercially reasonable efforts” as used herein shall not be construed
to require any Party to incur any non-routine or unreasonable expense or
Liability or to waive any right.

 



16

 

 

ARTICLE VIII

MISCELLANEOUS

 

8.1              Effectiveness. This Agreement shall become effective
immediately prior to the Mandatory Exchange Effective Time and shall supersede
the Prior EMA at such time, subject to the consummation of the Separation
Transactions.

 

8.2              Effect If Mandatory Exchange Effective Time Does Not Occur. If
the Transaction Agreement is terminated in accordance with its terms prior to
the Mandatory Exchange Effective Time, then this Agreement shall terminate and
all actions and events that are, under this Agreement, to be taken or occur
effective immediately prior to or as of the Mandatory Exchange Effective Time,
or otherwise in connection with the Separation Transactions, shall not be taken
or occur and the Prior EMA shall remain in effect in accordance with its terms,
except to the extent specifically agreed by IAC and Match.

 

8.3              Relationship of Parties. Nothing in this Agreement shall be
deemed or construed by the Parties or any third party as creating the
relationship of principal and agent, partnership or joint venture between the
Parties, it being understood and agreed that no provision contained herein, and
no act of the Parties, shall be deemed to create any relationship between the
Parties other than the relationship set forth herein.

 

8.4              Affiliates. Each of IAC and Match shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by another IAC Entity or
a Match Entity, respectively.

 

8.5              Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given to a
Party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses and facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number or person as a Party may designate by notice to the
other Parties):

 

(a)       if to IAC:

 

IAC/InterActiveCorp

555 West 18th Street

New York, NY 10011

Attention:[●]

Email:[●]

 



17

 

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:Andrew J. Nussbaum, Esq.
Jenna Levine, Esq.

Email:ajnussbaum@wlrk.com
jelevine@wlrk.com

 

(b)       if to Match:

 

Match Group, Inc.

8750 North Central Expressway

Suite 1400

Dallas, TX 75231

Attention:[●]

Email:[●]

 

with a copy to:

Debevoise & Plimpton

919 Third Avenue

New York, NY 10022

Attention:Jeffrey J. Rosen
William D. Regner

Email:jrosen@debevoise.com
wdregner@debevoise.com

 

8.6              Incorporation of Transaction Agreement Provisions. The
following provisions of the Transaction Agreement are hereby incorporated herein
by reference, and unless otherwise expressly specified herein, such provisions
shall apply as if fully set forth herein mutatis mutandis (references in this
Section 8.6 to an “Article” or “Section” shall mean Articles or Sections of the
Transaction Agreement, and references in the material incorporated herein by
reference shall be references to the Transaction Agreement): Section 7.03
(relating to Required Efforts); Article X (relating to Indemnification); Article
XI (relating to Exchange of Information; Confidentiality); Article XII (relating
to Dispute Resolution); and Article XIII (relating to Miscellaneous).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



18

 

 

IN WITNESS WHEREOF, the Parties have caused this Amended and Restated Employee
Matters Agreement to be duly executed as of the day and year first above
written.

 

 IAC/INTERACTIVECORP    By:                              Name:    Title:   
 Match Group, Inc.     By:      Name:    Title:     IAC HOLDINGS, INC.       By:
   Name:    Title:

 



[SIGNATURE PAGE TO EMPLOYEE MATTERS AGREEMENT]

 





 

 



 

Exhibit 13.03(b)

 

FORM OF

 

TAX MATTERS AGREEMENT

 

Dated as of [●],

 

by and between

 

IAC/INTERACTIVECORP

 

and

 

IAC HOLDINGS, INC.

 



 

 

 

TABLE OF CONTENTS

 

    Page       Section 1.      Definition of Terms 1       Section 2.
      Allocation of Tax Liabilities 12       Section 2.01 General Rule 12      
Section 2.02 Allocation of United States Federal Income Tax and Federal Other
Tax 13       Section 2.03 Allocation of State Income and State Other Taxes 14  
    Section 2.04 Allocation of Foreign Taxes 15       Section 2.05 Certain
Transaction and Other Taxes 16       Section 3.      Proration of Taxes for
Straddle Periods 16       Section 4.      Preparation and Filing of Tax Returns
17       Section 4.01 General 17       Section 4.02 IAC’s Responsibility 17    
  Section 4.03 New IAC’s Responsibility 17       Section 4.04 Tax Accounting
Practices 17       Section 4.05 Consolidated or Combined Tax Returns 18      
Section 4.06 Right to Review Tax Returns 18       Section 4.07 New IAC
Carrybacks and Claims for Refund 20       Section 4.08 Apportionment of Earnings
and Profits and Tax Attributes 20       Section 5.      Tax Payments 21      
Section 5.01 Payment of Taxes with Respect Tax Returns 21       Section 5.02
Indemnification Payments 21       Section 6.      Tax Benefits 22      
Section 6.01 Tax Benefits 22

 



 

 

 

Section 6.02 New IAC and IAC Income Tax Deductions in Respect of Certain Equity
Awards and Incentive Compensation 23       Section 7.       Tax-Free Status 24  
    Section 7.01 Restrictions on New IAC and IAC 24       Section 7.02
Procedures Regarding Opinions and Rulings 27       Section 7.03 Liability for
Tax-Related Losses and Match Merger-Related Losses 29       Section 7.04
Section 336(e) Election 31       Section 8.       Assistance and Cooperation 31
      Section 8.01 Assistance and Cooperation 31       Section 8.02 Income Tax
Return Information 32       Section 8.03 Reliance by New IAC 32      
Section 8.04 Reliance by IAC 33       Section 9.       Tax Records 33      
Section 9.01 Retention of Tax Records 33       Section 9.02 Access to Tax
Records 33       Section 10.       Tax Contests 33       Section 10.01 Notice 33
      Section 10.02 Control of Tax Contests 34       Section 11.       Effective
Date; Termination of Prior Intercompany Tax Allocation Agreements 36      
Section 12.      Survival of Obligations 36       Section 13.      Treatment of
Payments; Tax Gross Up 36       Section 13.01 Treatment of Tax Indemnity and Tax
Benefit Payments 36       Section 13.02 Tax Gross Up 36       Section 13.03
Interest 37       Section 14.      Disagreements 37

 



 

 

 

Section 15.       Late Payments 37       Section 16.       Expenses 37      
Section 17.       General Provisions 38       Section 17.01 Addresses and
Notices 38       Section 17.02 Binding Effect 39       Section 17.03 Waiver 39  
    Section 17.04 Severability 39       Section 17.05 Authority 39      
Section 17.06 Further Action 40       Section 17.07 Integration 40      
Section 17.08 Construction 40       Section 17.09 No Double Recovery 40      
Section 17.10 Counterparts 40       Section 17.11 Governing Law 40      
Section 17.13 Amendment 41       Section 17.14 New IAC Subsidiaries 41      
Section 17.15 Successors 41       Section 17.16 Injunctions 41

 



 

 

 

This TAX MATTERS AGREEMENT, dated as of [●] (this “Agreement”), is by and
between IAC/InterActiveCorp, a Delaware corporation (“IAC”), and IAC Holdings
Inc., a Delaware corporation and a direct wholly owned Subsidiary of IAC (“New
IAC”) (collectively, the “Companies” and each a “Company”). For purposes of this
Agreement, IAC, as in existence immediately after the Match Merger Effective
Time, is sometimes referred to as “New Match.”

 

WHEREAS, IAC, New IAC, Valentine Merger Sub LLC, a Delaware limited liability
company and a wholly owned Subsidiary of IAC (“New Match Merger Sub”), and Match
Group, Inc., a Delaware corporation (“Match”), have entered into a Transaction
Agreement, dated as of December 19, 2019 (the “Transaction Agreement”),
providing for the separation of the New IAC Group from the New Match Group;

 

WHEREAS, pursuant to the terms of the Transaction Agreement, among other things,
IAC has taken or will take the following actions: (a) contribute the New IAC
Assets to New IAC and cause New IAC to assume the New IAC Liabilities, in actual
or constructive exchange for the issuance by New IAC to IAC of New IAC Common
Stock, New IAC Class B Common Stock, and New IAC Voting Preferred Stock (as
described in Exhibit 1.01 to the Transaction Agreement) (such contribution, the
“Contribution”) and (b) effect the Distribution;

 

WHEREAS, for Federal Income Tax purposes, it is intended that (a) the
Distribution (together with the Contribution) shall qualify as a transaction
that is generally tax-free pursuant to Sections 355(a), 361 and 368(a)(1)(D) of
the Code and (b) the Match Merger shall qualify as a “reorganization” within the
meaning of Section 368(a) of the Code;

 

WHEREAS, as of the date hereof, IAC is the common parent of an affiliated group
(as defined in Section 1504 of the Code) of corporations, including New IAC and
Match, which has elected to file consolidated Federal Income Tax Returns (the
“IAC Affiliated Group”);

 

WHEREAS, in connection with the initial public offering by Match of Match Common
Stock, IAC and Match entered into a Tax Sharing Agreement, dated as of November
24, 2015 (the “Existing Tax Sharing Agreement”), setting forth their agreement
with respect to certain Tax matters;

 

WHEREAS, as a result of the Distribution, New IAC and its subsidiaries will
cease to be members of the IAC Affiliated Group (the “Deconsolidation”);

 

WHEREAS, the Parties desire to provide for and agree upon the allocation between
the Parties of liabilities for Taxes arising prior to, as a result of, and
subsequent to the Distribution, and to provide for and agree upon other matters
relating to Taxes;

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
Parties hereby agree as follows:

 

Section 1.     Definition of Terms. For purposes of this Agreement (including
the recitals hereof), the following terms have the following meanings, and
capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Transaction Agreement:

 



 

 

 

“Adjustment Request” shall mean any formal or informal claim or request filed
with any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (a) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (b) any claim for equitable recoupment or
other offset, and (c) any claim for refund or credit of Taxes previously paid.

 

“Affiliate” shall mean any entity that is directly or indirectly “controlled” by
either the Person in question or an Affiliate of such Person. “Control” shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise. The term Affiliate shall refer
to Affiliates of a Person as determined immediately after the Distribution.

 

“Agreement” shall mean this Tax Matters Agreement.

 

“Business Day” shall have the meaning set forth in the Transaction Agreement.

 

“Built-in Change Loss” shall mean any Tax-Related Losses arising from Committed
Acquisitions that, taken together (and giving effect to any “acquisitions” of
IAC stock for purposes of Section 355(e) of the Code occurring at or before the
Match Merger Effective Time and without giving effect to any other
“acquisitions” of IAC stock for purposes of Section 355(e) of the Code occurring
after the Match Merger Effective Time), would result in the “acquisition” of a
Fifty-Percent or Greater Interest in IAC as “part of a plan (or series of
related transactions),” within the meaning of Section 355(e) of the Code and the
Treasury Regulations promulgated thereunder, that includes the Distribution.

 

“Capital Stock” shall mean all classes or series of capital stock, including (a)
common stock, (b) all options, warrants and other rights to acquire such capital
stock and (c) all instruments properly treated as stock for Federal Income Tax
purposes.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committed Acquisitions” shall mean all acquisitions of IAC Capital Stock
pursuant to any obligation to issue, exchange, or repurchase IAC Capital Stock,
or any right granted to any Person to acquire IAC Capital Stock, in each case
pursuant to the terms, as in effect on the date hereof, of any binding agreement
entered into by a member of the IAC Group prior to the Match Merger Effective
Time (whether on account of any employee option plan, exchangeable debt
instrument, hedging transaction or otherwise), as such terms may be adjusted to
give effect to the transactions contemplated by Articles II and III of the
Transaction Agreement.

 

“Companies” and “Company” shall have the meaning provided in the first sentence
of this Agreement.

 

“Compensatory Equity Interests” shall have the meaning set forth in Section
6.02(a)(i).

 

“Contribution” shall have the meaning provided in the Recitals.

 

“Deconsolidation” shall have the meaning provided in the Recitals.

 



-2-

 

 

“Deconsolidation Date” shall mean the date on which the Mandatory Exchange
Effective Time occurs (provided that, if the date on which the Match Merger
Effective Time occurs is after the Deconsolidation Date, then, solely for
purposes of the allocation of liability pursuant to Section 2, the Match Merger
(and any other transactions occurring between the Mandatory Exchange Effective
Time and the Match Merger Effective Time) shall be deemed to have occurred on
the Deconsolidation Date).

 

“DGCL” shall mean the Delaware General Corporation Law.

 

“Distribution” shall mean (i) the issuance of IAC Series 1 Mandatorily
Exchangeable Preferred Stock and IAC Series 2 Mandatorily Exchangeable Preferred
Stock pursuant to the Reclassification, (ii) the redemption of IAC Series 1
Mandatorily Exchangeable Preferred Stock in exchange for New IAC Common Stock
and the redemption of IAC Series 2 Mandatorily Exchangeable Preferred Stock in
exchange for New IAC Class B Common Stock, in each case, pursuant to the
Mandatory Exchange, and (iii) the exchange of Subsidiary-Held IAC Securities for
New IAC Voting Preferred Stock pursuant to the Subsidiary Exchange, taken
together.

 

“Employee Matters Agreement” shall have the meaning set forth in the Transaction
Agreement.

 

“Federal Income Tax” shall mean any Tax imposed by Subtitle A of the Code, and
any interest, penalties, additions to tax, or additional amounts in respect of
the foregoing.

 

“Federal Other Tax” shall mean any Tax imposed by the federal government of the
United States other than any Federal Income Taxes, and any interest, penalties,
additions to tax, or additional amounts in respect of the foregoing.

 

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

 

“Final Determination” shall mean the final resolution of liability for any Tax,
which resolution may be for a specific issue or adjustment or for a Tax Period,
(a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
laws of a State, local, or foreign taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
Tax Period (as the case may be); (b) by a decision, judgment, decree, or other
order by a court of competent jurisdiction, which has become final and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Section 7121 or 7122 of the Code, or a comparable agreement under the laws of a
State, local, or foreign taxing jurisdiction; (d) by any allowance of a refund
or credit in respect of an overpayment Tax, but only after the expiration of all
Tax Periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; or (e) by any other final
disposition, including by reason of the expiration of the applicable statute of
limitations or by mutual agreement of the Parties.

 

“Foreign Income Tax” shall mean any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, which is an income tax as defined in
Treasury Regulations Section 1.901-2, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

 



-3-

 

 

“Foreign Other Tax” shall mean any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, other than any Foreign Income Taxes, and
any interest, penalties, additions to tax, or additional amounts in respect of
the foregoing.

 

“Foreign Tax” shall mean any Foreign Income Taxes or Foreign Other Taxes.

 

“Former IAC Employee” shall have the meaning set forth in the Employee Matters
Agreement.

 

“Former Match Employee” shall have the meaning set forth in the Employee Matters
Agreement.

 

“Governmental Authority” shall have the meaning set forth in the Transaction
Agreement.

 

“Group” shall mean the IAC Group, the Match Group, the New Match Group or the
New IAC Group, or any combination thereof, as the context requires.

 

“IAC” shall have the meaning provided in the first sentence of this Agreement,
and references herein to IAC shall include any entity treated as a successor to
IAC (including, after the Match Merger Effective Time, New Match).

 

“IAC Adjustment” shall mean any proposed adjustment by a Tax Authority or claim
for refund asserted in a Tax Contest to the extent IAC would be exclusively
liable for any resulting Tax under this Agreement or exclusively entitled to
receive any resulting Tax Benefit under this Agreement.

 

“IAC Affiliated Group” shall have the meaning set forth in the Recitals.

 

“IAC Filing Date” shall have the meaning set forth in Section 7.03(e)(ii)(A).

 

“IAC Employee” shall have the meaning set forth in the Employee Matters
Agreement.

 

“IAC Group” shall mean IAC and each Person that is a Subsidiary of IAC
immediately prior to the Reclassification Effective Time (other than any member
of the Match Group).

 

“IAC Separate Return” shall mean any Separate Return of any member of the IAC
Group that is not a member of the New IAC Group.

 

“IAC Service Provider Option Deductions” shall have the meaning set forth in
Section 6.02(a)(ii).

 

“Income Tax” shall mean any Federal Income Tax, State Income Tax or Foreign
Income Tax.

 

“Information Liability” shall have the meaning set forth in Section 7.03(a).

 

“IRS” shall mean the U.S. Internal Revenue Service.

 



-4-

 

 

“Joint Adjustment” shall mean any proposed adjustment by a Tax Authority or
claim for refund asserted in a Tax Contest that is not a New IAC Adjustment or
an IAC Adjustment.

 

“Joint Return” shall mean any Return of a member of the IAC Group, New Match
Group or New IAC Group that is not a Separate Return.

 

“Mandatory Exchange” shall have the meaning set forth in the Transaction
Agreement.

 

“Mandatory Exchange Effective Time” shall have the meaning set forth in the
Transaction Agreement.

 

“Match” shall have the meaning provided in the Recitals, and references herein
to Match shall include any entity treated as a successor to Match, including,
after the Match Merger Effective Time, New Match.

 

“Match Common Stock” shall have the meaning set forth in the Transaction
Agreement.

 

“Match Employee” shall have the meaning set forth in the Employee Matters
Agreement.

 

“Match Federal Consolidated Income Tax Sharing Payments” shall have the meaning
set forth in Section 2.02(a)(1)(A).

 

“Match Foreign Combined Income Tax Sharing Payments” shall have the meaning set
forth in Section 2.04(a)(1)(A).

 

“Match Group” shall mean Match and each Person that is a Subsidiary of Match
prior to the Reclassification Effective Time.

 

“Match Merger Effective Time” shall have the meaning set forth in the
Transaction Agreement.

 

“Match Merger-Related Losses” shall mean (a) all federal, state, local and
foreign Taxes imposed pursuant to any settlement, Final Determination, judgment
or otherwise; (b) all accounting, legal and other professional fees, and court
costs incurred in connection with such Taxes; and (c) all costs, expenses and
damages associated with stockholder litigation or controversies and any amount
paid by New Match (or any New Match Affiliate) or New IAC (or any New IAC
Affiliate) in respect of the liability of shareholders, whether paid to
shareholders or to the IRS or any other Governmental Authority, in each case,
resulting from the failure of the Match Merger to qualify as a “reorganization”
within the meaning of Section 368(a) of the Code.

 

“Match Merger Tax Representation Letter” shall have the meaning set forth in
Section 7.03(d)(ii)(A).

 

“Match Stand-Alone Federal Other Taxes” shall have the meaning set forth in
Section 2.02(c)(i)(A).

 

“Match Stand-Alone Foreign Other Taxes” shall have the meaning set forth in
Section 2.04(c)(i)(A).

 

“Match Stand-Alone State Other Taxes” shall have the meaning set forth in
Section 2.03(c)(i)(A).

 



-5-

 

 

“Match State Combined Income Tax Sharing Payments” shall have the meaning set
forth in Section 2.03(a)(1)(A).

 

“Merger Tax Opinion” shall have the meaning set forth in the Transaction
Agreement

 

“Merger Tax Representation Letter” shall have the meaning set forth in the
Transaction Agreement.

 

“Mitigation Failure” shall mean a breach by IAC of the covenant contained in
Section 7.01(e).

 

“New IAC” shall have the meaning provided in the first sentence of this
Agreement, and references herein to New IAC shall include any entity treated as
a successor to New IAC.

 

“New IAC Active Trade or Business” shall mean a trade or business actively
conducted (as defined in Section 355(b)(2) of the Code and the Treasury
Regulations thereunder) immediately prior to the Distribution by New IAC and its
“separate affiliated group” (as defined in Section 355(b)(3)(B) of the Code)
that satisfies Section 355(b) of the Code with respect to the Distribution.

 

“New IAC Adjustment” shall mean any proposed adjustment by a Tax Authority or
claim for refund asserted in a Tax Contest to the extent New IAC would be
exclusively liable for any resulting Tax under this Agreement or exclusively
entitled to receive any resulting Tax Benefit under this Agreement.

 

“New IAC Affiliated Group” shall mean the affiliated group (as defined in
Section 1504 of the Code and the Treasury Regulations thereunder) of which New
IAC is the common parent.

 

“New IAC Assets” shall have the meaning set forth in the Transaction Agreement.

 

“New IAC Carryback” shall mean any net operating loss, net capital loss, excess
tax credit, or other similar Tax item of any member of the New IAC Group that is
a carryback from one Tax Period to another prior Tax Period under the Code or
other applicable Tax Law that is not made at the election of any member of the
New IAC Group.

 

“New IAC Class B Common Stock” shall have the meaning set forth in the
Transaction Agreement.

 

“New IAC Common Stock” shall have the meaning set forth in the Transaction
Agreement.

 

“New IAC Federal Consolidated Income Tax Return” shall mean any Federal Income
Tax Return for the New IAC Affiliated Group.

 

“New IAC Group” shall mean New IAC and each Person that is a Subsidiary of New
IAC after the Mandatory Exchange Effective Time.

 

“New IAC Filing Date” shall have the meaning set forth in Section 7.03(e)(i)(A).

 

“New IAC Liabilities” shall have the meaning set forth in the Transaction
Agreement.

 



-6-

 

 

“New IAC Person” shall have the meaning set forth in Section 7.02(d).

 

“New IAC Proposed Acquisition Transaction” shall mean a Proposed Acquisition
Transaction with respect to New IAC.

 

“New IAC Separate Return” shall mean any Separate Return of New IAC or any
member of the New IAC Group.

 

“New IAC Voting Preferred Stock” shall have the meaning set forth in the
Transaction Agreement.

 

“New Match” shall have the meaning provided in the second sentence of this
Agreement, and references herein to New Match shall include (a) any entity
treated as a successor to New Match and (b) any entity treated as a predecessor
to New Match, including IAC.

 

“New Match Active Trade or Business” shall mean a trade or business actively
conducted (as defined in Section 355(b)(2) of the Code and the Treasury
Regulations thereunder) immediately prior to the Distribution by IAC and its
“separate affiliated group” (as defined in Section 355(b)(3)(B) of the Code)
that satisfies Section 355(b) of the Code with respect to the Distribution.

 

“New Match Affiliated Group” shall mean the affiliated group (as defined in
Section 1504 of the Code and the Treasury Regulations thereunder) of which IAC
or New Match is the common parent.

 

“New Match Federal Consolidated Income Tax Return” shall mean any Federal Income
Tax Return for the New Match Affiliated Group.

 

“New Match Foreign Combined Income Tax Return” shall mean a consolidated,
combined or unitary or other similar Foreign Income Tax Return or any Foreign
Income Tax Return with respect to any profit and/or loss sharing group, group
payment or similar group or fiscal unity that actually includes, by election or
otherwise, one or more members of the New Match Group together with one or more
members of the New IAC Group.

 

“New Match Group” shall mean IAC and each Person that is a Subsidiary of IAC
after the Mandatory Exchange Effective Time.

 

“New Match Proposed Acquisition Transaction” shall mean a Proposed Acquisition
Transaction with respect to IAC.

 

“New Match Separate Return” shall mean any Separate Return of New Match or any
member of the New Match Group (other than any IAC Separate Return).

 

“New Match State Combined Income Tax Return” shall mean a consolidated, combined
or unitary Tax Return with respect to State Income Taxes that actually includes,
by election or otherwise, one or more members of the New Match Group and one or
more members of the New IAC Group.

 

“New Match Tax Attribute” shall mean any net operating loss or excess interest
expense carryforward of the IAC Group as of immediately following the Mandatory
Exchange Effective Time, other than any such item generated by a member of the
Match Group, to the extent attributable to a Pre-Deconsolidation Period.

 



-7-

 

 

“Notified Action” shall have the meaning set forth in Section 7.02(a).

 

“Option Value Allocation Ratio” shall have the meaning set forth in the
Transaction Agreement.

 

“Other Tax” shall mean any Federal Other Tax, State Other Tax, or Foreign Other
Tax.

 

“Parties” shall mean the parties to this Agreement.

 

“Past Practices” shall have the meaning set forth in Section 4.04(a).

 

“Payment Date” shall mean (a) with respect to any New Match Federal Consolidated
Income Tax Return, the due date for any required installment of estimated Taxes
determined under Section 6655 of the Code, the due date (determined without
regard to extensions) for filing the Tax Return determined under Section 6072 of
the Code, and the date the Tax Return is filed, and (b) with respect to any
other Tax Return, the corresponding dates determined under applicable Tax Law.

 

“Payor” shall have the meaning set forth in Section 5.02(a).

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or a Governmental Authority or any department, agency or political
subdivision thereof, without regard to whether any entity is treated as
disregarded for Federal Income Tax purposes.

 

“Post-Deconsolidation Period” shall mean any Tax Period beginning after the
Deconsolidation Date, and, in the case of any Straddle Period, the portion of
such Straddle Period beginning the day after the Deconsolidation Date.

 

“Pre-Deconsolidation Period” shall mean any Tax Period ending on or prior to the
Deconsolidation Date, and, in the case of any Straddle Period, the portion of
such Straddle Period ending on the Deconsolidation Date.

 

“Prime Rate” shall have the meaning set forth in the Transaction Agreement.

 

“Privilege” shall mean any privilege that may be asserted under applicable law,
including, any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

 



-8-

 

 

“Proposed Acquisition Transaction” shall mean, with respect to a Company, a
transaction or series of transactions (or any agreement, understanding or
arrangement, within the meaning of Section 355(e) of the Code and Treasury
Regulations Section 1.355-7, or any other Treasury Regulations promulgated
thereunder, to enter into a transaction or series of transactions), whether such
transaction is supported by the management or shareholders of such Company, is a
hostile acquisition, or otherwise, as a result of which such Company would merge
or consolidate with any other Person or as a result of which any Person or
Persons would (directly or indirectly) acquire, or have the right to acquire,
from such Company and/or one or more holders of outstanding shares of Capital
Stock of such Company, a number of shares of Capital Stock of such Company that
would, when combined with any other changes in ownership of Capital Stock of
such Company pertinent for purposes of Section 355(e) of the Code, comprise 45%
or more of (a) the value of all outstanding shares of stock of such Company as
of the date of such transaction, or in the case of a series of transactions, the
date of the last transaction of such series, or (b) the total combined voting
power of all outstanding shares of voting stock of such Company as of the date
of such transaction, or in the case of a series of transactions, the date of the
last transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (i) the adoption by such Company of a
shareholder rights plan or (ii) issuances by such Company that satisfy Safe
Harbor VIII (relating to acquisitions in connection with a person’s performance
of services) or Safe Harbor IX (relating to acquisitions by a retirement plan of
an employer) of Treasury Regulations Section 1.355-7(d). For purposes of
determining whether a transaction constitutes an indirect acquisition, any
recapitalization resulting in a shift of voting power or any redemption of
shares of stock shall be treated as an indirect acquisition of shares of stock
by the non-exchanging shareholders. This definition and the application thereof
is intended to monitor compliance with Section 355(e) of the Code and shall be
interpreted accordingly. Any clarification of, or change in, the statute or
Treasury Regulations promulgated under Section 355(e) of the Code shall be
incorporated into this definition and its interpretation.

 

“PTEP” shall mean any earnings and profits of a foreign corporation that would
be excluded from gross income pursuant to Section 959 of the Code.

 

“Reclassification” shall have the meaning set forth in the Transaction
Agreement.

 

“Reclassification Effective Time” shall have the meaning set forth in the
Transaction Agreement.

 

“Registration Statement” shall have the meaning set forth in the Transaction
Agreement.

 

“Required Party” shall have the meaning set forth in Section 5.02(a).

 

“Responsible Company” shall mean, with respect to any Tax Return, the Company
having responsibility for filing such Tax Return.

 

“Restriction Period” shall mean the period beginning on the date hereof and
ending on the two-year anniversary of the Distribution.

 

“Retention Date” shall have the meaning set forth in Section 9.01.

 

“Section 336(e) Election” shall have the meaning set forth in Section 7.04.

 

“Separate Return” shall mean (a) in the case of any Tax Return of any member of
the New IAC Group (including any consolidated, combined or unitary return), any
such Tax Return that does not include any member of the New Match Group, (b) in
the case of any Tax Return of any member of the New Match Group (including any
consolidated, combined or unitary return), any such Tax Return that does not
include any member of the New IAC Group, and (c) in the case of any Tax Return
of any member of the IAC Group (including any consolidated, combined or unitary
return), any such Tax Return that does not include any member of the Match
Group.

 



-9-

 

 

“Specified Committed Acquisitions” shall have the meaning set forth on Schedule
1 hereto.

 

“State Income Tax” shall mean any Tax imposed by any State of the United States
(or by any political subdivision of any such State) or the District of Columbia,
or any city or municipality located therein, which is imposed on or measured by
net income, including state and local franchise or similar Taxes measured by net
income, and any interest, penalties, additions to tax, or additional amounts in
respect of the foregoing.

 

“State Other Tax” shall mean any Tax imposed by any State of the United States
(or by any political subdivision of any such State) or the District of Columbia,
or any city or municipality located therein, other than any State Income Taxes,
and any interest, penalties, additions to tax, or additional amounts in respect
of the foregoing.

 

“Straddle Period” shall mean any Tax Period that begins on or before and ends
after the Deconsolidation Date.

 

“Subsidiary Exchange” shall have the meaning set forth in the Transaction
Agreement.

 

“Subsidiary-Held IAC Securities” shall have the meaning set forth in the
Transaction Agreement.

 

“Tax” or “Taxes” shall mean any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value added, alternative minimum, estimated or other tax (including any
fee, assessment, or other charge in the nature of or in lieu of any tax) imposed
by any Governmental Authority or political subdivision thereof, and any
interest, penalties, additions to tax, or additional amounts in respect of the
foregoing.

 

“Tax Advisor” shall mean any Tax counsel or accountant of recognized national
standing in the United States.

 

“Tax Advisor Dispute” shall have the meaning set forth in Section 14.

 

“Tax Attribute” shall mean a net operating loss, net capital loss, unused
investment credit, unused foreign tax credit, excess charitable contribution,
general business credit or any other Tax Item that could reduce a Tax.

 

“Tax Authority” shall mean, with respect to any Tax, the Governmental Authority
or political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

 



-10-

 

 

“Tax Benefit” shall mean any reduction in liability for Tax as a result of any
loss, deduction, refund, credit, or other item reducing Taxes otherwise payable.

 

“Tax Contest” shall mean an audit, review, examination, assessment or any other
administrative or judicial proceeding with the purpose or effect of
redetermining Taxes (including any administrative or judicial review of any
claim for refund).

 

“Tax-Free Status” shall mean, with respect to the Distribution (taken together
with the Contribution), the qualification thereof (a) as a transaction described
in Section 368(a)(1)(D) and Section 355(a) of the Code, (b) as a transaction in
which the stock distributed thereby is “qualified property” for purposes of
Sections 355(c)(2) and 361(c)(2) of the Code and (c) as a transaction in which
IAC, New IAC, and the members of their respective Groups (as relevant) recognize
no income or gain for Federal Income Tax purposes pursuant to Sections 355, 361
and 1032 of the Code, other than intercompany items or excess loss accounts
taken into account pursuant to the Treasury Regulations promulgated pursuant to
Section 1502 of the Code.

 

“Tax Item” shall mean, with respect to any Income Tax, any item of income, gain,
loss, deduction, or credit.

 

“Tax Law” shall mean the law of any Governmental Authority or political
subdivision thereof relating to any Tax.

 

“Tax Opinion” shall mean each opinion of a Tax Advisor delivered to IAC or New
IAC in connection with, and regarding the Federal Income Tax treatment of, the
Distribution (taken together with the Contribution).

 

“Tax Period” shall mean, with respect to any Tax, the period for which the Tax
is reported as provided under the Code or other applicable Tax Law.

 

“Tax Records” shall mean any Tax Returns, Tax Return workpapers, documentation
relating to any Tax Contests, and any other books of account or records (whether
or not in written, electronic or other tangible or intangible forms and whether
or not stored on electronic or any other medium) required to be maintained under
the Code or other applicable Tax Laws or under any record retention agreement
with any Tax Authority.

 

“Tax-Related Losses” shall mean (a) all federal, state, local and foreign Taxes
imposed pursuant to any settlement, Final Determination, judgment or otherwise;
(b) all accounting, legal and other professional fees, and court costs incurred
in connection with such Taxes; and (c) all costs, expenses and damages
associated with stockholder litigation or controversies and any amount paid by
IAC (or any IAC Affiliate) or New IAC (or any New IAC Affiliate) in respect of
the liability of shareholders, whether paid to shareholders or to the IRS or any
other Governmental Authority, in each case, resulting from the failure of the
Distribution (taken together with the Contribution) to have Tax-Free Status.

 



-11-

 

 

 

“Tax Return” or “Return” shall mean any report of Taxes due, any claim for
refund of Taxes paid, any information return with respect to Taxes, or any other
similar report, statement, declaration, or document filed or required to be
filed under the Code or other Tax Law, including any attachments, exhibits, or
other materials submitted with any of the foregoing, and including any
amendments or supplements to any of the foregoing.

 

“Transaction Agreement” shall have the meaning set forth in the Recitals.

 

“Transaction-Related Tax Contest” shall mean any Tax Contest in which the IRS,
another Tax Authority or any other Person asserts a position that could
reasonably be expected to adversely affect (a) the Tax-Free Status of the
Distribution (taken together with the Contribution) or (b) the qualification of
the Match Merger as a “reorganization” within the meaning of Section 368(a) of
the Code.

 

“Transactions” shall mean the Contribution, the Distribution and the other
transactions contemplated by the Transaction Agreement (including the
transactions contemplated by Exhibit 1.01 to the Transaction Agreement, but
excluding the Match Merger).

 

“Treasury Regulations” shall mean the regulations promulgated from time to time
under the Code as in effect for the relevant Tax Period.

 

“Unqualified Tax Opinion” shall mean an unqualified opinion of a Tax Advisor on
which IAC and New IAC may rely to the effect that a transaction will not (a)
affect the Tax-Free Status of the Distribution (taken together with the
Contribution) or (b) adversely affect any of the conclusions set forth in any
Tax Opinion regarding the Tax-Free Status of the Distribution (taken together
with the Contribution); provided, that any Tax opinion obtained in connection
with a proposed acquisition of Capital Stock of New IAC or IAC entered into
during the Restriction Period shall not qualify as an Unqualified Tax Opinion
unless such Tax opinion concludes that such proposed acquisition will not be
treated as “part of a plan (or series of related transactions),” within the
meaning of Section 355(e) of the Code and the Treasury Regulations promulgated
thereunder, that includes the Distribution. Any such opinion must assume that
the Distribution (taken together with the Contribution) would have qualified for
Tax-Free Status if the transaction in question did not occur.

 

Section 2.     Allocation of Tax Liabilities.

 

Section 2.01     General Rule.

 

(a)       New IAC Liability. New IAC shall be liable for, and shall indemnify
and hold harmless the New Match Group from and against any liability for, Taxes
that are allocated to New IAC under this Section 2.

 

(b)       IAC Liability. IAC shall be liable for, and shall indemnify and hold
harmless the New IAC Group from and against any liability for, Taxes that are
allocated to IAC under this Section 2.

 

(c)       Coordination with Transaction Agreement. The Parties shall make
appropriate adjustments to the amounts otherwise allocated to New IAC or IAC
pursuant to this Section 2 to account for any cash treated as a New Match Asset
(as defined in the Transaction Agreement) pursuant to clause (ii)(E)(x) of the
definition of such term.

 



-12-

 

 

Section 2.02     Allocation of United States Federal Income Tax and Federal
Other Tax. Except as otherwise provided in Section 2.05, Federal Income Tax and
Federal Other Tax shall be allocated as follows:

 

(a)       Allocation of Tax Relating to New Match Federal Consolidated Income
Tax Returns. With respect to any New Match Federal Consolidated Income Tax
Return (i) for any Pre-Deconsolidation Period, (A) New IAC shall be responsible
for any and all Federal Income Taxes due or required to be reported on any such
Tax Return (including any increase in such Tax as a result of a Final
Determination) reduced by any amounts in respect of such Federal Income Taxes
for which Match is or would be responsible with respect to such period pursuant
to the Existing Tax Sharing Agreement (without giving effect to the termination
thereof pursuant to Section 11 hereof) (“Match Federal Consolidated Income Tax
Sharing Payments”), and (B) IAC shall be responsible for any and all Match
Federal Consolidated Income Tax Sharing Payments (including any increase thereof
as a result of a Final Determination); and (ii) for any Post-Deconsolidation
Period, IAC shall be responsible for any and all Federal Income Taxes due or
required to be reported on any such Tax Return (including any increase in such
Tax as a result of a Final Determination). For purposes of calculating Match
Federal Consolidated Income Tax Sharing Payments, (x) Section 2(c)(iv) of the
Existing Tax Sharing Agreement shall not apply and (y) with respect to any
increase or decrease in the Tax liability reflected on any New Match Federal
Consolidated Income Tax Return for any Pre-Deconsolidation Period (or portion
thereof) that ends prior to the date of the IPO (as defined in the Existing Tax
Sharing Agreement) as a result of a Final Determination with respect to such New
Match Federal Consolidated Income Tax Return for such Tax Period, the portion of
such increase or decrease that is allocable to IAC hereunder shall be the amount
of such increase or decrease for which the members of the Match Group would have
been liable on a hypothetical stand-alone basis.

 

(b)       Allocation of Tax Relating to Federal Separate Income Tax Returns.
(i) New IAC shall be responsible for any and all Federal Income Taxes due with
respect to or required to be reported on any (A) New IAC Separate Return or (B)
IAC Separate Return for any Pre-Deconsolidation Period; and (ii) IAC shall be
responsible for any and all Federal Income Taxes due with respect to or required
to be reported on any (A) New Match Separate Return or (B) IAC Separate Return
for any Post-Deconsolidation Period; in each case, including any increase in
such Tax as a result of a Final Determination.

 

(c)       Allocation of Federal Other Tax. (i) New IAC shall be responsible for
any and all Federal Other Taxes due with respect to or required to be reported
on any (A) Joint Return for any Pre-Deconsolidation Period, other than any such
Federal Other Taxes for which any member of the Match Group would have been
liable on a hypothetical stand-alone basis (“Match Stand-Alone Federal Other
Taxes”), (B) New IAC Separate Return or (C) IAC Separate Return for any
Pre-Deconsolidation Period; and (ii) IAC shall be responsible for any and all
(A) Match Stand-Alone Federal Other Taxes and (B) Federal Other Taxes due with
respect to or required to be reported on any (1) Joint Return for any
Post-Deconsolidation Period, (2) New Match Separate Return or (3) IAC Separate
Return for any Post-Deconsolidation Period; in each case, including any increase
in such Tax as a result of a Final Determination.

 



-13-

 

 

Section 2.03     Allocation of State Income and State Other Taxes. Except as
otherwise provided in Section 2.05, State Income Tax and State Other Tax shall
be allocated as follows:

 

(a)       Allocation of Tax Relating to New Match State Combined Income Tax
Returns. With respect to any New Match State Combined Income Tax Return (i) for
any Pre-Deconsolidation Period, (A) New IAC shall be responsible for any and all
State Income Taxes due or required to be reported on any such Tax Return
(including any increase in such Tax as a result of a Final Determination)
reduced by any amounts in respect of such State Income Taxes for which Match is
or would be responsible with respect to such period pursuant to the Existing Tax
Sharing Agreement (without giving effect to the termination thereof pursuant to
Section 11 hereof) (“Match State Combined Income Tax Sharing Payments”), and (B)
IAC shall be responsible for any and all Match State Combined Income Tax Sharing
Payments (including any increase thereof as a result of a Final Determination);
and (ii) for any Post-Deconsolidation Period, IAC shall be responsible for any
and all State Income Taxes due or required to be reported on any such Tax Return
(including any increase in such Tax as a result of a Final Determination). For
purposes of calculating Match State Combined Income Tax Sharing Payments, (x)
Section 2(c)(iv) of the Existing Tax Sharing Agreement shall not apply and (y)
with respect to any increase or decrease in the Tax liability reflected on any
New Match State Combined Income Tax Return for any Pre-Deconsolidation Period
(or portion thereof) that ends prior to the date of the IPO (as defined in the
Existing Tax Sharing Agreement) as a result of a Final Determination with
respect to such New Match State Combined Income Tax Return for such Tax Period,
the portion of such increase or decrease that is allocable to IAC hereunder
shall be the amount of such increase or decrease for which the members of the
Match Group would have been liable on a hypothetical stand-alone basis.

 

(b)       Allocation of Tax Relating to State Separate Income Tax Returns.
(i) New IAC shall be responsible for any and all State Income Taxes due with
respect to or required to be reported on any (A) New IAC Separate Return or (B)
IAC Separate Return for any Pre-Deconsolidation Period; and (ii) IAC shall be
responsible for any and all State Income Taxes due with respect to or required
to be reported on any (A) New Match Separate Return or (B) IAC Separate Return
for any Post-Deconsolidation Period; in each case, including any increase in
such Tax as a result of a Final Determination.

 

(c)       Allocation of State Other Tax. (i) New IAC shall be responsible for
any and all State Other Taxes due with respect to or required to be reported on
any (A) Joint Return for any Pre-Deconsolidation Period, other than any such
State Other Taxes for which any member of the Match Group would have been liable
on a hypothetical stand-alone basis (“Match Stand-Alone State Other Taxes”), (B)
New IAC Separate Return or (C) IAC Separate Return for any Pre-Deconsolidation
Period; and (ii) IAC shall be responsible for any and all (A) Match Stand-Alone
State Other Taxes and (B) State Other Taxes due with respect to or required to
be reported on any (1) Joint Return for any Post-Deconsolidation Period, (2) New
Match Separate Return or (3) IAC Separate Return for any Post-Deconsolidation
Period; in each case, including any increase in such Tax as a result of a Final
Determination.

 



-14-

 

 

Section 2.04     Allocation of Foreign Taxes. Except as otherwise provided in
Section 2.05, Foreign Income Tax and Foreign Other Tax shall be allocated as
follows:

 

(a)       Allocation of Tax Relating to New Match Foreign Combined Income Tax
Returns. With respect to any New Match Foreign Combined Income Tax Return (i)
for any Pre-Deconsolidation Period, (A) New IAC shall be responsible for any and
all Foreign Income Taxes due or required to be reported on any such Tax Return
(including any increase in such Tax as a result of a Final Determination)
reduced by any amounts in respect of such Foreign Income Taxes for which Match
is or would be responsible with respect to such period pursuant to the Existing
Tax Sharing Agreement (without giving effect to the termination thereof pursuant
to Section 11 hereof) (“Match Foreign Combined Income Tax Sharing Payments”),
and (B) IAC shall be responsible for any and all Match Foreign Combined Income
Tax Sharing Payments (including any increase thereof as a result of a Final
Determination); and (ii) for any Post-Deconsolidation Period, IAC shall be
responsible for any and all Foreign Income Taxes due or required to be reported
on any such Tax Return (including any increase in such Tax as a result of a
Final Determination). For purposes of calculating Match Foreign Combined Income
Tax Sharing Payments, (x) Section 2(c)(iv) of the Existing Tax Sharing Agreement
shall not apply and (y) with respect to any increase or decrease in the Tax
liability reflected on any New Match Foreign Combined Income Tax Return for any
Pre-Deconsolidation Period (or portion thereof) that ends prior to the date of
the IPO (as defined in the Existing Tax Sharing Agreement) as a result of a
Final Determination with respect to such New Match Foreign Combined Income Tax
Return for such Tax Period, the portion of such increase or decrease that is
allocable to IAC hereunder shall be the amount of such increase or decrease for
which the members of the Match Group would have been liable on a hypothetical
stand-alone basis.

 

(b)       Allocation of Tax Relating to Foreign Separate Income Tax Returns.
(i) New IAC shall be responsible for any and all Foreign Income Taxes due with
respect to or required to be reported on any (A) New IAC Separate Return or (B)
IAC Separate Return for any Pre-Deconsolidation Period; and (ii) IAC shall be
responsible for any and all Foreign Income Taxes due with respect to or required
to be reported on any (A) New Match Separate Return or (B) IAC Separate Return
for any Post-Deconsolidation Period; in each case, including any increase in
such Tax as a result of a Final Determination.

 

(c)       Allocation of Foreign Other Tax. (i) New IAC shall be responsible for
any and all Foreign Other Taxes due with respect to or required to be reported
on any (A) Joint Return for any Pre-Deconsolidation Period, other than any such
Foreign Other Taxes for which any member of the Match Group would have been
liable on a hypothetical stand-alone basis (“Match Stand-Alone Foreign Other
Taxes”), (B) New IAC Separate Return or (C) IAC Separate Return for any
Pre-Deconsolidation Period; and (ii) IAC shall be responsible for any and all
(A) Match Stand-Alone Foreign Other Taxes and (B) Foreign Other Taxes due with
respect to or required to be reported on any (1) Joint Return for any
Post-Deconsolidation Period, (2) New Match Separate Return or (3) IAC Separate
Return for any Post-Deconsolidation Period; in each case, including any increase
in such Tax as a result of a Final Determination.

 



-15-

 

 

Section 2.05     Certain Transaction and Other Taxes

 

(a)       New IAC Liability. New IAC shall be liable for, and shall indemnify
and hold harmless the New Match Group from and against any liability for:

 

(i)       any stamp, sales and use, gross receipts, value-added, goods and
services or other similar transfer Taxes (for the avoidance of doubt, excluding
any Income Taxes) imposed by any Tax Authority on any member of the New IAC
Group or the New Match Group on the transfers occurring pursuant to any
transactions contemplated by Article I or II of the Transaction Agreement;

 

(ii)       any Tax (other than Tax-Related Losses or Match Merger-Related
Losses) resulting from a breach by IAC (prior to the Match Merger Effective
Time) or New IAC of any covenant made by such Party in this Agreement, the
Transaction Agreement, or any Ancillary Agreement; and

 

(iii)       any Tax-Related Losses or Match Merger-Related Losses, in each case,
for which New IAC is responsible pursuant to Section 7.03.

 

The amounts for which New IAC is liable pursuant to Section 2.05(a)(i) and (ii)
shall include all accounting, legal, and other professional fees and court costs
incurred in connection with the relevant Taxes.

 

(b)       IAC Liability. IAC shall be liable for, and shall indemnify and hold
harmless the New IAC Group from and against any liability for:

 

(i)       any Tax (other than Tax-Related Losses or Match Merger-Related Losses)
resulting from a breach by New Match of any covenant made by IAC or Match in
this Agreement, the Transaction Agreement, or any Ancillary Agreement; and

 

(ii)       any Tax-Related Losses or Match Merger-Related Losses, in each case,
for which New Match is responsible pursuant to Section 7.03.

 

The amounts for which IAC is liable pursuant to Section 2.05(b)(i) shall include
all accounting, legal, and other professional fees and court costs incurred in
connection with the relevant Taxes.

 

Section 3.     Proration of Taxes for Straddle Periods.

 

(a)       General Method of Proration. In the case of any Straddle Period, Tax
Items shall be apportioned between Pre-Deconsolidation Periods and
Post-Deconsolidation Periods in accordance with the principles of Treasury
Regulations Section 1.1502-76(b). With respect to the New Match Federal
Consolidated Income Tax Return for the taxable year that includes the
Distribution, New IAC may direct IAC to make a ratable allocation election under
Treasury Regulations Section 1.1502-76(b)(2)(ii) with respect to New IAC,
provided, that such election (i) would not reduce the New Match Tax Attributes
to amounts less than the amounts set forth on Schedule 2 hereto and (ii) would
not reasonably be expected to result in an adverse Tax consequence that is
material to any member of the New Match Group, which adverse Tax consequence
would not have been reasonably expected to occur in the absence of such ratable
allocation election. Subject to the foregoing proviso clause, if so directed,
IAC shall, and shall cause each member of the New Match Affiliated Group to,
take all actions necessary to give effect to such election.

  



-16-

 

 

(b)       Extraordinary Item. In determining the apportionment of Tax Items
between Pre-Deconsolidation Periods and Post-Deconsolidation Periods, any Tax
Items relating to the Transactions or the Match Merger shall be treated as
extraordinary items described in Treasury Regulations Section
1.1502-76(b)(2)(ii)(C) and shall (to the extent arising on or prior to the
Deconsolidation Date) be allocated to the Pre-Deconsolidation Period, and any
Taxes related to such items shall be treated under Treasury Regulations Section
1.1502-76(b)(2)(iv) as relating to such extraordinary item and shall (to the
extent arising on or prior to the Deconsolidation Date) be allocated to the
Pre-Deconsolidation Period.

 

Section 4.     Preparation and Filing of Tax Returns.

 

Section 4.01       General. Except as otherwise provided in this Section 4, Tax
Returns shall be prepared and filed when due (taking into account extensions) by
the Person obligated to file such Tax Returns under the Code or applicable Tax
Law. The Companies shall, and shall cause their respective Affiliates to,
provide assistance and cooperation to one another in accordance with Section 8
with respect to the preparation and filing of Tax Returns (including by
providing information required to be provided pursuant to Section 8).

 

Section 4.02     IAC’s Responsibility. Subject to Section 4.06, IAC has the
exclusive obligation and right to prepare and file, or to cause to be prepared
and filed:

 

(a)       New Match Federal Consolidated Income Tax Returns for any Tax Periods
ending before, on or after the Deconsolidation Date;

 

(b)       New Match State Combined Income Tax Returns, New Match Foreign
Combined Income Tax Returns and any other Joint Returns required to be filed by
IAC or any member of the New Match Group (determined in accordance with Section
4.05), in each case, for any Tax Periods ending before, on or after the
Deconsolidation Date; and

 

(c)       New Match Separate Returns and IAC Separate Returns, in each case, for
any Tax Periods ending before, on or after the Deconsolidation Date.

 

Section 4.03     New IAC’s Responsibility. New IAC shall prepare and file, or
shall cause to be prepared and filed, all Tax Returns required to be filed by or
with respect to members of the New IAC Group other than those Tax Returns that
IAC is required or entitled to prepare and file under Section 4.02. The Tax
Returns required to be prepared and filed by New IAC under this Section 4.03
shall include any (a) New IAC Federal Consolidated Income Tax Return and (b) New
IAC Separate Return.

 

Section 4.04     Tax Accounting Practices.

 

(a)       General Rule. Except as otherwise provided in Section 4.04(b), with
respect to any Tax Return for any Tax Period that includes a Pre-Deconsolidation
Period, such Tax Return shall be prepared in accordance with past practices,
accounting methods, elections or conventions (“Past Practices”) used with
respect to the Tax Returns in question (including, with respect to the decision
whether any Affiliate shall join in the filing of any Joint Return), except to
the extent not permitted by applicable Tax Laws.

 



-17-

 

 

(b)       Reporting of Transactions. Except to the extent otherwise required (x)
by a change in applicable law or (y) as a result of a Final Determination,
neither New IAC nor IAC shall (and neither shall permit or cause any member of
its respective Group (including, with respect to IAC, any member of the New
Match Group) to) take any position that is inconsistent with the treatment of
the Distribution (together with the Contribution) as having Tax-Free Status (or
analogous status under state or local law) or the Match Merger qualifying as a
“reorganization” within the meaning of Section 368(a) of the Code (or analogous
status under state or local law).

 

Section 4.05     Consolidated or Combined Tax Returns. IAC and New IAC will
elect and join, and will cause their respective Affiliates to elect and join, in
filing any New Match State Combined Income Tax Returns and any Joint Returns, in
each case, (x) required to be filed in accordance with Section 4.04(a) or by
applicable Law or (y) that IAC and New IAC otherwise agree to file.

 

Section 4.06     Right to Review Tax Returns.

 

(a)       General. The Company that has responsibility for preparing and filing
any material Tax Return under this Agreement shall make such Tax Return (or the
relevant portions thereof) and related workpapers available for review by the
other Company to the extent the other Company (i) is or would reasonably be
expected to be liable for Taxes reflected on such Tax Return, (ii) is or would
reasonably be expected to be liable for any additional Taxes owing as a result
of adjustments to the amount of such Taxes reported on such Tax Return, (iii)
has or would reasonably be expected to have a claim for Tax Benefits under this
Agreement in respect of items reflected on such Tax Return, or (iv) reasonably
requires such documents to confirm compliance with the terms of this Agreement;
provided, however, that, except for portions of such Tax Returns reflecting the
items or otherwise containing the information described in the preceding clauses
(iii) or (iv), (x) IAC shall not be required to make available any New Match
Separate Tax Return for any Tax Period that begins after the Deconsolidation
Date for review by New IAC and (y) New IAC shall not be required to make
available any New IAC Separate Tax Return for any Tax Period that begins after
the Deconsolidation Date for review by IAC. The Company that has responsibility
for preparing and filing such Tax Return under this Agreement shall use
reasonable efforts to make such Tax Return (or the relevant portions thereof)
and related workpapers available for review as required under this paragraph
sufficiently in advance of (but in any event at least thirty (30) days (or, in
the case of Tax Returns that are not Income Tax Returns, such shorter period as
is reasonable taking into account the Tax Period and the nature of the relevant
Tax Return or other relevant circumstances) prior to) the due date for filing of
such Tax Return to provide the requesting Party with a meaningful opportunity to
review and comment on such Tax Return and shall consider such comments in good
faith. The Parties shall attempt in good faith to resolve any material
disagreement arising out of the review of such Tax Return and, failing such
resolution, any material disagreement shall be resolved in accordance with the
provisions of Section 14 as promptly as practicable.

 



-18-

 

 

(b)       Pre-Deconsolidation Tax Returns. Notwithstanding anything to the
contrary herein:

 

(i)       With respect to any (x) Tax Return required to be prepared by IAC
pursuant to Section 4.02(a) or (b) or (y) IAC Separate Return required to be
prepared by IAC pursuant to Section 4.02(c), in each case, with respect to any
Tax Period that includes a Pre-Deconsolidation Period (each, a
“Pre-Deconsolidation Tax Return”), IAC shall deliver to New IAC for its review,
comment, and approval (which approval shall not be unreasonably withheld,
conditioned, or delayed) a copy of such Pre-Deconsolidation Tax Return at least
thirty (30) days (or, in the case of Tax Returns that are not Income Tax
Returns, such shorter period as is reasonable taking into account the Tax Period
and the nature of the relevant Tax Return or other relevant circumstances) prior
to the due date thereof (taking into account any extensions). IAC shall revise
such Pre-Deconsolidation Tax Return to reflect any comments received from New
IAC not later than fifteen (15) days (or, in the case of Tax Returns that are
not Income Tax Returns, such shorter period as is reasonable taking into account
the Tax Period and the nature of the relevant Tax Return or other relevant
circumstances) before the due date thereof (taking into account any extensions)
to the extent (i) such comments (A) relate to New IAC, any other member of the
New IAC Group or any member of the IAC Group, or (B) otherwise affect Taxes for
which New IAC is responsible under Section 2, (ii) there is at least a “more
likely than not” basis for such positions and (iii) such comments would not
reasonably be expected to result in an adverse Tax consequence that is material
to any member of the New Match Group. In the event of any disagreement with
respect to any such Pre-Deconsolidation Tax Return, IAC and New IAC shall
cooperate in good faith to resolve such disagreement and, if IAC and New IAC are
unable to reach resolution, they shall promptly cause a jointly retained
nationally recognized independent accounting firm selected jointly by IAC and
New IAC (the “Independent Accounting Firm”) to resolve such disagreement in
accordance with the terms of this Agreement within a reasonable time, taking
into account the deadline for filing such Pre-Deconsolidation Tax Return. IAC
shall revise such Pre-Deconsolidation Tax Return to reflect any agreement
reached between IAC and New IAC and, if applicable, any such resolution of the
Independent Accounting Firm, and shall deliver a revised Pre-Deconsolidation Tax
Return to New IAC at least five (5) days before the due date therefor (taking
into account extensions) (or such shorter period as is reasonable taking into
account the Tax Period and the nature of the relevant Pre-Deconsolidation Tax
Return). Any determination of the Independent Accounting Firm pursuant to this
Section 4.06(b)(i) shall be binding upon the Parties without further adjustment.
The costs, fees, and expenses of the Independent Accounting Firm shall be borne
equally by IAC and New IAC.

 

(ii)       Except to the extent otherwise required pursuant to a Final
Determination, neither IAC nor New IAC shall (nor shall either permit any of its
Affiliates to) amend or revoke any Tax Return for any Tax Period that includes
any Pre-Deconsolidation Period (or any notification or election relating
thereto) without the prior written consent of the other Company (such consent
not to be unreasonably withheld, conditioned, or delayed). At New IAC’s request
and at New IAC’s cost and expense, unless the filing of such amended Tax Return
would reduce any New Match Tax Attribute [or would reasonably be expected to
result in an adverse Tax consequence that is material to any member of the New
Match Group], IAC shall file, or cause to be filed, amended Pre-Deconsolidation
Tax Returns (which Tax Returns shall be prepared in a manner consistent with
Section 4.06(b)(i)).

 

(c)       Execution of Returns Prepared by Other Party. In the case of any Tax
Return that is required to be prepared by one Company under this Agreement and
that is required by law to be signed by another Company (or by its authorized
representative), the Company that is legally required to sign such Tax Return
shall not be required to sign such Tax Return under this Agreement unless there
is at least a “more likely than not” basis (or comparable standard under state,
local or foreign law) for the Tax treatment of each material item reported on
the Tax Return.

 



-19-

 

 

Section 4.07     New IAC Carrybacks and Claims for Refund. New IAC shall cause
the members of the New IAC Group to carry forward, where permitted by applicable
Law, any item of loss, deduction or credit which arises in any Tax Period ending
after the Deconsolidation Date. If such item is not permitted by applicable Law
to be carried forward into any Tax Period beginning after the Deconsolidation
Date, at New IAC’s cost and expense, an Adjustment Request with respect to a
Joint Return shall be filed to claim in any Tax Period that ends on or before or
includes the Deconsolidation Date with respect to any Joint Return any New IAC
Carryback arising in a Post-Deconsolidation Period, and such Adjustment Request
shall be prepared and filed by the Responsible Company with respect to the Tax
Return to be adjusted, in accordance with the provisions of this Section 4.

 

Section 4.08     Apportionment of Earnings and Profits and Tax Attributes.

 

(a)       If the IAC Affiliated Group has a Tax Attribute, the portion, if any,
of such Tax Attribute apportioned to New IAC or any member of the New IAC Group
and treated as a carryover to the first Post-Deconsolidation Period of New IAC
(or such member) shall be determined by New IAC in accordance with Treasury
Regulations Sections 1.1502-21, 1.1502-21T, 1.1502-22, 1.1502-79 and, if
applicable, 1.1502-79A; provided that New IAC shall not make any election with
respect to the apportionment of Tax Attributes that would reduce the New Match
Tax Attributes to amounts less than the amounts set forth on Schedule 3 hereto.

 

(b)       New IAC shall be entitled to determine the portion, if any, of any Tax
Attribute, other than those described in Section 4.08(a), with respect to any
consolidated, combined or unitary State or Foreign Income Tax, in each case,
arising in respect of a Joint Return which shall be apportioned to New IAC or
any member of the New IAC Group, in accordance with applicable law.

 

(c)       New IAC shall use commercially reasonable efforts to determine or
cause its designee to determine the portion, if any, of any Tax Attribute that
(absent a Final Determination to the contrary) shall be apportioned to New IAC
or any member of the New IAC Group in accordance with this Section 4.08 and
applicable law and the amount of Tax basis and earnings and profits (including,
for the avoidance of doubt, PTEP) to be apportioned to New IAC or any member of
the New IAC Group in accordance with this Section 4.08 and applicable law, and
shall provide written notice of the calculation thereof to IAC for its review
and comment as soon as reasonably practicable after New IAC or its designee
prepares such calculation. In the event of any disagreement regarding the
accuracy or compliance with applicable law of any such calculation, IAC and New
IAC shall cooperate in good faith to resolve such disagreement and, if IAC and
New IAC are unable to reach resolution, they shall promptly cause the
Independent Accounting Firm to resolve such disagreement in accordance with the
terms of this Agreement within a reasonable time. New IAC shall revise such
written notice to reflect any agreement reached between IAC and New IAC and, if
applicable, any such resolution of the Independent Accounting Firm, and shall
deliver a revised written notice to New IAC at least five (5) days before the
due date (taking into account extensions) for the applicable Tax Return. Any
determination of the Independent Accounting Firm pursuant to this Section
4.08(c) shall be binding upon the Parties without further adjustment. The costs,
fees, and expenses of the Independent Accounting Firm shall be borne equally by
IAC and New IAC.

 



-20-

 

 

(d)       Any written notice delivered by New IAC pursuant to Section 4.08(c)
shall be binding on IAC and each member of the New Match Group and on New IAC
and each member of the New IAC Group. Except to the extent otherwise required by
a change in applicable law or pursuant to a Final Determination, neither IAC nor
New IAC shall take any position (whether on a Tax Return or otherwise) that is
inconsistent with the information contained in any such written notice.

 

Section 5.     Tax Payments.

 

Section 5.01     Payment of Taxes with Respect to Tax Returns. Subject to
Section 5.02, (a) the Responsible Company with respect to any Tax Return shall
pay any Tax required to be paid to the applicable Tax Authority on or before the
relevant Payment Date, and (b) in the case of any adjustment pursuant to a Final
Determination with respect to any Tax Return, the Responsible Company shall pay
to the applicable Tax Authority when due any additional Tax due with respect to
such Tax Return required to be paid as a result of such adjustment pursuant to a
Final Determination.

 

Section 5.02     Indemnification Payments.

 

(a)       If any Company (the “Payor”) is required pursuant to Section 5.01 (or
otherwise under applicable Tax Law) to pay to a Tax Authority a Tax for which
another Company (the “Required Party”) is liable, in whole or in part, under
this Agreement, the Required Party shall reimburse the Payor within 15 days of
delivery by the Payor to the Required Party of an invoice for the amount due
from the Required Party, accompanied by evidence of payment and a statement
detailing the Taxes paid and describing in reasonable detail the particulars
relating thereto. If the amount to be paid by the Required Party pursuant to
this Section 5.02 is in excess of $5 million, then the Required Party shall pay
the Payor no later than the later of (i) seven Business Days after delivery by
the Payor to the Required Party of an invoice for the amount due, accompanied by
a statement detailing the Taxes required to be paid and describing in reasonable
detail the particulars relating thereto and (ii) three Business Days prior to
the due date for the payment of such Tax.

 

(b)       All indemnification payments under this Agreement shall be made by IAC
directly to New IAC and by New IAC directly to IAC; provided, however, that if
the Companies mutually agree with respect to any such indemnification payment,
(i) any member of the New Match Group may make such indemnification payment to
any member of the New IAC Group and (ii) any member of the New IAC Group may
make such indemnification payment to any member of the New Match Group.

 



-21-

 

 

Section 6.     Tax Benefits.

 

Section 6.01      Tax Benefits.

 

(a)       Except as set forth below, (i) New IAC shall be entitled to any refund
(and any interest thereon received from the applicable Tax Authority) of Income
Taxes and Other Taxes for which New IAC is liable hereunder, (ii) IAC shall be
entitled to any refund (and any interest thereon received from the applicable
Tax Authority) of Income Taxes and Other Taxes for which IAC is liable
hereunder, and (iii) a Company receiving a refund to which another Company is
entitled hereunder in whole or in part shall pay over such refund (or portion
thereof), net of cost (including Taxes) resulting therefrom, to such other
Company within 30 days after such refund is received; it being understood that,
with respect to any refund (or any interest thereon received from the applicable
Tax Authority) of Taxes for which both Companies are liable under Section
7.03(c)(i), each Company shall be entitled to the portion of such refund (or
interest thereon) that reflects its proportionate liability for such Taxes.

 

(b)       If (i) a member of the New Match Group actually realizes in cash any
Tax Benefit as a result of an adjustment pursuant to a Final Determination or
reporting required by clause (x) or clause (y) of Section 4.04(b), in each case,
that increases Taxes for which a member of the New IAC Group is liable hereunder
(or reduces any Tax Attribute of a member of the New IAC Group) and such Tax
Benefit would not have arisen but for such adjustment or reporting (determined
on a “with and without” basis), or (ii) a member of the New IAC Group actually
realizes in cash any Tax Benefit as a result of an adjustment pursuant to a
Final Determination or reporting required by clause (x) or clause (y) of Section
4.04(b), in each case, that increases Taxes for which a member of the New Match
Group is liable hereunder (or reduces any Tax Attribute of a member of the New
Match Group) and such Tax Benefit would not have arisen but for such adjustment
or reporting (determined on a “with and without” basis), then, IAC or New IAC,
as the case may be, shall make a payment to New IAC or IAC, as appropriate,
within 30 days following such actual realization of the Tax Benefit, in an
amount equal to such Tax Benefit actually realized in cash (including any Tax
Benefit actually realized as a result of the payment); provided, however, that
no Company (or any Affiliates of any Company) shall be obligated to make a
payment otherwise required pursuant to this Section 6.01(b) to the extent making
such payment would place such Company (or any of its Affiliates) in a less
favorable net after-Tax position than such Company (or such Affiliate) would
have been in if the relevant Tax Benefit had not been realized. If a Company or
one of its Affiliates pays over any amount pursuant to the preceding sentence
and such Tax Benefit is subsequently disallowed or adjusted, the Parties shall
promptly make appropriate payments (including in respect of any interest paid or
imposed by any Tax Authority) to reflect such disallowance or adjustment.

 

(c)       No later than 30 days after a Tax Benefit described in Section 6.01(b)
is actually realized in cash by a member of the New IAC Group or a member of the
New Match Group, New IAC (if a member of the New IAC Group actually realizes
such Tax Benefit) or IAC (if a member of the New Match Group actually realizes
such Tax Benefit) shall provide the other Company with a written calculation of
the amount payable to such other Company by New IAC or IAC pursuant to this
Section 6. In the event that New IAC or IAC disagrees with any such calculation
described in this Section 6.01(c), New IAC or IAC shall so notify the other
Company in writing within 30 days of receiving the written calculation set forth
above in this Section 6.01(c). New IAC and IAC shall endeavor in good faith to
resolve such disagreement, and, failing that, the amount payable under this
Section 6 shall be determined in accordance with the provisions of Section 14 as
promptly as practicable.

 



-22-

 

 

(d)       New IAC shall be entitled to any refund that is attributable to, and
would not have arisen but for, a New IAC Carryback pursuant to Section 4.07. Any
such payment of such refund made by IAC to New IAC pursuant to this Section
6.01(d) shall be recalculated in light of any Final Determination (or any other
facts that may arise or come to light after such payment is made, such as a
carryback of a New Match Group Tax Attribute to a Tax Period in respect of which
such refund is received) that would affect the amount to which New IAC is
entitled, and an appropriate adjusting payment shall be made by New IAC to IAC
such that the aggregate amount paid pursuant to this Section 6.01(d) equals such
recalculated amount.

 

(e)       If (i) as a result of an adjustment pursuant to a Final Determination,
any New Match Tax Attribute is utilized to reduce Taxes for a
Pre-Deconsolidation Period for which a member of the New IAC Group would
otherwise be liable hereunder, (ii) such reduction in Taxes would not have
arisen but for such adjustment (determined on a “with and without” basis), and
(iii) the amount of Taxes payable by any member of the New Match Group for a
Post-Deconsolidation Period exceeds the amount of Taxes that otherwise would
have been payable by such member of the New Match Group for such
Post-Deconsolidation Period absent such utilization (determined on a “with and
without” basis), then New IAC shall indemnify and hold the members of the New
Match Group harmless from and against any such excess Tax liability, as, if, and
when such Taxes are actually incurred.

 

Section 6.02     New IAC and IAC Income Tax Deductions in Respect of Certain
Equity Awards and Incentive Compensation.

 

(a)       Allocation of Deductions.

 

(i) To the extent permitted by applicable law, Income Tax deductions arising by
reason of exercises of options or vesting or settlement of restricted stock
units, in each case, following the Distribution, with respect to New IAC stock
or IAC stock (such options and restricted stock units, collectively,
“Compensatory Equity Interests”) held by any Person shall be claimed (i) in the
case of an IAC Employee or Former IAC Employee, solely by the New IAC Group,
(ii) in the case of a Match Employee or Former Match Employee, solely by the New
Match Group, and (iii) in the case of a non-employee director (solely with
respect to Compensatory Equity Interests received in his or her capacity as a
director), by the Company for which the director serves as a director following
the Distribution (provided, that in the case of any director who serves on the
board of directors of both New IAC and IAC, each Company shall be entitled only
to the deductions arising in respect of such Compensatory Equity Interests
denominated in its own stock).

 

(ii) To the extent that, notwithstanding the allocation set forth in Section
6.02(a)(i), (A) the New IAC Group is not entitled to claim any Income Tax
deductions arising by reason of exercises of IAC Service Provider Options (“IAC
Service Provider Option Deductions”), (B) IAC, or any member of the New Match
Group, is entitled to claim such IAC Service Provider Option Deductions, and (C)
IAC (or such member of the New Match Group) actually realizes in cash any Tax
Benefit as a result of such IAC Service Provider Option Deduction (and such Tax
Benefit would not have arisen but for such IAC Service Provider Option
Deduction, determined on a “with and without” basis), then, IAC shall claim such
Income Tax deduction and shall make a payment to New IAC within 30 days
following the actual realization of such Tax Benefit, in an amount equal to the
Tax Benefit actually realized in cash. If IAC pays over any amount pursuant to
the preceding sentence and such Tax Benefit is subsequently disallowed or
adjusted, the Parties shall promptly make appropriate payments (including in
respect of any interest paid or imposed by any Tax Authority) to reflect such
disallowance or adjustment.

 



-23-

 

 

(b)       Withholding and Reporting. Each Company entitled to claim the Tax
deductions described in Section 6.02(a)(i) with respect to Compensatory Equity
Interests shall be responsible for all applicable Taxes (including, but not
limited to, withholding and excise Taxes) and shall satisfy, or shall cause to
be satisfied, all applicable Tax reporting obligations with respect to such
Compensatory Equity Interests; provided, however, that the issuing corporation
shall promptly remit to the applicable Company that is entitled to claim the
relevant Tax deductions described in Section 6.02(a)(i) an amount of cash equal
to the any withholding or other Taxes for which the holder of the Compensatory
Equity Interest is responsible under the terms of the relevant plan or grant
(regardless of whether such amounts (x) are collected from the holder of the
Compensatory Equity Interest by way of cash payment or “sell-to-cover” exercises
or (y) reduce the number of shares to be issued as a result of “net
settlement”).

 

Section 7.      Tax-Free Status.

 

Section 7.01     Restrictions on New IAC and IAC.

 

(a)       Each of New IAC and IAC agrees that it will not take or fail to take,
and will not cause or permit any of its respective Affiliates to take or fail to
take, any action where such action or failure to act would be inconsistent with
or cause to be untrue any covenant or representation of such Party in this
Agreement, the Transaction Agreement or any of the Ancillary Agreements. Each of
New IAC and IAC agrees that it will not take or fail to take, and will not cause
or permit any of its respective Affiliates to take or fail to take, any action
where such action or failure to act would, or could reasonably be expected to,
prevent (i) Tax-Free Status or (ii) the qualification of the Match Merger as a
“reorganization” within the meaning of Section 368(a).

 

(b)       New IAC agrees that, from the date hereof until the first day after
the Restriction Period, it will (and will cause its “separate affiliated group”
(as defined in Section 355(b)(3)(B) of the Code) to) (i) maintain the active
conduct (as defined in Section 355(b)(2) of the Code and the Treasury
Regulations promulgated thereunder) of a New IAC Active Trade or Business and
(ii) not engage in any transaction that would result in it ceasing to be engaged
in such New IAC Active Trade or Business for purposes of Section 355(b)(2) of
the Code.

 

(c)       IAC agrees that, from the date hereof until the first day after the
Restriction Period, it will (and will cause its “separate affiliated group” (as
defined in Section 355(b)(3)(B) of the Code) to) (i) maintain the active conduct
(as defined in Section 355(b)(2) of the Code and the Treasury Regulations
promulgated thereunder) of a New Match Active Trade or Business and (ii) not
engage in any transaction that would result in it ceasing to be engaged in such
New Match Active Trade or Business for purposes of Section 355(b)(2) of the
Code.

 



-24-

 

 

(d)       

 

(i)       New IAC agrees that, from the date hereof until the first day after
the Restriction Period, it will not:

 

(A) enter into any New IAC Proposed Acquisition Transaction or, to the extent
New IAC has the right to prohibit any New IAC Proposed Acquisition Transaction,
permit any New IAC Proposed Acquisition Transaction to occur (whether by (1)
redeeming rights under a shareholder rights plan, (2) finding a tender offer to
be a “permitted offer” under any such plan or otherwise causing any such plan to
be inapplicable or neutralized with respect to any New IAC Proposed Acquisition
Transaction, or (3) approving any New IAC Proposed Acquisition Transaction,
whether for purposes of Section 203 of the DGCL or any similar corporate
statute, any “fair price” or other provision of New IAC’s charter or bylaws or
otherwise),

 

(B) merge or consolidate with any other Person or liquidate or partially
liquidate,

 

(C) redeem or otherwise repurchase (directly or through a New IAC Affiliate) any
New IAC Capital Stock, or rights to acquire New IAC Capital Stock, except to the
extent such repurchases satisfy Section 4.05(1)(b) of Revenue Procedure 96-30
(as in effect prior to the amendment by Revenue Procedure 2003-48),

 

(D) amend its certificate of incorporation (or other organizational documents),
or take any other action, whether through a stockholder vote or otherwise,
affecting the voting rights of New IAC Capital Stock (including, without
limitation, through the conversion of one class of New IAC Capital Stock into
another class of New IAC Capital Stock), or

 

(E) take any other action or actions (including any action or transaction that
would be reasonably likely to be inconsistent with any Tax Opinion) that, in the
aggregate (and taking into account any other transactions described in this
subparagraph (d)), would be reasonably likely to have the effect of causing or
permitting one or more persons to acquire, directly or indirectly, Capital Stock
representing a Fifty-Percent or Greater Interest in New IAC or otherwise
jeopardize the Tax-Free Status of the Distribution,

 

unless, in each case, prior to taking any such action set forth in the foregoing
clauses (A) through (E), (x) New IAC shall have requested that IAC obtain a
private letter ruling (or, if applicable, a supplemental private letter ruling)
from the IRS and/or any other applicable Tax Authority in accordance with
Section 7.02(b) and (c) to the effect that such transaction will not affect the
Tax-Free Status of the Distribution (taken together with the Contribution), and
IAC shall have received such a private letter ruling in form and substance
satisfactory to IAC in its reasonable discretion (and in determining whether a
private letter ruling is satisfactory, IAC may consider, among other factors,
the appropriateness of any underlying assumptions and management’s
representations made in connection with such private letter ruling), (y) New IAC
shall have provided IAC with an Unqualified Tax Opinion in form and substance
satisfactory to IAC in its reasonable discretion (and in determining whether an
opinion is satisfactory, IAC may consider, among other factors, the
appropriateness of any underlying assumptions and management’s representations
if used as a basis for the opinion) or (z) IAC shall have waived the requirement
to obtain such private letter ruling or Unqualified Tax Opinion.

 



-25-

 

 

(ii)       IAC agrees that except for any Committed Acquisitions, from the date
hereof until the first day after the Restriction Period, it will not:

 

(A) enter into any New Match Proposed Acquisition Transaction or, to the extent
IAC has the right to prohibit any New Match Proposed Acquisition Transaction,
permit any New Match Proposed Acquisition Transaction to occur (whether by (1)
redeeming rights under a shareholder rights plan, (2) finding a tender offer to
be a “permitted offer” under any such plan or otherwise causing any such plan to
be inapplicable or neutralized with respect to any New Match Proposed
Acquisition Transaction, or (3) approving any New Match Proposed Acquisition
Transaction, whether for purposes of Section 203 of the DGCL or any similar
corporate statute, any “fair price” or other provision of IAC’s charter or
bylaws or otherwise),

 

(B) merge or consolidate with any other Person (other than the Match Merger) or
liquidate or partially liquidate,

 

(C) redeem or otherwise repurchase (directly or through an IAC Affiliate) any
IAC Capital Stock, or rights to acquire IAC Capital Stock, except to the extent
such repurchases satisfy Section 4.05(1)(b) of Revenue Procedure 96-30 (as in
effect prior to the amendment by Revenue Procedure 2003-48),

 

(D) amend its certificate of incorporation (or other organizational documents),
or take any other action, whether through a stockholder vote or otherwise,
affecting the voting rights of IAC Capital Stock (including, without limitation,
through the conversion of one class of IAC Capital Stock into another class of
IAC Capital Stock), or

 

(E) take any other action or actions (including any action or transaction that
would be reasonably likely to be inconsistent with any Tax Opinion) that, in the
aggregate (and taking into account any other transactions described in this
subparagraph (d)), would be reasonably likely to have the effect of causing or
permitting one or more persons to acquire, directly or indirectly, Capital Stock
representing a Fifty-Percent or Greater Interest in IAC or otherwise jeopardize
the Tax-Free Status of the Distribution,

 

unless, in each case, prior to taking any such action set forth in the foregoing
clauses (A) through (E), (x) IAC shall have obtained a private letter ruling
(or, if applicable, a supplemental private letter ruling) from the IRS and/or
any other applicable Tax Authority in accordance with Section 7.02(b) and (c) to
the effect that such transaction will not affect the Tax-Free Status of the
Distribution (taken together with the Contribution), and IAC, shall have
received such a private letter ruling in form and substance satisfactory to New
IAC in its reasonable discretion (and in determining whether a private letter
ruling is satisfactory, New IAC may consider, among other factors, the
appropriateness of any underlying assumptions and management’s representations
made in connection with such private letter ruling), (y) IAC shall have provided
New IAC with an Unqualified Tax Opinion in form and substance satisfactory to
New IAC in its reasonable discretion (and in determining whether an opinion is
satisfactory, New IAC may consider, among other factors, the appropriateness of
any underlying assumptions (other than assumptions pursuant to Section 7.02(d))
and management’s representations if used as a basis for the opinion) or (z) New
IAC shall have waived the requirement to obtain such private letter ruling or
Unqualified Tax Opinion.

 



-26-

 

 

(iii)       Nothing in Section 7.01(a) shall prohibit IAC or any IAC Affiliate
from undertaking a Committed Acquisition in accordance with its terms. The
requirements in Section 7.01(d)(ii) shall not apply to a Committed Acquisition,
but any Committed Acquisition shall be taken into account for purposes of
determining compliance with Section 7.01(d)(ii) with respect to an acquisition
that is not a Committed Acquisition.

 

(e)       If there is a change in Law (including IRS published guidance on which
taxpayers may rely) occurring after the date of the Transaction Agreement that
adversely affects the tax treatment of a Specified Committed Acquisition for
purposes of Section 355(e) of the Code, IAC agrees that (i) reasonably in
advance of effecting, or causing any member of the New Match Group to effect,
such Specified Committed Acquisition, IAC shall (A) provide New IAC written
notice of such Specified Committed Acquisition and (B) consult with New IAC,
including by providing any information that New IAC may reasonably request with
respect to such Specified Committed Acquisition and the impact thereof on the
Tax-Free Status of the Distribution at New IAC’s cost and expense and (ii) to
the extent that (A) New IAC notifies in writing IAC of its determination, based
on the information provided pursuant to clause (i) (and any other relevant
information available at such time), that cash settlement of the relevant right
or obligation under such Specified Committed Acquisition is reasonably required
to avoid a Built-in Change Loss and (B) IAC or the applicable IAC Affiliate is
permitted to do so under the terms of such right or obligation, IAC shall settle
or extinguish (or cause to be settled or extinguished) such right or obligation
by using cash (and not shares of IAC Capital Stock), unless New IAC otherwise
consents in writing.

 

Section 7.02     Procedures Regarding Opinions and Rulings.

 

(a)       If New IAC or IAC (such Company, the “Requesting Company”) notifies
IAC or New IAC, respectively (such company, the “Consenting Company”) that it
desires to take one of the actions described in clauses (A) through (E) of
Section 7.01(d)(i) or (ii), as applicable (a “Notified Action”), the Consenting
Company and the Requesting Company shall reasonably cooperate to attempt to
obtain the private letter ruling or Unqualified Tax Opinion referred to in
Section 7.01(d)(i) or (ii), as applicable, unless the Consenting Company shall
have waived the requirement to obtain such private letter ruling or Unqualified
Tax Opinion.

 

(b)       Rulings or Unqualified Tax Opinions at the Requesting Company’s
Request. At the reasonable request of the Requesting Company pursuant to Section
7.01(d)(i) or (ii), as applicable, the Consenting Company shall cooperate with
the Requesting Company and the Companies shall use reasonable best efforts to
seek to obtain, as expeditiously as possible, a private letter ruling from the
IRS (or if applicable, a supplemental private letter ruling) or an Unqualified
Tax Opinion for the purpose of permitting the Requesting Company to take the
Notified Action. Further, in no event shall any request for a private letter
ruling be filed under this Section 7.02(b) unless the Requesting Company
represents that (i) it has reviewed the request for such private letter ruling,
and (ii) all information and representations, if any, relating to any member of
the relevant Company Group, contained in the related documents are (subject to
any qualifications therein) true, correct and complete; provided, that the
Consenting Company shall not be required to make (or cause any of its Affiliates
to make) any representation or covenant that is inconsistent with historical
facts or as to future matters or events over which it has no control). The
Requesting Company shall be responsible for all reasonable costs and expenses
incurred by any Company (or the members of its Group) in obtaining a private
letter ruling or Unqualified Tax Opinion requested by the Requesting Company and
shall reimburse such other Company within 15 Business Days after receiving an
invoice from such other Company therefor.

 



-27-

 

 

(c)       Ruling Process Control. In connection with obtaining a private letter
ruling pursuant to Section 7.02(b), the Requesting Company (i) shall have
control over the process of obtaining such private letter ruling, (ii) shall
keep the Consenting Company informed in a timely manner of all material actions
taken or proposed to be taken by the Requesting Company in connection therewith;
(iii) (A) reasonably in advance of the submission of any related private letter
ruling documents provide the Consenting Company with a draft copy thereof, (B)
reasonably consider the Consenting Company’s comments on such draft copy, and
(C) provide the Consenting Company with a final copy; and (iv) shall provide the
Consenting Company with notice reasonably in advance of, and the Consenting
Company shall have the right to attend, any formally scheduled meetings with the
IRS (subject to the approval of the IRS) that relate to such private letter
ruling. The Consenting Company shall execute and deliver to the Requesting
Company any power of attorney or other similar document reasonably requested by
the Requesting Company in connection with the process of obtaining a private
letter ruling. Subject to Section 7.02(b), neither IAC, New IAC nor any of their
respective directly or indirectly controlled Affiliates shall seek any guidance
from the IRS or any other Tax Authority (whether written, verbal or otherwise)
at any time concerning any Transaction that is the subject of a Tax Opinion
(including the impact of any transaction on any of the foregoing) without the
other Company’s prior written consent.

 

(d)       New IAC hereby represents, and for purposes of this Agreement, IAC and
its Subsidiaries may assume, that: (i) as of immediately after the consummation
of the Match Merger and the IAC Class M Equity Offering, the aggregate
percentage of IAC Capital Stock (not taking into account overlapping share
ownership), by vote and value, that may not be accorded safe harbor treatment
pursuant to Treasury Regulations Section 1.355-7(d) does not exceed the
percentage(s) set forth on Schedule 3 hereto (which shall be delivered by New
IAC to IAC as promptly as reasonably practicable following the Match Merger
Effective Time), and (ii) Compensatory Equity Interests denominated in IAC stock
immediately prior to the Mandatory Exchange Effective Time were issued to
persons in connection with the performance of services as an employee, director
or independent contractor for IAC or its subsidiaries. In the event New IAC
determines in good faith that any information described on Schedule 3 is
inaccurate, it shall promptly provide IAC with a revised Schedule 3, together
with supporting information in reasonable detail and, following IAC’s receipt of
such revised Schedule 3, IAC and its Subsidiaries may no longer assume, on a
prospective basis, that any information set forth on the earlier Schedule 3
remains accurate, but may assume that the information set forth on the revised
Schedule 3 is accurate. New IAC covenants that, in connection with matters
relevant to Section 355(e) of the Code, upon reasonable request by IAC, it will,
and will use commercially reasonable efforts to cause its employees and other
relevant persons (“New IAC Persons”) to, promptly provide written information to
IAC and its representatives regarding the existence (or absence) of any
“agreement, understanding, arrangement or substantial negotiations” (as those
terms are defined in Treasury Regulations Section 1.355-7(h)) during the
two-year period preceding the Mandatory Exchange Effective Time regarding any
acquisition of IAC Capital Stock between such New IAC Persons, on the one hand,
and any Person or Persons identified by IAC to New IAC, on the other hand;
provided, that IAC shall use commercially reasonable efforts to obtain such
information also from the Person or Persons so identified by IAC. For purposes
of this Agreement, provided IAC complied with its obligation pursuant to this
Section 7.02(d), IAC may rely on the accuracy of the information provided by New
IAC pursuant to this Section 7.02(d) absent actual knowledge to the contrary.

 



-28-

 

 

Section 7.03     Liability for Tax-Related Losses and Match Merger-Related
Losses.

 

(a)       Notwithstanding anything in this Agreement or the Transaction
Agreement to the contrary, subject to Section 7.03(c), IAC shall be responsible
for, and shall indemnify and hold harmless New IAC and its Affiliates and each
of their officers, directors and employees from and against, 100% of any
Tax-Related Losses that are attributable to or result from any one or more of
the following: (i) the acquisition, after the Match Merger Effective Time, of
all or a portion of IAC’s Capital Stock (excluding, for the avoidance of doubt,
shares of IAC Class M Common Stock issued pursuant to the Match Merger or
pursuant to the IAC Class M Equity Offering) and/or its or its subsidiaries’
assets by any means whatsoever by any Person, (ii) any action or failure to act
by IAC or any IAC Affiliate (including any member of the New Match Group) after
the Match Merger Effective Time (including, without limitation, any amendment to
IAC’s certificate of incorporation (or other organizational documents), whether
through a stockholder vote or otherwise) affecting the voting rights of IAC
Capital Stock (including, without limitation, through the conversion of one
class of IAC Capital Stock into another class of IAC Capital Stock), and (iii)
any act or failure to act or breach of any covenant by IAC or any IAC Affiliate
(including any member of the New Match Group), in each case, after the Match
Merger Effective Time and described in Section 7.01 (regardless whether such act
or failure to act is covered by a private letter ruling, Unqualified Tax Opinion
or waiver described in clause (x), (y) or (z) of Section 7.01(d)(ii)); provided
that, notwithstanding anything to the contrary contained in this Agreement, IAC
shall not be responsible for, and shall bear no liability under this Agreement
for (A) any Built-in Change Loss not attributable to a Mitigation Failure or
(B) any Tax-Related Losses attributable to or resulting from any acquisition,
after the Match Merger Effective Time, of IAC Capital Stock that would not have
been incurred had the representation made, or any information provided by New
IAC to IAC, in each case, pursuant to Section 7.02(d) and on which IAC was
entitled to rely at the time of the relevant acquisition been accurate (together
with any Built-in Change Loss not attributable to a Mitigation Failure, the
“Information Liability”).

 

(b)       Notwithstanding anything in this Agreement or the Transaction
Agreement to the contrary, subject to Section 7.03(c), New IAC shall be
responsible for, and shall indemnify and hold harmless IAC and its Affiliates
and each of their officers, directors and employees from and against, 100% of
any Tax-Related Losses that are attributable to or result from any one or more
of the following: (i) the acquisition, after the Distribution, of all or a
portion of New IAC’s Capital Stock and/or its or its subsidiaries’ assets by any
means whatsoever by any Person, (ii) any action or failure to act by New IAC or
any New IAC Affiliate (including any member of the New IAC Group) after the
Distribution (including, without limitation, any amendment to New IAC’s
certificate of incorporation (or other organizational documents), whether
through a stockholder vote or otherwise) affecting the voting rights of New IAC
Capital Stock (including, without limitation, through the conversion of one
class of New IAC Capital Stock into another class of New IAC Capital Stock),
(iii) any act or failure to act or breach of any covenant by New IAC or any New
IAC Affiliate (including any member of the New IAC Group), in each case,
described in Section 7.01 (regardless whether such act or failure to act is
covered by a private letter ruling, Unqualified Tax Opinion or waiver described
in clause (x), (y) or (z) of Section 7.01(d)(i)), and (iv) the Information
Liability.

 



-29-

 

 

(c)       To the extent that any Tax-Related Loss is subject to indemnity under
both Sections 7.03(a) and (b), responsibility for such Tax-Related Loss shall be
shared by IAC and New IAC, as applicable, according to relative fault.

 

(d)       Non-Fault-Based Tax-Related Losses and Match Merger-Related Losses.
New IAC shall be liable for, and shall indemnify and hold harmless the New Match
Group from and against any liability for any (i) Tax-Related Losses, except to
the extent such Tax-Related Loss is a Tax-Related Loss for which IAC is
responsible pursuant to Section 7.03(a) or 7.03(c), and any (ii) Match
Merger-Related Losses, except to the extent attributable to or resulting from
(A) the inaccuracy of any representation (or breach of any covenant) made by
Match in Part I of the Merger Tax Representation Letter delivered by Match
pursuant to Section 7.13(c) of the Transaction Agreement (the “Match Merger Tax
Representation Letter”) or (B) any act or failure to act by IAC or any IAC
Affiliate (including any member of the New Match Group) after the Match Merger
Effective Time described in Section 7.01 (it being understood that, in the case
of any Match Merger-Related Losses described in Section 7.03(d)(ii)(A) or (B),
IAC shall be liable for, and shall indemnify and hold harmless the New IAC Group
from and against, any liability for such Match Merger-Related Losses).

 

(e)       Notwithstanding any other provision of this Agreement or the
Transaction Agreement to the contrary:

 

(i)       IAC shall pay New IAC the amount for which IAC has an indemnification
obligation under this Section 7.03: (A) in the case of Tax-Related Losses
described in clause (a) of the definition of Tax-Related Losses, no later than
the later of (x) seven Business Days after delivery by New IAC to IAC of an
invoice for the amount of such Tax-Related Losses or (y) three Business Days
prior to the date New IAC files, or causes to be filed, the applicable Tax
Return for the year of the relevant transaction, as applicable (the “New IAC
Filing Date”) (provided, that if such Tax-Related Losses arise pursuant to a
Final Determination described in clause (a), (b) or (c) of the definition of
“Final Determination,” then IAC shall pay New IAC no later than the later of (x)
seven Business Days after delivery by New IAC to IAC of an invoice for the
amount of such Tax-Related Losses or (y) three Business Days prior to the date
for making payment with respect to such Final Determination) and (B) in the case
of Tax-Related Losses described in clause (b) or (c) of the definition of
Tax-Related Losses, no later than the later of (x) seven Business Days after
delivery by New IAC to IAC of an invoice for the amount of such Tax-Related
Losses or (y) two Business Days after the date New IAC pays such Tax-Related
Losses.

 



-30-

 

 

(ii)       New IAC shall pay IAC the amount for which New IAC has an
indemnification obligation under this Section 7.03: (A) in the case of
Tax-Related Losses described in clause (a) of the definition of Tax-Related
Losses, no later than the later of (x) seven Business Days after delivery by IAC
to New IAC of an invoice for the amount of such Tax-Related Losses or (y) three
Business Days prior to the date IAC files, or causes to be filed, the applicable
Tax Return for the year of the relevant transaction, as applicable (the “IAC
Filing Date”) (provided, that if such Tax-Related Losses arise pursuant to a
Final Determination described in clause (a), (b) or (c) of the definition of
“Final Determination,” then New IAC shall pay IAC no later the later of (x)
seven Business Days after delivery by IAC to New IAC of an invoice for the
amount of such Tax-Related Losses or (y) three Business Days prior to the date
for making payment with respect to such Final Determination); and (B) in the
case of Tax-Related Losses described in clause (b) or (c) of the definition of
Tax-Related Losses, no later than the later of (x) seven Business Days after
delivery by IAC to New IAC of an invoice for the amount of such Tax-Related
Losses or (y) two Business Days after the date IAC pays such Tax-Related Losses.

 

The principles of this Section 7.03(e) shall apply, mutatis mutandis, to
payments in respect of Match Merger-Related Losses.

 

Section 7.04     Section 336(e) Election. If IAC and New IAC determine that one
or more protective elections under Section 336(e) of the Code (each, a “Section
336(e) Election”) shall be made with respect to the Distribution, IAC and New
IAC shall join in the making of such election and shall take any action
reasonably necessary to give effect to any such election (including making any
other related election). If a Section 336(e) Election is made with respect to
the Distribution, then this Agreement shall be amended in such a manner as is
determined by IAC and New IAC in good faith to take into account such Section
336(e) Election(s), including by requiring that, in the event (i) the
Contribution or the Distribution fails to have Tax-Free Status and (ii) a
Company (or such Company’s Group) that does not have exclusive responsibility
pursuant to this Agreement for Tax-Related Losses arising from such failure
actually realizes in cash a Tax Benefit from the step-up in Tax basis resulting
from the relevant Section 336(e) Election(s), such Company shall pay over to the
Company that has exclusive responsibility pursuant to this Agreement for such
Tax-Related Losses any such Tax Benefits realized (provided, that, if such
Tax-Related Losses are Taxes for which more than one Company is liable under
Section 7.03(c)(i), the Company that actually realizes in cash the Tax Benefit
resulting from the relevant Section 336(e) Election shall pay over to the other
Company responsible for such Taxes the percentage of any such Tax Benefits
realized that corresponds to such other Company’s percentage share of such
Taxes).

 

Section 8.     Assistance and Cooperation.

 

Section 8.01     Assistance and Cooperation.

 

(a)       Each of the Companies shall provide (and shall cause its Affiliates to
provide) the other Companies and their respective agents, including accounting
firms and legal counsel, with such cooperation or information as they may
reasonably request in connection with (i) preparing and filing Tax Returns,
(ii) determining the liability for and amount of any Taxes due (including
estimated Taxes) or the right to and amount of any refund of Taxes,
(iii) examinations of Tax Returns, and (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed. Such
cooperation shall include making available, upon reasonable notice, all
information and documents in their possession relating to the other Company and
its Affiliates as provided in Section 9. Each of the Companies shall also make
available to the other Company, as reasonably requested and available, personnel
(including employees and agents of the Company or its Affiliates) responsible
for preparing, maintaining, and interpreting information and documents relevant
to Taxes.

 



-31-

 

 

(b)       Any information or documents provided under this Section 8 or Section
9 shall be kept confidential by the Company receiving the information or
documents, except as may otherwise be necessary in connection with the filing of
Tax Returns or in connection with any administrative or judicial proceedings
relating to Taxes. Notwithstanding any other provision of this Agreement or any
other agreement, in no event shall any of the Companies or any of their
respective Affiliates be required to provide the other Companies or any of their
respective Affiliates or any other Person access to or copies of any information
if such action could reasonably be expected to result in the waiver of any
Privilege. In addition, in the event that any of the Companies determine that
the provision of any information to the other Companies or their respective
Affiliates could be commercially detrimental, violate any law or agreement or
waive any Privilege, the Parties shall use reasonable best efforts to permit
compliance with their obligations under this Section 8 or Section 9 in a manner
that avoids any such harm or consequence.

 

Section 8.02     Income Tax Return Information. New IAC and IAC acknowledge that
time is of the essence in relation to any request for information, assistance or
cooperation made by IAC or New IAC pursuant to Section 8.01 or this Section
8.02. New IAC and IAC acknowledge that failure to comply with the deadlines set
forth herein or reasonable deadlines otherwise set by IAC or New IAC could cause
irreparable harm. Each Company shall provide to each of the other Company
information and documents relating to its Group required by such other Company
to prepare its Tax Returns. Any information or documents required by the Company
that is responsible to prepare such Tax Returns under this Agreement shall be
provided in such form as the preparing Company reasonably requests and in
sufficient time for such Tax Returns to be filed on a timely basis; provided,
that, this Section 8.02 shall not apply to information governed by Section 4.08.

 

Section 8.03     Reliance by New IAC. If any member of the New Match Group
supplies information to a member of the New IAC Group in connection with a Tax
liability and an officer of a member of the New IAC Group signs a statement or
other document under penalties of perjury in reliance upon the accuracy of such
information, then, upon the written request of New IAC identifying the
information being so relied upon, the Chief Financial Officer of IAC (or any
officer of IAC as designated by the Chief Financial Officer of IAC) shall
certify in writing that to his or her knowledge (based upon consultation with
appropriate employees) the information so supplied is accurate and complete. IAC
agrees to indemnify and hold harmless each member of the New IAC Group and its
directors, officers and employees from and against any fine, penalty, or other
cost or expense of any kind attributable to a member of the New Match Group
having supplied, pursuant to this Section 8, a member of the New IAC Group with
inaccurate or incomplete information in connection with a Tax liability;
provided, that, this Section 8.04 shall not apply to information governed by
Section 4.08.

 



-32-

 

 

Section 8.04     Reliance by IAC. If any member of the New IAC Group supplies
information to a member of the New Match Group in connection with a Tax
liability and an officer of a member of the New Match Group signs a statement or
other document under penalties of perjury in reliance upon the accuracy of such
information, then upon the written request of IAC identifying the information
being so relied upon, the Chief Financial Officer of New IAC (or any officer of
New IAC as designated by the Chief Financial Officer of New IAC) shall certify
in writing that to his or her knowledge (based upon consultation with
appropriate employees) the information so supplied is accurate and complete. New
IAC agrees to indemnify and hold harmless each member of the New Match Group and
its directors, officers and employees from and against any fine, penalty, or
other cost or expense of any kind attributable to a member of the New IAC Group
having supplied, pursuant to this Section 8, a member of the New Match Group
with inaccurate or incomplete information in connection with a Tax liability;
provided, that, this Section 8.04 shall not apply to information governed by
Section 4.08.

 

Section 9.     Tax Records.

 

Section 9.01     Retention of Tax Records. IAC and New IAC, respectively, shall
preserve and keep all Tax Records exclusively relating to the assets and
activities of the New Match Group and the New IAC Group, respectively, for the
Pre-Deconsolidation Period, and IAC shall preserve and keep all other Tax
Records relating to Taxes of the Groups for the Pre-Deconsolidation Period, for
so long as the contents thereof may become material in the administration of any
matter under the Code or other applicable Tax Law, but in any event until the
later of (a) the expiration of any applicable statutes of limitations, or
(b) seven years after the Deconsolidation Date (such later date, the “Retention
Date”). After the Retention Date, each Company may dispose of such Tax Records
upon 90 days’ prior written notice to the other Company. If, prior to the
Retention Date, a Company reasonably determines that any Tax Records that it
would otherwise be required to preserve and keep under this Section 9 are no
longer material in the administration of any matter under the Code or other
applicable Tax Law and the other Company agrees, then such first Company may
dispose of such Tax Records upon 90 days’ prior notice to the other Company. Any
notice of an intent to dispose given pursuant to this Section 9.01 shall include
a list of the Tax Records to be disposed of describing in reasonable detail the
files, books, or other records being disposed. The notified Company shall have
the opportunity, at its cost and expense, to copy or remove, within such 90-day
period, all or any part of such Tax Records.

 

Section 9.02     Access to Tax Records. The Companies and their respective
Affiliates shall make available to each other for inspection and copying during
normal business hours upon reasonable notice all Tax Records for
Pre-Deconsolidation Periods to the extent reasonably required by the other
Company in connection with the preparation of financial accounting statements,
audits, litigation, or the resolution of items under this Agreement.

 

Section 10.     Tax Contests.

 

Section 10.01     Notice. Each of the Companies shall provide prompt notice to
the other of any written communication from a Tax Authority regarding any
pending or threatened Tax audit, assessment or proceeding or other Tax Contest
for which it may be entitled to indemnification by the other Company hereunder.
Such notice shall include copies of the pertinent portion of any written
communication from a Tax Authority and contain factual information (to the
extent known) describing any asserted Tax liability in reasonable detail. The
failure of one Company to notify the other of such communication in accordance
with the immediately preceding sentences shall not relieve the other Company of
any liability or obligation to pay such Tax or make indemnification payments
under this Agreement, except to the extent that the failure timely to provide
such notification actually prejudices the ability of such other Company to
contest such Tax liability or increases the amount of such Tax liability.

 



-33-

 

 

Section 10.02     Control of Tax Contests.

 

(a)       Separate Company Taxes and Joint Returns with Respect to Other Taxes.
In the case of any Tax Contest with respect to any (i) Separate Return or (ii)
Joint Return with respect to Other Taxes, the Company having liability for the
Tax shall have exclusive control over the Tax Contest, including exclusive
authority with respect to any settlement of such Tax liability, subject to
Section 10.02(e).

 

(b)       New Match Federal Consolidated Income Tax Return and New Match State
Combined Income Tax Return. In the case of any Tax Contest with respect to any
New Match Federal Consolidated Income Tax Return or New Match State Combined
Income Tax Return, IAC shall have exclusive control over the Tax Contest,
including exclusive authority with respect to any settlement of such Tax
liability, subject to Section 10.02(e).

 

(c)       New Match Foreign Combined Income Tax Return. In the case of any Tax
Contest with respect to any New Match Foreign Combined Income Tax Return, IAC
shall have exclusive control over the Tax Contest, including exclusive authority
with respect to any settlement of such Tax liability, subject to Section
10.02(e).

 

(d)       Other Joint Returns. In the case of any Tax Contest with respect to
any Joint Return (other than any New Match Federal Consolidated Income Tax
Return, New Match State Combined Income Tax Return, New Match Foreign Combined
Income Tax Return, or Joint Return with respect to Other Taxes), (i) IAC shall
control the defense or prosecution of the portion of the Tax Contest, if any,
directly and exclusively related to any New Match Adjustment, including
settlement of any such New Match Adjustment, (ii) New IAC shall control the
defense or prosecution of the portion of the Tax Contest, if any, directly and
exclusively related to any New IAC Adjustment, including settlement of any such
New IAC Adjustment, and (iii) the Companies shall jointly control the defense or
prosecution of Joint Adjustments and any and all administrative matters not
directly and exclusively related to any New Match Adjustment or New IAC
Adjustment. In the event of any disagreement regarding any matter described in
clause (iii), the provisions of Section 14 shall apply.

 

(e)       Transaction-Related and Certain Other Tax Contests.

 

(i)       In the event of any Transaction-Related Tax Contest or other Tax
Contest as a result of which New IAC could reasonably be expected to become
exclusively liable for any Tax or Tax-Related Losses (or as a result of which
New IAC could reasonably be expected to become liable for a portion of any Tax
or Tax-Related Losses and such portion of such Tax Contest is separable from the
remaining portion of such Tax Contest) and which IAC has the right to administer
and control pursuant to Section 10.02(a), (b) or (c), New IAC shall have the
right to elect to assume control of such Tax Contest (or such separable portion
of such Tax Contest), in which case the provisions of Section 10.02(e)(iv) shall
apply.

 

(ii)      In the event of any Transaction-Related Tax Contest or other Tax
Contest as a result of which New IAC could reasonably be expected to become
liable for a portion of any Tax or Tax-Related Losses (and such portion of such
Tax Contest is not separable from the remaining portion of such Tax Contest),
and which IAC has the right to administer and control pursuant to Section
10.02(a), (b) or (c), (A) if New IAC is reasonably expected to bear the greater
Tax liability in connection with such Tax Contest, New IAC shall have the right
to elect to assume control of such Tax Contest, in which case the provisions of
Section 10.02(e)(iv) shall apply and (B) if IAC is reasonably expected to bear
the greater Tax liability in connection with such Tax Contest (or if New IAC
does not elect to assume control of a Tax Contest it is entitled to elect to
control pursuant to clause (A) hereof), (1) IAC shall consult with New IAC
reasonably in advance of taking any significant action in connection with such
Tax Contest, (2) IAC shall consult with New IAC and offer New IAC a reasonable
opportunity to comment before submitting any written materials prepared or
furnished in connection with such Tax Contest, (3) IAC shall defend such Tax
Contest diligently and in good faith in connection with such Tax Contest, (4)
New IAC shall be entitled to participate in such Tax Contest and receive copies
of any written materials relating to such Tax Contest received from the relevant
Tax Authority, and (5) IAC shall not settle, compromise or abandon any such Tax
Contest without obtaining the prior written consent of New IAC, which consent
shall not be unreasonably withheld.

 



-34-

 

 

 

(iii) In the event of any Transaction-Related Tax Contest which IAC has the
right to administer and control pursuant to Section 10.02(a), (b) or (c) and
which is not described in Section 10.02(e)(i) or (ii), (A) IAC shall consult
with New IAC reasonably in advance of taking any significant action in
connection with such Tax Contest, (B) IAC shall consult with New IAC and offer
New IAC a reasonable opportunity to comment before submitting any written
materials prepared or furnished in connection with such Tax Contest, (C) IAC
shall defend such Tax Contest diligently and in good faith in connection with
such Tax Contest, (D) New IAC shall be entitled to participate in such Tax
Contest and receive copies of any written materials relating to such Tax Contest
received from the relevant Tax Authority, and (E) IAC shall not settle,
compromise or abandon any such Tax Contest without obtaining the prior written
consent of New IAC, which consent shall not be unreasonably withheld.

 

(iv) In the event of any Transaction-Related Tax Contest or other Tax Contest
(x) as a result of which IAC could reasonably be expected to become liable for
any Tax or Tax-Related Losses and which New IAC has the right to administer and
control pursuant to Section 10.02(a) or (y) with respect to which New IAC
assumes control pursuant to Section 10.02(e)(i) or (e)(ii), (A) New IAC shall
consult with IAC reasonably in advance of taking any significant action in
connection with such Tax Contest, (B) New IAC shall consult with IAC and offer
IAC a reasonable opportunity to comment before submitting any written materials
prepared or furnished in connection with such Tax Contest, (C) New IAC shall
defend such Tax Contest diligently and in good faith in connection with such Tax
Contest, (D) IAC shall be entitled to participate in such Tax Contest and
receive copies of any written materials relating to such Tax Contest received
from the relevant Tax Authority, and (E) New IAC shall not settle, compromise or
abandon any such Tax Contest without obtaining the prior written consent of IAC,
which consent shall not be unreasonably withheld.

 

(f)       Power of Attorney. IAC shall (and shall cause each member of the New
Match Group to) execute and deliver to New IAC (or such member of the New IAC
Group as New IAC shall designate) any power of attorney or other similar
document reasonably requested by New IAC (or such designee) in connection with
any Tax Contest controlled by New IAC described in this Section 10. New IAC
shall (and shall cause each member of the New IAC Group to) execute and deliver
to IAC (or such member of the New Match Group as IAC shall designate) any power
of attorney or other similar document reasonably requested by IAC (or such
designee) in connection with any Tax Contest controlled by IAC described in this
Section 10.

 



-35-

 

 

Section 11.      Effective Date; Termination of Prior Intercompany Tax
Allocation Agreements. This Agreement shall be effective as of the Mandatory
Exchange Effective Time. As of the Mandatory Exchange Effective Time, (a) all
prior intercompany Tax allocation agreements or arrangements solely between or
among IAC and/or any of its Subsidiaries, on the one hand, and New IAC and/or
members of the New IAC Group, on the other hand, including the Existing Tax
Sharing Agreement shall be terminated, and (b) amounts due under such agreements
or arrangements as of the date on which the Mandatory Exchange Effective Time
occurs shall be settled. Subject to clause (b) of the preceding sentence, upon
such termination and settlement, no further payments by or to IAC or such
Subsidiaries or by or to New IAC or such members of the New IAC Group, with
respect to such agreements or arrangements shall be made, and all other rights
and obligations resulting from such agreements or arrangements shall cease at
such time.

 

Section 12.      Survival of Obligations. The representations, warranties,
covenants and agreements set forth in this Agreement shall be unconditional and
absolute and shall remain in effect without limitation as to time.

 

Section 13.      Treatment of Payments; Tax Gross Up.

 

Section 13.01     Treatment of Tax Indemnity and Tax Benefit Payments. In the
absence of any change in Tax treatment under the Code or other applicable Tax
Law, for all Income Tax purposes, the Companies agree to treat, and to cause
their respective Affiliates to treat, (a) any indemnity payment required by this
Agreement or by the Transaction Agreement to be made (i) by IAC to New IAC as a
contribution by IAC to New IAC occurring immediately prior to the Distribution
and (ii) by New IAC to IAC as reasonably determined by IAC and New IAC
(including (A) as a payment in satisfaction by New IAC (or a member of the New
IAC Group) of its own liability, (B) as an adjustment to the amount of cash
transferred by IAC to New IAC pursuant to the Contribution, or (C) as a
distribution by New IAC to IAC occurring immediately prior to the Distribution
and transfer to creditors described in Section 361(b)(3)); and (b) any payment
of interest or State Income Taxes by or to a Tax Authority, as taxable or
deductible, as the case may be, to the Company entitled under this Agreement to
retain such payment or required under this Agreement to make such payment. The
Parties shall cooperate in good faith to minimize or eliminate, to the extent
permissible under applicable law, any Tax that would otherwise be imposed with
respect to any payment required by this Agreement or by the Transaction
Agreement (or maximize the ability to obtain a credit for, or refund of, any
such Tax).

 

Section 13.02     Tax Gross Up. If notwithstanding the manner in which payments
described in Section 13.01(a) were reported, there is a Tax liability or an
adjustment to a Tax liability of a Company as a result of its receipt of a
payment pursuant to this Agreement or Article X of the Transaction Agreement,
such payment shall be appropriately adjusted so that the amount of such payment,
reduced by the amount of all Income Taxes payable with respect to the receipt
thereof (but taking into account all correlative Tax Benefits resulting from the
payment of such Income Taxes), shall equal the amount of the payment that the
Company receiving such payment would otherwise be entitled to receive.

 



-36-

 

 

Section 13.03     Interest. Anything herein to the contrary notwithstanding, to
the extent one Company makes a payment of interest to another Company under this
Agreement with respect to the period from (a) the date that the payor was
required to make a payment to the payee to (b) the date that the payor actually
made such payment, the interest payment shall be treated as interest expense to
the payor (deductible to the extent provided by law) and as interest income by
the payee (includible in income to the extent provided by law). The amount of
the payment shall not be adjusted to take into account any associated Tax
Benefit to the payor or increase in Tax to the payee.

 

Section 14.      Disagreements. The Companies desire that collaboration will
continue among them. Accordingly, they will try, and they will cause their
respective Group members to try, to resolve in good faith all disagreements
regarding their respective rights and obligations under this Agreement,
including any amendments hereto. In furtherance thereof, in the event of any
dispute or disagreement (a “Tax Advisor Dispute”) between any member of the New
IAC Group and any member of the New Match Group as to the interpretation of any
provision of this Agreement or the performance of obligations hereunder,
representatives of the Tax departments of the Companies shall negotiate in good
faith to resolve the Tax Advisor Dispute. If such good faith negotiations do not
resolve the Tax Advisor Dispute, then such Tax Advisor Dispute shall be resolved
pursuant to the procedures set forth in Article XII of the Transaction
Agreement; provided, that each of the mediators or arbitrators selected in
accordance with Article XII of the Transaction Agreement must be Tax Advisors.
Nothing in this Section 14 will prevent either Company from seeking injunctive
relief if any delay resulting from the efforts to resolve the Tax Advisor
Dispute through the procedures set forth in Article XII of the Transaction
Agreement could result in serious and irreparable injury to such Company.
Notwithstanding anything to the contrary in this Agreement, the Transaction
Agreement or any Ancillary Agreement, New IAC and IAC are the only members of
their respective Groups (including, for this purpose, the members of the New
Match Group) entitled to commence a dispute resolution procedure under this
Agreement, and each of New IAC and IAC will cause its respective Group members
(including, for this purpose, the members of the New Match Group) not to
commence any dispute resolution procedure other than through such Party as
provided in this Section 14.

 

Section 15.      Late Payments. Any amount owed by one Party to another Party
under this Agreement that is not paid when due shall bear interest at a rate per
annum equal to the Prime Rate plus 2% (or the maximum legal rate, whichever is
lower), calculated for the actual number of days elapsed, accrued from the date
on which such payment was due up to the date of the actual receipt of payment.

 

Section 16.      Expenses. Except as otherwise provided in this Agreement, each
Party and its Affiliates shall bear their own expenses incurred in connection
with the preparation of Tax Returns, Tax Contests, and other matters related to
Taxes under the provisions of this Agreement.

 



-37-

 

 

Section 17.      General Provisions.

 

Section 17.01     Addresses and Notices. All notices or other communications
under this Agreement shall be in writing and shall be deemed to be duly given or
made when delivered in person or successfully transmitted by electronic mail or
facsimile, addressed as follows:

 

If to New IAC, to:

 

IAC/InterActiveCorp
555 West 18th Street
New York, NY 10011

Attention:  Director, Taxes
Facsimile:  [    ]

E-mail:  [    ]

 

with a copy to:

 

IAC/InterActiveCorp
555 West 18th Street
New York, NY 10011

Attention:  General Counsel

Facsimile:  [     ]

E-mail:  [     ]

 



-38-

 

 



If to IAC, to:

 

Match Group, Inc.
8750 North Central Expressway, Suite 1400
Dallas, TX 75231

Attention:  Director, Taxes
Facsimile:  [    ]

E-mail:  [    ]

with a copy to:

 

Match Group, Inc.
8750 North Central Expressway, Suite 1400
Dallas, TX 75231

Attention:  General Counsel
Facsimile:  [    ]

E-mail:  [     ]

 

 

or to such other address(es) as shall be furnished in writing by any such
Company to the other Company in accordance with the provisions of this Section
17.01.

 

Section 17.02     Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.

 

Section 17.03     Waiver. Waiver by a Party of any default by another Party of
any provision of this Agreement shall not be deemed a waiver by the waiving
Party of any subsequent or other default, nor shall it prejudice the rights of
any other Party. No failure or delay by a Party in exercising any right, power
or hereunder shall operate as a waiver thereof nor shall a single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

Section 17.04     Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to either Party. Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the Parties.

 

Section 17.05     Authority. New IAC represents on behalf of itself and each
other member of the IAC Group and IAC represents on behalf of itself and each
other member of the IAC Group and the New Match Group, as follows:

 

(a)       each such Person has all requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement; and

 

(b)       this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms hereof.

 



-39-

 

 

Section 17.06     Further Action. Prior to, on, and after the Reclassification
Effective Time, each Party hereto shall cooperate with the other Party, at the
expense of the requesting Party, to execute and deliver, or use its reasonable
best efforts to cause to be executed and delivered, all instruments, including
the execution and delivery to the other Parties and their Affiliates and
representatives of such powers of attorney or other authorizing documentation as
is reasonably necessary or appropriate in connection with Tax Contests (or
portions thereof) under the control of such other Parties in accordance with
Section 10, and to make all filings with any Governmental Authority, and to take
all such other actions as such Party may reasonably be requested to take by the
other Party from time to time, consistent with the terms of this Agreement, in
order to effectuate the provisions and purposes of this Agreement.

 

Section 17.07     Integration. This Agreement, together with each of the
exhibits and schedules appended hereto and the specific agreements contemplated
hereby, contain the entire agreement between the Parties with respect to the
subject matter hereof and supersede all previous agreements, oral or written,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings among the Parties other than those set forth herein and in the
Transaction Agreement and the other Ancillary Agreements. This Agreement, the
Transaction Agreement, and the other Ancillary Agreements together govern the
arrangements in connection with the Transactions and would not have been entered
independently. In the event of any inconsistency between this Agreement and the
Transaction Agreement, or any other agreements relating to the transactions
contemplated by the Transaction Agreement, with respect to matters addressed
herein, the provisions of this Agreement shall control.

 

Section 17.08     Construction. The language in all parts of this Agreement
shall in all cases be construed according to its fair meaning and shall not be
strictly construed for or against any Party. The captions, titles and headings
included in this Agreement are for convenience only, and do not affect this
Agreement’s construction or interpretation. Unless otherwise indicated, all
“Section” references in this Agreement are to sections of this Agreement.

 

Section 17.09     No Double Recovery. No provision of this Agreement shall be
construed to provide an indemnity or other recovery for any costs, damages, or
other amounts for which the damaged Party has been fully compensated under any
other provision of this Agreement or under any other agreement or action at law
or equity. Unless expressly required in this Agreement, a Party shall not be
required to exhaust all remedies available under other agreements or at law or
equity before recovering under the remedies provided in this Agreement.

 

Section 17.10     Counterparts. Each Party acknowledges that it and the other
Party may execute this Agreement by facsimile, stamp or mechanical signature.
Each Party expressly adopts and confirms each facsimile, stamp or mechanical
signature made in its respective name as if it were a manual signature, agrees
that it will not assert that any such signature is not adequate to bind such
Party to the same extent as if it were signed manually and agrees that at the
reasonable request of the other Party at any time it will as promptly as
reasonably practicable cause this Agreement to be manually executed (any such
execution to be as of the data of the initial date hereof). This Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each Party and delivered to the other Party.

 

Section 17.11     Governing Law. This Agreement shall be governed by and
construed and interpreted in accordance with the internal laws of the State of
Delaware, irrespective of the choice of laws principles of the State of
Delaware, as to all matters, including matters of validity, construction,
effect, enforceability, performance and remedies.

 



-40-

 

 

Section 17.12     Amendment. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by a Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

 

Section 17.13     Subsidiaries. If, at any time, either IAC or New IAC acquires
or creates one or more subsidiaries that are includable in the New Match Group
or the New IAC Group, respectively, they shall be subject to this Agreement and
all references to the New Match Group or the New IAC Group, as applicable,
herein shall thereafter include a reference to such subsidiaries.

 

Section 17.14     Successors. This Agreement shall be binding on and inure to
the benefit of any successor by merger, acquisition of assets, or otherwise, to
any of the Parties (including but not limited to any successor of New IAC or IAC
succeeding to the Tax Attributes of either under Section 381 of the Code), to
the same extent as if such successor had been an original Party to this
Agreement.

 

Section 17.15     Injunctions. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Chancery Court of the State of
Delaware or, if the Chancery Court declines to accept jurisdiction over a
particular matter, in any state or federal court within the State of Delaware,
this being in addition to any other remedy to which they are entitled at law or
in equity.

 

[Remainder of page intentionally left blank]

 



-41-

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

  IAC/InterActiveCorp       By:       Name:   Title:       IAC Holdings, Inc.  
    By:       Name:     Title:

 



-42-

 





 

EXECUTION VERSION

 

April 28, 2020                                          

 

Match Group, Inc.



8750 North Central Expressway, Suite 1400



Dallas, Texas 75231

 

Re:Amendment to Transaction Agreement.    Attn:Ladies and Gentlemen:



 

1.Reference is made to that certain Transaction Agreement, dated as of
December 19, 2019 (the “Transaction Agreement”), by and among
IAC/InterActiveCorp, a Delaware corporation (“IAC”), IAC Holdings, Inc., a
Delaware corporation and a direct wholly owned subsidiary of IAC (“New IAC”),
Valentine Merger Sub LLC, a Delaware limited liability company and an indirect
wholly owned subsidiary of IAC (“New Match Merger Sub”), and Match Group, Inc.,
a Delaware corporation (“Match”). IAC, New IAC, New Match Merger Sub and Match
are referred to together as the “Parties”.

 

2.The Parties hereby amend and restate Section 7.18(a) of the Transaction
Agreement in its entirety to read as follows:

 

“The number of directors that will comprise the full New Match Board of
Directors shall be ten (10);”

 

3.The Parties hereby amend and restate Section 7.18(b) of the Transaction
Agreement in its entirety to read as follows:

 

“The members of the New Match Board of Directors shall consist of (i) the
members of the Match Board of Directors prior to the Match Merger Effective
Time, other than two (2) members as identified in Section 7.18(b) of the IAC
Disclosure Letter, and (ii) three (3) individuals designated prior to the
Closing by IAC, subject to the reasonable consent of the Match Separation
Committee, and each of whom shall qualify as an independent director of New
Match; provided that if any individual designated by IAC (subject to the
reasonable consent of the Match Separation Committee) is appointed to the Match
Board of Directors prior to the Match Merger Effective Time, such individual
shall be appointed as a member of the New Match Board of Directors pursuant to
clause (i) of this sentence and the number of individuals to be designated by
IAC pursuant to clause (ii) of this sentence will be correspondingly reduced;”



 

 

 

4.The Parties hereby amend and restate the first sentence of Section 7.17(c) of
the Transaction Agreement in its entirety to read as follows:

 

“Prior to the Closing, IAC may enter into agreements with one or more Third
Parties pursuant to which IAC agrees to sell shares of IAC Class M Common Stock
(or New Match Common Stock), or another security which will represent shares of
IAC Class M Common Stock or New Match Common Stock upon the Match Merger
Effective Time (the “IAC Class M Equity Offering”), and providing for customary
registration rights with respect to the related shares of IAC Class M Common
Stock (or New Match Common Stock); provided, however, that any agreement
granting rights to such Third Party that would survive the Match Merger
Effective Time shall require Match’s prior written consent (which shall not be
unreasonably withheld, conditioned or delayed, it being understood that it shall
be unreasonable to withhold, condition or delay consent with respect to
customary registration rights); and provided, further, that the sum of the IAC
Class M Equity Offering Daily Amounts shall not exceed $1,500,000,000.”

 

5.The Parties hereby amend Section 13.03 of the Transaction Agreement by
(a) deleting the definition of “IAC Class M Equity Offering Cap” and (b) adding
the definition of and “IAC Class M Equity Offering Daily Amount” as follows:

 

“‘IAC Class M Equity Offering Daily Amount’ means, on each day on which IAC
shall have (a) entered into one or more enforceable commitments with any Person
or Persons for the purchase by such Person(s) of shares of IAC Class M Common
Stock pursuant to the IAC Class M Equity Offering (and provided that such
commitment shall not have been terminated without such sale having been
consummated prior to the calculation of the Reclassification Exchange Ratio) or
(b) in the absence of an enforceable commitment, sold shares of IAC Class M
Common Stock pursuant to the IAC Class M Equity Offering, the product, rounded
to four decimal places, of (x) the number of shares of IAC Class M Common Stock
agreed to be sold pursuant to such commitment(s) or sold in the absence of such
commitment(s) and (y) the closing price of Match Common Stock on the NASDAQ on
such date (or, if such day is not a NASDAQ trading day, on the most recent
immediately preceding NASDAQ trading day) minus $3.00.”

 

6.This letter agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties. The provisions of Sections 13.02, 13.03,
13.05–13.09 and 13.11–13.15 of the Transaction Agreement shall apply to this
letter agreement, mutatis mutandis, as if such provisions were set forth in this
letter agreement in their entirety. Except as specifically provided herein, this
letter agreement shall not constitute an amendment, modification or waiver of
any provision of the Transaction Agreement, which shall continue and remain in
full force and effect in accordance with its terms.

 

[Signature Page Follows]

 

- 2 -

 



 

If you are in agreement with the foregoing, please so indicate by signing and
returning one copy of this letter agreement, which will constitute our agreement
with respect to the matters set forth herein.



 

    Very truly yours,             IAC/INTERACTIVECORP                   By:    
    Name: Gregg Winiarski       Title: Executive Vice President,         General
Counsel and Secretary                     IAC HOLDINGS, INC.                  
By:         Name: Gregg Winiarski       Title: Executive Vice President,        
General Counsel and Secretary                     VALENTINE MERGER SUB LLC      
            By:         Name: Gregg Winiarski       Title: Vice President and
Secretary

 

Accepted, confirmed, and agreed to as of   the date first written above:        
MATCH GROUP, INC.             By:       Name: Jared F. Sine     Title: Chief
Legal Officer and Secretary  

 





[Signature Page to Transaction Agreement Amendment]





 



 

Execution Version

 

June 22, 2020                    

 

Match Group, Inc.



8750 North Central Expressway, Suite 1400



Dallas, Texas 75231

 

Re:Amendment No. 2 to Transaction Agreement.    Attn:Ladies and Gentlemen:





 

1.Reference is made to that certain Transaction Agreement, dated as of
December 19, 2019 and amended as of April 28, 2020 (the “Transaction
Agreement”), by and among IAC/InterActiveCorp, a Delaware corporation
(“IAC”), IAC Holdings, Inc., a Delaware corporation and a direct wholly owned
subsidiary of IAC (“New IAC”), Valentine Merger Sub LLC, a Delaware limited
liability company and an indirect wholly owned subsidiary of IAC (“New Match
Merger Sub”), and Match Group, Inc., a Delaware corporation (“Match”). IAC, New
IAC, New Match Merger Sub and Match are referred to together as the “Parties”.

 

2.The Parties hereby agree that the “Election Deadline” shall be 5:00 p.m. (New
York City time) on June 25, 2020.

 

3.The Parties hereby amend and restate Section 3.01(e)(ii) of the Transaction
Agreement in its entirety to read as follows:

 

“Holders of Match Capital Stock. The Agent and New Match shall, as soon as
practicable after the Closing, (i) determine the number of whole shares and
fractional shares of New Match Common Stock that each former Non-IAC Match
Shareholder is entitled to receive in connection with the consummation of the
Match Merger and (ii) (A) aggregate all such fractional shares of all such
holders into whole shares and sell the whole shares obtained thereby in open
market transactions at then-prevailing trading prices on behalf of such holders
to whom fractional shares otherwise would have been issued and (B) in lieu of
delivering such fractional shares to such holders, deliver to each such holder,
or for the benefit of each beneficial owner who otherwise would have been
entitled to receive fractional shares, such holder’s or beneficial owner’s
ratable share of the net proceeds of such sales, based upon the average gross
selling price per share of New Match Common Stock after making appropriate
deductions for any amount required to be withheld under applicable Law as
contemplated in Section 3.03 and less any brokers’ charges, commissions or
transfer Taxes. The Agent, in its sole discretion, will determine the timing and
method of selling such shares, the selling price of such shares and the
broker-dealer through which such shares will be sold; provided, however, that
the designated broker-dealer is not an Affiliate of New IAC or New Match. No
interest will accrue on the proceeds from the sale of such shares. New IAC and
New Match agree that the determination of the number of whole shares and
fractional shares of New Match Common Stock entitled to be received in respect
of Match Non-Electing Shares shall be calculated on an aggregate level with
respect to each holder of record of Match Non-Electing Shares, without regard to
the number of beneficial holders of such shares.”





 



 

4.The Parties hereby amend and restate Section 3.01(f)(iii) of the Transaction
Agreement in its entirety to read as follows:

 

“Until surrendered as contemplated by Section 3.01(d) of this Agreement, each
certificate or book-entry that formerly represented shares of Match Capital
Stock immediately prior to the Match Merger Effective Time (other than any
shares to be cancelled pursuant to Section 2.03(d)(ii)) shall be deemed, from
and after the Match Merger Effective Time, to represent the right to receive
upon such surrender (x) subject to Section 3.01(e), the applicable number of
shares of New Match Common Stock and the applicable amount of cash, if any,
which the holder of such shares was entitled to receive, in respect of such
shares under Section 2.03(d) of this Agreement and (y) cash in lieu of
fractional shares, if any, pursuant to Section 3.01(e)(ii) and in respect of any
dividends or other distributions pursuant to Section 3.01(h).”

 

5.The Parties hereby amend and restate Section 3.01(h) of the Transaction
Agreement in its entirety to read as follows:

 

“Treatment of Unexchanged Shares. No dividends or other distributions declared
or made with respect to a class or series of capital stock issuable in
connection with the Transactions with a record date after the Closing Date shall
be paid to the holder of any unsurrendered certificate (or shares held in
book-entry form) with respect to the shares of such class or series of capital
stock issuable upon surrender thereof, and no cash payment or cash in lieu of
fractional shares shall be paid to any such holder pursuant
to Section 3.01(e)(i) or Section 3.01(e)(ii), until the surrender of such
certificate (or shares held in book-entry form) in accordance with
this Article III. Subject to escheat, Tax or other applicable Law, following
surrender of any such certificate (or shares held in book-entry form), there
shall be paid to the holder of the certificate representing whole shares of the
applicable class of capital stock issued in exchange therefor, without interest,
(i) at the time of such surrender, the amount of any cash payable in lieu of a
fractional share of such class of capital stock to which such holder is entitled
pursuant to Section 3.01(e)(i) or Section 3.01(e)(ii) and the amount of
dividends or other distributions with a record date after the Closing Date
theretofore paid with respect to such whole shares of such class of capital
stock and (ii) at the appropriate payment date, the amount of dividends or other
distributions with a record date after the Closing Date but prior to such
surrender and a payment date subsequent to such surrender payable with respect
to such whole shares of such class of capital stock.”



- 2 -

 

 

6.The Parties hereby amend and restate Section 3.01(j)(ii) of the Transaction
Agreement in its entirety to read as follows:

 

“New Match Exchange Fund. The Agent shall invest any cash in the Exchange Fund
that is payable as the cash portion of the Cash/Stock Merger Consideration
Amount or that is payable in respect of New Match Common Stock (or, before it is
renamed pursuant to the Post-Merger Amendments to the New Match Charter, IAC
Class M Common Stock) as dividends or other distributions payable pursuant
to Section 3.01(h) as directed by New Match. Any interest and other income
resulting from such investments shall be paid to New Match. Any portion of the
Exchange Fund that consists of any Cash/Stock Election Merger Consideration
Amount or New Match Common Stock (or cash in lieu of fractional shares or any
dividends or other distributions payable with respect to shares of New Match
Common Stock, together with any interest received with respect thereto)
(collectively, the “New Match Exchange Fund”) that remains undistributed for 180
days after the Closing Date shall be delivered to New Match, upon demand, and
any former holder of IAC Capital Stock or Match Capital Stock who has not
theretofore complied with this Article III shall thereafter look only to New
Match for payment of its claims for such Cash/Stock Election Merger
Consideration Amount, such cash in lieu of fractional shares and such shares of
New Match Common Stock, any dividends and distributions with respect to shares
of New Match Common Stock to which such holder is entitled pursuant to
this Article III, in each case without any interest thereon. Any portion of the
New Match Exchange Fund which remains undistributed to the holders of
certificates (or shares held in book-entry form) for one year after the Closing
Date (or immediately prior to such earlier date on which the New Match Exchange
Fund would otherwise escheat to, or become the property of, any Governmental
Authority), shall, to the extent permitted by applicable Law, become the
property of New Match, free and clear of all claims or interest of any Person
previously entitled thereto. The Agent Agreement shall provide for the Agent to
hold the New Match Exchange Fund and the New IAC Exchange Fund separate and
apart from each other.”





 

7.This letter agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties. The provisions of Sections 13.02, 13.03,
13.05–13.09 and 13.11–13.15 of the Transaction Agreement shall apply to this
letter agreement, mutatis mutandis, as if such provisions were set forth in this
letter agreement in their entirety. Except as specifically provided herein, this
letter agreement shall not constitute an amendment, modification or waiver of
any provision of the Transaction Agreement, which shall continue and remain in
full force and effect in accordance with its terms.

 

[Signature Page Follows]



- 3 -

 



 

If you are in agreement with the foregoing, please so indicate by signing and
returning one copy of this letter agreement, which will constitute our agreement
with respect to the matters set forth herein.

 

    Very truly yours,             IAC/INTERACTIVECORP                   By:    
    Name: Gregg Winiarski       Title: Executive Vice President,         General
Counsel and Secretary             IAC HOLDINGS, INC.                   By:      
  Name: Gregg Winiarski       Title: Executive Vice President,         General
Counsel and Secretary             VALENTINE MERGER SUB LLC                   By:
        Name: Gregg Winiarski       Title: Vice President and Secretary

 

Accepted, confirmed, and agreed to as of     the date first written above:      
      MATCH GROUP, INC.                   By:         Name: Jared F. Sine      
Title: Chief Legal Officer and Secretary    

 

[Signature Page to Transaction Agreement Amendment]







 

 

 

